March 1983
Commission Decisions
3-11-83
3-23-83
3-24-83
3-29-83

Sellersburg Stone Co.
LAKE 80-363-M
Elias Moses v. Whitley Developement Corp KENT 79-366-D
Mathies Coal Co.
PENN 80-260-R
Western Steel Corp.
WEST 81-132-RM

Pg.
Pg.
Pg.
Pg.

287
297
300
310

Administrative Law Judge Decisions
3-02-83
3-03-83
3-03-83
3-03-83
3-04-83
3-07-83
3-07-83

United States Steel Corp.
WEST 81-356-RM
Helen Mining Co.
PITT 79-11-P
Burgess Mining & Construction Corp.
SE 81-43
Consolidation Coal Co.
WEVA 82-209-R
WEST 82-154-RM
FMC Corp.
Oatville Sand & Gravel Co.
DENV 79-366-PM
MSHA ex rel William Fitzwater v. Mettiki YORK 82-23-D
Coal Corp~
3-09-83 James Eldridge v. Sunfire Coal Co.
KENT 82-41-D
WEST 80-479
3-11-83 Arch Mineral Corp.
WEST 81-205
3-11-83 Arch Mineral Corp.
LAKE 80-142
3-14-83 Southern Ohio Coal Co.
WEST 81-323-DM
3-14-83 MSHA ex rel Chester (Sam) Jenkins v.
Hecla-Day Mines Corp.
LAKE 82-89
3-16-83 Freeman United Coal Mining Co.
WEST
82-125-DM
Lansalot
A.
Olguin
3-16-83
WEVA 82-58-R
3-16-83 Kanawha Coal Co.
PENN 82-179-D
3-23-83 James W. Dickey
Belcher
Mine,
Inc.
BARB 79-56-PM
3-25-83
3-25-83 Freman United Coal Mining Co.
LAKE 82-3
3-28-83 Bill Garris
LAKE 82-90
3-30-83 Consolidation Coal Co.
HOPE 75-680
WEST 82-114-M
3-30-83 Plateau Resources Limited
WEVA 82-106
3-30-83 Ford Coal Co.

Pg. 322
Pg. 370
Pg. 372
Pg. 378
Pg. 392
Pg. 400
Pg. 407
Pg.
Pg.
Pg.
Pg.
Pg.

408
468
475
479
489

Pg. 505
Pg. 511
Pg. 513
Pg. 519
Pg. 584
Pg. 590
Pg. 598
Pg. 604
Pg. 605
Pg. 608

Commission Decisions

MARCH

The following cases were Directed for Review during the month of March:
Secretary of Labor, MSHA v. Elk River Sewell Coal Company, WEVA 82-307;
(Judge Merlin, Default Decision, January 25, 1983)
Secretary of Labor, MSHA v. Carbon County Coal Company, WEST 82-106; (Judge
Moore, Interlocutory Review of February 4, 1983 Order)
Kitt Energy Corporation v. Secretary of ~abor, MSHA, WEVA 83-65-R; (Judge
Broderick, February 10, 1983)
Review was Denied in the following case during the month of March:
Elias Moses v. Whitley Development Corporation, KENT 79-366-D; Request by
Whitley Development Corp. to remove ALJ.

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

March 11, 1983
SECRETARY OF LABOR,
MINE SAFETY AND.HEALTH
ADMINISTRATION (MSHA)

Docket Nos. LAKE 80-363-M
LAKE 80-364-M

v.
SELLERSBURG STONE COMPANY
DECISION
This civil penalty proceeding arises under the Federal Mine Safety
and Health Act of 1977, 30 U.S.C. § 801 et~· (1976 & Supp. V 1981).
The administrative law judge concluded that Sellersburg Stone Company
violated three mandatory standards: 30 C.F.R. § 56.6-106, 30 C.F.R.
§ 50.10 and 30 C.F.R. § 50.12. 1/ He assessed Sellersburg penalties
1/

Section 56.6-106 provides:
Faces and muck piles shall be examined by a competent
person for undetonated explosives or blasting agents
and any undetonated explosives or blasting agents found
shall be disposed of safely.
Section 50.10 provides:
If an accident occurs, an operator shall immediately
contact the MSHA District or Subdistrict Office having
jurisdiction over its mine. If an operator cannot contact the appropriate MSHA District Subdistrict Office it
shall immediately contact the MSHA Headquarters Office in
Washington, D.C., by telephone, collect at (202) 783-5582.
Section 50.12 provides:
Unless granted permission by a MSHA District Manager or
Subdistrict Manager, no operator may alter an accident
site or an ~ccident related area until completion of all
investigations pertaining to the accident except to the
extent necessary to rescue or recover an individual,
prevent or eliminate an imminent danger, or prevent
destruction of mining equipment.

287

of $7,500, $l,OOO and $1,000, respectively. 4 FMSHRC 1362 (July 1982)
(ALJ). The issues before us on review are whether the judge's conclusion that a violation of section 56.6-106 occurred is properly
supported and whether the penalties assessed by the judge for the
three violations are excessive. 2/
Concerning the violation of 30 C.F.R. § 56.6-106, the judge made
the following enumerated findings of fact which are not controverted
by the parties on review:
1.

At all pertinent times, Respondent operated an open-pit,
multiple-bench, crushed limestone operation in Clark County,
Indiana; its products were regularly produced for sales or
use in or substantially affecting interstate commerce.

2.

After material was blasted from the side of the quarry
("primary blasting"), a front-end loader was used to
gather boulders that were too large to go through the
stone-crusher. These were moved to the floor of the
quarry where they were exploded by "secondary blasting."

3.

"Secondary blasting" involved: a) drilling a hole into
a boulder with a jackhammer drill; the hole was about 1
inch x 18 inches; b) loading the hole with a 1-inch x 4inch stick of dynamite; adding a primer cord; and packing
the hole with fine stones; and c) detonating the dynamite,
in blasts of about 20 boulders at a time. The boulders
were piled or grouped in a rather close cluster for
drilling and blasting.

4.

In secondary blasting, at times a dynamite charge
would not explode. After the blast, the standard safe
practice in the industry was to inspect all boulders
remaining to see whether any contained undetonated
dynamite, and this inspection required turning the
boulder over to [check] all sides for a drill hole.
However, Respondent did not follow the practice of
turning boulders over, and relied upon visual inspection of the top and sides of a boulder.

5.

In secondary blasting, at various times some boulders
would be turned over by the blast so that if a boulder
were unexploded the drill hole might be on the bottom
and not detectable unless the boulder was turned over
for visual inspection.

6.

The boulders w~re about two to four feet in diameter,
and usually the drill hole did not exit, so that there
would be only one hole visible on a boulder.

2/
On review Sellersburg does not contest the judge's determination of
liability for the sections 50.10 and 50.12 violations.

288

7.

0n·necember 13, 1979, two men were assigned to do
secondary blasting. Carl Sparrow, the blaster, had about
four or five months experience in blasting and David Hooper
the driller had about three months experience. Neither
was carefully or well trained in the performance of his
duties.
(a)

That morning they inspected about 20 boulders;
Hooper drilled them and Sparrow loaded them
with dynamite and primer cord. At times Hooper
helped pack or load a hole.

(b)

They set off a blast of about 20 boulders, and
went to lunch. When they returned, Sparrow
worked around his truck and Hooper started
inspecting and drilling boulders. The first
boulder he inspected had no visible drill hole,
but he could not see the bottom. The boulder
was about four feet in diameter and too heavy to
turn over without equipment, such as a front-end
loader. Respondent had such equipment, but did
not use it or make it available for turning over
boulders for inspection. He started drilling a
hole. When he was about halfway through the
boulder it exploded. Hooper received permanent disabling injuries, including loss of the
sight of one eye and a crippled leg.

4 FMSHRC at 1362-63. Based on these.findings, the judge concluded that
"Respondent did not properly examine the muck pile after secondary blasting, because after such blasting it drilled boulders without turning
them over to examine each boulder for a dynamite drill hole on the bottom
of the boulder." 4 FMSHRC at 1364 (emphasis added).
On review Sellersburg argues that the judge's conclusion that a
violation of section 56.6-106 occurred is without proper foundation
because his decision contains no finding of fact that the boulder
which exploded was a "muck pile" or "a portion of a muck pile."]./

Our review of the judge's decision leads us to conclude that he
implicitly found that the boulder was part of a muck pile. His enumerated
findings describing the grouping of boulders that was blasted, coupled
3/
Sellersburg maintains the judge failed to make an expressed
finding of fact and thus did not comply with Commission Rule 65(a)
(which is patterned on s'"ection 8 of the Administrative Procedures
Act (5 U.S.C. § 557(c)) and provides:
The decision shall be in writing and shall include
findings of fact, conclusions of law, and the reasons
or bases for them, on all the material issues of fact,
law, or discretion presented by the record, arid an order.

289

with his s:tatement that "the muck pile" was not properly examined,
provide a sufficient foundation upon which to conclude that he found
that the boulder in question was part of a muck pile. Furthermore,
unrebutted testimony of the Secretary's witnesses clearly support the
conclusion that the boulder was a part of a muck pile. Tr. 90-91, ·
110-12, 135-136. 4/ Thus, we conclude that the judge's decision
finding a violati'On of 30 C.F.R. § 56.6-106 is properly supported.]._/
Sellersburg also argues that the penalties assessed by the judge
for the three violations are excessive and constitute an abuse of
discretion. Sellersburg's argument is premised largely on the judge's
purported failure to follow MSHA's penalty assessment regulations set
forth in 30 C.F.R. Part 100. Sellersburg cites the decision of the
Fifth Circuit in Allied Products Co. v. FMSHRC & Donovan, 666 F.2d 890
(1982), in support of its argument, and requests that new penalty
calculations and findings consistent with 30 C.F.R. Part 100 be made.
Sellersburg and, we believe, the Fifth Circuit have misperceived the
penalty assessment authority of the Commission and its judges under
the Act. For the reasons that follow, we reject the contention that
the judge's failure to follow the Secretary's penalty assessment
regulations, in and of itself, constitutes an abuse of discretion.
In the Mine Act, Congress divided enforcement responsibility
between two separate and independent agencies. The Secretary of
Labor is granted authority to promulgate mandatory safety and
health standards, to enforce such standards through inspections,
and to issue citations and withdrawal orders for violations of the
Act and mandatory standards. This Commission was established as an
agency independent of the Department.of Labor and is authorized to
adjudicate contested cases arising under the Mine Act. 30 U.S.C.
§ 823.
Consistent with this bifurcated enforcement structure, the
Act's penalty assessment scheme divides penalty assessment authority

!±./

The Dictionary of Mining, Mineral, and Related Terms,. U.S.
Department of Interior (1968), in part defines "muck" as:
a. stone; dirt; debris •••• d. Rock or ore
broken in the process of mining ••••

5/
The Secretary argues that Sellersburg did not raise the issue of
whether the boulders constituted a "muck pile" either at the trial or
in its posthearing brief. Citing 30 U.S.C. § 823(d)(2)(a)(iii), the
Secretary avers that the judge was thus never afforded an opportunity
to rule on this issue and therefore Sellersburg cannot raise it on
review. We disagree. Proof that the boulders were part of a muck pile
is an element of the Sec~etary's case in proving a violation of the
cited standard. In this regard, the Secretary's witnesses testified
that the boulder that exploded was part of a muck pile. Accordingly,
by virtue of the nature of the Secretary's case and the evidence proffered in support thereof, the judge was afforded the opportunity to
address the muck pile question.

290

between the two agencies. Section 105(a) of the Act provides that if
the Secretary of Labor issues a citation or order, "he shall ••• notify
the operator ••• of the civil penalty proposed to be assessed ••• for
the violation cited and that the operator has 30 days within which to
contest the ••• proposed assessment of penalty." 30 U.S.C. § 815(a)
(emphasis added). If an operator does not contest the Secretary's
proposed penalty assessment, by operation of law the proposed assessment becomes a final order not subject to review by any court or agency.
Id.
If an operator contests the Secretary's proposed assessment of
pen~lty, however, Commission jurisdiction over the matter attaches.

30 U.S.C. § 815(d). When a proposed penalty is contested, the Commission affords an opportunity for a hearing, "and thereafter •••
issue[s] an or_der, based on findings of fact, affirming, modifying,
or vacating the Secretary's citation, order, or proposed penalty,
or directing other appropriate relief." Id. (Emphasis added). See
also 30 U.S.C. § 810(i)("The Commission shall have ~uthority to
assess all civil penalties provided in this Act"). Thus, it is
clear that under the Act the Secretary of Labor's and the Commission's roles regarding the assessment of penalties are separate
and independent. The Secretary proposes penalties before a hearing
based on information then available to him and, if the proposed
penalty is contested, the Commission affords the opportunity for a
hearing and assesses a penalty based on record information developed
in the course of an adjudicative proceeding. See Senate Subconunittee
on Labor, Committee on Human Resources, 95th Cong., 2d Sess.,
Legislative History of the Federal Mine Safety and Health Act of
1977, at 89, 632-635, 656-657, 666-662, 906-907, 910-911, 1107, 1316,
1328-29, 1336, 1348, 1360.
The respective governing regulations adopted by the Commission
and the Secretary regarding penalty assessments clearly reflect the
Act's bifurcated penalty assessment procedure. Commission Rule of
Procedure 29(b) provides:
In determining the amount of the penalty neither
the judge nor the Commission shall be bound by
a penalty recommended by the Secretary ••••
29 C.F.R. § 2700.29(b). The Secretary's regulations in 30 C.F.R.
Part 100 expressly apply only to the Secretary's proposed assessment
of penalties. See also 47 Fed. Reg. 22287 (May 1982)("If the proposed penalty is contested, the [Federal] Mine Safety and Health
Review Commission exercises independent review and applies the six
statutory criteria without consideration of these [MSHA penalty
assessment] regulations.~)
Thus, in a contested case the Commission and its judges are not
bound by the penalty assessment regulations adopted by the Secretary.
Rather, in a proceeding before the Commission the amount of the
penalty to be assessed is a de novo determination based on the six
statutory criteria specified--:tn---section llO(i) of the Act (30 U.S.C.

291

§ 820(i)) and the information relevant thereto developed in the
course of the adjudicative proceeding. Shamrock Coal Co., 1 FMSHRC
469 (June 1979), aff'd, 652 F.2d 59 (6th Cir. 1981). ~· Long
Manufacturing Co. v. OSHRC, 554 F.2d 903 (8th Cir. 1977); Clarkson
Construction Co. v. OSHRC, 531 F.2d 451 (10th Cir. 1976); Dan J.
Sheehan Co. v. OSHRC, 520 F.2d 1036 (5th Cir. 1975); California
Stevedore & Ballast Co. v. OSHRC, 517 F.2d 986 (9th Cir. 1975).

Accordingly, we reject Sellersburg's argument that the judge
abused his discretion in not following the Secretary's regulations
governing proposal of penalties, including the Secretary's penalty
point formula and special narrative findings procedures.
Our inquiry does not end here, however, because Sellersburg also
raises broader challenges to the penalties assessed by the judge,
i.e., whether the judge adequately considered and discussed the
statutory criteria bearing on penalty assessments and whether the
penalties assessed are otherwise consistent with the criteria or are
excessive.
Section llO(i) of the Act mandates Commission consideration of
six criteria in assessing appropriate civil penalties: (1) the
operator's history of previous violations; (2) the appropriateness
of the penalty to the size of the business of the operator; (3)
whether the operator was negligent; (4) the effect on the operator's
ability to continue in business; (5) the gravity of the violation;
and (6) whether good faith was demonstrated in attempting to achieve
prompt abatement of the violation. 30 US.C. § 820(i).
As to each of the three violations at issue, the judge's decision
contains discussion and findings on only two of the six statutory
criteria, i.e., the operator's negligence and the gravity of the violations. The decision is devoid of specific facts and findings bearing
on the remaining four criteria. 6/ When an operator contests the
Secretary's proposed assessment of penalty, thereby obtaining the
opportunity for a hearing before the Commission, findings of fact on
the statutory penalty criteria must be made. 30 u.s.c. § 815(d). Cf.
National Independent Coal Operator's Assoc. v. Kleppe, 423 U.S. 388-,46 F.Ed 2d 580, 96 S.Ct. 809 (1976)(The 1969 Coal Act "does not
mandate a formal decision with find~ngs as a predicate for a penalty
assessment order unless the operator exercises his statutory right
to request a hearing on the factual issues relating to the
penalty •••• (Emphasis added.)) But~' B.L. Anderson v. FMSHRC,
668 F.2d 442 (8th Cir. 1982). Findings of fact on each of the
statutory criteria not only provide the operator with the required
notice as to the basis Ufon which it is being assessed a particular
penalty, but also provide the Commission and the courts, in their
6/
The judge did generally state that the penalties assessed were
"[b]ased upon the statutory criteria for assessing a penalty."

292

review capacities, with the necessary foundation upon which ·to base a
determination as to whether the penalties assessed by the judge are
appropriate, excessive, or insufficient. Therefore, we conclude that
the judge erred in failing to make findings of fact on four of the six
statutory criteria bearing on his assessment of penalties against this
operator. LI
Also, in this case there is a wide divergence between the penalties
proposed by the Secretary and those assessed by the judge. 8/ As we discussed previously, in a contested case the Secretary's penalty proposals
are not binding on the Commission or its judges. Thus, the penalties
assessed de nova in a Commission proceeding appropriately can be greater
than, les-S-than, or the same as those proposed by the Secretary. However,
the Secretary's proposed penalties are usually of record in a Commission
proceeding. When based on further information aeveloped in the adjudicative proceeding, it is determined that penalties are appropriate which
substantially diverge from those originally proposed, it behooves the
Commission and its judges to provide a sufficient explanation of the
bases underlying the penalties assessed by the Commission. If a
sufficient explanation for the divergence is not provided, the credibility of the administrative scheme providing for the increase or
lowering of penalties after contest may be jeopardized by an appearance
of arbitrariness. See Dan J. Sheehan Co. v. OSHRC, supra, 520 F.2d at
1040-1042; Clarkson Construction Co. v. OSHRC, supra, 531 F.2d at 456.
Based on the above considerations, one course to follow in the
present case would be to remand this proceeding to the administrative
law judge to cure his error and make the necessary findings pertaining
to the remaining four penalty criteria. For the following reasons,
however, we find that in the circumstances of the present case a remand
for the entry of such findings by the judge is unnecessary and would
unnecessarily prolong these proceedings.
The statutory penalty criteria on which the judge failed to make
findings are the following: the operator's history of previous
violations; the appropriateness of the penalty to the size of the
operator's business; the effect on the operator's ability to continue
in business; and the good faith abatement of the violations. A
7/
In the present case the operator requested a hearing and the case,
in fact, proceeded through a full hearing to a decision on the merits.
Thus, we are not presented with any question concerning the extent of
the findings necessary where the parties have presented a proposed
settlement that accords with the Commission's requirement for approval
of penalty settlements. ,29 C.F.R. § 2700.30.
8/
The Secretary originally proposed penalties of $1,000, $78 and $78
for the three violations at issue. The judge assessed penalties of
$7,500, $1,000 and $1,000, respectively.

review of the record indicates, however, that there was no controversy between the parties concerning the record evidence bearing on
each of these criteria. 9/ The parties stipulated that the operator
demonstrated good faith in abating the violations. Relevant to the
operator's size it was stipulated that the mine's annual production
was about 450,000 tons and that between 14 to 20 persons were employed.
Concerning the operator's history of violations, the Secretary entered
an exhibit into evidence which indicates that 35 violations were charged
and penalties for 29 violations paid during the period January 1978
through January 1980. The operator did not challenge this evidence.
The operator refused to stipulate that payment of civil penalties would
not affect its ability to continue in business, but did not offer any
argument or evidence that its ability to continue in business would be
impaired. See Buffalo Mining Co., 2 IMBA 226, 24748 (1973). Because
the above information comprises all of the record evidence as to the
penalty criteria on which the judge failed to make express findings,
in the interests of judicial economy we enter the above as the required
findings rather than remanding for the judge to do so.
The question remains as to whether, in light of the above findings
on four of the penalty criteria and the express findings made by the
judge concerning the remaining two, i.e., the negligence and gravity
criteria, the penalties assessed by the judge are excessive. The
determination of the amount of the penalty that should be assessed for a
particular violation is an exercise of discretion by the· trier of fact.
Cf. Long Manuf. Co. v. OSHRC, supra, 554 F.2d at 908. This discretion
Ts bounded by proper consideration of th.e statutory criteria and the
deterrent purpose underlying the Act's penalty assessment scheme.
Regarding the statutory penalty criteria, the record reflects that
the operator has at least a moderate history of previous violations. It
is a small to medium sized crushed limestone operation. In the absence
of proof that the imposition of authorized penalties would adversely affect
its ability to continue in business, it is presumed that no such adverse
affect would occur. Buffalo Mining, supra. Good faith was demonstrated
in abating the violations. As to the negligence and gravity criteria,
regarding the violation of 30 C.F.R. § 56.6-106 the judge found that the
operator's blasting practice constituted "gross negligence" and was a "most
serious" violation posing a "grave risk" to employees. Concerning the
violation of 30 C.F.R. § 50.12 requiring the preservation of accident
sites pending completion of an inve$tigation thereof, the judge found that
the operator was negligent in failing to comply with the standard and that
this was a serious violation since it hindered MSHA's ability to conduct
an appropriate investigation. As to the violation of 30 C.F.R. § 50.10
requiring immediate contact with MSHA when an accident occurs, the judge
found that the operator's notification by mail resulted from its negligence and seriously affe~ted MSHA's ability to conduct an effective
investigation.

'i/

The uncontroverted nature of the evidence bearing on these criteria
may explain why the judge did not make express findings in his decision.

294

On review the operator has not challenged the facts found by
the judge concerning its blasting procedures, its preservation of
the accident site, or its failure to immediately contact MSHA.
Although the penalties •assessed by the judge far exceed those
proposed by the Secretary before hearing, based on the facts developed
in the adjudicative record we cannot say that the penalties assessed
are inconsistent with the statutory criteria and the deterrent purpose
behind the Act's provision for penalties. Hence, we find that the
judge's penalty assessments do not constitute an abuse of discretion.

Accordingly, the decision of the administrative law judge finding
violations of 30 C.F.R. §§ 56.6-106, 50.10 and 50.12, and assessing
penalties of $7,500, $1,000, and $1,000, respectively, is affirmed •

.~co:f:..~#tr~

L. Clair Nelson, Commissioner

295

Distribution
Anna L. Wolgast
Office of the Solicitor
U.S. Department of Labor
4015 Wilson Blvd.
Arlington, Virginia 22203
Anne Marie Sedwick
Sedwick and Sedwick
102 N. Indiana Avenue
Sellersburg, ·Indiana 47172
Administrative Law Judge William Fauver
Fed. Mine Safety & Health Rev. Commission
5203 Leesburg Pike, 10th Floor
Falls Church, Virginia 22041

296

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006
OFFICE OF THE GENERAL COUNSEL

March 23, 1983

ELIAS MOSES
Docket No. KENT 79-366-D

v.
WHITLEY DEVELOPMENT CORPORATION
ORDER

On March 7, 1983, the Commission received a motion filed by
Whitley Development Corporation seeking the disqualification or
removal of the administrative law judge assigned to this matter,
and the vacation of all previous orders entered by him. This
motion was simultaneously filed with the Commission and the judge.
Upon the Commission's receipt of the motion, the record in this
matter was forwarded by the judge to the Commission.
Insofar as the operator seeks action by the full Commission on
its motion at this time the request is denied. Commission Rule of
Procedure 81 governs requests for disqualification and provides:

*****
(b)

Request to withdraw. Any party may request a
Commissioner, or the judge (at any time following his designation and before the filing of his
decision), to withdraw on grounds of personal
bias or disqualification, by filing promptly
upon discovery of the alle&ed fa9ts ~n affidavit
setting forth in detail the matters alleged to
constitute grounds for disqualification.

(c)

Procedure if Judge does not withdraw. If the
judge does not disqualify himself and withdraw
from the proceeding, he shall so rule upon the
record, stating the grounds for his ruling and
shall proceed with the hearing, or, if the hearing has been completed, he shall proceed with the
issuance of his decision, unless the Commission
stays the hearing or further proceedings by
granting a petition for interlocutory review.

29 C.F.R. § 2700.81.

297

83-3-7

In light of the foregoing, the judge is required to act on the
motion and the record is returned to him for further proceedings on
the operator's request consistent with the Commission's rules.

298

Distribution
David Patrick, P.S.C.
P.O. Box 9
Harrodsburg, Kentucky

40330

William E. Hensley
P.O. Box 1263
Corbin, Kentucky 40701
Administrative Law Judge Richard Steffey
Fed. Mine Safety & Health Rev. Commission
5203 Leesburg Pike, 10th Floor
Falls Church, Virginia 22041

298

FEDERAL MINE SAFETY AND HEALTH REVIEW _COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

March 24, 1983
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISRTATION (MSHA)
Docket Nos. PENN 80-260-R
PENN 81-35

v.
MATHIES COAL COMPANY

DECISION
This case arises under the Federal Mine Safety and Health Act of
1977, 30 U.S.C. § 801 et seq. (1976 & Supp. V 1981). The judge held
that Mathies Coal Company violated 30 C.F.R. § 75.1722(a) and assessed
a $750 penalty. 3 FMSHRC 1998 (August 198l)(ALJ). For the reasons that
follow we reverse.
Section 75.1722(a) provides:
Gears; sprockets; chains; drive, head, tail, and
take-up pulleys; flywheels; couplings, shafts;
sawblades; fan inlets; and similar exposed moving
machine parts which may be contacted by persons,
and which may cause injury to persons shall be
guarded.
On May 16, 1980, Mathies received a citation alleging a violation of
section 75.1722(a) stating:
It was revealed during a fatal accident investigation
that the automatic elevator and associated parts •••
was [sic] not guarded adequately to keep persons from
coming in contact with the elevator as it was moving
in the shaft along the stairways at -the fi.rst and
second landings.
.
~ ·
The elevator shaft and the adjacent stairway mentioned in the
citation extend from the surface to the mine floor 273 feet below.
The first landing of the stairway is above the surface and the second
landing is approximately level with the surface. Two doors provide
ingress and egress to the stairwell; one at the first landing above
ground level and one at the mine floor. From the mine floor up to
approximately 24 to 32 inches above the floor of the second landing,
the elevator and stairwell are separated by corrugated metal. Parallel
to and level with the top of the corrugated metal is an I-beam. At the

noo

•J

83-3-8

time of the citation, above the I-beam, the elevator shaft was separated
from the first and second landings and the first flight of stairs only
by handrails. Thus, above and below the handrails no separation between
the landings and stairs and the elevator shaft existed, except for the
first 24 to 32 inches from the second landing. It was this lack of
separation between the elevator shaft and the stairwell that the
Secretary alleged constituted a violation of the cited standard. l./
The citation was issued during an investigation of a fatal accident that occurred at the mine. On May 16, 1980, a miner who apparently
intended to leave work early, walked up the stairs to the top of the
stairwell, opened the door and stepped outside. He saw his foreman and,
to avoid being seen, went back down the stairs to the second landing.
There, he stepped onto the I-beam to gain access to a loose metal grate
on one side of the elevator shaft from which he could exit to the surface.
The elevator descended however, and a retiring cam 2/ affixed to the cage
apparently struck the miner causing him to fall to the shaft bottom. 3/
The judge concluded that the "elevator cage together with its
retiring cam constituted moving parts of a machine ••• "within the
meaning of the standard. 3 FMSHRC at 2001. On review, the Secretary
argues that the purpose of section 75.1722(a) is to "protect miners
from injury caused by moving machinery," and that the elevator cage
is subject to the standard "because it is an 'exposed, moving machine
part which may be contacted by persons and which may cause injury.'"
Sec. br. at 5. He, like the judge, interprets the standard to cover
not only the listed machine parts but all machine parts that are exposed
and moving. Sec. hr. at 5-6. We disagree. We find that such an
interpretation ignores the grammar of the standard and makes the list
of items covered surplusage.

1/
The judge stated that the area that the Secretary sought to have
guarded included only a 26" by 54" space on the second landing. Our
review of the citation and the testimony and arguments presented at
the hearing convinces us that the alleged'violative-condition
encompassed all the open area between the. eleva'tor shaft and the
stairway and landings at the first and second levels.
];/
The retiring cam is a metal bar att~ched_to and protruding from
one side of the elevator cage. When the ,_cag~ .reaches the top or bottom
landing of the shaft, the cam hits a switch on the side of the shaft,
and causes the elevator door to open.
3/
As the parties and the judge agreed, the fatality is not determinative as to whether a violation of the standard occurred. The violation
was alleged because the elevator cage and its parts were not guarded
to prevent a person from contacting them and being injured. These
circumstances existed regardless of the specifics of the accident.

301

"Similar," "exposed," and "moving" are all adjectives modifying
"machine parts" in the standard at issue. Thus, the standard as written
applies to the specific machine parts listed plus other exposed moving
machine parts similar to those listed. The pivotal inquiry, therefore,
is whether the elevator cage and its associated parts, including the
retiring cam, constitute moving machine parts "similar" to those
listed. We think not. "Similar" is defined as:
1. having characteristics in common; very much
alike ••• 2. alike in substance or essentials
••• 3a. having the same shape: differing only
in size and position ••••
Webster's Third New International Dictionary 2120 (unabridged 1971).
Given this definition we find it unnecessary to resort to a detailed,
technical analysis of the nature of the listed moving machine parts
as compared to an elevator cage. Although an elevator cage has a
common characteristic with the enumerated items, i.e., motion, it i,s
not "very much alike", "alike in substance or essentials" or of the
"same shape" as the others. Quite simply, in our view, it does not
even remotely resemble, in form or function, those machine parts
specifically listed in the standard.
The observation of the Fifth Circuit in a case arising under the
Occupational Safety and Health Act of 1970, 29 u.s.c. § 651 ~seq.
(1976) is particularly appropriate here:
The [Secretary] contend[s] that the regulation should
be liberally construed to give broad coverage because
of the intent of Congress to provide safe and healthful working conditions for employees. An employer,
however, is entitled to fair notice in dealing with
his government. Like other statutes and regulations
which allow monetary penalties against those who
violate them, an occupational safety and health
standard must give an employer f~ir warning of the
conduct it prohibits or requires, and 'it must provide a reasonably clear standard of culpability
to circumscribe the discretion of the enforcing
authority and its agents •••• A regulation. should
be construed to give effect to the 'natural and
plain meaning of its words ••••
~

)

If a violation of a regulation subjects private
parties to criminal or civil sanctions, a regulation cannot be construed to mean what an agency
intended but did not adequately express •••• We
recognize that OSHA was enacted by Congress for
the purpose stated by [the Secretary]. Nonetheless, the Secretary as enforcer of the Act has
the responsibility to state with ascertainable
certainty what is meant by the standards he has
promulgated.

302

Diamond Roofing Co. v. OSHRC & Secretary of Labor, 528 F.2d 645, 649
(1976)(citations omitted). Accord, Phelps Dodge Corp. v. FMSHRC &
Secretary of Labor, 681 F.2d 1189, 1193 (9th Cir. 1982).
As we have previously acknowledged, "Many standards must be 'simple
and brief in order to be broadly adaptable to myriad circumstances'".
Alabama By-Products Corp., 4 FMSHRC 2128, 2130 (December 1982), quoting
Kerr-McGee Corp., 3 FMSHRC 2496, 2497 (November 1981). However, even a
broad standard cannot be applied in a manner that fails to infor~ a
reasonably prudent person that the condition or conduct at issue was
prohibited by the standard. Alabama By-Products Corp., supra; U.S.
Steel Corp., FMSHRC Docket No. KENT 81-136 (January 27, 1983). We
find this to be the case here. 4/

We emphasize that this conclusion does not mean that miners must
be left at risk against dangers posed by unguarded elevators. 11 The
Secretary has adopted detailed regulations specifically applicable to
hoisting equipment, including elevators. 30 C.F.R. Part 75, Subpart 0,
§ 75.1400 et ~·
The Secretary is free to adopt an improved standard
expressly requiring that elevators be guarded, thereby generally giving
operators adequate notice of what is required. More pertinent to the
circumstances of the present case, however, the Secretary had available
a specific statutory avenue authorizing him to require "other safeguards
adequate ••• to minimize hazards with respect to transportation of men
and materials •••• " 30 U.S.C. § 874(b); 30 C.F.R. § 75.1403. Through
application of this provision in the first instance the Secretary could
have accomplished abatement of the hazardous condition while at the same
time avoiding the due process problems posed by seeking a civil penalty
for a violation of a standard that did not provide adequate notice to
the operator. 2_/
·
Accordingly, the decision of the administrative law judge is
reversed and the citation and penalty
sessed are vacated.

Commissioner
4/

As the administrative law judge so aptly stated at the hearing:

"u you start taking these words like a rubber band and stretching

[them], pretty soon you end up with some really fantastic results."
Tr. 95.
2./ In fact, the alleged hazardous condition at this mine was promptly
abated by the operator through installation of a wire mesh grate,
similar to cyclone fencing.
6/
At the hearing, counsel for the operator suggested the appropriateness of the Secretary's recourse to a safeguard notice requiring the
installation of an appropriate guard. Tr. 81.

303

Jestrab, Commissioner, dissenting:
I most respectfully dissent.
The facts as stated by my learned colleagues are not in dispute.
The investigation by MSHA concluded that the unguarded retiring cam
probably caught the victim on a tool pouch which was attached to his
belt. (T-48) According to the evidence, the retiring cam " .•• is a bar
that protrudes, sticks out from the elevator that controls a switch that
will either let the doors open or remain shut." (T-36, and see Operator's
exhibits 10 and 21 and Gov't exhibit 6.) It thus appears that the cam
was properly described and was designed to perform the usual mechanical
function of a cam, that is to say, was employed to actuate nonuniform or
rectilineal movement of the elevator doors. 1/ The regulation described
in the citation is section 75.1722(a) which reads as follows:
Gears; sprockets; chains; drive, head, tail, and
take-up pulleys; flywheels; couplings, shafts;
sawblades; fans inlets; and similar exposed moving
machine parts which may be contacted by persons,
and which may cause injury to persons shall be
guarded.
If the unguarded cam in this case had been in the form of a gear or
sprocket or other form of wheel, it could not be doubted that the cam
would fall within the express language of the regulation. To exclude
this exposed moving machine part from coverage because it is not attached
to a wheel is to exalt form over function.
Finally, the witness described the cam as a bar.
with shaft. 2/

Bar is synonymous

I would sustain the

!/

Oxford English Dictionary, Oxford 1933. Cam - •·•• A projecting part
of a wheel or other revolving piece of machinery, adapted to impart an
alternating or variable motion of any kind to ano'ther piece pressing
against it, by sliding or rolling contact. MubJr.'used in machines in
which a uniform revolving motion is employed to actuate any kind of a
non-uniform, alternating elliptical, or rectilineal movement. The
original method by cogs or teeth fixed or cut at certain points in the
circumference or disc of a wheel, but the name has been extended to any
kind of eccentric, heartshaped, or spiral disc, or other appliance ~hat
serves a similar purpose.
]:_/ The Century Dictionary and Encyclopedia, The Century Co., New York
(1899). Shaft - (e) In mach: (1) .•• connected bars serving to convey
force which is generated in an engine or other prime mover to the
different working machines ••.

304

Commissioner Lawson, dissenting:
_ Although I am not in disagreement with my colleague Commissioner
Jestrab, I would offer further explication of my reasons for dissenting from the views of the majority.
The majority interprets too narrowly a broad standard whose
clear purpose is to protect miners from injury caused by contact
with exposed moving machine parts, including the elevator cage and
retiring cam in .this case. The standard in question states:
Gears; sprockets; chains; drive, head, tail, and
take-up pulleys; flywheels; couplings, shafts;
sawblades; fan inlets; and sioilar exposed moving
machine parts which may be contacted by persons,
and which may cause injury to persons shall be
guarded.
Mathies received a citation for failing to guard "the automatic
elevator and associated parts ••• adequately to keep persons from
coming in contact with the elevator as it was moving in the shaft
along the stairway." The majority does not disagree with the
finding of the judge that an elevator cage with its retiring cam
is a "machine part", nor do I, and that conclusion is supported by
the operator's own witness. He testified that the elevator cage
moves up and down the shaft, receives power from an external source,
and the hoist equipment includes the cage, and a motor and pulleys.
Tr. 117, 120, 123. Thus, the elevator cage is clearly a "machine
part." The majority also concludes that the elevator cage with its
cam is not "similar" to the items listed in the standard, and,
therefore is beyond its reach. That determination is not supported
by the evidence in this case.
First, the machine parts enumerated in section 75.1722(a) are
quite dissimilar, and, when considered together, comprise a broad
spectrum of parts that must be guarded. What they have in common,
as the majority notes, is motion and the elevator cage shares this
characteristic. Slip. op. at 3. The majority states, "Quite simply,
in our view, [the elevator cage] does not even remotely resemble, in
form or function, those machine parts speci{ically listed in the
standard." Id. The majority fails, however,'·'.to examine the parts
listed and deduce their "form and function," and then consider
whether the elevator cage with its retiring cam iS"Similar."
Clearly, sawblades, which come in various configurations, and fan
inlets, neither resemble nor function in the same manner as gears
and sprockets. Attempts to classify the parts enumerated in the
standard fail because the parts have little in common. Mathies
suggested .in its brief that the listed parts are all the "inner
workings" of machinery, and are unlike the elevator cage because
the movement "is the product of the parts which transmit the power."
Mathies hr. at 11. This theory is deficient, however, because saw-

305

blades actua.lly perform the function of the saw, and "fan inlets"
describes an area on one side of a fan, thus, both are certainly not
within the "inner workings" of a machine. The Secretary deliberately
included a wide range of items in the standard to give notice that the
standard applies to a variety of machine parts in mines. Nothing in
the standard limits its coverage to particular types of machine parts;
rather, by its very nature, section 75.1722(a) encompasses many exposed
moving machine parts. It is one of the many standards made "simple and
brief in order to be broadly adaptable to myriad circumstances." KerrMcGee Corp., 3 FMSHRC 2496, 2497 (November 1981). See also Capitol
Aggregates, Inc., 4 FMSHRC 846 (May 1982). Thus, the broad phrase "and
similar exposed moving machine parts" must be read inclusively to apply
to moving machine parts, such as the elevator cage, which may be
contacted and may cause injury.
Second, the purpose of the standard is obvious--it is to protect
miners from hazards caused by exposed moving machinery. Therefore,
focusing on those hazards will provide additional information on the
scope of the standard. Some of the listed parts, for example, gears,
sprockets, flywheels, and pulleys, could catch the limbs or clothing
or a person and cause injury by pulling the object caught into the
moving machinery. This concept of a "pinch point" has been used many
times by our judges to describe a hazard to be avoided by this standard.
See, e.g., Missouri Gravel Co., 3 FMSHRC 1465 (June 198l)(ALJ)(interpreting identical standard, 30 C.F.R. § 56.14-1); N.Y. State Dep't of Transportation, 2 FMSHRC 1749 (July 1980)(ALJ)(interpreting 30 C.F.R~ § 56-14-1);
FMC Corp., 2 FMSHRC 1315, 1319-22 (June 1980)(ALJ)(interpreting identical
standard 30 C.F.R. § 57.14-1). The elevator cage as it ascends and descends in the shaft also creates such a "pinch point," both on the stairs
with the railing, and on the landing with the I-beam. Thus, the hazard
presented by the elevator with its retiring cam is similar to that presented by many items enumerated in section 75.1722(a). The moving elevator cage in this case could catch the arm of a person who tripped while
going up or down the first flight of stairs, as the judge noted. 3 FMSHRC
at 2002. In addition, the retiring cam could catch on a person's clothing
and pull him or her down the shaft, as happened in this case, resulting in
a fatality.
Third, even if one limits the standard, as the majority does, to very
specific machine parts "having characteristics in common" or "alike in
substance or essentials," the cage and retirtng cam fall within the standard.
Slip op. at 3, quoting Webster's Third Ne~ Irlternational Dictionary. The
retiring cam, which is affixed to the cage and moves with it, has the same
function as gears, sprockets and couplings, all of which transfer power
or motion. The function of the retiring cam is to allow the cage door to
open when the cage reaches the top or bottom of the mine shaft. The retiring cam meets a roller, causing the roller to revolve and operate the
switch which opens the doors. Tr. 42, Operator's Exhibit 1. Thus, the
retiring cam transfers its linear motion to rotary motion to operate the
switch, as Commissioner Jestrab has stated so well. This function is
"alike in substance or essentials" to that of gears, sprockets and
couplings, and thus brings the retiring cam within the reach of
section 75.1722(a).

306

Accordingly, whether one accepts a more liberal interpretation
of the standard, or that espoused by the majority, the elevator cage
and retiring cam fall within the category of "similar exposed moving
machine parts."
The remaining question is whether the cage with its cam "may be
contacted by persons ••• and may cause injury ••• " 1/ The judge correctly
found that the elevator cage with its retiring cam "may be contacted"
and "may cause injury to persons. He stated:
[I]t is clear that an individual while performing his
regular routine work duties in a prudent manner
might lose his footing and trip and fall on the
second landing thereby put~ing part of his body
into the unguarded space and coming into contact
with the elevator and its retiring cam if the
elevator were descending at that time. Also,
the arm of an individual descending the stairs
from the top to the second landing could come
in contact with a descending elevator cage.
3 FMSHRC at 2001-02. In this case, as the judge found, weekly examinations of the entire stairwell were required, and the stairs could be
used to enter and leave the mine, as "a few miners" including the
decedent were doing in this case. Tr. 47. The elevator is used
daily. Thus, in this case the elevator cage "may be contacted"

l/

Mathies also presents two procedural issues, but its arguments
are not persuasive. Mathies first asserts .that the judge erred in
failing to rule at the hearing on its motidn for' a directed verdict.
Initially, in a case tried without a jury the appropriate motion is
one for involuntary dismissal under Federal Rule of .Civil Procedure
4l(b). A trial court's reservation of r~ling on such a motion is,
in effect, a denial of the motion. 5 Moore's Federal Practice
,[41.13(1] at 41-176 to 41-178 & n.31 (1982 & 1982-83 Supp.) Mathies
had the choice of proceeding or standing on its motion. By presenting
evidence, Mathies waived its right to appeal from the judge's "denial"
of its motion.
Mathies' other claim of procedural error is that the judge
"permitte[d] MSHA to change its theory of prosecution after MSHA had
rested its case." Mathies hr. at 6. Mathies made no objection on
this ground at the hearing and thus has waived any objection.

307

within the meaning of that phrase in section 75.1722(a). 2/ The
possibility of injury from such contact is apparent, and need not
be described in detail, for example, a person or one's clothing
or limb could be caught between the elevator cage and the stair
railing on the first flight of stairs, or between the I-beam and
the elevator on the second landing.
I therefore dissent and would affirm the judge.

J1

/Z 1= ciu1/'4111V

A. E. Lawson, Conunissioner

2/
It is not necessary to decide in this case whether or not a
particular "degree of probability" of contact should be read into
section 75.1722(a). 3 FMSHRC at 2002. Whatever the precise contours
of the phrase "may be contacted," they are satisfied in this case.

308

Distribution
Anthony J. Polito, Esq.
Corcoran, Hardesty, Ewart, Whyte & Polito, P.C.
Suite 210
Two Chatham Center
Pittsburgh, PA 15219
Ann Rosenthal, Esq.
Off ice of the Solicitor
U.S. Department of Labor
4015 Wilson Blvd.
Arlington, Virginia 22203
Chief Administrative Law Judge Paul Merlin
FMSHRC
1730 K Street, N.W., 6th Floor
Washington, D.C. 20006

309

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

March 29, 1983
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)
v.

Docket No. WEST 81-132-RM

WESTERN STEEL CORPORATION
DECISION
This proceeding arises under the Federal Mine Safety and Health Act
of 1977, 30 U.S.C. § 801 et~· (1976 & Supp. V 1981), and involves the
interpretation and application of 30 C.F.R. § 57.4-33, a fire prevention
standard for metal and nonmetal underground mines. The standard provides:
"Mandatory. Valves on oxygen and acetylene tanks shall be kept closed
when the contents are not being used." 1/ On the grounds explained

1/

MSHA has been in the process of reviewing its metal and nonmetal
standards. On December 27, 1982, MSHA released preproposal draft
revisions of the metal/nonmetal fire prevention and control standards.
These draft revisions would combine the fire prevention and control
standards of 30 C.F.R. Parts 55, 56, and 57, into a new Part 58. One of
the preproposal drafts, section 58.4-65(G), if ultimately promulgated,
would revise section 57.4-33, the standard involved in this case.
Section 58-4-65(G) (draft) provides:
Valves on oxygen and acetylene tanks shall be kept closed when-(a) the tanks are moved;
(b) the system is left unattended; or
(c) the task is completed.
An accompanying note states:

[.4-33] When valves on storage cylinders are open, the connecting
hoses are extensions of storage cylinders. Without close attention,
the hoses could become damaged and release gases, creating a flammable atmosphere. The standard has been revised to clarify when
valves must be closed to prevent this hazard.
As is plain from a facial comparison, there are significant differences in the texts of the present standard, section 57.4-33, and the
draft revision. Our decision in this case is based upon the standard in
existence at the time of the citation, section 57.4-33.

83-3-10

310

below, we affirm the administrative law judge's decision vacating a
citation issued.against Western Steel Corporation for an alleged
violation of the standard. f:_/
The facts are largely undisputed. At the time of the citation,
Western was installing a dust control system in an underground mine in
Wyoming. In the course of this work, Western employees were using an
oxyacetylene torch welder to make brackets for a new air duct. The
torch welder operator would first cut appropriate pieces of angle iron
and then weld the pieces into place to form the brackets. The torch
head consisted of a burner, to which were attached hoses that led to two
gas tanks, one containing oxygen, the other acetylene. The tanks were
located in a cage over the headframe about 50-70 feet from the mine
entrance. These gases could be shut off by turning valves located
either at the tanks or at the burner.
On December 3, 1980, the day of the citation, the torch head was in
an underground tunnel at a worksite approximately 30-40 feet from the
tunnel entrance. The torch hose ran for a distance of 100 feet through
the tunnel and out the entrance to the oxygen and acetylene tanks
located on the surface. The Western iron worker who was operating the
torch welder on December 3d turned on both sets of gas valves at the
tanks and at the burner when he arrived at the worksite about 8:00 a.m.
He then cut angle iron in the tunnel until he depleted his supply. At
that point, around 10:15 a.m., he turned off the burner gas valve and
left the tunnel worksite to get more angle iron from a stockpile on the
surface about 50 feet from the tunnel entrance. At that location, long
pieces of angle iron were kept on a table. The stockpile was about
50-60 feet from the gas tanks. The employee did not pass the tanks on
his way to the stockpile, and did not turn off the valves at the gas
tanks.
Upon reaching the table, the employee noticed another torch. He
decided to cut usable lengths of iron at the table instead of taking a
large piece back to the worksite and cutting it there. Shortly after
the employee left the tunnel, an MSHA inspector arrived at the mine.
The inspector noticed the gas tank valves open and followed the hoses
down into the tunnel to inspect the torch head. He found the torch head
valves turned off and the burner tip cold. The inspector returned to
the surface and turned off the valves at the gas tanks. Then about
10:35 a.m., he spoke with the welder oper~to~, who was still at the
table. It appears that the employee was just about to return to the
tunnel worksite with the iron he had cut at the table. Tr. 10, 31-32,
54-55. After discussing the matter with the employee and others in the
area, the inspector issued the citation.
2/

The judge's decision is reported at 3 FMSHRC 2666 (November 1981)
(ALJ). When the citation was issued, Western was performing work for
FMC Corporation at an FMC mine. FMC was the original contestant in the
proceeding, and Western was substituted as contestant without objection.
The judge subsequently dismissed the case as against FMC Corporation and
amended the caption to reflect the substitution. 3 FMSHRC at 2666.

311

The judge vacated the citation. He concluded that while the welder
operator was away from the tunnel obtaining more angle iron for his work
the contents of the oxygen and acetylene tanks were "being used" within
the meaning of the standard, and, therefore, the tank valves did not
need to be closed. However, the judge rejected an interpretation of the
standard that would allow a miner to be absent for "a substantial period
of time" from an oxyacetylene torch welder without closing the tank
valves. 3 FMSHRC at 2669. In essence, the judge adopted a two-part
test for analyzing alleged violations of the standard: (1) a temporal
test that if w~lding equipment were left unattended for a "substantial
period of time," the tank contents would be deemed "not being used" and
the tank valves would have to be closed; and (2) a job-related test that
tank valves could be left open for a non-substantial period of time
while the torch welder operator was engaged in an activity related to
the cutting or welding operation. 3 FMSHRC at 2668. Applying these
criteria to the facts, the judge determined that the employee's cutting
additional pieces of angle iron on the surface was an activity connected
with the cutting and welding in the tunnel, and that his 20-minute
absence from the torch head was not a substantial period of time. 3
FMSHRC at 2668-69.
On review the Secretary argues that if a welder operator leaves the
immediate area of a welding operation for "any length of time," the tank
contents cease to be in use and therefore the tank valves must be
closed. The Secretary would, however, permit the welder operator to
cease cutting or welding temporarily without turning off the tank valves
so long as he "remains in the area of the torch, hose, and tanks attending
to the welding activities commonly associated with his immediate job."
We are persuaded only in part by the Secretary's approach.
Before construing the standard we examine the evidence in this
case, which indicates that cutting and welding tasks are often, if not
typically, performed in an intermittent manner. Tr. 19-20, 24-25, 4647. For example, as this case illustrates, it is common practice to use
a torch welder to cut metal and then weld the metal in place. In making
the transition, the operator must turn off the torch head, adjust it to
allow for welding, and then turn it back on. In addition, the gas tanks
may be located for safety purposes some considerable distance from the
burner head. Tr. 19-20, 24-25. Given that the distance between torch
and tanks may be substantial (not only iµ t~rms of distance but also in
terms of difficult terrain separating tanks and torch), it follows
obviously that some measure of time must elapse for one person to shut
off the torch valves and then proceed to the place where the tanks are
stored. Further, in some circumstances the tanks may be stored, for
safety reasons, in a place not easily and readily accessible. We note
that the MSHA inspector who issued the citation testified that if the
gas tanks were not located in the immediate vicinity of the torch, the
operator could leave the torch for brief periods of time (under 10
minutes in duration in the inspector's opinion) without being required
to turn off the gas tanks. Tr. 46-47, 49. In view of the foregoing

312

considerations, it is not surprising that all parties agree that requiring the tank valves to be closed every time a burner is temporarily
laid aside and turned off during the performance of a task would be very
impractical and an unreasonable construction of the standard. ]_/
Thus we come to interpretation of a standard aimed at promoting
safety for an essential welding operation within an underground mine.
Absolute safety would require prohibition of hoses carrying oxygen and
acetylene into a mine. Neither the Mine Act nor the regulatory standard
at issue here imposes that prohibition. Instead, we confront a brief,
generalized standard which, in contemplation of practicalities, requires
interpretation for reasonable application in varying circumstances. The
standard refers only to an "in use" criterion. As contrasted with
MSHA's preproposal draft revision (n. 1 supra), the standard does not
include an "attendance" test.
The basis of the Secretary's argument on review appears to be
concern for the possibility that the gas hoses could leak or be ruptured
accidentally, while the tank valves are open, thereby causing release of
the oxygen and acetylene with the further possibility of ignition or explosion within the mine. Clearly, avoidance of a disaster of that
nature is the concern of Congress, the Secretary, the Commission, mine
operators and, especially, miners. As the facts in this case show, the
tanks were located on the surface about 100 feet from the torch head in
the mine. For one person to traverse such distance, with no unusual
obstacles, would require a few minutes -- perhaps 3 minutes and maybe
more if the traverse were difficult. Consequently, even in the best of
circumstances, instant communications between the torch site and the
tank site would seem to be the proper means of adhering exactly to the
mandate implicit in the Secretary's argument. But the standard makes
no reference to such communication.
Similarly, if the laying of hoses from oxygen and acetylene tanks
located outside a mine to connect with a torch head inside a mine inherently
represents a dangerous hazard, then it would seem plausible that the
standard should have required a protective cover or sheathing for the
hoses. This protective requirement, however, does not appear in the
standard, which simply requires that the tank va:lves be closed "when the
contents are not being used."
]_/
We note too that the relevant OSHA fire prevention standard for the
construction industry, 29 C.F.R. § 1926.352(g), also promulgated by the
Secretary of Labor, recognizes the intermittent nature of torch welding
tasks and permits the torch to be laid aside temporarily without tank
valve closure. That standard provides in part:
For the elimination of possible fire in enclosed spaces
as a result of gas escaping through leaking or improperly
closed torch valves, the gas supply to the torch shall be
positively shut off at some point outside the enclosed
space whenever the torch is not to be used or whenever
the torch is left unattended for a substantial period
of time, such as during the lunch period.
(Emphasis added.)

313

It must have been contemplated in the drafting of the standard that
some reasonable lapse of time be permitted between cutting and welding
with the torch and closing of the tank valves. And, indeed, as we noted
above, the Secretary would permit the welder operator to cease cutting
or welding without closing the tank valves so long as he "remains in the
area of the torch, hose, and tanks attending to the welding activities
commonly associated with his immediate job." The OSHA construction
standard would similarly allow intermittent laying aside of the burner
without tank valve closure for non-substantial periods of time.
We must interpret the standard involved in this case as it is
written, and will not attempt at this time to essay a rule that would
cover all situations of intermittent cutting and welding during the
performance of a task. We conclude, for purposes of deciding this case,
that an oxyacetylene torch welder being used for a task may ordinarily
be laid aside without tank valve closure for reasons immed'iately related
to the performance of that task and for a temporary period of time not
inconsistent with the continuous performance of the task. We agree with
the judge and the Secretary, however, that at some point such temporary
laying aside during the performance of the specific task shades into a
status of "not being used" within the meaning of the standard and does
require tank valve closure. The presence of unusual risks or special
circumstances may also require tank valve closure. In the absence of
detailed guidelines in the standard itself, alleged violations of this
standard must be evaluated on the basis of all the circumstances in each
case. ii If the Secretary wishes to have a more detailed regulation
incorporating such factors as attendance, two-way communications, protective sheathing for hoses, and specific temporal criteria, he is
authorized under the Mine Act to revise the standard. As we have
already noted, he is presently in the process of considering revisions
to the standard.
Our dissenting colleague argues that our interpretation engrafts
new "exceptions" onto the standard. We respectfully disagree. This
case requires us to construe the meaning of the key phrase, "not being
used." "Use" has a temporal meaning because tasks extend over time.
"Use" itself in this context refers to pe;rforillGj.nce_of work. Our
"temporal" and "task-related" criteria are therefore natural constructions
of the words in issue. Our interpretation is also consistent with the
evidence showing the intermittent nature of torch welding tasks and with
general safety considerations in this field, as ev:idenced by the Secretary's
OSHA construction standard mentioned above. It appears to us that the
differences between the Secretary's arguments in this case and our
decision are differences of degree, not kind.

ii

This case does not require us to, and we do not, decide whether a
temporary laying aside of the torch welder for other work~related
reasons or for such purposes as coffee breaks, trips to the lavatory, or
the like, would require a different approach.

314

Applying the foregoing principles to this case, we affirm the
judge's vacation of the citation. On the morning of the citation, the
torch welder was being used to make brackets. When the welder operator
went to the mine surface, that task had not been finished. The purpose
of his trip was certainly task-related--to obtain additional angle iron
for completion of the job. The angle iron was in stockpile located
about 50 feet from the tunnel entrance and about 50-60 feet from the
oxygen and acetylene tanks in the cage over the headframe. He did not
pass the gas tanks, and could not see them from the stockpile. Tr. 11,
13. By happenstance, a torch was available at the stockpile site, so he
used that torch to cut iron needed at the worksite, thereby apparently
spending a few minutes more than was intended when he left the worksite.
He was ready to return to the torch head after an absence estimated to
be of no more than 20 minutes. This approximate 20-minute absence from
the torch head was of temporary duration and directly related to the
continuous performance of the specific welding task. The Secretary did
not prove the existence of any special or unusual circumstances that
would otherwise have required turning off the tank valves. Given these
circumstances, we conclude that substantial evidence supports the judge's
conclusion that the oxygen and acetylene were in use within the meaning
of the standard and that the welder operator's relatively brief absence
from the torch head to obtain materials for his on-going work did not
create a non-use situation.
judge's decision.

On the bases explained

L. Clair Nelson; .Conunissioner-

315

Commissioner Lawson dissenting:
The majority has not only created its own interstices in this
case, but by fiat added to the standard and created confusion and
ambiguity. It is both unnecessary and undesirable to add temporal
and vocational exceptions to what is, after all, an uncomplicated
standard with a clear purpose.
That standard, under the rubric "Fire Prevention and Control"
requires that "Valves on oxygen and acetylene tanks shall be kept
closed when the contents are not being used." Webster's New Third
International Dictionary (Unabridged) (1971) defines "use" as: "the
act or practice of using something; to put into action or service;
putting to service of a thing; to employ; to expend or consume by
putting to use." Here the contents of these tanks were indisputably
being used prior to the miner abandoning his underground work site
to travel to the surface, and were not being used until the miner
returned to the tunnel, and his underground job site.
Stated otherwise, if this miner had not returned to this torch
welder no further consumption of the contents of these tanks would
have taken place, and the tank valves were required to have been closed
upon his departure. It is beyond dispute that tanks with open valves
are more dangerous than those with closed valves. It is admittedly not
difficult, nor even inconvenient (Tr. 12), to manually shut off these
valves.
The statute--and the standard promulgated thereunder--was enacted
to prevent mine disasters and death and injury to miners. Section 2(e).
Secretary v. Old Ben Coal Co., 1 FMSHRC 1954, 1956-57 (1979). It is
self-evident that permitting two separate, hundred foot lengths of
rubber hoses (Tr. 8, 28), filled with oxygen and acetylene, to remain
unattended (Tr. 13, 16, 22) along an underground mine floor subject to
mine traffic (Tr. 33), connected to tanks full of these same flammable
gases, is to invite disaster. 1/ Nor is the possibility of leaks from
these hoses merely speculative-:- The miner witness of this operator
testified tO Several prior OCCUrrenceS, inciudi~g Ones Where a II
piece of iron has fallen and sliced the hose." (Tr. 21, 22).

l/Acetylene, used in manufacturing explosives, is a "brillant ..• illuminating gas," which "[w]hen combined with oxygen ••. burns to produce
an intensely hot flame and hence ••• is used principally in welding and
metal-cutting flame torches." Dictionary of Mining, Mineral and Related
Terms. Department of Interior, U. S. Bureau of Mines (1968). Another
dictionary defines acetylene as: "A colorless, highly flammable· or
explosive gas .••• " American Heritage Dictionary of the English Language
New Collegiate Ed., at 10 (1968).
Acetylene has an odor (Tr. 52) (Operator's Brief, p. 9) as contrasted
with methane which has none (Tr. 51), and is admittedly highly combustible (Tr. 25). The hazards associated with the use of these tanks are
well recognized elsewhere in 30 C.F.R. 57.4 and its subsections.

316

"Use" of the torch, the tool in this case, necessarily included
the consumption o.f the oxygen and acetylene in the burning or cutting
function being performed. The burning or cutting in this case requires
human control, involvement and observation of the equipment, both to
perform the work, and to prevent malfunction or accident. The standard
contemplates that meaningful attention be given this burning operation
because of the inherent dangers. (Tr. 25-27).
When the miner using the torch leaves the work site, the equipment
is not being used, nor observed, nor are the contents of the tank being
consumed. The language of the standard permits no exception to the
requirement that the valves must be turned off at the tank. Indeed,
even the miner operating the torch here conceded that he had" .•• been
instructed (by this operator) if I am going to be gone an unreasonable
length of time and too far away, that we do turn our bottles off and
bleed the lines." (Tr. 15). Testimony'was also presented that the
likelihood of a leak being detected is greater if there were an employee
attending the tanks. (Tr. 50-52).
The confusion reflected in the majority's opinion is even more
vividly revealed by the operator's own witness, Supervisor Powers, who
testified that: " .•. in use means you're actually using the torch. That
means you actually have it running." (Tr. 32, 58-59).
As the majority notes, the facts in this case are "largely undisputed." Slip op. at 2. From those facts, however, the majority has
determined that a miner engaged in operating an underground torch welder,
who both ceases to operate that welder, and leaves the job site, in this
instance for at least twenty minutes, is still using the contents of the
tanks involved. J:j
Beyond the obvious--the contents of the oxygen and acetylene tanks
were not being used or consumed during the miner's absence--the majority's
opinion fails to provide any guidance to either the mine operator or the
Secretary as to what will or will not henceforth be deemed a violation
of the standard. Connnents on possible revisions of the standard, or
how it might have been written, may be connnendable but fail to address
the case before us. Nor is any precedent cited by the majority in support
of its opinion.
"A temporary period of time" maybe superficially comfortable--if
awkward--language but hardly withstands critical analysis. Slip op. at
5. The majority not only fails to define "temporary", but its addition
to the standard is not explained by reference to either the Act, its
legislative history, or precedent. Twenty minutes, at a minimum, is
now clearly established as a permissible period of time. No upper limit
on "temporary" is enunciated; presumably the establishment of such will
henceforth depend on the imagination and inventiveness of counsel, of
whose ingenuity I have no doubt.

2/ The majority errs in asserting that the MSHA inspector who issued the
citation approved the torch operator's absence for "under ten minutes"
without being required to turn off the gas tanks. (Tr. 46, 47). Slip
op. at 3. Nor is there any record evidence of "difficult terrain" or
"traverse" difficulties. Slip op. at 3, 4.

The judge's vitiation of the standard by his declaration that " •.• I
am not convinced that Warner's actions created any hazard because that
condition will always exist whenever the lines are in use.", 3 FMSHRC
2668 (Nov. 1981) (ALJ), begs the question, as does the majority's approval
of the judge's holding • .2/ If that be so, then it must follow that any
absence, for any reason and for any length of time, is permissible.
The Secretary's pending attempt to revise the standard also fails
to address the situation presented, since neither "system", "task", nor
"unattended" are defined.
Even less persuasive is the majority's attempt to additionally
gloss this standard, or confuse the Secretary and mine operators, by
requiring that the absence of the miner from the tanks be " ••• for
reasons immediately related to the performance of that task." Slip op.
at 5. One searches fruitlessly for any relationship between either the
language or the purpose of the standard, and the reason for the absence
of the miner. Nor does the majority explain the relevance of the reason
for the absence to the standard's requirement for the safeguarding of
the contents of these tanks, and most importantly, the miners who work
with them. It appears self-evident that, whatever the reason for the
absence, it bears no relationship to the purpose of the standard, which
is to guard against malfunctions, and the accidental escape and ignition
or explosion of this oxygen/acetylene mixture. A three minute trip to
pick up one's paycheck is apparently now impermissible, while a twenty
minute drive to the hardware store for task related reasons is nonviolative, under the majority's reasoning.
In summary, the standard has now been rewritten by the majority,
without even the assertion of a statutory, legislative, regulatory or
judicial source for this newly promulgated modification. Fidelity to
the Act compels acceptance of the interpretation--if there is an amgibuity,
which does not appear to be the case--which will promote safety and prevent
death or injury to miners. District 6, United Mine Workers of America et
al v. United States Dept. of the Interior, Board of Mine Operations Appeals,
562 F.2d 1260, 1265 (1977); UMWA v. Kleppe, 532 F.2d 1403, 1406 (1976)
.
cert. denied 429 U.S. 858 (1976); Munsey v. Morton 507 F.2d 1202, 1210
(1974); Reliable Coal Corp. v. Morton 478 F.2d 257, 262 (1973), and
Secretary v. Old Ben Coal Co., supra·at 1957, 1958.

]/The quantity of gas which could be released, and the consequent area
of hazard, would obviously be limited by closure of the valves at the
tanks. And, of course, in an underground setting with conditions conducive to concentration of the escaped gas, the likelihood of explosion
or fire in the confined and hazardous environs of a mine will grow
accordingly. (Tr. 44, 48, 49). These tanks when in use are kept in a
welded frame for protection to keep them from falling over. (Tr. 19).

318

The contents of these tanks were not being used or consumed at the
time this citation was issued. The tank valves were not closed. Nor
was this a situation in which the torch operator momentarily extinguished
the torch while remaining at his work bench. The hazard of accidental
ignition of highly flammable gases in an underground mine needs no
verbal underpinning. "Temporary" periods of absence, for task related
reasons, is not approved in this or any related standard.
. To me a violation of the standard, a very serious violation, of a
magnitude with devastating potential for injury or death to miners, for
whose protection this Act has been written, has been established.
I therefore dissent.

A. E. Lawson-,COmmissioner

318

Distribution
John A. Snow
Van Cott, Bagley, Cornwall & McCarthy
Suite 1600
50 South Main Street
Salt Lake City, Utah 84144
Michael McCord
Office of the Solicitor
U.S. Department of Labor
4015 Wilson Blvd.
Arlington, Virginia 22203
Administrative Law Judge John Morris
Fed. Mine Safety & Health Review Commission
333 West Colfax Ave., Suite 400
Denver, Colorado 80204

320

Administrative Law Judge Decisions

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA

UNITED STATES STEEL CORP.,
Contestant

22041

Contest of Orders
Docket No. WEST 81-356-RM
Order No. 0583637; 7/6/81

v.
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Respondent

Docket No. WEST 81-357-RM
Order No. 0583638; 7/6/81
Docket No. WEST 81-358-RM
Order No. 0583639; 7/6/81
Keigley Quarry

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

v.

Civil Penalty Proceedings
Docket No. WEST 81-395-M
A.O. No. 42-00021-05006
Docket No. WEST 81-394-M
A.O. No. 42-00021-05005V

UNITED STATES STEEL CORP.,
Respondent

Keigley Quarry
DECISIONS

Appearances:

Louise Q. Symons and Billy Tennant, Attorneys, Pittsburgh,
Pennsylvania, for U.S. Steel Corp.; Robert A. Cohen, Attorney,
U.S. Department of Labor, Arlington, Virginia, for MSHA.

Before:

Judge Koutras
Statement of the Proceedings

These consolidated proceedings were docketed for hearings on the
merits in Salt Lake City, Utah, during the term September 21-22, 1982.
Dockets WEST 81-394-M and 81-395-M are the civil penalty proposals filed
by the Secretary pursuant to Section llO(a) of the Federal Mine Safety
and Health Act of 1977, seeking civil penalty assessments for a total
of four alleged violations of mandatory safety standard 30 CFR 56.9-2.
Dockets WEST 81-356, 81-357, and 81-358 are contests filed by the United
States Steel Corporation challenging the legality of the issuance of three
of the citations.

322

The citations and orders which are the subject of these proceedings'
are as follows:
Docket Nos. WEST 81-395-M and WEST 81-356-RM
Citation No. 0583637, is a combination section 104(a) citation and
a section 107(a) "imminent danger" withdrawal order issued by an MSHA
inspector on July 6, 1981. The inspector cited a violation of mandatory
safety standard 30 CFR 56.9-2, and indicated that the alleged violation
was "significant and substantial". The condition or practice cited by
the inspector on the face of the citation is as follows:
The service brakes on the company No. 7 Euclid
Water truck would not hold the truck in 1st,
2nd, 3rd or 4th or in neutral gears on the ramp
by North Truck shop. Also, the other three brakes
applied along with service brakes would not hold.
This truck works in the plant and pit apron
around pool traffic, small vehicle and haul truck
traffic.
Docket Nos. WEST 81-394-M and 81-358-RM
Section 104(d)(l) citation No. 0583636 was issued on July 6, 1981,
at 2:00 p.m., and cites a violation of mandatory safety standard 30
CFR 56.9-2. The inspector indicated that the violation was "significant
and substantial", and the condition or practice is described as follows
on the face of the citation:
The emergency brake to the drive line, the torque
brake to the converter, and the dump park brake
would not hold the company No. 7 Euclid water truck.
Would not hold in 1st, 2nd, 3rd or 4th gear in idle.
This truck waters the plant area 8 times daily,
the haul roads, and the pit area. These areas are
used by foot traffic, small vehicle and have truck
traffic. These conditions have been reported
several times to supervision. This is an unwarrantable
failure.
The inspector fixed the abatement time for the citation as 12:00 p.m.,
July 12, 1981. However, he subsequently terminated the citation on
July 8, 1981, and the reason for this action is shown on the face of
his termination notice as follows:
The battery for the No. 7 Euclid Water truck was
removed. The truck was put on the repair line.
Section 104(d)(l) Order of Withdrawal No. 0583639, was issued at
2:10 p.m., July 6, 1981, and the inspector cited an alleged violation of

323

mandatory safety standard 30 CFR 56.9-2. He also found that the alleged
violation was "significant and substantial", and his order removed the
Dart 35 ton haul truck no. 18 from service. The condition or practice
cited by the inspector on the face of the order is stated as follows:
The service brakes and dump brakes on the Dart
35 ton company No. 18 haul truck when applied
on the level at idle, 550 I'J>M, wouldn't hold.
This truck works in the pit and around other haul
trucks, small vehicle and foot traffic. These
conditions have been reported to supervision.
This is an unwarrantable failure.
The inspector relied on the previous section 104(d)(l) citation
number 0583636, July 6, 1981, as the basis for his order (See modification
of July 7, 1981). The order was subsequently terminated at 3:30 p.m.,
on July 8, 1981, and the action taken by the operator is described on
the face of the termination notice as follows:
All brakes were restored to adequate operating
condition.
Docket Nos. WEST 81-394-M and 81-357-RM
Section 104(d)(l) Order No. 0583638, is a withdrawal order issued
at 3:00 p.m., July 6, 1981. The inspector cited an alleged violation of
mandatory safety standard 30 CFR 56.9-2, and concluded that the violation
was "significant and substantial". The condition or practice cited is
described by the inspector on the face of the order as follows:
The service brakes, dump brakes, and park brakes
on the haul pack 35 ton company No. 10 haul truck
would not hold on the grade at the North truck
shop. All three brakes were applied and the truck
was placed in 1st, 2nd, 3rd, 4th and neutral
gears and the brakes would not hold. This truck
works in the pit area around other haul trucks,
small vehicle and foot traffic. This is an
unwarrantable because this has been turned into
supervision.
The inspector cited the previous section 104(d)(l) citation
number 0583636, July 6, 1981, as the basis for his order, and the order
withdrew the cited No. 10 haul pack truck from service.
The order was subsequently terminated on July 8, 1981, at 3:00 p.m.,
and the action taken to by the operator is described on the face of the
termination notice as follows:
All brakes were put into adequate operating
condition.

324

Issues
Docket WEST 81-356, concerns a combined section 107(a) order and
section 104(a) citation. The issues presented are whether the conditions
or practices cited by the inspector constituted a violation of the cited
mandatory safety standard, and whether those conditions constituted an
imminent danger.
Dockets WEST 81-357 and 81-358, concern the legality and propriety
of two section 104(d)(l) unwarrantable failure orders, which the inspector
believed were "significant and substantial" violations. The remaining
civil penalty dockets, WEST 81-394 and 81-395, are the civil penalty
proposals filed by MSHA seeking civil penalty assessments for the citations
which have been contested.
In determining the amount of a civil penalty assessments, section
llO(i) of the Act requires consideration of the following criteria: (1)
the operator's history of previous violations, (2) the appropriateness of
such penalty to the size of the business of the operator, (3) whether
the operator was negligent, (4) the effect on the operator's ability to
continue in business, (5) the gravity of the violation, and (6) the
demonstrated good faith of the operator in attempting to achieve rapid
compliance after notification of the violation.
Additional issues raised by the parties are identified and disposed
of in the course of these decisions.
Applicable Statutory and Regulatory Provisions
1. The Federal Mine Safety and Health Act of 1977, P.L. 95-164,
30 U.S.C. § 801 et ~
2.

Commission Rules, 29 CFR 2700.1 et ~

Stipulations
The parties stipulated that the Keigley Quarry is subject to MSHA's
jurisdiction, that the operator U.S. Steel Company is a large operator
and that any reasonable penalties assessed will not affect its ability to
continue in business. The parties also agreed that all of the citations
issued in these proceedings were abated in good faith, that the inspectors
who issued them were duly authorized representatives of the Secretary,
and that for the purposes of these proceedings U.S. Steel's history
of prior violations at the quarry in question consists of six citations
issued during the 24-months prior to the issuance of the citations in
question in these cases (Tr. 4, Exh. G-1).
MSHA's

Testim~and

Evidence

Bernard A. Oberg, Maintenance Foreman, Keigley Quarry, testified
that he was working at the mine on July 6, 1981, during the day shift, and

325

he indicated that he is responsible for maintaining the trucks in good
repair after he receives notification from the drivers or foremen that
repairs are needed. His procedure is to schedule maintenance work from
any notes turned in by the truck drivers on their daily reports which
may reflect that some work is required on a particular vehicle. Generally,
the decision as to whether any particular truck may be kept in service
and driven is left to the driver, but trucks with bad brakes are not
permitted out of the shop (Tr. 9-13).
Mr. Oberg testified that in July 1981, he was in charge of the
maintenance program at the quarry, and he confirmed that there were some
problems because of the age of some of the trucks, lack of manpower, and
the lack of money to purchase new ones. He described the trucks as
being in "fair to good condition", and indicated that in general "most of
the vehicles have pretty good brakes". He also confirmed that because of
equipment breakdowns, all of his manpower was used to repair other equipment and less attention was paid to the trucks (Tr. 15).
Mr. Oberg confirmed that MSHA Inspector Goodspeed cited several trucks
on July 6, 1981, because of inadequate brakes, and he confirmed that the
No. 7 water truck was ordered removed from service by the inspector because
he believed the brakes were inadequate. The inspector gave him permission
to take the batteries out of the truck, but he (Oberg) did not speak
with truck driver Charles Gonzales about the condition of the truck, but
he did confirm that he received a written report from Mr. Gonzalez about
the inadequate brakes on the truck and it was dated that same day. However,
he had no idea when Mr. Gonzales made his report, but indicated that they
are usually turned in at the end of the shift at 4:00 p.m. Mr. Oberg
conceded that the No. 7 water truck brakes "needed some minor attention",
and he did not dispute Mr. Gonzales' report which indicated that the
brakes "were bad". Mr. Oberg conceded that the brakes "were poor" (Tr. 20).
Mr. Oberg described the braking systems on the No. 7 water truck,
and he confirmed that repair work on the truck was made in his maintenance
shop, and he indicated that new brake shoes were installed on all four
wheels and that a chipped bearing on the front wheel was replaced. The
drive line to the parking brake had to be replaced because it had been
left on. He confirmed that the parking brake was not working, and that
if the truck were parked on a hill "it may run away depending on where
it was at" (Tr. 22). He also confirmed that the retarder braker was
working, but that the dump brake "would not hold the !:ruck on the level
that he wanted us to hold it on" (Tr. 24). He indicated that after the
truck was repaired, it was road tested and that all of the brakes worked
much better after they were repaired. He conceded that the brakes on
the true~ in question were in need of repair (Tr. 25).
Mr. Oberg stated that the No. 7 water truck was converted from an
old haulage truck, but that nothing was done to the brakes at the time
of the conversion. He confirmed that the truck travels the same roads
as the haulage trucks, but that drivers "did not care to use the truck
on the hill, hauling loads, because of the fact that it did have poor
brakes. They were poor when the truck was new", and he explained the
situation further as follows (Tr. 44):

326

A. Every time you would ask the people who delivered
the truck there, they said, "Hey, these brakes are only
meant to stop the truck on a final stop. They are not
to bring the truck off the hill. That is done by the
converter brake."

Q.

So the reason it was changed from a haulage truck
to a water truck was because you had complaints on
the vehicle?

A.

We had drivers that didn't want to drive the truck.

Mr. Oberg confirmed that the No. 10 K-W haul truck was also taken
out of service by the inspector on July 6, 1981, because the inspector
believed that it had "bad brakes". Mr. Oberg stated that the truck
"hauls off the hill every day of the week, on every shift that we work
it" (Tr. 26). He confirmed that after the truck was cited the driver and
a mechanic drove it and they found that the brakes were "not working
properly". Although the truck had brakes, the mechanic found that they
"were not working the way that he felt they should". The truck was taken
to the shop and the brake linings on all four wheels were replaced. He
also had a local brake contractor, Southwest-Kenworth, check out the truck
hydraulic master cylinders, and they found two that were not working
properly. However, all four of the master cylinders were repaired. The
faulty master cylinders would affect the brake pressures, but the brake
linings which were on the truck before they were replaced had about
"three quarters of linings left". In addition, the truck parking brake
needed to be adjusted, and the linings were replaced, but the torque
brake was functioning fine and was not repaired. Mr. Oberg identified
exhibit G-5 as a copy of the field service report prepared by the contractor
for the No. 10 truck (Tr. 26-31).
Mr. Oberg testified as to the condition of the brakes on the No. 18
haulage truck, and he confirmed that it was an old secondhand truck.
He confirmed that when the truck was checked there were "a few minor
problems with the brakes, mainly on the left side" (Tr. 32). He indicated
that the brake cam shafts that rotate the brake shoes and lock the wheels
were worn, had not received enough grease, and were starting to freeze up.
He confirmed that these conditiorawould possibly affect the ability of
the vehicle to stop within a certain distance and that the brake shoes
"would have to travel farther and wouldn't come on quite as quick" (Tr. 32).
He also confirmed that he did not personally road test the truck, but
that the mechanics stated that "there were brakes on there, but they
needed adjusting." Once the mechanic began to adjust them he found the
shaft that was not operating, and all of the wheels were pulled and the
repairs were made (Tr. 33). The front brakes were adjusted and an air
leak was repaired (Tr. 34). The malfunctioning front brakes would also
affect the functioning of the service brake (Tr. 38).

32:7

Mr. Oberg testified that he did not personally work on any of the
cited trucks, but that the work was done under his direction. He also
confirmed that he did not drive any of the trucks because it is against
company policy for a foreman to drive any trucks, and he indicated that
the last time he drove one when when he was employed as a shop mechanic
(Tr. 40). He identified exhibit G-6 as a copy of the repair report for
the No. 18 truck prepared by Southwest-Kenworth (Tr. 42). He also
confirmed that the report reflects that the truck brakes were "very poor",
and while the truck did have brakes he conceded that they were not adequate
(Tr. 42). Mr. Oberg stated that had he known of the conditions of all
of the trucks prior to the time the inspector cited them for the braking
conditions in question he would have pulled them all in and had them
repaired (Tr. 44-45).
Charles Gonzales testified that he is employed as a laborer at the
quarry, but that in July 1981 he worked as a temporary haulage truck
driver filling in for drivers who were on vacation. He confirmed that
he is president of the local union at the mine, and was in that capacity
in July 1981. He also confirmed that he drove the No. 7 water truck,
and also drove the other water truck, and that the water trucks are used
to keep the dust down on the mine haul roads. The No. 7 truck has a 2,000
gallon capacity, and while he drove it approximately eight hours a day,
he could not state how many miles it would be driven on any given day
(Tr. 50-52).
Mr. Gonzales testified that on July 6, 1981, he accompanied
Inspector Goodspeed on a walkaround inspection, and when Mr. Goodspeed
inquired about the condition of the brakes on the No. 7 water truck,
Mr. Gonzales told him that "they weren't very good". Mr. Goodspeed then
accompanied him in the truck to the water tower for a load of water, and
as they descended from the "pretty sharp incline" he advised Mr. Goodspeed
that the brakes were "not very good". He then traveled to another hill
leading towards the north shop and when Mr. Goodspeed asked him to try
the brakes "they wouldn't hold on that hill". Mr. Gonzales indicated
that when he first started down the hill from the water tower he was in
first gear because he did not want to come down too fast with a load
of water, and he confinned that this was his usual procedure because he
feels safer driving in first gear and that this gives him additional
braking (Tr. 52-54). He was aware that the truck brakes were not very
good, but he did not test them at that time (Tr. 55).
Mr. Gonzales stated that after coming off the hill from the water
tower, the road straightened out just before descending towards the shop
area and that this portion of the road is a long incline. He was traveling
at a speed of five to ten miles an hour and when he applied the foot brake
pedal the vehicle would not stop and it "just kept rolling". Had the
brakes been working properly, the truck should have stopped on the hill.
He also confirmed that he applied the "oil" or retarder brake and the park
brake, but that these would not stop the truck (Tr. 57). He believed
that the application of these two braking systems should have slowed the

328

truck down, but indicated that they are not meant to stop the vehicle
completely. He confirmed that the parking brake would not hold the truck
on the hill (Tr. 58).
Mr. Gonzales stated that drivers "walkaround" their truck to check
the tires and lug nuts, but that the only way to check the brakes is
while the vehicle is in motion. He confirmed that he could refuse to
drive a truck if he is not happy with the brakes, and while the brakes
on the water truck were inadequate prior to July 6, 1981, he never refused
to drive it because he was trying to do the best that he could to keep
the dust down on the roads with the truck that he had. If he refuses
to drive any particular truck, he would be given another truck to drive
or assigned to other work (Tr. 60). He confirmed that he orally advised
hill foreman Keith Barnett a week prior to J9ly 6, 1981, that the water
truck brakes would not hold the truck on the hills. He assumed that
Mr. Barnett would report this condition to Mr. Oberg, and he (Gonzales)
did not follow up on it because he "expected that they would get them
fixed when they got around to them (Tr. 62). The truck was not taken
out of service and it was driven until the inspector issued the citation.
He drove it about three months prior to the time it was cited and he
indicated that the brakes "were getting bad then. They just kept getting
worse all the time" (Tr. 62).
Mr. Gonzales identified exhibit G-7 as the report he filled out on
July 6, 1981, for the water truck in question, and while he could not
recall when he filled it out, he confirmed that they are usually turned
in at 3:45 p.m. Mr. Gonzales stated that the inspector advised him to
take the truek out of service after they tested the brakes on the hill
incline north of the shop, and he indicated that the inspector was not
hostile but "just doing his job" (Tr. 64). He confirmed that he drove
the truck after it was repaired and that the brakes would hold the truck
on the hill and he felt safer driving it (Tr. 65). When asked whether
the condition of the brakes on July 6, 1981, before they were repaired
affected safety, he replied as follows (Tr. 67-68):
A. Well, let me put it this way. I could stop
the truck. But if it had been an emergency, say
if I had to stop it in a hurry, I couldn't stop
it.

Q. Can you visualize a situation where you would
have to do that in the operation of your daily
routine?
A. Well, I'm in and out of haulage trucks, and
I have to come down that incline and go through
the north shops, and in front of the other shops.
Somebody could pull out in front of me, or something,
and if I would have to stop real quickly, I don't
think I could have done it, no.

329

Q. Are there miners walking on the road where
you generally operate your vehicle?
A.

Just down in the shop area.

Q.

In your daily operation, would you pass fairly
close to these people?

A. Yes. I used to drive in front of the shops
three or four times during the day for a sprinkle
of water out there, to keep the dust down.

Q. Could you visualize a situation, under those
circumstances, where you would have to stop quickly?
A. Like I say, if I would have had an emergency
stop, I couldn't have made it.

Q.

You thought you couldn't have done it?

A.

Yes.· That's exactly right.

On cross-examination, Mr. Gonzales confirmed that he drove the water
truck for some three hours before the inspector arrived for his inspection.
He also confirmed that he was with the inspector for a couple of hours
before he got around to inspecting the water truck, and that prior this
time the inspector had inspected some other haulage trucks in the pit area.
Mr. Gonzales confirmed that during his normal course of work he would
drive with a load of water down the same slope where the truck was tested
with the inspector (Tr. 71). He confirmed that he did not previously
report the brake conditions of the truck in writing on his daily reports,
but did report it orally and the foreman "writes it down on a notebook"
(Tr. 74). He also indicated that foreman Barnett told him he "was tired
of writing it down" (Tr. 75).
Norman Thomas confirmed that he was employed at the quarry on
July 6, 1981, as a truck driver and that he operated the No. 10 haul truck
from the pit area to the mill or to the waste dump. He indicated that
the truck is a 35 ton truck, and he confirmed that it was cited by
Inspector Goodspeed on July 6, 1981, and that he was the driver during
the day shift. He confirmed that the brakes on the truck "haven't 1,een
good for three or four months, maybe longer than that" prior to the time
the inspector cited it (Tr. 98). He stated that on July 6 "you could
put on all the brakes and they wouldn't hold you with a load on that hill".
He identified "the hill" as "the one by the north shop that we tested
it on" (Tr. 98). He confirmed that he had previously reported the brake
conditions to shift boss Ed Westover or Keith Barnett within a month
prior to July 6th, and that the reports were either oral or in writing
(Tr. 99-100).

330

Mr. Thomas confirmed that he has the right to refuse to operate a
truck that is not in safe condition, but he could not recall refusing
to operate the No. 10 truck. He did not believe that the truck could be
safely operated on July 6, but he indicated that "we did it just to get
by". He also stated that the shift boss would comment "Well, if we can
just get by today, maybe we can get with it" (Tr. 101). He confirmed
that the mechanics had a lot of work, and he indicated that because of
the brake conditions he had to take extra precautions when driving the
truck. He confirmed that he operated the truck at speeds of 15 to 20
miles an hour~ but indicated that the speedometers would never work (Tr. 102).
Mr. Thomas stated on July 6th Inspector Goodspeed tested his truck
by having him apply the brakes while the gas pedal was depressed and the
truck engaged in third gear. The brakes would not hold the truck and
"it just creeped away". The truck was then driven to a hill and placed
in neutral, and when the brakes were applied while going three or four
miles an hour "it still just rolled off" (Tr. 104). Mr. Thomas stated
that he applied the service brake and the retarder and it still would
not stop the truck. He also indicated that the dump brake was not working
properly, and that when he was loading the force of the load being dumped into
the truck would push the truck forward and the brake would not hold. He
conceded that he did not report that specific condition to mine management
but simply told them that "the brakes were no good" (Tr. 107). He
believed that the defective dumping brake posed a hazard around the loading
areas and that the other bad brakes posed a hazard since he would be unable
to stop the truck if someone were to run in front of him (Tr. 107-108).
Mr. Thomas confirmed that the truck was taken out of service after
it was cited by the inspector, and that after it was repaired the stopping
capacity of the brakes improved (Tr. 110). He confirmed that it was
company policy to report truck defects to the shift boss, but that the
mechanics did not come to the pit areas to inspect any of the trucks.
When asked whether the condition of the truck brakes affected his ability
to safely operate the vehicle he replied '~es and no. Yes, they wasn't
good enough to stop if you had to stop real quick" (Tr. 112). He did
consider the brake conditions to be "a minor problem", and he stated that
"They could be fixed. But how long it was going to take them to fix
them, I didn't know" (Tr. 113). He also indicated that "you could get
by with it, but it wouldn't be something you wanted to drive every day
of the week". He never reported the brake conditions to the safety
committee because he did not know who was on the committee, and he could
recall no instances when the company took the No. 10 truck out of service
after he reported the brake conditions (Tr. 114).
On cross-examination, Mr. Thomas confirmed that he had driven the
No. 10 truck for four or five hours on July 6th before the inspector
arrived on the scene. He described his normal route of travel that day,
but could not recall whether he had driven the truck the week before, nor
could he recall exactly when he had reported the brake conditions to

331

his foreman (Tr. 118). He confirmed that Inspector Goodspeed asked him
to drive the truck to a hill that he ordinarily used to get back and
forth from the shops and that the brakes were tested in that hill area.
He confirmed that he applied all of the brakes on a level while also
applying the accelerator and the brakes would not hold (Tr. 120-121).
After this test, he proceeded to the hill and applied the dump brake
while coming down the hill at five miles an hour, but the wheels did not
lock and it would not stop the truck (Tr. 123). He stated that "I might
as well have pushed in on the clutch, if I had one, because it didn't slow
me down one bit" (Tr. 125). He confirmed that the truck was in neutral
when he tested the brakes, and conceded that he normally kept it under
control by driving it in second gear when descending a hill (Tr. 126).
He confirmed that he had filled out reports stating that the brakes were
bad, but he could not recall when he did this (Tr. 127-128). When asked
why he had not reported the brake conditions before the inspector cited
the truck, he replied (Tr. 131):
Because on the back of this, I had writer's cramp
from writing down the things. After recording them
for so long, they don't want to fix them, so what do
you do?
I got a family to feed, so that's what
I do instead of getting in trouble with the management.
In response to further questions, Mr. Thomas confirmed that when
the truck brakes were tested on the flats and on the hill, the brakes
would not hold, and he also confirmed that he knew before the test that
the brakes weren't very good but that he had no idea about the kinds of
tests that would be made by the inspector (Tr. 135). He also confirmed
that no one from maintenance tested the brakes while he was driving the
truck in question (Tr. 135).
Stephen Farr testified that he is unemployed but that he did work
at the quarry in question and that on July 6, 1981, he was employed there
as a truck driver on the No. 18 truck. He stated that except for the
brakes the truck was in good condition. He stated that the drive-line
brake, the service brake, and the dump brake would not stop the truck when
they were tested (Tr. 140). He confirmed that the inspector got into
the truck and it was first tested on level ground in front of the hopper.
The park brake was engaged and the engine was under 1,000 rpm's when
the brake was engaged and the truck moved forward. The truck advanced
at a slow speed and then picked up a bit, and this indicated to him that
the brakes weren't very good. He also tested the service brake in the
same gear and with the same rpm's and the truck continued forward, even
with ·the brake pedal all the way down. The same result was achieved
when the dump brake was similarly tested (Tr. 140-144). After these tests,
Mr. Goodspeed advised him that the truck did not meet the standards and
he instructed him to drive it down the same hill that the other trucks
had been tested on to a parking area past the north shop. As they
proceeded down the hill, the inspector asked him to again test the brakes
and the brakes would not hold. Mr. Farr had to slow the truck down by putting
the transmission in reverse, and he believed he was half way down the hill
in third or fourth gear at this time doing about five miles an hour (Tr. 145).

332

Mr. Farr stated that had the truck brakes been in good condition
the service brake would have.stopped the truck on the hill where it
was last tested, and that after the brakes w~re repaired the truck could
be stopped by the service brake. He believed that the test performed
by him and the inspector was a fair test and that the road grade where
the test was performed was similar to the road grades he used every day
during the course of driving the truck in question and the conditions
were similar. In fact, he indicated that the brake tests were conducted
while the truck was unloaded. Mr. Farr believed that each driver should
test his truck daily to insure that the brakes operated properly. However,
he indicated that the former site superintendent insisted that each
driver arrive at his work station within ten minutes and that this resulted
in the driver's making a hasty walkaround inspection of their vehicles
(Tr. 149).
Mr. Farr confirmed that he was a member of the mine safety committee
and that safety meetings were called to discuss the possibility of driver's
being given more time to inspect their vehicles with company management,
but nothing ever came of this (Tr. 150-151). He also confirmed that
prior to July 6, 1981, he had made both verbal and written reports about
the brake conditions on the No. 18 truck, but he could not confirm the
dates on which these were made. He also indicated that reports were
made to Mr. Barnett or Mr. Westover, but that no one would ever tell
him what was done to correct any problem. However, he did confirm that
he was given the opportunity to use other trucks while his was being
repaired (Tr. 155).
Mr. Farr confirmed that he was aware of the fact that he could
refuse to drive a truck which he felt was unsafe. He also confirmed that
he had previously refused to drive the No. 18 truck because of a steering
problem and not because of faulty brakes. He indicated that the steering
problem was corrected the next day, and no one told him he had to drive
it when he initially refused to do so (Tr. 157). When asked to explain
why he continued to drive the drive the truck if he thought the brakes
were inadequate, he responded as follows (Tr. 158):
A. Well, I think that your brake wear is kind of
a gradual thing. Sometimes that creeps up on you
before you realize that you are already there, as far
as wearing goes. So the, I think the Federal Mine
Safety Board sets standards to help us to determine
when we've reached that point. This particular day,
when Mr. Goodspeed came down, we were reminded of
what those are. Like anyone else, if you're not
making your employer money, they are not wanting
you around, either.

Q. Were the brakes ou the No. 18 truck gradually
getting worse up until the time that the order was
issued, or were they in the same relative condition
for a period of time?

333

A. I don't think it was a sudden thing, no.
As I commented before, there was a time prior
to that date that the parking brakes did work
and, I think, the park brake is the easiest
of any of them, you might say, to burn out or
wear out. While the wheel brakes take longer
to wear out. I don't believe that truck had
worn out brake shoes on it, except for the
drive-line brake. It has smaller shoes and
heats up faster.
Mr. Farr could not specifically recall when he had last driven
the truck in question prior to the inspection of July 6th, but he
was aware of the fact that the brakes were not working properly
that same morning before the inspector cited it because of the tests
that he (Farr) had performed on it. He had tested the service and
dump brake on an incline and they were not operating according to
his own standards, and while he had the option of turning the truck
down he elected to go ahead and drive it. He indicated that he would
probably have continued driving it all day if the inspector had not
arrived on the scene (Tr. 162). He later determined from Mr. Oberg
that the drive-line brake shoe linings were burned out, and he received
a list showing the repairs which were made to the truck in question.
He also learned that the truck was out of service for several days
awaiting parts, but that after the repairs were made the truck brakes
worked better and the service brake was able to bring the truck to
a stop (Tr.163-164). When asked whether he believed the condition
of the brakes prior to the issuance of the order on July 6th had any
affect on safety, he replied as follows (Tr. 166):
THE WITNESS: Like I say, if I were to happen
to stop that truck on a hill, on an incline,
it wouldn't have held. There have been occasions
where there have been parts of vehicles laying
alongside the road, lug nuts, rock bars, whatever else it might be. It's our responsibility,
the driver's to move them out of the road,
rather than run over them and ruin tires. That's
pretty hard to do if your truck won't hold you.
On cross-examination, Mr. Farr explained the operation of the
dump brake on the No. 18 truck, and he conceded that it was not intended

334

to hold a truck while it is in motion. However, he believed that
a park brake should hold a vehicle from going backward or forward,
and he confirmed that when he was with the inspector he tested
the park brake "on the mill flat by the hopper, and on the hill"
(Tr. 177). He also stated that during his normal operation he used
the truck retarder brake and also his gears while descending grades
(Tr. 178-179). He also confirmed that all of the brakes were tested
on July 6th on the level and on the hill when he was with the inspector (Tr. 180).
Mr. Farr confirmed that MSHA had conducted previous inspections
at the quarry and that other inspectors had tested the brakes on
the trucks. Some were tested "on the level", some inspectors simply
determined whether the brakes would stop a truck, and other inspectors
wouldn't check them at all (Tr. 182). He also confirmed that he
reported the brake condition on the truck in question the day of
the inspection but he could not recall the date when he reported it
previously, but believed it may have been a week or two prior to
the inspection (Tr. 186). He also confirmed that the brake conditions
on the trucks were discussed at safety committee meetings where
Mr. Barnett was present, but he could not recall any of the specifics,
nor could he recall whether the No. 18 truck was specifically mentioned
(Tr. 187-191).
Mr. Farr confirmed that he knew the brakes were bad when he
drove the No. 18 truck on July 6th, and he also knew that he was
putting his own personal safety in danger but stated "I was going
to ride it" (Tr. 197). He could not state why the inspector did not
cite the "park brake" or the "truck brake on a slope" as part of the
cited conditions (Tr. 198).
MSHA Inspector Tyrone Goodpseed, confirmed that he has had prior
truck driver experience, and has taken some MSHA training courses
dealing with loading, hauling, and dumping. He confirmed that he
conducted a regular mine inspection at the quarry on July 6, 1981,
and that this was his first visit to that mine. He also confirmed
that he inspected the trucks which were cited. He bagan with the
No. 7 water truck because it was the first one available. He
accompanied truck driver Gonzales on a test run of the truck, and
then asked him to make his normal run to see how the brakes worked.
The brakes were tested during the trip along the road by the water
incline. The service brake and park brake were tested on the flat
level area of the roadway and they would not slow the truck down
(Tr. 203-212).

335

Mr. Goodspeed stated that when the No. 7 truck was tested on the
level flat area, it was going four or five miles an hour, and when he
asked Mr. Gonzales to apply the service brake fully, it did not hold and
the truck kept rolling. Arter "pumping" the brakes and applying the
parking brake, the truck gradually stopped. Mr. Goodspeed confirmed that
he issued imminent danger order No. 583637 primarily because of the service
brake, even though the other three brakes did not work (Tr. 214). When
the service brake was applied during the test, the truck was in third
gear while in motion, and after coming to a complete stop, he goes
through a regular procedure in testing the truck brakes with the engine
running and while the truck is in a "creeping motion". The procedures
he uses are detailed in certain guidelines as reflected in exhibits G-8,
G-9, and G-10, and he uses these in conjunction with what he has
learned during his inspector's training (Tr. 214-221).
Mr. Goodspeed confirmed that he tested the truck on the level porti"4l
of the property and also on a ntne percent hill, and he explained how
he asked Mr. Gonzales to test the brakes. After the testing, he advised
Mr. Gonzales that he considered the truck to be an imminent danger and
that he was going to ask the company representative to take it out of
service (Tr. 223). He advised Mr. Westover that he was going to issue
him an imminent danger order, and told him that the truck would have
to be fixed before it could be put back in service. Mr. Westover had the
mechanics remove the battery from the truck and render it inoperable
(Tr. 224).
Mr. Goodspeed stated that Mr. Gonzales told him that he had informei
mine management on several occasions that the brakes did not work, and
that Mr. Oberg informed him that "the brakes on this unit have never
worked" (Tr. 224). Mr. Goodspeed also indicated that he reviewed some
company maintenance records, but he could not state with any certainty
whether or not he found any recorded record or notations concerning the
brakes in question (Tr. 225-226). He also indicated that his notes do
not reflect that he found any records to show that anyone had complained
about the brakes (Tr. 228).
When asked for his opinion as to whether the brake conditions he
cited had an affect on safety, Mr. Goodspeed stated as follows
(Tr. 229-231):

Q.

Do you have an opinion as to whether the
conditions described in the citations had an
affect on safety?
A.

Did it have any affect on safety?

Q.

Yes.

A.

Yes, it did.

Definitely.

336

Q.

Why do you say that?

A. Because there was no way that he could control
that vehicle when we were coming off that hill, as
far as braking it and stuff like that, and being able
to stop it.

Q.

Did you reach an opinion as to the condition of
the service brakes on the No. 7 water truck after your
test, as to the condition of the service brakes?

A.

Yes, I did. When we came down the hill and the
service brakes would not even slow it down. And this
vehicle operates in and around that plant area with
foot traffic and et cetera, and in the shop area, and
you have your general offices and there were people
in the area at this time --

Q.

I understand that. But what was your opinion of
the condition of the brakes?

A. I thought that they were inoperable.
very unsafe.

They were

Q. There must have been some affect that the service
brake had on slowing the vehicle. Was it completely
inoperable?
A. I would say that it maybe had some affect, yes.
I would definitely say that it had some drag or tension
on it.

Q.

But they were not adequate?

A.

Definitely not.

Q. Do you have an opinion of whether they were capable
of bringing a vehicle to a stop on an incline?
A.

Certainly it would not.

We tried it.

Q. That, in your mind, is an important criteria for
determining whether the brakes on a particular vehicle
are adequate or not adequate?
A.

Certainly.

Q. If the brakes were proper, if the service brakes
.were working, were adequate and in good condition, should
they have been able to bring the vehicle to a halt upon
an incline?
A.

Certainly.

337

Q. Are you saying that the condition itself, if
allowed to continue, would reasonably, likely, cause
an accident?
A. Yes.
so.

I would say so.

I very definitely believe

When asked about his imminent danger finding, he stated (Tr. 231-232):

Q.

Here you issued an Imminent Danger Order. When
could this condition cause this accident, in your
opinion?
A. Anytime anybody would walk out in front of that
vehicle and go through that yard, or somebody would
back out in front of them, or go down one of those ramps,
or whatever -- meeting head on with a truck and couldn't
stop -- you could create a heck of a problem. And to
me, that's an imminent danger. And if it was not
corrected

Q.

Could it have happened that day?

A.

It could have happened at any time.

When asked about his "significant and substantial" finding, he
stated (Tr. 232):

Q. Now, you also marked on the violation, "S" and "S".
Now, I think you explained that somewhat, but just to
explain why you indicated that this particular violation
was "S" and "S", what does that term mean to you?
A. Significant and substantial is the boxes that I
marked. It's what we are referring to. Significant
and substantial. It could significantly cause or
create an accident. That's what we are talking about,
reasonably seriously and reasonably likely to happen.

Q. So you are saying that you felt that the condition
was reasonably serious, very serious, or what?
A. I think that it is very serious. You take a truck
that size, and if you should be struck by it or run
over by it, definitely it would be serious. We have
fatal grounds in the past that have so indicated -Mr. Goodspeed stated that he concluded that management knew or should
have known about the brake conditions because of Mr, Oberg's statements
that they never did work, and also by his own observations when he first

338

observed the truck in the morning after Mr. Gonzales was "waved down".
When he came off the hill after being waved down, "he just kept going",
and when "I asked him what was the matter, he said his brakes didn't
work too well" (Tr. 210, 234).
On cross-examination, Mr. Goodspeed stated that he could not recall
issuing any citations for violations of section 56.9-1 during his inspection
of July 6, 1981 (Tr. 235). He denied that Mr. Oberg ever explained
to him that driver inspection reports are turned in only if a driver
reports something, and that if he doesn't, they are thrown away (Tr. 236).
He also indicated that he was informed that drivers sometimes made
verbal reports (Tr. 237).
Mr. Goodspeed stated that section 56.9-1, only requires reports of
defects, that it does not require records of repairs or daily reports
(Tr. 238). He confirmed that the No. 7 truck was totally full of water
when it was tested, and that the 2,000 gallons of water weighed approximately
16,000 pounds (Tr. 239). He explained the braking procedures utilized
by the driver during the testing on the level as well as on the hill
going toward the shop (Tr. 239-241). He stated that it took the truck
200 yards to come to a complete stop after they left the level area
where the service brakes were first applied (Tr. 242).
Mr. Goodspeed went on to describe the tests which were performed
on the truck while he was with the driver, including the different brake
systems which were applied during the test (Tr. 242-247). He conceded
that the torque converter was operable and that over the speed of five
miles an hour, it did have a "slowing action" effect on the truck. However,
he confirmed that when he issued the citation, he was concerned that even
with the other brakes applied, the truck would not hold (Tr. 248).
Mr. Goodspeed described the "hill area" where the truck was also tested,
and described the different gears used by Mr. Gonzales in his attempts
to stop the truck. He denied that he himself had created the imminent
danger by instructing the driver to drive the truck into the shop area,
and conceded that he only instructed him to "take the truck to the shop"
(Tr. 249-254). His testimony in this regard is as follows (Tr. 255-256):

Q.

You have testified that when you came off
the first hill, it took you 200 yards to stop. And
yet you didn't consider those brakes so bad that you
needed to stop that truck right on the spot?
A.

Right on the spot?

Q.

Yes.

A. You mean to take it out of service right on the
spot?

Q.

Yes.

339

A. I definitely knew there was a problem. I
definitely knew there was a serious problem with
the brakes. There was no doubt about it. We were
going to take the truck back to the shop and put it
on the line until they had it fixed.

Q. But if it was actually an imminent danger coming
off that hill because you couldn't stop in 200 yards,
why didn't you stop the truck right there and walk down
the 90 yards to the shop and get people to go back and
fix it?
A. Because it was not an imminent danger at that time.
It had defective safety. We took it back to have it
corrected.

Q.

What made it an imminent danger?

A. Because we never tried it on the hill there and when
it came down off of this small incline and the grade that
they had there were people there. It totally surprised
me, it really did.

Q.

I f it took 200 yards to stop it coming down the
first hill, I don't know why it would surprise you that
it took 90 yards to stop before it came down the second
hill.

A.

I have no comment on that.

Q.

I think the answer was that an Imminent Order was
the only way you could take the truck out of service.
The truck was parked, initially when Mr. Gonzales
reported the brakes were bad and sat there for three
hours, then they went back and got in it and conducted the
test. Isn't that true?
A.

Somewhat, yes.

THE COURT: The inspector was first notified about
the faulty brakes when they first flagged Mr. Gonzales
down. The inspector testified that Mr. Gonzales had some
problems slowing the truck down. He went right by the
inspectors party. That indicated to him that the brakes
were bad. The inspector said to Mr. Gonzales, "How come
you rolled past us? What's the problem? Have you got a
brake problem?" And he said, "Yes." The brakes on his
truck weren't that good. He told him to leave the truck
there. That they had to go inspect the shop and do these
other things and then they would come back and get the
truck later. The truck stood there for three hours,
approximately. Then they came back and got in the truck
and went up and got the water and proceeding with all of
these other tests. Is that true?

MS. SYMONS:

Yes.

THE COURT: Okay. Quit while you are ahead. The
question, it's obvious to me why he issued an Imminent
Danger Order.
BY MS. SYMONS (Resuming):
Q. Why didn't you take the truck out of service in
the morning when Mr. Gonzales told you that the brakes
were bad?
A.

Why didn't I take it out?

Q. Why didn't you issue a withdrawal order at 10:30
in the morning when Mr. Gonzales told'you the brakes
were bad?
A.

A withdrawal order for what, ma'am?

Q.

Bad brakes.

A.

Is that a withdrawal order situation, bad brakes?

Q.

You cited a lot of other trucks for it.

THE COURT: The answer is, he hadn't inspected the truck
at that point. There is no way he's going to pull the
order on it. He just said, "Leave the truck, we'll get
to it." That's what happened.
BY MS. SYMONS (Resuming)
Q. Aren't your instructions as an inspector that
you are not supposed to subject yourself or any miner
to hazardous conditions.
A.

Yes.

Q. Yet you took a truck that you knew had bad brakes,
put a maximum load on it, and brought it down the hill
into an area where you knew there were people, and you
knew you couldn't control the truck. And both you and
the truck driver were in danger.
A. That's true. To find out how bad the brakes were,
you had to test them under normal conditions. We did
it with a full load. I realized the brakes were bad and they
definitely were. We took it back to the shop to have
it fixed. We could not Stop it and it would not hold.
I guess you might say that I probably did, actually,
endanger mine and his life. We really did. We could
have overturned coming down that incline. We could
have run into somebody. That's true: I'll agree with that.

341
. ;·,.

Mr. Goodspeed identified exhibits G-9 and G-10, as "checklists"
which he obtained a year and half ago during his training (Tr. 261-263).
He explained that he did not cite the truck for "inadequate brakes"
under mandatory safety standard section 56.9-3, because he believed that
if maintained in·a proper condition, the brakes would not be inadequate.
He believed the truck had "defective brakes that affected safety", and
his intent in issuing the citation was to bring the brakes up to the
manufacturer's specifications (Tr. 264-265). He explained his answer
further, at Tr. 272:
THE COURT: Mr. Inspector, you did not cite them
for 58.9-3, for inadequate brakes with what?
THE WITNESS: They did have brakes on the trucks.
They brakes were there. It's just that they didn't
work. I can't say that these brakes have been modified
to where they were inadequate. They were a manufactured
brake. And it was an adequate brake for the haul unit,
or I'm sure they wouldn't have bought it. They didn't
work so they affected safety.
THE COURT: Now, if the brakes were not capable of
stopping the truck and holding a fully loaded vehicle
on the grade that it came down, that would fit the
definition of inadequate, wouldn't it?
THE WITNESS:

Yes.

That's true.

Mr. Goodspeed confirmed that he advised the mine representative
the cited truck was under an imminent danger order after all of the tests
had been completed and the truck had been driven back to the shop area
(Tr. 270). He conceded that when he first tested the truck on the level
he thought about issuing only a section 104(a) citation, but that coming
off the hill and "it just kept going", and in view "the exposure that
you have to people and everything else, to me, that was definitely,
at that time, an imminent danger" (Tr. 271)
Mr. Goodspeed confirmed that he issued a section 104(d)(l) unwarrantable
withdrawal order on the No. 18 haul truck, and that he did so after
being informed by the driver, Mr. Farr, that "they were having problems
with the brakes", and after the truck was road tested. Mr. Goodspeed
confirmed that his "walkaround and visual" inspection of the truck when
he first observed it detected nothing with the truck. He had the driver
test the dump brake at the dump area, and it would not hold the truck.
He also had the driver test the other braking systems, and he explained
the tests which were performed on the service brake as well, and he
indicated that the service brakes were tested on the level and on the hill
(Tr. 275-284; 289-291).
Mr. Goodspeed testified that the No. 18 truck brake conditions which
he cited were "significant and substantial" because "it was reasonably
serious and reasonably likely", and that an accident was reasonably
likely to occur and someone could have been injured by the inability

of the truck to stop (Tr. 285). He based his conclusion that the
citation was"unwarrantable" on the information given to him by the
driver that the brake conditions had been reported to mine management
verbally and in writing, but that his check of the company records failed
to disclose any record of the defects (Tr. 285-287). He also confirmed
that he knew that a section 104(d)(l) citation had been issued, and he
didn't consider the condition of the No. 18 truck to be an imminent danger
because the "personal exposure" was not present, there was a "lesser degree
of danger", and there was less traffic in the pit area (Tr. 288).
On cross-examination, Mr. Goodspeed conceded that his citation
on the No. 18 truck does not state that it was tested on a grade and he
confirmed that he cited the truck because the service brake failed his
test on both the level and on the hill grade (Tr. 292). He also confirmed
that since the service brake would not hold the truck while it was idling
in third gear on the level area where it was tested, he concluded that
the brakes were defective and that the condition affected safety (Tr. 293-294).
He also confirmed that the dump brake was tested while the truck was in
the "dump position", but he could not specifically recall how far the
truck moved forward while the brake was applied (Tr. 297). In his view,
the brakes were not working at all, and he saw no reason to note the
distances which the truck moved (Tr. 298).
Mr. Goodspeed confirmed that he decided to issue the unwarrantable
failure order on the No. 18 truck after it was tested on the level by
the mill area, and the truck was then "taken down and parked on the line.
Then I told the operator" (Tr. 299). He explained further that he had the
driver take the truck to shop to the shop to have it repaired, and he saw no ha~ard
in having him drive it to. the shop because it was unloaded and was a
different weight than the water truck (Tr. 300-301), and he did not believe
that an imminent danger existed with the No. 18 truck (Tr. 301-302).
Mr. Goodspeed stated that when he first spoke with the driver of
the No. 18 truck, the driver told him that he had spoken with Mr. Barnett
and Mr. Westover, and informed them numberous times that the brakes didn't
work, and that they informed him that they needed time to fix them
(Tr. 303-304). Mr. Goodpseed could not specifically recall speaking
with Mr. Barnett or Mr. Westover about the truck in question, and indicated
that they are required to know the regulations (Tr. 308).
Mr. Goodspeed confirmed that he issued a seLtion 104(d)(l) Order
for the No. 10 truck, and that he first observed it when it came to the
dump. He and the driver, Mr. Thomas, walked around the truck and visually
inspected it, but nothing in particular caught his eye at that time.
Mr. Thomas informed him that "as far as he was concerned, the brakes
didn't work very good" (Tr. 311). They then got into the truck, and he
instructed Mr. Thomas to perform certain tests on the brakes, and he
followed the same procedures as he did for the other trucks which he
cited that day (Tr, 312). Mr. Goodspeed confirmed that the dump brake,
park brake, and service brakes were all tested, and he described the tests
as being similar to those administered to the other trucks (Tr. 312-315),
and he confirmed that the brakes would not hold the truck when tested.

343

Mr. Goodspeed confirmed that he decided to issue the order on
the No. 10 truck when it was first tested at the dump. He knew at
that time that the brakes were not working properly, and he instructed
the driver to take the truck to the shop to be repaired, and while in
transit down the ramp he had the driver test the service brake and included
that condition in the order (Tr. 317). He confirmed that Mr. Thomas told
him that he had reported the brake conditions to management, and this
gave him the impression that management had prior knowledge of the brake
conditions (Tr. 317). He also checked the company records, and found
nothing pertinent, and he considered the brake conditions to be serious,
but not as serious as the brakes on the No. 7 truck (Tr. 318).
Mr. Goodspeed believed that the No. 10 truck brakes were defective,
and that the defective brakes would affect safety because "they would
not be able to stop under emergency type conditions" (Tr. 320). He
could not recall precisely when he told mine management that he was going
to cite the truck (Tr. 321).
On cross-examination, Mr. Goodspeed went over the tests conducted
on the truck, and he confirmed that he told Mr. Thomas that he was citing
the truck for an unwarrantable failure when he first tested it on the
level (Tr. 322). The truck was then taken "on the line, and it was parked
there until it was rendered safe to operate" (Tr. 323). When asked why
he didn't park the truck immediately, Mr. Goodspeed replied "an unwarrantable
failure has nothing to do with how bad they are, does it really" (Tr. 324).
He explained further as follows (Tr. 324):

Q. Well, you labeled this citation, significant
and substantial.
A.

Reasonably serious and reasonably likely --

Q.

But not that serious that it was too dangerous
to take it down to the shop?

A. I think under a controlled situation -- the truck
was empty and everything else.

Q. How could you keep it under control if you didn't
have brakes?
A. We kept it under control enough to stop it, to
get it down there under those conditions -- not full
Mr. Goodspeed confirmed that Mr. Thomas told him he had "turned in
the truck numerous times", but that a search of the mine records failed
to.disclose any written reports filed by Mr. Thomas on the truck in
question (Tr. 326).

344

Contestant's testimony and evidence
Phillip Rusti, testified that he has been the quarry superintendent
since February 12, 1982, but was not there at the time of Mr. Goodspeed's
inspection in 1981. He sketched the slopes and shop area of the quarry
(exhibit R-1), and testified as to the degree of slopes and grades,
including the distances and grades over which the trucks which operate
at the quarry are expected to travel. He stated that the trucks are not
designed to travel on a 20 degree grade, and that the manufacturer recommends
that they be restricted to travel over an eight percent grade, and that
the grade has a definite effect on a truck's braking capability. He
also confirmed that he has driven the trucks in question and that he would
use first gear to travel down the hill in question. He also explained
the different braking systems on the trucks in question, and explained
their functions (Tr. 341-347).
Mr. Rusti testified that he would test the brakes on a 35 ton truck
on a two percent grade and that he would never test the park brake on
such a truck while it was in motion for fear of burning them. He also
described the service brakes on the trucks, and indicated that they
are air shoe-type brakes activated by a pedal in the cab. He agreei
that a truck which "creeps a little" on a level area while in gear with
the engine at 650 rpms is "allowed", but that "excessive creep" would
indicate that the brakes needed adjustment. He described "excessive"
as a creep of more than a foot or two while the truck was· "held" for
15 seconds (Tr. 349). He stated that he expected his drivers to test
the brakes while going downhill, and that if the brakes are not holding
"that's a test in itself". He also saw not much need for the brakes on
a hill if the proper gears and torque features are used properly (Tr. 349).
Mr. Rusti explained the functions of an emergency, park, and retarder
brake, and stated that problems are caused when drivers use service
brakes on hills rather than retarders, and that this causes excessive
brake wear, burning, and the bleeding off of the air from the system
(Tr. 351).
On cross-examination, Mr. Rusti confirmed that prior to his employment
at the quarry in question, he worked as a general foreman at a large limestone quarry in Michigan, and that large haulage trucks were used in
that operation, and that a preventive maintenance program was in being
at that operation (Tr. 354). While at that operation, he relied principally
on the drivers to determine the adequacy of the brakes on the trucks
they were driving (Tr. 355). He confirmed that he never drove the three
trucks which were cited by Inspector Goodspeed, nor did he road test them
or any other vehicles (Tr. 355). He did not believe that a braking system
should be designed to stop a truck on a 20 percent grade, such as the hill
where the trucks in question were tested, and he explained his answer as
follows (Tr. 356-358):

345

Q.

When you are talking about, in your opinion,
in third gear, going down an incline at five miles
an hour, you don't think that if you apply the service
brakes, the No. 7 vehicle, it would be able to stop.
Is that just conjecture on your part?

A. No. It's not conjecture. I'm quite certain it
wouldn't. You have to remember, now, we are talking
about 100 feet of horizontal distance on that incline.
Now, if you were going to go half a mile, I'm sure
you could stop eventually, but in 100 feet, that's an
awful short distance. That's only about twice the length
of this room.

Q. I think the testimony was that, though the hill
might have been 100 feet, the vehicle never stopped,
and, in fact, rolled down into the flat area.
A.

Where it stopped?

Q. Where it eventually stopped. You don't think
a braking system should be designed to stop a vehicle
on an incline?
A.

Not a 20 per cent.

Q. That's incredible.
per cent incline?
A.

With a tape.

Q.

With a tape?

A.

Yes.

Q.

When was this?

How did you measure the 20

Did you go out there?

A. When Mr. Gonzales, the federal investigator, was out
at our property going over citations. We measured
this distance. We also measured the distance to the
water tower. We did quite a bit of measuring.

Q.

You said that the haulage trucks weren't designed
to go down that particular incline?

A.

No, I didn't say that.

Q.

I thought you did.

THE COURT: He said they weren't designed to be operated
on a 20 per cent grade.

346

BY MR. COHEN (Resuming):

Q.

Is that what you said?

A.

That's right.

Q. If this was a 20 per cent grade, they weren't
designed to go down this particular grade.
A. They were not designed to operate on that
particular grade. You can go down there.

Q.

What's the difference between operating and
going down?

A. With a load, you shouldn't go up or down a
20 per cent grade. It's not your normal operating
procedure. This road is a service road. By a service
road, that means that you take a vehicle out of there,
mainly for maintenance purposes. This is not a normal
haulage operation. On our haulage operations, we
maintain an 8 per cent maximum.

Q. I thought the testimony was, in fact, that the
vehicles did use this road?
A.

But not for haulage.

Q.

Well, I don't know about that. Do you know, in
fact, that they didn't use the road for haulage back
in that time?

A.

Yes.

Q.

How would you know that?

A. Just by the pattern of what we are doing now, and
we haven't changed that any. Why would you want to haul
something to the shop?

Q.

Well, how about going down with a full load of water
to the shop area?

A. That's very possible. But you are talking about tons
versus thirty-five or forty.
Mr. Rusti was of the opinion that the fact that service brakes on
the three trucks in question would not slow them down on a 20 per cent
incline does not indicate a problem with the brakes. Although he
indicated familiarity with the manufacturer's specifications for the

347

trucks in question, he indicated that they "were sketchy" and found
nothing -to support his opinion other than the "test" used on a horizontal
level where the service brakes were applied while the engine was running
at 650 rpm's (Tr. 360-361). He confirmed that this test was essentially
the same one used by the inspector when he tested the truck brakes on
level ground (Tr. 361).
Mr. Rusti stated that since he was not at the mine site at the time
of the inspection and citations, he had no way of knowing whether the
brakes on the trucks which were cited were adequate or not, and when asked
an opinion as to whether the conditions cited by Inspector Goosdpeed were
an "imminent danger" or an "unwarrantable failure", he responded "I won't
even make an observation" (Tr. 362). When asked to account for the fact
that Inspector Goodspeed found the brakes in such a condition as to
warrant the issuance of such orders, he responded "I wasn't there so I
don't know" (Tr. 370).
Mr. Rusti confirmed that subsequent to the ·issuance of the citations
in question by Inspector Goodspeed, MSHA conducted another investigation
to determine whether any "willful" violations should be issued because
of the truck brake conditions, and he identified the MSHA Investigator
who conducted that investigation as a Mr. Gonzales. He also confirmed
that his measurements of the distances previously referred to by him
in his testimony took place at that time, and he confirmed that MSHA
found no basis for issuing any "willful" citations (Tr. 363-369).
Mr. Rusti also confirmed that the normal procedure is to service the
trucks every 1,000 hours, and that they are brought in for lubrication
and a general checkup (Tr. 369).
Keith M. Barnett, production foreman, testified that he supervised
the drivers of the trucks which were cited and that during the period
May through the first part of July 1981, none of them reported any problems
with the trucks. If anything had been wrong with the trucks, they would
have ordinarily reported it to him. When asked whether any drivers
had ever reported "problems with the brakes on the No. 7 water truck", he
responded "not to a degree that it would create a safety hazard"
(Tr. 392). When asked about the other two trucks, he responded as
follows at Tr. 392:

Q. How do you judge what is a degree that would
create a safety hazard?
A. It's in the daily operation of the truck. And
I observe each piece of equipment each day. If
I notice the operator is having trouble controlling
the truck, if there is an unusual circumstance, or
if the operator does indicate that there is a serious
problem with the truck.

Q. Did anyone report to you that there was a problem
with the brakes on No. 10?
A.

No.

Q.

During the period of May, June or July of 1981?

348

A. There again, that's a specific question. I
mean, that's over a period of several months.
There could have been some discussions to that
point, but, there again, nothing that would have
created a serious safety situation.

Q. What about with Truck No. 18? Do you remember
anybody reporting any problems with the brakes on
Truck No. 18?
A.

No.

That was very much a surprise to me.

Mr. Barnett confirmed that he was probably the one who first
"flagged down" driver Gonzales, and he confirmed that it took him some
100 feet to stop the truck. He did not believe this to be unusual
since "it takes that kind of distance to stop most of those pieces of
equipment". After he stopped, Mr. Gonzales made no specific complaint
about the truck (Tr. 393).
On cross-examination, Mr. Barnett indicated that he considered
Mr. Thomas to be a good, conscientious driver who is safety conscious.
As for Mr. Farr, he stated that he made a lot of safety complaints,
some of which were frivolous, and a lot of them were made to him orally
rather than in writing (Tr. 394). "Oral complaints" are usually noted
in a book kept on Mr. Oberg's desk, and written ones are on forms used
for that purpose (Tr. 395). Mr. Gonzales "was not shy" about making
complaints (Tr. 402).
When asked about any prior knowledge of the condition of the brakes
on the trucks in question and the field service report prepared by the
contractor, exhibit G-6, after one of the trucks was repaired, Mr. Barnett
stated as follows (Tr. 398-400):

Q.

Are you saying, sir, that you were completely
unaware of the condition of the defective brakes
on the Nos. 7, 10 and 18 trucks on July 6th, 1981?
Is that what you are saying?
A. No, sir. I'm not saying I was unaware at all.
I try to keep very close tabs on my equipment.
I try to keep track of the condition of the brakes
on all my equipment, not only the brakes, but the
general operating condition.

Q.

So you were aware of the brak~s?

A.

Yes.

Q.

How were you made aware of that fact?

I would say I was.

A. Being in contact with the drivers and the equipment itself on a daily basis.

349

. Q.

Would you agree that the brakes on the No. 7
truck on July 6th, 1981 were not sufficient?

A.

No, I wouldn't agree to that at all.

Q.

You think they were safe?

A.

In my estimation, they were adequate.

Q.

How about No. 10?

A.

The same thing.

Q.

How about No. 18?

A.

That's the same thing.

*

*

*

*

*

*

*

*

*

*

Q.

If I told you that their description of the
condition, after looking at the brakes, subsequent
to the issuance of the order, that the brakes were
I'll use the very term, "Very poor brakes." Would
you disagree with that statement?
A. This was his assessment of the situation.
couldn't agree or disagree.

I

Q. Were you made, subsequently, aware of the repair
work that was done on the brakes after the inspector
issued his orders?
A.

Yes, I think so.

Q.

Did that, in any way, change your mind with regard
to the general condition of the brakes?

A. No. Because it verified Mr. Oberg's testimony, that
all the mechanical parts of the brakes were there in the
truck. Some of them were under limited operating
conditions, but generally they were in operating condition.

Q.

How about the master cylinders? Didn't he testify
that two of the master cylinders were defective?

A.

Yes.

Q.

That doesn't cause you any concern?

A.

Yes.

Of course, it causes me concern.

350

Mr. Barnett testified that at no time on July 6, 1981, between
9:30 a.m. and 1:30 p.m., when Mr. Goodspeed started his testing of
the trucks, did he observe anything in the operation of the trucks
that led him to believe that the brake conditions presented a safety
hazard, and had he observed such conditions, the trucks would have been
parked (Tr. 405).
The parties stipulated that if Mr. Edward Westover were called
to testify, he would also testify that he received no complaints concerning the brakes on the three trucks which were cited by Inspector
Goodspeed (Tr. 405).
Mr. Oberg was recalled and confirmed that he told Mr. Goodspeed
that the No. 7 water truck never had good brakes (Tr. 374). He explained
the braking system and confirmed that the brakes on that truck were the
ones that the manufacturer put on it (Tr. 375). He also confirmed that
after the citation was issued, the wheels were pulled off the truck and
he found "three quarters of a brake shoe left on the truck", and he
indicated that these were sufficient to stop the truck "if they are
adjusted right" (Tr. 376). He believed the citation could have been
abated by merely adjusting the brakes (Tr. 377).
Mr. Oberg confirmed that the No. 10 truck wheels were also pulled
off, and he found two out of the six master cylinders to be defective.
He found the other four to be "pretty well up to par" (Tr. 377). He
also confirmed that No. 18 truck wheels were also pulled off, and when
the brake shoes were inspected '~e figured there was at least 50 to 80
percent on them". In his opinion, this was enough to stop the truck if
the brakes were adjusted (Tr. 378).
Mr. Oberg testified further that at no time prior to the Inspection
in question did the drivers of the trucks in question or their foremen
tell him that the brakes were defective, and had he been told he would have
taken them off the line (Tr. 379). In response to further questions,
he testified as follows (Tr. 380-381):

Q. Mr. Oberg, when you testified yesterday, I
believe you said you were aware of the condition
of the trucks. That you subsequently learned, after
the trucks were pulled off the line and inspected, you
said that you would have taken them off the lin~
yourself. Do you stand by that statement?
A. If I would have known, I would have taken them
off, yes, knowing that they had bad brakes.

Q. You still agree that all three trucks had
bad brakes?
A. I'm not saying one way or the other on that, no.
I feel that all three trucks had partial brakes
on them.

351

Q.

Partial?

A.

At least partial.

Q.

But they weren't adequate, were they?

A.

I don't know whether they were adequate or not.

Q.

Because, in effect, you don't really look at
them. Didn't your mechanics, really, inspect the
brakes?
A.

They did after they were pulled off.

Q.

So you really didn't have any independent knowledge, because you just relied on your mechanics.

A.

I rely on my mechanics all the time.

Q. I think you stated in your prior testimony, the
best indication that there is a problem with the brakes,
is the truck drivers? Is that right?
A.

That's right.

Q.

That's how you base if there is a problem?
rely on the truck drivers to tell you?

You

A. There's a problem with the truck, I depend on those
truck drivers to report it to their foreman. I, in turn,
depend on the other foremen to report it to me.

Q. But by the same token, you would agree that they
would be the best judges of whether a particular truck
has adequate brakes or inadequate brakes, because they
are the ones that drive it every day?
A. They drive it every day.
know.

They are the ones that would

Q. You heard the three truck drivers testify yesterday.
Would you question any of their judgment as far as their
opinion that the brakes on the trucks were inadequate?
A.

I won't question anybody's judgment.

And, at Tr. 386-388:
THE COURT: Now, if they weren't adjusted correctly,
what would your answer be.

THE WITNESS: Okay. If you are back to yesterday's
testimony, I made a statement that that left-hand
wheel had bearings on the earns that was froze up.
So, therefore, that was not functioning properly.
THE COURT: Okay. Let me ask you this question.
Do you consider brakes that are 75 per cent good,
50 to 85 per cent good, to be effective brakes,
adequate brakes, or is it hard to answer?
THE WITNESS: If it's got 50, 75, or 85 per cent of
the linings there, there's no reason why that brake
couldn't be good.

* * * The three trucks that were cited by the inspector,
when you pulled the wheels, did you actually see the
conditions themselves? Were you actually physically
there when the mechanic broke these three trucks down
and pulled the wheels?
THE WITNESS: You bet. I was there when they pulled
the wheels off. After we got the drums off and everything, the linings were there. They came and found
me and said, "I would like you to come and look at the
linings on this truck."
THE COURT: Now, given the conditions that you observed
on the three trucks when the wheels were dismantled, place
yourself in the position of the inspector, and you had
knowledge of the condition of all of these three trucks.
Without subjecting those trucks to any tests or anything,
could you come to any conclusion that these brakes were
defective or inadequate?
THE WITNESS: I don't think 18 was up to par, but it was
actually not totally out of brakes, either. Any time
you have a earn bearing which is particlly froze up, you
have got one wheel that is not functioning. And if your
other wheel is, say, flacked off from wear or use, then
you aren't going to have number one brakes, no.
THE COURT:
THE WITNESS:

How about the other two trucks?
I feel they were all about the same.

THE COURT: You have been here two days listening to the
testimony of the inspector, listening to his testimony
concerning the tests that he subjected these trucks to<
And his testimony was that they wouldn't stop on certain
grades, and under certain conditions. Do you have any
comment as to whether or not you feel that these citations
were in order?

35~1

THE WITNESS:

Well, I thought he was quite severe.

THE COURT: Did you voice your objections to tell
him that at the time?
THE WITNESS:

I was never asked.

Stipulations
The parties stipulated that the Keigley Quarry is subject to MSHA's
jurisdiction, that 'the operator U.S. Steel Company is a large operator
and that any reasonable penalties assessed will not affect its ability
to continue in business. The parties also agreed that all of the citations
issued in these proceedings were abated in good faith, that the inspectors
who issued them were duly authorized representatives of the Secretary, and
. that for the purposes of these proceedings U.S. Steel's history of prior
violations at the quarry in question consists of six citations issued
during the 24 months prior to the issuance of the citations in question
in these cases (Tr. 4, Exh. G-1).
Findings and Conclusions
These consolidated dockets present somewhat similar factual situations
concerning the braking systems on three trucks being operated at the
quarry at the time of the inspection of July 6, 1981. Inspector Goodspeed's
"inspection" of the three trucks included his visual inspection of each
vehicle, as well as a "check ride" where he accompanied the drivers and
requested them to perform certain "tests" on the braking systems. The
inspector's special attention to the trucks was the result of certain
observ.ations made by him as to how one of the trucks was. being driven,
and certain comments made by the drivers concerning the condition of
the brakes. All of these factors prompted the inspector to inspect the
No. 7 water truck, and two haulage trucks, and his inspections resulted
in the sequential issuance of a section 104(d)(l) unwarrantable failure
citation and an imminent danger order for the brake conditions on the
water truck, and two section 104(d)(l) unwarrantable failure orders
for the brake conditions on the No. 18 and No. 10 haul trucks. The
inspector also cited violations of mandatory safety standard 30 CFR 56.9-2,
and found that each of the alleged violations were "significant and substantial".
Fact of Violations
At pages 1, 2 and 7, of its brief, respondent makes reference to the
inspector's citation of section 30 CFR 55.9-3. This is in error.
Respondent is not charged with any violations of that section, it is
charged with violations of section 56.9-2. In each of his citations,
Inspector Goodspeed asserted that the cited conditions of the truck
brakes constituted a violation of mandatory standard section 56.9-2, which
provides that "Equipment defects affecting safety shall be corrected before
the equipment is used". Therefore, one of the initial questions presented
is whether HSHA has established by a preponderance of the evidence that
the cited brake conditions constituted a violation of section 56.9-2.

The No. · 7 Water Truck
Although Contestant's maintenance foreman Oberg asserted that
the brakes needed "minor attention", he did not dispute driver Gonzales'
report that they "were bad", and he conceded that the brakes were poor.
He confirmed that the parking brake was inoperative and had to be replaced,
that one of the front wheels had a chipped bearing which had to be replaced,
that new brake shoes were installed, and that the dump brake would not
hold the truck on level ground.
Mr. Oberg confirmed that the water truck was a converted haulage
truck and that the drivers were reluctant to drive it on a hill because
it had poor brakes. He conceded that the brakes were in need of repair.
The driver of the truck, Charles Gonzales, confirmed that when the
truck brakes were tested on hills they would not hold, and when he applied
the foot brake at a speed of five to ten miles an hour the truck would not
stop and just kept rolling. He also confirmed that the retarder and
park brakes, when applied, did not slow the truck, and that the park
brake would not hold the truck on a ?ill.
Mr. Gonzales confirmed that after the brakes were repaired he
could hold the truck on hills and felt safer driving it.
The No. 10 Haul Truck
Mr. Oberg confirmed that after the truck was cited and taken out of
service, the driver and a mechanic drove it and found that the brakes
were not working properly. He also confirmed that the truck had two
faulty master cylinders which had to be repaired, and that the faulty
cylinders would affect the brake pressures. He also confirmed that the
parking brake needed to be adjusted, and that all of the brake linings
were replaced even though they had three-quarters of the linings left.
The driver of the truck testified that when the truck brakes were
tested on the hill they would not hold the truck. He also testified
that the service brakes and retarder would not hold the truck at three
or four miles an hour and that the dump brake was not working properly
because the truck would move forward when loaded with the brakes applied.
He confirmed that the brakes would not hold when they were tested on the
level with the engine idling.
The No. 18 Haul Truck
Mr. Oberg testified that this truck was an old secondhand truck
and that when the brakes were checked the left wheel cam shaft that
rotates the brake shoes and locks the wheel was worn and was beginning
to freeze up. He indicated that these conditions would affect the ability

355

~~

of the vehicle to stop within a certain distance. He also confirmed
that in addition to repairing the defective wheel cam shaft, the front
brakes were adjusted and an air leak was repaired. He confirmed that
the malfunctioning front brakes would affect the functioning of the
service brakes and he conceded that the brakes on the truck were not
adequate.
Truck driver Stephen Farr testified that the service brakes and dump
brakes would not hold when tested. He confirmed that the truck was out
of service for several days awaiting parts, but that after the brakes
were repaired the service brakes were able to bring the truck to a stop.
Inspector Goodspeed testified as to the conditions of the brakes
on each of the trucks which he tested and cited, and he confirmed that
the brake conditions which he found affected the safe operation of each
of the trucks. With regard to the No. 7 water truck, Inspector Goodspeed
stated that the conditions of the brakes prevented the driver from
controlling the vehicle on the hill where it was tested. He concluded
that the inability of the driver to slow the truck down when the service
brake was applied indicated to him that the brakes were inoperative and
unsafe and were incapable of bringing the truck to a stop on an incline.
With regard to the No. 18 haul truck, Inspector Goodspeed testified
that when the driver applied the service brake while the truck was in
idle and while on an incline, the brakes would not hold the vehicle.
He also confirmed that the dump brake was not working at all, and when
it was applied the truck simply rolled forward and would not hold. As
for the No. 10 haul truck, he confirmed that when tested, the dump brake,
park brake, and service brake would not hold the truck. He believed
that the truck braking systems were defective and affected safety because
the driver would be unable to bring the truck to a quick stop in an
emergency.
In defense of the citations, the contestant presented the testimony
of quarry superintendent Rusti and production foreman Barnett. Mr. Rusti
was not employed at the quarry at the time the citations were issued,
and he did not drive or test the trucks cited by Inspector Goodspeed.
Further, he declined to offer an opinion as to whether the brake conditions
warranted the orders issued by the inspector, and he confirmed that he
had no way of knowing whether any of the truck brakes cited were adequate
or not.
Mr. Barnett testified that he believed the brakes on all of the trucks
were adequate. However, when asked to comment on the contractor's assessment
that the brakes on one of the trucks were "very poor", he said that he
could ·not agree or disagree with that assessment. He conceded that the
work done on the brakes after the orders were issued confirmed that some
of the brakes were in limited operating condition, and that the two
defective master cylinders did cause him some concern.

356

Contestant also called Mr. Oberg as its witness. He confirmed
that he told the inspector that the No. 7 water truck never had good
brakes. He also confirmed that two of the six master cylinders on
the No. 10 truck were defective, and while he would not concede that
all three trucks had bad brakes, he did say that they all had partial
brakes. Further, he could not say whether the brakes on all the trucks
were adequate, and he did not question the judgment of the drivers
when they testified that the truck brakes were inadequate.
Mr. Oberg confirmed that while the No. 18 truck was not totally
out of brakes, it was not up to par because one wheel had a frozen
cam bearing which would prevent that wheel from functioning.
The driver of the No. 7 water truck, Gonzales, confirmed that he
drove the truck for about three hours before the inspector arrived on
the scene. As a matter of fact, when he was first "flagged down", he
experienced some difficulty in bringing his truck to a stop, and that
prompted the inspector to ask him to park his truck so that it could
be inspected more thoroughly after the inspector completed his other
inspection rounds. The driver's statements that the brakes "were bad"
led the inspector to a more thorough inspection of that truck as well as
the other two trucks which were subsequently inspected.
The driver of the No. 10 haul truck, Thomas, confirmed that he had
driven that truck for 4 or 5 hours before the inspector inspected it
on July 6th, and the driver of the No. 18 haul iruck, Farr, admitted
that he had driven that truck prior to the inspection knowing full well that
the brakes were bad.
In view of the foregoing testimony and evidence, it seems clear
to me from the record in these ·proceedings that MSHA has established by
a preponderance of the evidence that the brakes on the three trucks which
were cited by Inspector Goodspeed were defective, that these defects
affected the safe operation of those trucks, and that the cited trucks
were in fact used and operated before the necessary repairs and corrections
which were required were made. This is not a case where there is an honest
difference of opinion between and inspector and mine management as to
the defective conditions of the brakes. The record here establishes that
without a doubt the brakes on all three of the cited trucks were defective,
and these conclusions are supported not only by the drivers and the
inspector who subjected them to certain tests under actual operational
conditions, but also by U.S. Steel's maintenance foreman who was responsible
for maintaining and repairing the trucks, the records of the contractor
who made repairs to the two haul trucks, and by the evidence which
establishes the extent of the repairs which were necessary to render
the braking systems operational and safe.

35'/

Respondent's defense to the alleged defective braking conditions
consists essentially of an attempt to establish that the testing methods
and procedures followed by the inspector were somehow suspect. In addition,
respondent argues that the conditions of the brakes, as found after the
trucks were taken out of service, were the result o.f abuse and wear
and tear which happened while the inspector was testing the trucks with
the drivers.
Respondent's argument that MSHA has failed to establish through
any objective tests that the brakes were worn to the point where they
constituted defects affecting safety is rejected. While one may agree
with the proposition that a large haul truck, fully loaded and coming down
a hill, is not engineered to "stop on a dime" when the brakes are applied,
in this case the testimony and evidence establishes that the drivers
were having problems holding the trucks on levels and hills using all
of the braking syst·ems. Again, this is not a case where there is a
difference of opinion as to whether the brakes were defective or not.
All of the truck wheels were pulled after the trucks were taken out of
service, and the brake defects and repairs which were made are detailed
and documented through the testimony and evidence of record in this case,
and leave little room for argument.
While it is true that the "tests" applied by Inspector Goodspeed,
as detailed in his testimony, as well as exhibits G-8, G-9, and G-10,
may not be part of any officially adopted mandatory MSHA regulation, I
am not convinced that the tests were totally irrational or wrong, and
respondent has not advanced any testing procedures of its own to dispute
what the inspector did in this case. What the inspector did in this case
was to test the brakes on a level area with the engine running and
on certain inclines and hills with the truck in certain gears. While
one may question the inspector's judgment in taking a truck on a hill
for a test when he had reason to believe that the brakes were bad, this
fact does not detract from the fact that when the brakes were applied
to the trucks coming off the hills, they could not hold the trucks.
Respondent presented no credible testimony or testing procedures
of its own to establish that the brakes on the cited trucks were in fact
not defective and could do the job. As a matter of fact, respondent's
witness Rusti, who was not at the quarry when the trucks were cited, and
who had never driven or tested them, agreed that Inspector Goodspeed's
test of the brakes on the level with the engine idling was a proper and
acceptable test. His dispute was over the number of rpm's applied to
the engine, and the resulting "allowable" or "excessive" creep which
may result. As for the testing on the hills, he candidly admitted ::hat
he expected his drivers to test the truck brakes while driving them on
hills and inclines, and he agreed that if the brakes were not holding
that "this was a test in itself". His after-the-fact dispute seems to
lie with whether or not the driver may have had the truck in the proper
gears while applying the brakes. He also took issue with the areas

358

where the trucks were tested, and maintained that they were not designed
to operate on 20 percent grades. However, his opinion in this regard
is rejected as totally unsupported by any credible evidence. He never
drove the trucks, he never tested them himself, and he admitted that the
manufacturer's braking specifications "were sketchy". As a matter of
fact, respondent did not produce any manufacturer's information as to
the braking systems, and relied on Mr. Rusti's testimony, to which I give
very little weight.
I find Mr. Barnett's testimony as to the condition of the truck
brakes to be rather equivocal. He conceded that he was not completely
unaware of the defective brakes on all three trucks. When asked whether
it was true that the brake conditions on all three trucks were not sufficient,
he disagreed and state they "were adequate". Yet, he did not disagree with
the contractor's assessment that one of the trucks had "very poor brakes",
nor did he disagree with the fact that one of the trucks had two defective
master brake cylinders which in fact. caused him some concern, and he
candidly admitted that some of the trucks were operating under limited
braking conditions.
On the basis of the foregoing findings and conclusions, I conclude
that MSHA has established the fact of violation as to all three trucks
and that it has proven by a preponderance of the credible and probative
testimony and evidence that the brakes on the three cited trucks in question
were defective and that these defects affected the safe operation of those
trucks. I reject the respondent's suggestions that the defective brake
components which were found after the trucks were taken out of service
for repairs were caused by the inspector or the drivers during the testing
of the vehicles. The evidence in this case makes it clear to me that
the defective brake conditions were present on the trucks prior to the
inspection and that they were driven in those conditions. Clearly,
the facts and circumstances here presented meet the tests laid down by
the Commission in Secretary of Labor v. Ideal Basic Industries, Cement
Division, 3 FMSHRC 843, decided April 10, 1981. Inspector Goodspeed's
actions in citing the respondent with a violation of section 56.9-2,
in each of the three contested citations are AFFIRMED.
The alleged imminent danger - Order No. 0583637
"Imminent danger" is defined in section 3(j) of the Act, 30 U.S.C.
820(j) as: ''The existence of any condition or practice in a coal or
other mine which could reasonably be expected to cause death or serious
physical harm before such condition or practice can be abated."
§

The legislative history with respect to the concept of "imminent
danger," Committee on Education and Labor, House of Representatives_,
Legislative History of Federal Coal Mine Health and Safety Act of 1969
at page 44 (March 1970), states in pertinent part as follows:

358

The definition of an "imminent danger" is broadened
from that in the 1952 Act in recognition of the need to
be concerned with any condition or practice, naturally
or otherwise caused, which may lead to sudden death or
injury before the danger can be abated. It is not limited
to just disastrous type accidents, as in the past, but all
accidents which could be fatal or nonfatal to one or more
persons before abatement of the condition or practice can
be achieved. [Emphasis added]
And, at page 89 of the report:
The concept of an imminent danger as it has evolved
in this industry is that the situation is so serious
that the miners must be removed from the danger forthwith
when the danger is discovered * * *· The seriousness of
the situation demands such immediate action. The first
concern is the danger to the miner. Delays, even of a
few minutes may be critical or disastrous.
The former Interior Board of Mine Operations Appeals has held that
an imminent danger exists when the condition or practice observed could
reasonably be expected to cause death or serious physical harm to a miner
or normal mining operations are permitted to proceed in the area before
the dangerous condition is eliminated. The dangerous condition cannot
be divorced from normal work activity. Eastern Associated Coal Corp. v.
Interior Board of Mine Operations Appeals, et al., 491 F.2d 277, 278
(4th Cir. 1974). The test of imminence is objective and the ins?ector's
subjective opinion need not be taken at face value. The question is
whether a reasonable man, with the inspector's education and experience,
would conclude that the facts indicate an impending accident or disaster,
likely to occur at any moment, but not necessarily immediately. Freeman
Coal Mining Corporation, 2 IBHA 197, 212 (1973), aff'd., Freeman Coal
Mining Company v. Interior Board of Mine Operations Appeals, et al.,
405 F.2d 741 (9th Cir. 1974). The foregoing principles were reaffirmed
in Old Ben Coal Corporation v. Interior Board of Mine Operations Appeals,
et al., 523 F.2d 25 (7th Cir. 1975), where the court, following Freeman
phrased the test for determining an imminent danger as follows:
[E]ach case must be decided on its own peculiar
facts. The question in every case is essentially
the proximity of the peril to life and limb. Put
another way: Would a reasonable man, given a qualified
inspector's education and experience, conclude that
the facts indicate an impending accident or disaster,
threatening to kill or to cause serious physical harm,
likely to occur at any moment, but not necessarily
immediately? The uncertainty must be of a nature
that would induce a reasonable man to estimate that,
if normal operations designed to extract coal in the

360

disputed area proceeded, it is at least just as
probable as not that the feared accident or
disaster would occur before elimination of the
danger.
The Seventh Circuit also noted in its Old Ben opinion that an
inspector has a very difficult job because he is primarily concerned
about the safety of men, and the court indicated that an inspector should
be supported unless he has clearly abused his discretion (523 F.2d at 31).
On the facts presented in Old Ben, the court observed that an inspector
cannot wait until the danger is so immediate that no one can remain in
the mine to correct the condition, nor can the inspector wait until an
explosion or fire has occurred before issuing a withdrawal order (523
F.2d, at 34). Thus, on the facts presented in this proceeding, MSHA
must show that reasonable men with the inspector's education and experience
would conclude that the condition of the brakes on the truck which was
cited constituted a situation indicating an impending accident or disaster,
likely to occur at any moment, but not necessarily immediately. Likewise,
MSHA must also show that the defective brakes at the time the order
issued also presented such an imminently dangerous situation.
The evidence in this case stablishes that the brakes on the No. 7
water truck were first tested by the inspector when he and the driver were
on an incline after obtaining a load of water. Driver Gonzales advised
the inspector at that time that the brakes were "not very good''. The
inspector then had him test the truck on another hill, and when the service
brake was applied, the driver had some difficulty holding the truck, even
though he was in first gear. As they descended off the hill traveling
towards the shop area at a speed of five to ten miles an hour, the driver
applied the service brakes and the truck would not stop and simply kept
rolling, even after the driver applied the retarder and park brake. The
inspector testified that the service and park brakes had previously been
tested on a flat area and they would not slow the truck down. After
"pumping" the service brakes, the truck eventually was brought to a gradual
stop. However, after the test on the hill, the inspector advised the
driver that he was issuing an imminent danger order and the truck was
taken out of service for repairs by a company mechanic removing the battery.
Once the truck was taken in for service, and the wheels pulled, a chipped
front wheel bearing was discovered, and it was replaced. In addition, the
parking brake had to be replaced and new brake shoes were installed on
all four wheels.
Although it is true that the driver drove the No. 7 water truck on
July 6, 1981, before it was removed from service and the brakes repaired,
maintenance foreman Oberg candidly admitted that the drivers did not like
to drive it on hills because the brakes "were poor". In my view, this
evaluation of "poor brakes" was confirmed by the test on the hill and
on the level, as well as the subsequent repairs which were made to the
brakes. Under these circumstances, I conclude and find that the inspector's

361

decision to.issue an innninent danger order after finding that the service
brakes would not slow or hold the vehicle while descending the incline
by the shop area was reasonable in the circumstances. While there may be
some question as to the validity or wisdom of applying a dump or park
brake while descending a hill, the fact is that the main braking system,
the service brakes, were not functioning properly and in fact proved to
be defective and would not do the job. Further, even though the inspector
may have contradicted himself when he stated that the brakes were not
"inadequate" for purposes of a possible violation of section 56.9-3, and
even though the inspector may have exposed himself and the driver to an
imminent danger when they drove down the hill towards the shop and found that
the service brakes would not slow or stop the truck, U.S. Steel has not
rebuted the fact that the service brakes were defective and that this
defect affected the safety of the driver and the inspector. Under all
of these circumstances, I conclude and find that the inspector acted
reasonably and the imminent danger order IS AFFIRMED.
The modifications of the section 104(d)(l) citations
At the hearing, MSHA's counsel moved to vacate the section 104(d)(l)
Citation No. 0583636, the underlying citation which supported the subsequent
section 104(d)(l) withdrawal orders, and the motion was granted (Tr. 7-8).
U.S. Steel's counsel argued that since the underlying citation has been
vacated, the subsequent withdrawal orders must also be vacated since they
are now unsupported. Counsel's motion for dismissal was denied and taken
under advisement (Tr. 8), and MSHA's counsel suggested that the circumstances
and facts developed during the course of the hearing would support a
modification of the first 104(d)(l) withdrawal order to a citation, and
that this citation may serve as the support for the remaining withdrawal
order. The hearing proceeded, and testimony and evidence was presented
concerning all of the citations in issue.
In its posthearing brief, MSHA cites the Commission decision in
Secretary of Labor v. Consolidation Coal Company, 4 FMSHRC 1791, October 29, 1982,
in support of its argument that I may modify the first section 104(d)(l)
order issued by Inspector Goodspeed, No. 0583639, back to a section 104(d)(l)
citation, and that this citation may then support the section 104(d)(l)
order, No. 0583638. In the Consolidation Coal case the Commission held
that the statutory provisions found in sections 104(h) and 105(d) of
the Act expressly authorize the Commission to "modify" any "orders" issued
under section 104. The Commission noted that "this power is conferred in
broad terms and we conclude that it extends, under appropriate circumstances,
to modification of 104(d)(l) withdrawal orders to 104(d)(l) citations",
4 FMSHRC 1794. The Commission went on to discuss what it believed to
be the "appropriate circumstances" in the case under consideration, and
these included such factors as prejudice, any lack of proper or fair notice
to the operator charged, and whether the operator's defense would have
been any different had the modification not been allowed. In upholding
the Judge's authority to modify the citation in question, the Commission

362

also not.ed that to do otherwise would allow the kind of serious violation
encompassed by section 104(d) to fall outside of the statutory sanction
expressly designed for it--the 104(d) sequence of citations and orders,
and that "such a result would frustrate section 104(d)'s graduated scheme
of sanctions for more serious violations", 4 FMSHRC 1794.
In the instant proceedings, MSHA's counsel points out that he
requested me to modify the withdrawal order in question at the beginning
of the hearing before any testimony or evidence was presented, and that
U.S. Steel had an ample opportunity to present any evidence as to why
the requested modification should not have been granted. MSHA concludes
that there has been no prejudice and that if I find that the first issued
section 104(d)(l) order met the requirements of a validly issued 104(d)
citation, then I should modify the order and preserve the unwarrantable
failure chain.
In its posthearing brief, U.S. Steel concedes that the Consolidation
Coal Company decision authorizes me to modify the order in question to
a citation if the evidence supports such citation. However, counsel argues
that Order No. 0583639 citing the No. 18 haul truck does not support a
finding that the violation was of a significant and substantial nature.
In support of this conclusion, counsel argues that even though Inspector
Goodspeed testified that it was reasonably likely that a miner at the
quarry would receive a reasonably serious injury from the cited brake
conditions, he ignored the fact that the quarry had gone eight years
without an accident or fatality involving the trucks, and that his
testimony that someone could get hurt by walking in front of the trucks
that were dumping or parked on hills also ignores the driver's testimony
that there is no pedestrian traffic on the inclines. Counsel suggest
that Mr. Goodspeed's "theory" that the driver himself was in a position
of peril makes little sense in light of the accident history at the quarry.
Further, counsel points out that the order the Secretary chose to modify
to a citation does not even allege the brakes were not adequate to hold
the vehicle, but merely that they would not hold at idle of 550 rpms
(Government Exhibit 4), and even assuming the inspector followed his test
procedures (Government Exhibits 9 and 10), he would only conduct this
test where there was no pedestrian traffic.
After careful consideration of the arguments presented in this case,
I conclude and find that MSHA's position is correct and that I do have the
authority and discretion to modify the section 104(d)(l) order in question.
Further, I conclude that while the better practice is for MSHA to file
its motion in advance of any hearing, on the facts of this case I cannot
conclude that U.S. Steel has been prejudiced by the solicitor making the
motion at the hearing before any testimony or evidence is taken. Here,
U.S. Steel had ample time to present its defense and I cannot conclude that
it would have done anything different by way of any defense. :t has had
a fair opportunity to present its defenses and to cross-examine all of
MSHA's witnesses, including its own employees called as adverse witnesses.
If the record supports the requisite "significant and substantial" and

363

"unwarrantable failure" findings, the first section 104(d)(l) order,
as modified, will stand in support of the second order. If it is unsupported,
it will fall, and the "chain" will be vacated. My findings and conclusions
on these issues follow below.
Significant and Substantial
The test for a "significant and substantial" violation was laid down
by the Commission in Secretary of Labor v. Cement Division, National Gypsum
Company, 3 FMSHRC 822, April 7, 1981, a civil penalty case. In that case
the Commission held that a violation is "significant and substantial" if -based upon the particular facts surrounding that
violation, there exists a reasonable likelihood
that the hazard contributed to will result in an
injury or illness of a reasonably serious nature.
104(d)(l) Order No. 0583639, issued at 2:10 p.m. July 6, 1981
Although Section 104(d)(l) of the Act does not require an inspector
to make an "S&S" finding to support an unwarrantable failure order,
Inspector Goodspeed made such a finding when he issued the 104(d) Order
for the defective brake condition on the No. lt; haul truck, and the fact
that he did so does not in my view ipso facto render the order illegal.
Inspector Goodspeed cited a violation of mandatory safety standard section
56.9-2, found that the violation constituted an unwarrantable failure
to comply, and his "S&S" finding was a "gratuity", which if supported,
will stand. If not supported, it will fail.
U.S. Steel argues that the brake condition cited by the inspector
is limited to an assertion that the brakes would not hold at a certain
"idle" speed, and that the inspector's testimony that someone could be
injured by inadvertently walking in front of the truck ignores the fact
that there is no evidence that there were any pedestrians on the hill roads
or in the area where the truck may have been dumping. Further, U.S. Steel
maintains that the inspector's belief that the violation presented a
reasonable likelihood of anyone being injured also ignores the eight year
accident-free history of the quarry.
The accident-free record of the quarry is commendable, and I have
considered this fact in assessing the civil penalties in this case. However,
I cannot ignore the fact that the evidence and testimony in this case
reflects that the service brakes were defective, that these defects
affected the safe operation of the truck in question, and that the service
brakes would not hold the truck on the level as well as on the incline
where it was driven. The question of whether the violation is a significant
and substantial one must be decided on the basis of the evidence presented
to support that finding.

364

In this case, U.S. Steel's contention that the condition cited on
the face of the citation issued by Inspector Goodspeed is limited to the
inability of the brakes to hold the truck on the level while idling at
550 rpm's is correct. However, the driver and the inspector confirmed
that the service brakes were also tested on an incline while the truck
was being driven to the shop and that the brakes would not hold the truck.
They also confirmed that the dump brake was tested and that it would not
hold the truck. Although the conditions recorded by the inspector on
the face of the citation are not a model of clarity, and the inspector's
failure to include the fact that the brakes would not hold when tested
on the hill and dump area as part of the cited conditions remains unexplained,
the fact is that the evidence establishes that the service brakes were
inadequate, the brake cam shafts were worn, and that the brakes needed
adjustment.
Inspector Goodspeed's testimony in support of his "S&S" finding
is that the violation "was reasonably serious" and that an accident "was
reasonably likely to occur", and that someone would have been injured
because of the inability of the truck to stop. Although his conclusions
in this regard may be unreasonable in a situation where the truck is
simply idling at a level location, they are not so unreasonable when one
considers the fact that the service brakes would not hold the truck while
it was being driven to the shop area to be taken out of service for repairs.
The defective service brakes exposed the driver and the inspector to
poss.ible injury, as well as any other vehicular or pedestrian traffic
which may have been encountered by the truck on the way to the shop.
Further, while it is true that the inspector did not consider the seriousness
of the situation to be such as to warrant an imminent danger order, and
while it is also true that his initial decision to issue the order was
made at the time the brakes were tested on the level, I cannot ignore
the fact that the brakes would not hold the truck and that they proved
to be defective. In these circumstances, I conclude and find that the
violation was significant and substantial and the inspector's finding
in this regard IS AFFIRMED.
104(d)(l) Order No. 0583638, issued at 3:00 p.m., July 6, 1981
Inspector Goodspeed found that the violation for the brakes on the
No. 10 haul truck was "significant and substantial". Although he testified
that he first decided to issue the order when he tested the dump brake
on the level dump area, he also had the driver test the service brakes
on an incline while the truck was being driven to the shop area for
repairs, found that the brakes would not hold the truck on the incline,
and he included all of these facts on the face of the order.
In support of his "significant and substantial" finding, Mr. Goodspeed
testified that he believed the defective brakes would not be able to stop
the truck "under emergency type conditions". He explained his rationale
for permitting the truck to be driven to the shop ·with defective brakes
by stating that the truck was empty and that the driver was able to keep

365

it under control, and that under these "controlled conditions" he
had no serious reservations about permitting the truck to be driven
to the shop. Although the inspector's rationale may seem contradictory,
and while it may have been wiser for the inspector to simply abandon the
truck when he first decided to cite it, and have it towed to the shop, his
decision to have the driver drive it to the shop, does not, in my view,
lessen the fact that the brakes were defective, that they were in need
of repair, and that they could not hold the truck on the incline.
Given all of these circumstances, the fact that no one was run over on
the way to the shop, does not detract from the dangerous and hazardous
conditions of the brakes. Both the driver and the inspector were exposed
to a hazardous condition, and the fact that the inspector may have used
poor judgment does not excuse or cure the defective brake conditions.
I conclude and find that the violation was significant and substantial, and
the inspector's finding in this regard IS AFFIRMED.
Unwarrantable Failure
A violation of a mandatory standard is caused by an unwarrantable
failure to comply with the standard where "the operator involved has failed
to abate the conditions or practices constituti~g such violation, conditions
or practices the operator knew or should have known existed or which it
failed to abate because of lack of due diligence, or because of indifference
or lack of reasonable care." Zeigler Coal Company, 7 IB:MA 280, 295-296
(1977).
It seems clear to me from the testimony in this case that Inspector
Goodspeed's decision to issue the unwarrantable failure orders was prompted
by the fact that the truck driver's initially told him that their complaints
to mine management about the defective brake conditions on the trucks
which were cited fell on deaf ears and repairs were not made. While it
is true that some of the drivers may have reported the faulty brake condition
the same day that the inspector was at the mine, I honestly believe they
did so to protect themselves from criticism, and not so much out of any
concern for their safety. If this were all of the evidence present in this
case to support the inspector's unwarrantable failure findings, I would
rule in favor of U.S. Steel on this issue. However, for reasons which
follow, I believe that the record supports a finding that mine management
was well aware of the defective brake conditions, and simply ignored them
because they either did not have the available manpower to correct the
conditions immediately, or simply did nothing because the drivers either
did not complain or "assumed the risks".
Maintenance foreman Oberg candidly and honestly admitted that while
most of the trucks at the quarry were generally maintained in "fair to good
condition", because of certain budget and equipment constraints, "less
attention" was paid to the trucks which were cited. Mr. Oberg also candidly
conceded that the brakes on the cited trucks were in need of repair or
adjustments, and he conceded that had he been aware of the brake conditions

3GG

on the trucks in question prior to the inspector's arrival on the scene
on July 6, 1981, he would have pulled them all into the shop for the
needed repairs. That is precisely the point. As maintenance foreman,
it seems to me that it is his primary responsibility to insure that the
trucks are periodically road tested and checked to insure that the brake
systems are maintained in a safe condition. On the facts of these cases,
it should be abundantly clear to U.S. Steel that shifting this responsibility
to the driver is simply inadvisable, particularly when U.S. Steel, and
not the driver~ is ultimately held accountable by MSHA.
The driver of the No. 10 haul truck testified that he had orally
reported the conditions of the brakes to shift boss Westover and Barnett
at least a month before the inspection, and he also indicated that the
brakes "haven't been good" for three or four months prior to that time.
The driver of the No. 18 truck also testified that he had made similar
complaints, and while he conceded that he was given the opportunity to drive
other trucks while the No. 18 was under repair, there is no evidence
that the No. 18 was ever taken out of service or that mine management
assigned him another truck on their own initiative. Given these circumstances,
it seems clear to me that the maintenance boss or foreman was aware of
the conditions of the truck or they would not have offered the driver
an option of driving another one. Rather than doing that, these foremen
should have taken the truck out of service and made the necessary repairs.
By not doing this, they exposed themselves to the actions taken by the
inspector in this case and they did so at their own peril.
---::--Mr-;- -Barnett denied that any of the drivers ever specifically complained
'---

to him abouf the brake conditions on the trucks. However, when asked
specifically about any complaints on the No. 10 truck during the period
May through July 1981, he indicated that there "could have been some
discussions" but "nothing that would have created a serious safety
situation". As for the No. 18 truck, he claimed that this "was very much
a surprise to me". However, on cross-examination, he confirmed that he
was not completely unaware of the defective brake conditions on all of
the trucks which were cited, that he was in fact aware of the brake conditions,
and that his "awareness" came about as a result of his being in daily
contact with the drivers and the equipment.
Upon being recalled for testimony on behalf of U.S. Steel, Mr. Oberg
again reitereated that he depends on his drivers and mechanics to inform
him of defective brake conditions, and if they do not report the defects
to him, he has no way of knowing that defects need correcting. Again, the
short answer to this is that the man in charge of vehicle maintenance
should make it his business to know about those conditions, and if he
has subordinates who fail in their obligations, appropriate management
measures should be taken to correct such a situation.
In view of the foregoing, I conclude and find that the record here
fully supports the inspector's findings that the two violations issued
for the brake conditions on the No. 10 and 18 trucks resulted from U.S. Steel's

unwarrantable failure to comply with the requirements of mandatory safety
standard section 56.9-2, and that this failure by U.S. Steel was a direct
result of a lack of due diligence and a lack of reasonable care to insure
that the defective brake conditions were corrected prior to the time they
were cited by the inspector on July 6, 1981. Accordingly, Inspector Goodspeed's
unwarrantable failure findings as to both section 104(d)(l) orders in
issue ARE AFFIRMED.
IT IS FURTHER ORDERED that the section 104(d)(l) Order No. 0583639,
is modified to a section 104(d)(l) citation, and as modified IS AFFIRMED.
The subsequent section 104(d)(l) Order No. 9583638 is also AFFIRMED.
Civil Penalty Assessments
Size of Business and Effect of Civil Penalties on the Respondent's Ability
to Remain in Business
The parties stipulated that U.S. Steel is a large mine operator
and that any reasonable penalties assessed for the violations in question
will not adversely affect its ability to remain in business. I adopt these
stipulations as my findings on these issues.
History of Prior Violations
The parties stipulated that for the 24-months prior to the issuance
of the citations in issue in these proceedings six citations were issued
at the mine in question. However, the computer print-out submitted by
MSHA, exhibit G-1, containing a summary of the history of citations at
the Keigley Quarry, reflects a total of 39 assessed violations and three
paid violations for the period July 6, 1979 to July 5, 1981. Three of
these assessed violations are for citations concerning section 56.9-2.
While the apparent discrepancy here remains unresolved, for purposes of
my civil penalty assessments they are not critical, and I cannot conclude
that respondent's history of prior violations is such as would warrant
any additional increases in the proposed penalties. As previously noted,
I have considered the fact that the quarry has a commendable accidentfree safety record insofar as trucks and brakes are concerned, and this
is reflected in my penalty assessments.
Good Faith Compliance
The parties stipulated that all of the violations in these proceedings
were abated in good faith, and I adopt this as my finding on this question.
Gravity
I conclude and find that the brake conditions cited as violations
in the section 104(d)(l) citations WP.re serious. The failure of the
brakes to hold the trucks while they were in operation exposed both the
drivers and possibly other miners to injuries which I believe were reasonably

368

likely to result from any accident resulting from the failure of the
brakes to hold the trucks on the hills and inclines where they were
driven. I also find that the violation affirmed in the imminent danger
order was very serious and that an accident was highly likely to occur
since the driver was unable to stop the truck while going five to ten
miles an hour even after he applied two additional braking systems.
Negligence
I conclude and find that all of the violations resulted from the
negligence of U.S. Steel to insure that the brake conditions on the cited
trucks were corrected before the trucks were operated.
As indicated
earlier in my findings and conclusion~ the quarry maintenance department
should have been more alert to the conditions of the trucks, and rather
than relying on the drivers and mechanics, should have taken the initiative
to insure that trucks with defective brakes are taken out of service
and repaired.
On the basis of the foregoing findings and conclusions, and taking
into account the requirements of section llO(i) of the Act, the following
civil penalties are assessed by me as reasonable penalties for the violations
which have been affirmed:
Citation No.

30 CFR Standard

Assessment

104(a)-107(a)
No. 0583637

56.9-2

$

750

104(d)(l)
No. 0583639

56.9-2

$

500

104(d)(l)
No. 0583638

56.9-2

$ 500
$ 1750

Total

ORDER
Respondent IS ORDERED to pay civil penalties in the amounts shown
above within thirty (30) days of the date of these decisions and order,
and upon receipt of payment by MSHA, these matters are dismissed.

Distribution:
Robert A. Cohen, Esq., U.S. Department of Labor, Office of the Solicitor,
4015 Wilson Blvd., Arlington, VA 22203 (Certified Mail)
Louise Q. Symons, Esq., U.S. Steel Corp., 600 Grant St., Rm. 1580,
Pittsburgh, PA 15230 (Certified Mail)

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

March 3, 1983
Civil Penalty Proceeding

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA) ,
Petitioner
v.

Docket No. PITT 79-11-P
A.C. No. 36-00926-03001
Homer City Mine

HELEN MINING COM_PANY,
Respondent
DECISION APPROVING SETTLEMENT
ORDER TO PAY
In accordance with the decision of the Court of Appeals
for the District of Columbia Circuit the Commission remanded
this matter.
4 FMSHRC 880 (1982). On August 11, 1982, the
case was continued since the operator had filed a petition
of certiorari with the Supreme Court. The Supreme Court now
has denied the petition for certiorari.
74 L.Ed.2d 189
(1982).
In accordance with the decision of the Court of Appeals
it must be held that a violation occurred. The only issue
remaining for decision is the amount of penalty to be
assessed. On January 27, 1983, the operator filed a motion
to approve a settlement. The operator's motion sets forth
the circumstances involved including the test case nature of
this proceeding. A penalty of $20 was recommended. On
January 31, 1983, the Solicitor filed a letter in agreement
with the operator's motion.
After a review of the matter and especially in light of
the unusual nature of this case which was brought to obtain
a definitive interpretation of Section 103(f) of the Act, I
conclude the recommended settlement should be approved.

370

ORDER
The operator is ORDERED to pay $20 within 30 days from
the date of this decision.

Paul Merlin
Chief Administrative Law Judge
Distribution:

Certified Mail.

Edward H. Fitch, Esq., Office of the Solicitor, U. S.
Department of Labor, 4015 Wilson Boulevard, Arlington, VA
22203
Richard McMillan, Jr., Esq., Crowell & Moring,
1100 Connecticut Avenue, N.W., Washington, DC 20036

371

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA

22041

HAR 3 1983

Civil Penalty Proceedings

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

Docket No. SE 81-43
AC No. 01-00550-03020

v.

Docket No. SE 81-44
AC No. 01-00550-03022

BURGESS MINING & CONSTRUCTION
CORPORATION,
Respondent

Boothton Mine

DECISION
APPEARANCES:

.

George D. Palmer, Esq., Associate Regional Solicitor
United States Department of Labor, for Petitioner;
W.E. Prescott, III, Esq., for Respondent

Before:

Judge William Fauver

These proceedings were brought by the Secretary of Labor under Section
llO(a) of the Federal Mine Safety and Health Act of 1977, 30 U.S.C. § 801,
et ~' for assessment of civil penalties for alleged violations of
mandatory safety or health standards. The cases were consolidated and
heard in Birmingham, Alabama.
Having considered the contentions of the parties and the record as a
whole, I find that the preponderance of the reliable, probative, and
substantial evidence establishes the following:
FINDINGS OF FACT
1. At all pertinent times, Respondent operated a surface coal mine
known as Boothton Mine, in Alabama, which produced coal for sales in or
substantially affecting interstate commerce.
2. Respondent closed down the mine operations in December, 1980.
At the time of the inspection involved here, in November, 1980, the ..
mine was active, its annual tonnage was about 23,738 tons of coal, and
its employment was about 20 mining personnel.

372

Citation No. 749494
3. This citation charges a violation of 30 CFR § 77.1605(b), alleging
that, "The brake was not adequately working on the No. 12-22 Cat. Road
Grader 14G was being operated on the roads in 1420 pit." The citation
actually reft.rs to the parking brakes on the equipment. However, the
standard cited does not require parking brakes on this kind_ of equipment.
Section 1605(b) requires that mobile equipment shall be equipped with
adequate brakes and that trucks and front-end loaders shall also be
equipped with parking brakes. At the commencement of the hearing, Petitioner·
moved to amend the citation to substitute a different standard, § 77.404(a),
which requires that equipment shall be maintained in safe operating condition.
The motion to amend was denied.' Petitioner stated that a violation could
not be proved unless the motion to amend was granted. Accordingly, no
evidence was offered on this citation and the citation was ordered to be
dismissed.
Withdrawal Order and
Citation No. 750400
4. The citation charges a violation of 30 CFR § 77.1710(g), which
requires:
(g)

Safety belts and lines where there is a danger of falling .•.•

An employee was operating a large drill, weighing several tons, near the
edge of the highwall. When observed by the inspector, the employee was
holding on to the drill with one hand and operating it with the other hand.
He was standing about one foot from the edge of the highwall, which was a
steep drop of about 75 feet. He was not wearing a safety belt or other kind
of protection to prevent a fall down the highwall. The inspector issued an
imminent danger withdrawal order and citation. The alleged violation was
abated by removing the drill from the edge of the highwall and issuing the
employee a safety belt.
5. The condition observed by the inspector constituted an imminent danger.
The condition was readily observable and could have been prevented by the
exercise of rea~onable care. The factual allegations in the citation and order
were proved by a preponderance of the evidence.
Citation No. 751050
6. The citation alleges a violation of 30 CFR § 77.400, which provides
in subsections (a) and (b):

373

(a) Gears: sprockets; chains, drive, head, tail, and
takeup pulleys; fly wheels; couplings; shafts; sawblades
fan inlets; and similar exposed moving machine parts ~vhich
may cause injury to persons shall be guarded ....

***
(b) Except when testing the machinery, guards shall be
securely in place while machinery is being operated.
7. The citation charges that, "A guard was not provided between the master
clutch and the drag drum on the 480 dragline.
The oiler travels daily between
the clutch and the drum to grease." The factual allegations of the charge were
proved by a preponderance of the evidence. A large clutch device, about 3 to 4
feet in diameter, with a general appearance of a fly wheel, was unguarded on
each side. The outside part of the wheel revolved at a swift speed, perhaps
200 rpm, and presented a serious danger to the oiler, who could have become
entangled in the moving equipment without a guard.
Citation No. 751052
8.

The citation charges a violation of 30 CFR § 77.205(e), which provides:
(e) Crossovers, elevated walkways, elevated ramps, and
stairways shall be of substantial construction, provided
with handrails, and maintained in good condition. Where
necessary toeboards shall be provided ....

The factual allegations of the charge were proved by a preponderance
of the evidence. An elevated walkway in the upper strllcture of the 480
drag-line was about 20 feet above the top of the house body of the
dragline. The inside of the walkway was unguarded. There were metal
structural support pieces along the inside of the walkway, but these
left openings sufficient for a person to fall through. This condition
constituted a serious hazard.
9.

The citation charges a violation of CFR § 77.1302(b), which provides:
(b) Vehicles containing explosives or detonators shall
be maintained in good condition and shall be operated at a
safe speed and in accordance with all safe operating
practices ...

The citation charges that a power truck used to transport explosives was not
maintained in good condition in that the tie ro~ ends were· worn out· and. th~·
steering section was loose on the frame. The inspector testified that the
steering box was so -"loose .•. you could shake it with your hand" and
threatened to come off at any time. If it fell off, the operator would
have lost control of the vehicle. The factual allegations of the charge
were proved by a preponderance of the evidence. This condition presented
a serious safety hazaru ..
Citation No. 751057
10. The citation charges a violation of 30 CFR § 71,402(a}, which
provides:
(a) All bathing facilities, change rooms, and sanitary
flush toilet facilites shall be provided with adequate
light, heat, and ventilation so as to maintain a confortable
air temperature and to minimize the accumulation of
moisture and odors, and the facilities shall be maintained
in a·clean and sanitary condition .•••

374

'.l'he factual allegations of the charge were proved by a preponderance
of the evidence. The bathing and toilet facility was dirty, smelled very
bad, and had inadequate lighting in that some of the light bulbs in the
shower area were burned out. The condition was unsanitary and unsafe.
Citation No. 753705
11.

The citation charges a violation of 30 CFR § 77.1002, which provides:
When box cuts are made, necessary precautions shall be
taken to minimize the possibility of spoil material rolling
into the pit.

The box cut involved is shown in Exhibits G-4 and G-5. Exhibit G-5 is a
photograph from the drag-line and loader area and pictures the box cut made
by the drag-line with the spoil material on the right side of Exhibit G-5.
Exhibit G-4 pictures the same spoil material from the opposite side of the
box cut; that is, G-4, was taken from the left-side perspective of G-5.
The road for the coal trucks was next to the spoil bank as shown
in Exhibit G-5.
12. The MSHA inspectors observed rocks rolling off the spoil bank
into the pit where the road was being used by the coal trucks and further
noticed a "big crack" in the spoil bank which "could have caved off on
the vehicles ••. (and) just covered them up." The inspectors ordered the
_hauling stopped immediately. Since only five or six loads were left to
haul out of this particular box cut, the inspectors permitted the operator
to move the hauling road to the opposite side of the pit and complete the
hauling while the inspectors carefully observed. The box cut was then
closed. If the box cut had been originally cut smaller, the amount of the
spoil would not have been so large as to create this problem in the first
place. Another alternative would have been to put some of the spoil on
the other side of the box cut. The factual allegations of the charge were
proved by a preponderance of the evidence.
Citation No. 754282
13. The citation charges a violation of 30 CFR § 77.1109(c)(l), which
provides:
(c)(l) Mobile equipment, including trucks, front-end
loaders, bulldozers, portable welding units, and augers,
shall be equipped with at least one portable fire extinguisher.
The citation alleges that the Mark M 3200 coal hauler was not equipped
with at least one portable fire extinguisher. The parties stipulated that
this violation occurred.

375

Citation No. 754283
14. The citation charges a violation of 30 CFR § 77.1605(a), which
provides:
(a) Cab windows shall be of safety glass or equivalent,
in good condition and shall be kept clean.
The front cab window on a Clark 275B Front End Loader had two shattered
breaks, with "spider lines" radiating from them. The breaks obstructed
part of the view through the window and presented a hazard of glass falling
upon the operator. The factual allegations cf the charge were proved by a
preponderance of the evidence.
15. Concerning each of the charges in Fdgs. 4-14, the condition was
readily observable and could have been prevented or corrected by the
exercise of reasonable care before the time of the inspection.
CONCLUSIONS OF LAW
1. The Commission has jurisdiction over the parties and the subject
matter of the above proceedings.

z:

The Secretary failed to prove a violation as charged in Citation
No. 749494. As to each of the other citations involved~ Respondent violated the
the safety or h~alth standnrd as charged.
3. Based upon the statutory criteria for assessing a civil penalty
for a violation of a mandatory safety or health standard, Respondent is
assessed the following civil penalties:
Citation

Civil Penalty

No. 750400 (including
withdrawal order)

$530.00

No. 751050

114.00

No. 751052

150.00

No. 751053

180.00

No. 751057

78.00

No. 753705

106.00

No. 754282

66.00

No. 754283

60.00

376

Proposed findings of fact or conclusions of law inconsistent witn
the above are rejected.
ORDER
WHEREFORE IT IS ORDERED that:
1.

The charge based on Citation' No, _749494- is. DISMISSED.

2. The Respondent, Burgess Mining & Construction Corporation, shall pay
the Secretary of Labor the above-assessed civil penalties, in the amount of
$1,284.00, within 30 days from the date of this decision.

w~+~v~
WILLJAM FAUVER, JUDGE
Distribution Certified Mail:
George D. Palmer, Esq., Office of the Solicitor, US Department of Labor,
1929 South Ninth Ave., Birmingham, AL 35256
W.E. Prescott III, Esq., Burgress Mining & Construction
Corp., PO Box 26340, Birmingham, AL 35226

FEDERAL MINE SAFETY AND HEAL TH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, loth FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

KAR 3 l9'3

Contest of Citation

CONSOLIDATION COAL COMPANY,
Contestant
v.

Docket No. WEVA 82-209-R
Citation No. 864590; 2/16/82

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Respondent

Blacksville No. 1 Mine

Civil Penalty Proceeding

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

Docket No. WEVA 82-245
A.C. No. 46-01867-03102

v.
Blacksville No. 1 Mine
CONSOLIDATION COAL COMPANY,
Respondent
UNITED MINE WORKERS OF AMERICA,
Representative of the Miners
DECISION
Appearances:

Robert M. Vukas, Esq., Pittsburgh, Pennsylvania, appeared for
Consolidation Coal Company;
Janine C. Gismondi, Esq., and Matthew J. Reider, Esq., Office
of the Solicitor, U.S. Department of Labor, Philadelphia,
Pennsylvania, appeared for the Secretary of Labor;
The representative of the miners did not appear at the hearing.
A brief was filed on behalf of the miners representative by
Mary Lu Jordan, Esq., Washington, D.C.

Before:

Administrative Law Judge Broderick

STATEMENT OF THE CASE
The Secretary issued a citation on February 16, 1982, under section 104(a)
of the Federal Mine Safety and Health Act of 1977, 30 U.S.C. § 814(a), charging
a violation of 30 C.F.R. § lOO(a). The citation was based on samples of
respirable dust collected by Consol (the operator) on 5 successive days January 20 through January 24, 1982, which had an average concentration of
respirable dust of 4.1 milligrams per cubic meter of air (4.1 mg/m3). The
citation charged that the violation was of such nature as could significantly

378

and substantially contribute to the cause and effect of a mine safety or health
hazard. The operator admits the violation of the standard but contests the
propriety of the significant and substantial finding.
Pursuant to notice the case was heard in Washington, Pennsylvania, on
November 9 and 10, 1982. Barry L. Ryan, Thomas K. Hodous, M.D., William
Sutherland and Thomas Tomb testified on behalf of the Secretary of Labor. Earl
Kennedy and Warfield Garson, M.D. testified on behalf of the operator. Posthearing briefs have been filed by the Secretary, the operator and the Representative of the Miners.
Based on the entire record and considering the contentions of the parties,
I make the following decision.
FINDINGS OF FACT
1. At all times pertinent to these proceedings, Consolidation Coal Co.
was the owner and operator of the Blacksville No. 1 Mine located in Monongalia
County, West Virginia. The operation of the subject mine affects interstate
commerce. Consol is a large operator,
2. The subject mine had a history of 554 paid violations of mandatory
health and safety standards in the 2-year period from February 16, 1980 to
February 15, 1982. Three hundred seventy three of these violations were
designated significant and substantial.
3. Payment of the proposed penalties in this case will not impair Consol's
ability to continue in business.
4. During the 12 months prior to February 16, 1982, MSHA did not issue
any citations for respirable dust violations for section 026 (the section
involved in this case) of the subject mine. No citations charging respirable
dust violations were issued for the section between February 17, 1982 and
November 9, 1982, the date of the hearing in this case.
5. During the 2 years prior to November 9, 1982, two citations were
issued for alleged ventilation violations on section 026 of the subject mine.
6. The dust controls on section 026 including high pressure water sprays,
and a new 40 horsepower auxiliary fan, were generally very effective.
7. The dust samples taken from section 026 during 18 months or 2 years
prior to the citation contested herein averaged approximately .4 mg/m3 to
.7 mg/m3. The section had one of the best dust control records of any working
section in Northern West Virginia.
8. The five required samples for the bi-monthly period January and
February 1982 for the continuous miner operator in section 026 of the subject
mine showed respirable dust levels of 8.1, 0.4, 5.1, 6.3 and 0.7 mg/m3 on
January 20, 21, 22, 23 and 24. The average concentration for the five samples
was thus 4.1 mg/m3.

379

9. The operator wrote a note on two of the samples asking MSHA to check
for contamination, rock dust and oversized particles.
10. MSHA did not microscopically check any of the samples involved, based
on MSHA policy of not microscopically examining samples with less than an
MRE equivalent of 8.6 mg.
11. Citation No. 864590 was issued on February 16, 1982, charging a
violation of 30 C.F.R. § 70.100 because of the average respirable dust concentration of 4.1 mg/m3 in the samples submitted. The violation was cited as
significant and substantial based on MSHA policy that violations charging
overexposure to respirable coal mine dust are normally considered significant
and substantial.
12. The citation was terminated when five valid samples were collected
during five consecutive production shifts, and submitted to MSHA showing an
average concentration of respirable dust of less than 2.0 mg/m3. The termination was issued on March 5, 1982. No changes were made in ventilation or
mining procedures following the issuance of the citation. The samples showed
respirable dust concentrations of 0.2, 0.5, 0.7, 0.8 and 0.2.
13. There is no evidence in this record concerning the mining employment
history of the miner or miners whose environment was measured by the respirable
dust samples which resulted in the citation involved herein. 1/
14. The sampling device used by the operator is designed to collect the
coal mine dust that will be deposited in the human lung. It is so designed
that essentially no dust particles greater than 7.1 microns in size pass
through the filter; approximately 50 percent of the particles 5 microns in size
and 98 percent of the particles one micron in size pass through the filter.
It collects all the dust in the atmosphere, including coal dust, rock dust
(limestone), mica, kaolin and silica to the extent that any of these elements
is present in the atmosphere being sampled. There is no evidence in this
record concerning the nature of the dust in the samples involved herein. I
am assuming that the samples contained coal dust, but am not able to assume
they contained rock dust, mica, kaolin or silica.
15. The sampling devices are not foolproof however, and can pick up
oversized non-respirable particles. They are subject to misuse, deliberate
contamination, improper miner work habits, defective parts, etc. The operator
is required to submit the samples to MSHA even if one of these potentially
distorting factors is observed. There is no evidence in this record that the
samples which resulted in the citation involved herein were affected by misuse,
deliberate contamination, improper miner work habits, or defective equipment.
1/ "Still we know how Day the Dyer works, in dims and deeps and dusks and
darks." J. JOYCE, FINNEGANS WAKE, 226 (1939).

380

16. Some medical and mortality studies have suggested an increasing risk
of stomach cancer among coal miners. The studies are inconclusive, however,
and there is no present evidence linking this disease to exposure to respirable
coal mine dust.
17. Coal miners who are exposed to silica dust, those whose jobs require
cutting through rock or throwing sand on haulage tracks, have an increased risk
of contracting silicosis. Some studies have shown that other coal miners have
an increased risk of silicosis, but these are inconclusive.
18. Silicosis is an aggressive, serious lung disease which can result from
short term exposure to high levels of silica dust. It can lead to tuberculosis,
heart failure and death.
19. Chronic bronchitis is a chronic productive cough and can be caused by
any bronchial and lung irritant. It most commonly results from cigarette smoking
but can be caused by the deposition of coal dust in the larger or smaller airways
of the lung. It results in some loss of lung function. It may be disabling to
some degree though not in all people. It can result in increased susceptibility
to colds or other respiratory infections. In susceptible individuals, bronchitis
can result from relatively short term exposure to coal mine dust - that is from
exposure of 6 to 12 months. Studies have indicated that approximately 3 or
4 percent of new miners subjected to respirable coal mine dust in the 2.0 mg/m3
range will develop symptoms of bronchitis in a 12-month period. After a
24-month period, approximately 12 percent of such miners showed symptoms of
bronchitis. Exposure to respirable coal mine dust levels of 4.1 mg/m3 over a
5-day period would not.in itself cause or significantly contribute to the development of chronic bronchitis.
20. Coal workers pneumoconiosis is a lung disease caused by the deposition of coal dust on the human lung and the body's reaction to it. The dust
accumulates in the small airways and the macrophagia of the lungs are unable
to clear it. Continuous exposure to coal dust may cause the condition to
spread and to involve most parts of the lung. In some individuals the condition may progress to progressive massive fibrosis which involves the destruction of alveoli and distortion of the remaining lung tissue.
21. Simple coal workers' pneumoconiosis usually is asymptomatic. It is
diagnosed by x-ray examination. Progressive massive fibrosis or complicated
coal workers' pneumoconiosis commonly causes symptoms of shortness of breath
and cough. It can cause severe pulmonary impairment and early death.
22. Both simple coal workers' pneumoconiosis and progressive massive
fibrosis are chronic diseases and there is no known treatment which can reverse
the disease process. In the case of simple pneumoconiosis, removing the
afflicted person from the offending exposure will prevent further progression.
This is not true of progressive massive fibrosis which may cause further lung
deterioration without continued exposure to coal dust.

381

23. Approximately 11 percent of new miners with healthy lungs (category
0/0) who are exposed to respirable dust levels of 4.1 mg/m3 will contract
simple coal workers' pneumoconiosis (category 1/0) if the exposure continues
over a working life. Approximately 3 or 4 percent of such miners will develop
category 2/1 pneumoconiosis, and approximately 1 percent will develop
progressive massive fibrosis. A miner with category 1/0 pneumoconiosis who
is exposed to respirable dust levels of 4.1 mg/m3 has approximately five times
greater risk of progression than a miner with category 0/0. Approximately
8 percent of miners who have category 2/1 coal workers pneumoconiosis will
develop progressive massive fibrosis with continued exposure to coal mine dust.
24. Exposure to average respirable coal mine dust levels of 4.1 mg/m3
over a 5-day period would in itself not cause coal workers' pneumoconiosis and
its effect on the development of the disease would be miniscule.
DISCUSSION
The medical evidence upon which Findings of Fact 16 through 24 are based
is generally in agreement. Dr. Garson who testified on Consol's behalf was
less positive on the relationship of bronchitis to exposure to respirable dust
than was Dr. Hodous who testified for the government. But when Dr. Garson
was asked:

Q. At the present time is there any accepted scientific or
medical agreement that bronchitis is caused by excessive levels
of respirable dust?
he answered:
A. I think most reasonable pulmonary physicians and
occupational physicians suspect there is. They also know
doggone well that there are many instances that you can clearly
define that it isn't. Our problem is we really can't tell.

*

*

*

*

*

*

*

(Tr. 467-468).
Dr. Hodous testified that an exposure to respirable dust levels of 4.1 mg/m3
for a 2-month period "would significantly or at least play some role in
increasing the chance of getting chronic bronchitis. How much that would be,
would be very difficult to say." (Tr. 117).
Dr. Hodous and Dr. Garson were in general agreement on the question of .
the relationship of dust exposure to coal workers' pneumoconiosis.

382

STATUTORY PROVISIONS
Section 104(a) of the Mine Act provides:
(a) If, upon inspection or investigation, the Secretary or
his authorized representative believes that an operator of a coal
or other mine subject to this Act has violated this Act, or any
mandatory health or safety standard, rule, order, or regulation
promulgated pursuant to this Act, he shall, with reasonable
promptness, issue a citation to the operator. Each citation
shall be in writing and shall describe with particularity the
nature of the violation, including a reference to the·provision
of the Act, standard, rule, regulation, or order alleged to have
been violated. In addition, the citation shall fix a reasonable
time for the abatement of the violation. The requirement for the
issuance of a citation with reasonable promptness shall not be a
jurisdictional prerequisite to the enforcement of any provision
of this Act.
Section 104(d)(l) of the Act provides:
(d)(l) If, upon any inspection of a coal or other mine, an
authorized representative of the Secretary finds that there has
been a violation of any mandatory health or safety standard, and
i f he also finds that, while the conditions created by such violation do not cause imminent danger, such violation is of such
nature as could significantly and substantially contribute to the
cause and effect of a coal or other mine safety or health hazard,
and if he finds such violation to be caused by an unwarrantable
failure of such operator to comply with such mandatory health or
safety standards, he shall include such finding in any citation
given to the operator under this Act. If, during the same
inspection or any subsequent inspection of such mine within
90 days after the issuance of such citation, an authorized
representative of the Secretary finds another violation of any
mandatory health or safety standard and finds such violation to
be also caused by an unwarrantable failure of such operator to
so comply, he shall forthwith issue an order requiring the
operator to cause all persons in the area affected by such violation, except those persons referred to in subsection (c) to be
withdrawn from, and to be prohibited from entering, such area
until an authorized representative of the Secretary determines
that such violation has been abated.

383

Section 104(e) of the Act provides:
(e)(l) If an operator has a pattern of violations of
mandatory health or safety standards in the coal or other mine
which are of such nature as could have significantly and substantially contributed to the cause and effect of coal or other
mine health or safety hazards, he shall be given written notice
that such pattern exists. If, upon any inspection within 90 days
after the issuance of such notice, an authorized representative
of the Secretary finds any violation of a mandatory health or
safety standard which could significantly and .substantially contribute to the cause and effect of a coal or other mine safety
or health hazard, the authorized representative shall issue an
order requiring the operator to cause all persons in the area
affected by such violation, except those persons referred to in
subsection (c), to be withdrawn from, and to be prohibited from
entering, such area until an authorized representative of the
Secretary determines that such violation has been abated.
(2) If a withdrawal order with respect to any area in a
coal or other mine has been issued pursuant to paragraph (1),
a withdrawal order shall be issued by an authorized representative of the Secretary who finds upon any subsequent inspection
the existence in such mine of any violation of a mandatory
health or safety standard which could significantly and substantially contribute to the cause and effect of a coal or other
mine health or safety hazard. The withdrawal order shall remain
in effect until an authorized representative of the Secretary
determines that such violation has been abated.
(3) If, upon an inspection of the entire coal or other
mine, an authorized representative of the Secretary finds no
violations of mandatory health or safety standards that could
significantly and substantially contribute to the cause and
effect of a coal or other mine health and safety hazard, the
pattern of violations that resulted in the issuance of a notice
under paragraph (1) shall be deemed to be terminated and the
provisions of paragraphs (1) and (2) shall no longer apply.
However, if as a result of subsequent violations, the operator
reestablishes a pattern of violations, paragraphs (1) and (2)
shall again be applicable to such operator.
(4) The Secretary shall make such rules as he deems
necessary to establish criteria for determining when a pattern
of violations of mandatory health or safety standards exists.

384

Section 202 of the Act provides in part:
(a) Each operator of a coal mine shall take accurate samples
of the amount of respirable dust in the mine atmosphere to which
each miner in the active workings of such mine is exposed. Such
samples shall be taken by any device approved by the Secretary and
the Secretary of Health, Education, and Welfare and in accordance
with such methods, at such locations, at such intervals, and in
such manner as the Secretaries shall prescribe in the Federal
Register within sixty days from the date of enactment of this Act
and from time to time thereafter. Such samples shall be transmitted
to the Secretary in a manner established by him, and analyzed and
recorded by him in a manner that will assure application of the
provisions of section 104(i) of this Act when the applicable limit
on the concentration of respirable dust required to be maintained
under this section is exceeded. The results of such samples shall
also be made available to the operator. Each operator shall report
and certify to the Secretary at such intervals as the Secretary may
require as to the conditions in the active workings of the coal mine,
including, but not limited to, the average number of working hours
worked during each shift, the quantity and velocity of air regularly
reaching the working faces, the method of mining, the amount and
pressure of the water, if any, reaching the working faces, and the
number, location, and type of sprays, if any, used.
(b)

Except as otherwise provided in this subsection--

(1) Effective on the operative date of this title,
each operator shall continuously maintain the average
concentration of respirable dust in the mine atmosphere
during each shift to which each miner in the active
workings of such mine is exposed at or below 3.0 milligrams of respirable dust per cubic meter of air.
(2) Effective three years after the date of enactment of this Act, each operator shall continuously
maintain the average concentration of respirable dust in
the mine atmosphere during each shift to which each miner
in the active workings of such mine is exposed at or
below 2.0 milligrams of respirable dust per cubic meter
of air.
REGULATORY PROVISIONS
30 C.F.R. § 70.lOO(a) provides:
(a) Each operator shall continuously maintain the average
concentration of respirable dust in the mine atmosphere during each
shift to which each miner in the active workings of each mine is
exposed at or below 2.0 milligrams of respirable dust per cubic meter
of air as measured with an approved sampling device and in terms of
an equivalent concentration determined in accordance with § 70.206
(Approved sampling devices; equivalent concentrations).

385

30 C.F.R. § 70.201 provides in part:
(a) Each operator shall take respirable dust samples of the
concentration of respirable dust in the active workings of the mine
as required by this part with a sampling device approved by the
Secretary and the Secretary of Health, Education, and Welfare under
Part 74 (Coal Mine Dust Personal Sampler Units) of this title.
(b) Sampling devices shall be worn or carried directly to and
from the mechanized mining unit or designated area to be samplied
and shall be operated portal to portal. Sampling devices shall
remain operational during the entire shift or for 8 hours, whichever
time is less.
30 C.F.R. § 70.202 and 70.203 provide:
§ 70.202

Certified person; sampling.

(a) The respirable dust sampling required by this part shall
be done by a certified person.
(b) To be certified, a person shall pass the MSHA examination
on sampling of respirable coal mine dust.
(c) A person may be temporarily certified by MSHA to take
respirable dust samples if the person receives instruction from an
authorized representative of the Secretary in the methods of
collecting and submitting samples under this rule. The temporary
certification shall be withdrawn if the person does not successfully
complete the examination concluded by MSHA on sampling of respirable
coal mine dust within six months from the issue date of the temporary
certification.
§

70.203

Certified person; maintenance and calibration.

(a) Approved sampling devices shall be maintained and calibrated by a certified person.
(b) To be certified, a person shall pass the MSHA examination
on maintenance and calibration procedures for respirable dust
sampling equipment.
(c) A person may be temporarily certified by MSHA to maintain
and calibrate approved sampling devices if the person received
instruction from an authorized representative of the Secretary in the
maintenance and calibration procedures for respirable dust sampling
equipment under this rule. The temporary certification shall be
withdrawn if the person does not successfully complete the examination conducted by MSHA on maintenance and calibration procedures
within six months from the issue date of the temporary certification.

386

30 C.F.R. § 70.207(a) provides:
(a) Each operator shall take five valid respirable dust
samples from the designated occupation in each mechanized mining
unit during each bimonthly period beginning with the bimonthly
period of November 1, 1980. Designated occupation samples shall
be collected on consecutive normal production shifts or normal
production shifts each of which is worked on consecutive days. The·
bimonthly periods are:
January 1 - February 28 (29)
March 1 - April 30
May 1 - June 30
July 1 - August 31
September 1 - October 31
November 1 - December 31
ISSUES
1. May a citation issued under section 104(a) of the Act properly contain
a finding that the violation is significant and substantial?
2. Was the violation which occurred in this case of a nature as could
significantly and substantially contribute to the cause and effect of a coal
mine safety or health hazard?
(a) Do the surrounding facts and circumstances concerning the
taking of respirable dust samples preclude a finding of a "significant
and substantial" violation?
(b) Does the medical evidence support a finding of a significant and substantial violation under the National Gypsum]) test?
3.

What is the appropriate penalty for the violation?

CONCLUSIONS OF LAW
1. Consolidation Coal Company was subject to the provisions of the Federal
Mine Safety and Health Act in the operation of the Blacksville No. 1 Mine at
all times pertinent hereto, and the undersigned Administrative Law Judge has
jurisdiction over the parties and subject matter of these proceedings.
2. Consolidation Coal Company was in violation of the mandatory standard
in 30 C.F.R. § 70.lOO(a) by reason of the fact that it failed to maintain an
average concentration of respirable dust in the mine atmosphere to which its
continuous miner operator was exposed in January and February 1982 at or below
2.0 milligrams of respirable dust per cubic meter of air.
]:./

Secretary v. Cement Division, National Gypsum Co., 3 FMSHRC 822 (1981).

38'1

DISCUSSION
Although the operator raised questions in its evidence and its crossexamination of government witnesses concerning the accuracy and reliability
of the dust sampling procedures followed by MSHA, it does not contest the fact
of violation.
3. It is appropriate where warranted by the factual circumstances for an
inspector to find a significant and substantial violation when he issues a
citation under section 104(a).
DISCUSSION
The operator argues that the Mine Act "does not permit the designation
'significant and substantial' to be applied to" a citation issued under
section 104(a). The argument is based on the fact that the terms significant
and substantial are not contained in section 104(a) but are contained in
104(d). However, in order that a citation be issued under section 104(d),
it must be "significant and substantial" and be caused by the operator's
unwarrantable failure to comply. If a violation is in fact significant and
substantial and not caused by unwarrantable failure, I find nothing in the Act
which prohibits a citation from indicating the significant and substantial
character of the violation. Section 104(e) which refers to a pattern of
significant and substantial violations does not refer to unwarrantable failure,
and I conclude that citations issued under section 104(a) may be part of a
pattern if they are significant and substantial.
It does not appear that the issue was raised, but I note that each of the
citations challenged in Secretary v. Cement Division, National Gypsum Company,
supra was issued under section 104(a) of the Act. In discussing the test for
significant and substantial, the Commission did not indicate that such a
finding was prohibited in a citation issued under 104(a).
4. The violation found in conclusion of law No. 2 was of such nature as
could significantly and substantially contribute to the cause and effect of a
coal mine health hazard.
DISCUSSION
A.

The National Gypsum test

In Secretary v. Cement Division, National Gypsum Company, supra, the
Commission seems to have enuciated two tests for determining whether a violation is significant and substantial. At 4 FMSHRC 825, it states that "a violation is of such nature as could significantly and substantially contribute to
the cause and effect of a mine safety or health hazard if, based on the
particular facts surrounding that violation, there exists a reasonable likelihood that the hazard contributed to will result in an injury or illness of a
reasonably serious nature. (Emphasis added). On page 827 the Commission states

388

that "a violation 'significantly and substantially' contributes to the cause
and effect of a hazard if the violation could be ~ major cause of a danger to
safety or health." (Emphasis added). The first test focuses on the hazard
which the violation "contributes to"; the second on the causal relationship
between the violation and a danger to safety or health. Each of the nine
citations before the Commission in National Gypsum charged a safety violation.
There is no indication in the Commission decision that it considered whether
health hazards related to long term exposure would fit its definition (the
dissenting opinion, however, did allude to the difficulty of applying the test
to health hazards. Id, 834).
B.

The Medical Evidence

It is clear that the exposure covered by the dust samples which resulted
in the citation herein in itself would neither cause nor significantly contribute to chronic bronchitis (Finding of Fact No. 19) or coal workers pneumoconiosis. (Finding of Fact No. 24). It is also clear that longer exposure to
the same dust levels can in a significant number of instances cause or significantly contribute to chronic bronchitis (6 to 12 months. See Finding of Fact
No. 19) or to coal.workers pneumoconiosis (a working life. See Finding of
Fact No. 23). There is no question that chronic bronchitis and coal workers'
pneumoconiosis are illnesses "of a reasonably serious nature." There is no
question that each unit of exposure time is important in contributing to the
disease. I think it would be illogical and unrealistic to hold that a serious
disease results from a long series of insignificant and unsubstantial exposures.
Dr. Hodous testified that the disease results from "an aggressive accumulation
of dust and every drop in the bucket hurts." How much the drop will hurt may
4epend in part on the status of the bucket when the drop falls. If the bucket
is full or nearly full, the drop may cause it to overflow. If a miner has
worked 20 or 30 years in an underground coal mine, a 2 month exposure 3/ to
excessive dust 4/ may be enough to cause the first signs of coal workers'
pneumoconiosis,-2/ or to transform simple pneumoconiosis to a complicated form
of the disease and possibly lead to progressive massive fibrosis. If the
bucket is empty when the drop falls, in itself it won't mean much. If the
miner exposed to excessive dust for a 2-month period is a new miner with
healthy lungs, he probably will not be adversely affected, if his exposure
stops. But if the exposure continues for 20 years (6 2-month periods each
year), that miner too will be at risk to contract black lung. (Tr. 167).
)_/ It must be assumed that the samples represent the average dust levels for
the 2-month sampling period. So the dust exposure charged in the citation is
not 3 days or 5 days but 2 months.
!!./ 4.1 mg/m3 is more than twice the allowable maximum dust level. It is a
substantial overexposure.
2_/ The fact that simple coal workers' pneumoconiosis is in general asymptomatic
does not mean that it is not a serious disease. As Dr. Hodous pointed out,
lung cancer is asymptomatic in most people for about 5 years.

389

I conclude that every drop in the bucket, every two month sampling period
where excessive dust is present, significantly and substantially contributes
to a health hazard--the hazard of contracting chronic bronchitis or coal
workers' pneumoconiosis. To the extent that this conclusion is inconsistent
with the National Gypsum decision, I am persuaded the inconsistency results
from the Connnission's failure to consider the impact of the decision on
occupational health hazards due to long term exposure. 2_/
C.

The Legislative History of the Coal Act and the Mine Act

The 1969 Coal Act was prompted by a 1968 mine disaster in Farmington,
West Virginia and by the "countless thousands (who) have suffered or died or
presently suffer and die from the ravages of coa1 workers' pneumoconiosis - the
dread miners disease caused by the inhalation of excessive amounts of coal
dust." House Report No. 91-563, 9lst Cong. 1st Sess. (1969) reprinted in
LEGISLATIVE HISTORY FEDERAL COAL MINE HEALTH AND SAFETY ACT, 558 (1970)-.- The
comprehensive scheme for reducing dust exposure in coal mines in section 201
through 205 of the Coal Act and in compensating miners who have become disabled because of pneumoconiosis and their survivors in sections 401 through 424
of the Coal Act show beyond argument that Congress considered overexposure to
coal mine dust to be a very serious national problem. It would be impossible
to reconcile this fact with an interpretation of the statute finding such overexposure other than significant and substantial. The 1977 Mine Act repeated
the emphasis on reducing respirable dust levels with minor changes. The
declaration of purposes of the Act in Section 2 states in subsection (e) that
"there is an urgent need to provide more effective means • • • for improving
working conditions • • • in mines in order to prevent occupational diseases
originating in such mines." One of the means provided in the 1977 Act is the
pattern of violations provision in section 104(e). This provision can be
made effective to prevent occupational pneumoconiosis only if violations of
dust standards can be cited as significant and substantial.
5. The violation was serious.
the violation was serious.

The foregoing discussion demonstrates that

6. There is no evidence that the violation resulted from the negligence
of the operator.
7.

The operator's history of prior violations is moderate.

8. The payment of a penalty in this case will not affect the ability of
the operator to continue in business.
9.

An appropriate penalty for the violation is $150.

2_/

See Secretary v. U.S. Steel,
FMSHRC
(Judge Kennedy) and the cases cited therein.

390

(issued January 13, 1983)

ORDER
Based on the above findings of fact and conclusions of law, IT IS ORDERED
that the notice of contest is DENIED. IT IS FURTHER ORDERED that the citation
No. 864590 issued on February 16, 1982, and charging a significant and substantial violation of 30 C.F.R. § 70.100 is AFFIRMED.
IT IS FURTHER ORDERED that the operator, Consolidation Coal Company shall
within 30 days of the date of this order pay a penalty in the amount of $150
for the violation found herein.

~;f'/31--ock-v~. el_,

)

Distribution:

t'.l,t L<.£6 .
James A. Broderick
Administrative Law Judge

By certified mail

Robert M. Vukas, Esq., Consolidation Coal Company, 1800 Washington Road,
Pittsburgh, PA 15241
Janine C. Gismondi, Esq., and Matthew J. Rieder, Esq., Office of the Solicitor,
U.S. Department of Labor, Room 14480 Gateway Building, 3535 Market Street,
Philadelphia, PA 19104
Mary Lu Jordan, Esq., United Mine Workers of America, 900 15th Street, N.W.,
Washington, DC 20005

391

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

FMC CORPORATION,

Contest of Citation or Order
Contestant
Docket No. WEST 82-154-RM

v.

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
and
UNITED MINE WORKERS OF AMERICA,
Respondents

Citation No. 577554; 3-18-82

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

Civil Penalty Proceeding
Docket No. WEST 83-10-M(b)

v.

A. C. No. 48-00152-05504

FMC CORPORATION,
Respondent

FMC Mine
DECISION

Appearances:

James H. Barkley, Esq., Office of the Solicitor, U. S.
Department of Labor, Denver, Colorado, for the Secretary;
John A. Snow, Esq., Salt Lake City, Utah, for FMC Corporation.

Before:

Judge Lasher

A hearing on the merits was held in Green River, Wyoming, on
November 16 and November 17, 1982. After consideration of the evidence
submitted by both parties and proposed findings and conclusions proffered
during closing argument, a decision was entered on the record. This bench
decision appears below as it appears in the official transcript aside from
minor corrections.
This matter is comprised of a contest proceeding filed by
FMC Corporation (herein FMC) on April 20, 1982, under Section
105(d) of the Federal Mine Safety and Health Act of 1977, 30
u.s.c. Section 801, e~ ~· (herein the Act), and a civil penalty proceeding ir.itiated by the Secretary of Labor on November 16, 1982 (by delivery to me at the hearing), by the filing
of a proposal for penalty pursuant to Section 110 of the Act.

392

The foundational document involved in both proceedings, which
were consolidated for hearing and decision by my order at the commencement of the hearing, is a Citation and Order of Withdrawal
numbered 577554 which was issued hy MSHA Inspector William W.
Potter on March 18, 1982. The allegedly violative condition described in the Citation and Order of Withdrawal is that:
"The swing shift hoistman on 112 hoist has heen
operating this hoist without a current physician's
certificate. This hoistman was last examined and
approved on February 2, 1981, this approval expired
on February 2, 1982. This hoistman has continued
to operate this hoist to this date. This hoistman
had another examination on February 1'5, 1982, and
was found not qualified by Dr. Elmer S. McKay. The
company continued to let this hoistman perform his
duties as a hoistman on 112 hoist."
The Citation and Order of Withdrawal charges FMC with a violation of 30 CFR 57.19-57 which provides:
"No person shall operate a hoist unless within
the preceding twelve months he has had a medical
examination by a qualified, licensed physician who
shall certify his fitness to perform this duty.
Such certification shall be available at the mine."
The general issue involved in this matter is whether a violation of the above-quoted standard occurred as alleged by Inspector
Potter. FMC contends that the subject safety standard applies only
to hoists which are used to hoist persons as distinguished from
hoists which are used to hoist ore. The resolution of this issue
necessitates an interpretation of the standard above-quoted as well
as the two-paragraph preamble to 30 CFR 57.19 which provides: l/
"The hoisting standards in this section apply to
those hoists and appurtenances used for hoisting persons. However, where persons may be endangered by
hoists and appurtenances used solely for handling ore,
rock, and materials, the appropriate standards should
be applied.
Emergency hoisting facilities should conform to
the extent possible to safety requirements for other
hoists and should be adequate to remove the persons
from the mine with a minimtnn of delay."
During the hearing the parties provided stipulations with respect to the nature of the FMC Mine wherein the alleged violation
occurred, jurisdictional agreements and stipulations with respect
]:../

Section 57 .19 is labeled "Man Hoisting".

393

to four of the six statutory penalty assessment criteria. In
addition to Inspector Potter, two other witnesses testified for
the Secretary of Labor (herein the Secretary), Ralph Portillo,
the hoistman who was the central figure in this litigation, and
Albert Battisti, President of Local Union 13214, United Steel
Workers Union.
On March 18, 1982, Inspector Potter issued the subject
Citation arid Order of Withdrawal based on records provided by
FMC, particularly a hoistman decertification by Dr. Elmer S.
McKay (Exhibit M-1) which stated: "This is to certify that
Ralph Portillo has this date 2-5-82 been examined by me and is
hereby physically qualified to not perform the duties of a
hoistman as required by standard 57.19-57 of the Mine Safety
and Health Act." An additional typed notation on the decertification indicated: "Because of this man's hearing loss he
should not be a hoistman without a hearing aid.· (Please test
after he gets a hearing aid and without noise exposure for
sixteen (16) hours.)"
Although the McKay decertification of hoistman Portillo was
issued on or about February 5, 1982, FMC permitted Mr. Portillo
to continue in the exercise of his hoistman duties at shaft #2
at the FMC Mine located at Westavaco, Wyoming, until the Citation
and Order of Withdrawal was issued on March 18, 1982.
There areeight shafts at this mine, Numbers 1 and 6 are
ventilation shafts, Numbers 5, 7, and 8 are shafts where "men
and materials" are hoisted, and shafts Numbers 2 and 4 are used
to hoist ore. Shaft Number 3 is in the process of being closed
down and has no particular significance in this proceeding. Although shaft Number 4 is used to hoist ore, unlike shaft Number
2 no hoistman is necessary since it is a more modern feat of construction.
The Number 2 shaft is not used•for hoisting men and at all
times material herein was used solely for hoisting ore except
when inspections of the shaft were conducted or repairs on the
shaft were conducted. The frequency of the hoist at shaft Number 2 being used to hoist men into and out of the shaft to make
repairs or inspections is three or four times annually.
Approximately twenty hoistmen are employed at the FMC Mine;
it is not the policy of FMC to substitute one hoistman for another in the sense that it is not its policy to substitute "ore"
hoistmen for "man" hoistmen (see testimony of Albert Battisti).
FMC, however, maintains its right to exercise the option to substitute hoistmen even though in practice this is rarely done.
The Number 2 shaft which is the only shaft requiring a
hoistman where the hoist is used solely for handling ore was
not at the times material herein part of FMC's emergency

394

evacuation plan, although in an emergency all hoists, including
the one at shaft #2, presumably would be used for escape purposes.
Mr. Portillo, who is sixty-one years old, was not advised
by FMC management, including his immediate supervisor, Foreman
Gary Hornsby, that he was not to hoist men (persons). Mr.
Portillo during the period of February 5, 1982, through March 18,
1982, in fact did not operate the hoist at shaft #2 or any other
shaft to hoist persons.
After receipt of the McKay decertification of Mr. Portillo,
FMC management told Gary Hornsby, who was the immediate supervisor of all of FMC's twenty hoistmen on all three shifts that
worked at the FMC Mine, that Mr. Portillo was to be used only on
the #2 shaft and that he was not to hoist men.
Following the issuance of the Citation and Withdrawal Order,
Mr. Portillo was given non-hoistman duties for approximately one
week. Thereafter, Mr. Portillo was sent by FMC for further hearing tests at the University of Utah and was fitted with a hearing aid by an audiologist in Salt Lake City after which.the FMC
Medical Department certified Mr. Portillo as fit for the duties
of a hoistman by issuance of a "hoistman certification" stating:
"This is to certify that Ralph Portillo has this date 3-26-82
been examined by me and is hereby physically qualified to perform the duties of a hoistman as required by standard 57.19-57
of the Mine Safety and Health Act." A handwritten note at the
bottom of the certification stated in addition: "Must wear his
hearing aids when working or operating hoist." (Exhibit C-3).
At the time Mr. Portillo was decertified--on or about
February 5, 1982--FMC had been using new hearing testing equipment as part of the annual examination given the hoistmen.
Nine of the twenty hoistrnen were detected to have hearing problems of one kind or another. Because this was unusual, FMC
questioned the results of the tests and conducted an investigation into various aspects of the situation. It also reevaluated
the range of hearing that was required for the satisfactory performance of hoistman duties and sent at least six of the nine
hoistmen at different times for additional hearing tests in the
manner that Mr. Portillo was sent for additional testing. As a
result of its investigation the equipment and testing procedures
were found to be satisfactory and FMC's management concluded
that the situation resulted because in past years the hearing
deficiencies discovered were not of sufficient severity to be
disqualifying.
The last time Mr. Portillo operated a hoist to hoist men
was in January of 1982 when he was assigned to operate the
hoist at the #7 shaft when the hoistman there was not available

395

for duty. Mr. Portillo operated the #7 shaft hoist for approximately two days. The #7 shaft hoist can be operated both manually and on automatic, whereas the #2 shaft hoist is an automatic
hoist. Mr. Portillo was not using a hearing aid in January of
1982.
The #2 shaft hoist, which also can be operated manually
when men are being hoisted, is the hoist at which Mr. Portillo
had been assigned for several years prior to 1982. Although
there is a "bonnet" over the ore skip on the #2 shaft which is
used when a hoist is used to carry men when inspections are
conducted and repairs are made, the #2 hoist is not designed
to carry men as are other hoists. So-called man hoists are
required to have a canopy and to be enclosed.
The #2 shaft hoist is not an "emergency hoisting facility"
as that term is used in the second paragraph of the preamble to
30 CFR 57.19-57.
There was no evidence of record establishing special or
unique conditions or circumstances in connection with or peculiar
to the #2 shaft and/or the hoist at the #2 shaft which would endanger persons.
DISCUSSION
FMC contends that 30 CFR 57.19 applies only to man hoists.
I find this contention meritorious. The heading of Section 57.19
is entitled "Man Hoisting". The numerous safety standards which
follow the preamble to Section 57.19, i.e. 57-19-1 through 57.19135, reflect that the drafters of these standards were fully
aware of the distinction between man hoists and hoists which are
used for handling ore and other materials. It is clear that by
using the specific limitation of "man" -hoisting in establishing
the category of subjects to be covered by these various safety
standards that the drafters intended to limit the coverage of
these standards to hoists which handled men and not other hoists.
Thus the general category "hoisting" would have been used if all
hoists were intended to be covered. This view is further reinforced by a consideration of the general subjects covered by
part 57 of 30 CFR where the specific category "57.19, Han Hoisting" appears as an exclusive category, and not part of any other
subject matter related to hoisting in general.
My colleague, .Tudge Charles C. Moore, Jr., in a grouping
of combined contest proceedings and penalty proceedings, (Docket
Nos. lIBST 82-72-RM through 79-RM; and WEST 82-134-M, 135-M,
172-M, and 183-M) dealing with the same mine, also found the
necessity to recognize the difficulty of interpretation posed
by the preamble to Section 57.19. Unless a reasonable construction of the coverage of these hoisting standards is reached then
indeed the argument made by FMC in this matter that enforcement

396

of the standards to ore hoisting would be a denial of due
process may well have merit. A statute that either forbids
or requires the doing of an act in terms so vague that men of
common intelligence must necessarily guess at its meaning and
differ as to its application violates the first essential of
due process of the law. Connally v. General Construction Co.,
269 U.S. 385, 391 (1925).
After considerable deliberation I conclude that the
saving grace of the preamble to Section 57.19 is its manifest
purpose in specifying the coverage, or at least in attempting
to specify the coverage of the subsequent standards which
follow it relating to man hoisting. In concluding that the
57.19 standards apply only to man hoists and not to ore hoists,
it must also be noted that there are two exceptions to this
limitation: One, for emergency hoisting facilities, and two,
where persons may be endangered by ore hoists.
The Secretary contends that of its three theories of
liability in this case the preamble supports two of them.
First, that the operation of the hoist at the #2 shaft by an
uncertified hoistman is a violation because--within the meaning of the first paragraph of the preamble--persons may be
endangered. The factual foundation ·of this theory is that
those subjected to the hazard are men engaging in inspections
and making repairs. I find, however, that there is no evidence in the record of any special or separate condition,
practice or circumstance which would trigger the operation of
this (endangering persons) exception to the general limitation
of the hoisting requirements to man hoists. Thus for the medical certification requirement of Section 57.19-57 to become
operable it first must be shown that there's some condition or
practice or other factor involved in the operation of an ore
hoist, such as the shaft #2 hoist, which would create a hazard
calling for bringing into operation an appropriate standard
among those specific standards which were intended to apply to
man hoists only. Accordingly, I conclude that this theory,
based upon the first exception of the preamble to the limitation of the standards to man hoists, is not applicable.
The Secretary's second theory that a violation occurred
is based upon the second paragraph of the preamble and rests
upon the testimony primarily of Albert Battisti, the President
of Local Union 13214, to the effect that should an emergency
situation occur every shaft might have to be used for escape
purposes. However, the record is clear that shaft #2 is not
part of the mine operator's emergency evacuation plan and has
received no designation or other particular recognition as an
emergency hoist. I conclude that it is not an "emergency
hoisting facility" which must conform to the extent possible
to the safety requirements for man hoists under Section 57.19
and its sub-paragraphs. Even were one to conclude that shaft

39:;

#2 is an emergency hoisting facility the language of the pertinent paragraph of the preamble is sufficiently vague to leave it
unascertainable whether or not Section 57.19-57 is one of the
standards which should be applied to it. The phrase "to the
extent possible" carries with it a tenor of a guideline rather
than a mandatory standard. ]:_/
The Secretary's third theory of violation is that the #2
shaft hoistman, Mr. Portillo, was available to be used elsewhere
to operate, preslll'!l.ably, man hoists. I find no merit to this contention in view of the fact, as previously noted, the overwhelming evidence was to the effect that Mr. Portillo had not operated
a man hoist after he was decertified and that his foreman had
been directed not to assign him to operate man hoists.
The third theory of violation presented by the Secretary is
one in which the possibility must come to fruition before a violation can be said to have occurred. That is, if Mr. Portillo had
been observed operating a man hoist during the period of time from
February 5, 1982, through March 25, 1982, then the infraction of
the applicable standard could be said to have occurred. The
standard is couched in language of prohibition, i.e., "No person
shall operate a hoist unless •••• he has had a medical examination,
etc." Thus, the Secretary's argmnent that Mr. Portillo was available to be used elsewhere is nothing more than a statement that a
violation might possibly occur rather than one that a violation
did occur.
Having found that the 112 shaft hoist was used "solely for
handling ore" within the meaning of that phrase and in the context
of the preamble to Section 57.19, and having further found that
the #2 shaft hoist was not an emergency hoisting facility and that
there was no evidentiary basis for bringing into operation the
second sentence of the first paragraph of the preamble, i.e.,
evidence of endangerment of persons by the #2 shaft hoist and
appurtenances, I conclude the safety standard charged to have
been violated, 57.19-57, was not operable to the shaft #2 hoistman, Ralph Portillo, on March 18, 1982, and all pertinent times
prior thereto. FMC's Notice of Contest is therefore found
meritorious.

2/ The Secretary's proposed finding of fact to the effect that had there
been an emergency or an absence of one of the hoistmen at shaft #7 Mr.
Portillo would have been assigned to operate a man hoist is rejected as
entirely speculative. The record is clear that at no time after he had
been decertified on or about February 5, 1982, was Mr. Portillo assigned
to operate a man hoist, and the record is also clear that Foreman Hornsby,
who was the only management representative empowered to assign work to
Mr. Portillo, was instructed not to assign Mr. Portillo to hoist men.

398

ORDER
In Docket WEST 82-154-RM FMC Corporation's Notice of Contest
having been found meritorious, Citation and Order of Withdrawal
No. 577554 dated March 18, 1982, is vacated.
Docket No. WEST 83-10-M(b), 3/ in which the Secretary of
Labor seeks a penalty for the alleged violation charged in Citation and Withdrawal Order numbered 577554, is dismissed.
All proposed findings of fact and conclusions of law not
expressly incorporated in this decision are rejected.

~((~A~.,

Judge

Distribution:
James H. Barkley, Esq., Office of the Solicitor, U. S. Department
of Labor, 1961 Stout St., Rm. 1585, Denver, CO 80294 (Certified
Mail)

John A. Snow, Esq., Van Cott, Bagley, Cornwall & McCarthy, SO
South Main St., Suite 1600, Salt Lake City, UT 84144 (Certified
Mail)

Harrison Combs, Esq., United Mine Workers of America, 900 15th St.,
NW, Washington, DC 20005 (Certified Mail)

3/ Special docketing has occurred in this matter and four separate alleged violations which are contained in a related docket, WEST 83-10-M(a),
are not dealt with in this proceeding or in this decision.

399

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
333 W. COLFAX AVENUE, SUITE 400
DENVER, COLORADO

80204

MAR 7 1983

)

SECRETARY OF LABOR, MINE SAFETY AND
HEALTH ADMINISTRATION (MSHA),

)
)
)

Petitioner,

CIVIL PENALTY PROCEEDING

)
)

v.

)

OATVILLE SAND & GRAVEL COMPANY,

)

Respondent.

)

DOCKET NO. DENV 79-366-PM

)
)
)
~~~~~~~~~~~~~~~~~~~-

Appearances:
Eliehue C. Brunson, Esq.
Office of the Regional Solicitor, Tedrick A. Housh, Jr.
United States Department of Labor
Kansas City, Missouri 64106
For the Petitioner
Jeff Sturn, Esq.
Lambdin and Kluge
Wichita, Kansas 67201
For the Respondent
Before: Judge John J. Morris
DECISION
The Secretary of Labor, on behalf of the Mine Safety and Health
Administration, (MSHA), charges respondent with violating safety
regulations promulgated under the Federal Mine Safety and Health Act,
30 U.S.C. 801 ~seq.
After notice to the parties a hearing was held in Wichita, Kansas on
September 21, 1982.
The Secretary filed a post trial brief.
ISSUES
The issues are whether respondent violated the regulations, and, if
so, what penalties are appropriate. An additional issue is whether prior
cases involving the same parties relieves respondent from liability in this
case.

400

PETITIONER'S EVIDENCE
David Lilly, an MSHA inspector, issued eight citations against
respondent on September 7, 1978. These were as follows:

Citation No.

C.F.R. Title 30
Standard
Alleged Violated

181535
181536
181537
181538
181542
181551
181552
181574

56 .14-8A
56.12-25
56.14-1
56.18-12
56.12-20
56.9-32
109A
56.9-32

Proposed
Penalty ·
$38
38
38
34
38
34
16
38
(Exhibit P-1-8)

Respondent dredges, screens, and sells its product (Tr. 11). There
were two mechanics, as well as the foreman Lorenzo Hubbard, on the property
(Tr. 27, 38). At the time of the inspection the dredge was not operating
but they were removing sand from the stockpile (Tr. 36). Eisenring, the
owner, stated he .was in the process of selling the business (Tr. 36, 52).
Citation 181535 l/: A peripheral guard was missing on the side of
a bench grinder in the shop area (Tr. 13, Pl). The grinder, while not in
operation, had been used since there was material on the floor (Tr. 13).
A guard protects a person from being struck with pieces of an exploding
flywheel (Tr. 13, 14). This could cause serious injuries (Tr. 14).
Citation 181536 :!:./: The three way plug was missing on the cord
of an electric impact wrench. A two way plug eliminates the ground and
thereby creates a shock hazard (Tr. 15, P-2). The wrench was in the same
area as the grinder (Tr. 15). Eisenring said the wrench didn't belong to
him or to his company (Tr. 16).

1/

Each footnote cites the standard in Title 30, Code of Federal
Regulations, allegedly violated by respondent.
This citation alleges a violation of § 56.14-8 which provides:
56.14-8 Mandatory. Stationary grinding machines other
than special bit grinders shall be equipped with:
(a) Peripheral hoods (less than 90° throat openings)
capable of withstanding the force of a bursting wheel.

2/

56.12-25 Mandatory. All metal enclosing or encasing electrical
circuits shall be grounded or provided with equivalent protection.
This requirement does not apply to battery-operated equipment.

401

Citation 181537 ]./: In the area of the grinder and wrench a
squirrel type fan was connected to a motor by a V belt. The V belt was
not guarded. This condition could probably result in an injury (Tr. 16,
1 7 , 18 , P- 3 ) •
Citation 181538 4/: There were no telephone numbers posted
anywhere on the property. There was a telephone in the scale house
(Tr. 18-20, P-4). The office was accessible to all employees (Tr. 19-20).
Citation 181542 2/: A person working the electrical control
switch would stand on wet ground. There was no insulation mat, wooden
platform, or anything to stand on while using the main control switch box.
The switch was in daily use. The operator should have been aware of this
condition (Tr. 20-22, P-5). Possible burns in the hands and feet are
hazards here (Tr. 21).
Citation 181551 2./: An old crane boom, extended partially across
the roadway, was elevated at a 45 degree angle. The cables were rusty and
weeds had grown in the area (Tr. 22, 23, P-6). Trucks and people pass this
area.
Citation 181552 !!: The main office was not posted designating
it as the office (Tr. 24, P-7).

3/

56.14-1 Mandatory. Gears; sprockets~ chains; drive, head, tail, and
takeup pulleys; flywheels; couplings; shafts; sawblades; fan inlets;
and similar exposed moving machine parts which may be contacted by
persons, and which may cause injury to persons, shall be guarded.

4/

55.18-12 Mandatory. Emergency telephone numbers shall be posted at
appropriate telephones.

5/

56.12-20 Mandatory. Dry wooden platforms, insulating mats, or
other electrically nonconductive material shall be kept in place
at all switchboards and power-control switches where shock hazards
exist. However, metal plates on which a person normally would stand
and which are kept at the same potential as the grounded, metal,
non-current-carrying parts of the power switches to be operated may
be used.

6/

56.9-32 Mandatory. Dippers, buckets, scraper blades, and similar
movable parts shall be secured or lowered to the ground when not in
use.

7/

Section 109(a) of the Act provides, in part, as follows:
Sec. 109(a). At each coal or other mine there shall be
maintained an office with a conspicuous sign designating
it as the office of such mine.

402

Citation 181574 8/. The bed of a heavy-duty dump truck was
raised to its maximum position. There were no stops to prevent the bed
from falling if a hydraulic hose broke (Tr. 26, P8). When they observed
the inspector approaching, two mechanics inserted· a tie to prevent the bed
from falling (Tr. 26).
RESPONDENT'S EVIDENCE
Victor B. Eisenring, the owner of Vic's Sand and Gravel, sold Oatville
Sand and Gravel under a sale contract dated October 2, 1978 (Tr. 56, 57).
At the time of the inspection in September 1978 they were in a cleanup mode
(Tr. 57, 58).
Eisenring previously contested the same citations as were involved
in the instant case. A hearing was held before Connnission Judge George
Koutras and these citations were settled for $425 (Tr. 58-69, Rl).
DISCUSSION
At the hearing this Judge took official notice of the Connnission
decision in CENT 79-40-M and CENT 79-41-M (Tr. 67, 68). The decision,
by Judge George Koutras, is published at 2 FMSHRC 1522-1528. That case
involves as respondents Oatville Sand and Gravel Dredge and Vic's Sand
and Gravel Pit. Oatville Sand and Gravel is the respondent in the instant
case.
A review of the prior decision indicates that the owner of these
companies is mistaken when he asserts that the citations in this case were
heard by Judge Koutras. The citations in their numbering as well as in
their content are different.
In CENT 79-40-M: fourteen citations are in no way related to
the allegations in this case. One citation, alleging a violation of
Section 109(a) of the Act, parallels a citation here.
In CENT 79-41-M: four citations involve a lack of backup alarms.
No such allegation is involved in this case.
It is true that all of the citations were issued about the same time.
But it is equally clear that the doctrine of res judicata does not apply
since the subject matter is different.
Respondent did not file a post trial brief but his arguments are of
record (Tr. 81-83).
His initial position asserts that MSHA was dilatory in bringing its
charges, that Eisenring was at a hearing in 1980, that the dates of
violation are the same, and that inspector Lilly was present at the
previous hearing.

8/

The citation alleges a violation of 56.9-32, supra, n. 6.

40~

I consider these to be a due process argument. Accordingly, it is in
order to review the activities of this case which reflect the following:
1.

September 7, 1978: citations issued and served on foreman
Hubbard and Victor Eisenring.

2.

February 28, 1979: petition for assessment of Civil Penalty
filed with ch~ Connnission. Certificate of Service to Oatville
Sand & Gravel.

3.

March 22, 1979: Amended Certificate of Service filed.
served on Vic Eisenring.

4.

October 3, 1979: Motion for order to show cause filed by
Solicitor.

5.

October 12, 1979: Order to show cause directed to respondent by
Connnission Chief Judge.

6.

October 29, 1979: Response to order to show cause filed.

7.

February 22, 1980:
Boltz.

8.

July 30, 1981: Notice of Hearing setting case for October 9,
1981.

9.

August 18, 1981: Order for Prehearing statement issued and
amended Notice of hearing.

10.

September 22, 1981:
Judge Morris.

11.

September 24, 1981: Notice of Jurisdiction and amended notice
of hearing setting case for October 9, 1981.

12.

September 30, 1981: Letter from respondent requesting
postponement of hearing.

Copy

Notice of Jurisdiction entered by Judge

Case reassigned by Judge Boltz to

Order entered granting postponement.
13.

October 5, 1981: Order cancelling hearing of October 27, 1981.

14.

March 8, 1982: Notice of hearing setting case for June 17, 1982.

15.

March 18, 1982: Hearing rescheduled.

16.

May 21, 1982: Hearing set for September 21, 1982.

17.

September 21, 1982: Hearing held, Wichita, Kansas.

404

Respondent has known since December 21, 1978 that the eight citations
in this case were pending against him. Constitutional due process does not
require any specific form or content for pleadings as long as the parties
are given adequate notice. S.S. Kresge Company v. NLRB, 416 F.2d 1225,
(6th Cir. 1969), NLRB v. United Aircraft Corporation, 490 F.2d 1105 (2nd
Cir. 1973).
Due process has been afforded in this case. Respondent was given
written copies of all eight citations at the time of the inspection and
was also served with the Secretary's petition which stated each and every
allegation being made against it. If respondent wanted a hearing of
these citations before Judge Koutras he could have made a request for a
consolidation pursuant to Cormnission Rule 29 C.F.R. 2700.12.
Respondent, in a rhetorical question in closing argument asks whether
there were negotiations in Judge Koutras' hearing to dismiss all of the
citations. No evidence supports this proposition and it is rejected.
Respondent also asserts the Secretary failed to prove that he was
operating the plant. It is contended they were in the process of shutting
down the operation at the time of the inspection.
The evidence of both parties establishes the plant was operated by
Oatville Sand and Gravel. The inspection took place in September and the
sale was not until October 2. Even if the plant was in a shutting down
mode it was nevertheless in operation.
No issue of fact is raised concerning the violations themselves.
Accordingly, all of the citations herein should be affirmed.
CIVIL PENALTIES
Section llO(i) of the Act, 30 U.S.C. 820(i), contains the statutory
criteria for assessing civil penalties.
Considering the statutory mandate and in view of the fact that
respondent is a small operator, that he abated all of these citations,
and that he is no longer in the mining business causes me to conclude that
the proposed penalties should be reduced as provided in the order in this
case.
The Solicitor filed a detailed brief which has been most helpful
in analyzing the record, defining the issues, and in deciding the case.
I have reviewed and considered that brief as well as respondent's oral
argument entered at the close of the hearing. However, to the extent
that the positions of the parties are inconsistent with this decision,
they are rejected.

405

Based on the foregoing findings of fact and conclusions of law I enter
the following:
ORDER
1. The following citations are affirmed and a civil penalty is
assessed as provided after each such citation.
Citation No.

Penalty Assessed

181535
181536
181537
181538
181542
181551
181552
181574

$20
20
20
15
20
15
10
10

2. Respondent is ordered to pay said sum of $130 within 40 days after
the date of this order.

Law Judge

Distribution:
Eliehue C. Brunson, Esq.
Office of the Solicitor, United States Department of Labor
911 Walnut Street, Room 2106, Kansas City, Missouri 64106
Jeff Sturn, Esq., Lambdin and Kluge
830 North Main, P.O. Box 954
Wichita, Kansas 67201

408

FEDERAL M.INE SAFETY AND HEALTH REVIEW"COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, loth FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

MAR 7

1883
Complaint of Discrimination
and Application for Temporary
Reinstatement

SECRETARY OF LABOR,
on behalf of
WILLIAM E. FITZWATER, III
Applicant

v.

Docket No: YORK 82-23-D
MORG CD 82-23
Mettiki General Mine

METTIKI COAL CORPORATION,
Respondent

CORRECTION NOTICE
The case cited on page 6, line 12, of the decision issued
herein on February 17, 1983, is corrected to substitute the words
"Michael Dunmire" for the word "Michel."

~ C· 9RtR9lr; f
Charles C. Moore, Jr.,
Administrative Law Judge

Distribution:

By Certified Mail

David E. Street, Esq., Office of the Solicitor, U.S. Department of Labor, 3535 Market Street, Philadelphia, PA 19104
W.H. Thompson, Jr. President, Mettiki Coal Corporation, 1800 So.
Baltimore Street, Tulsa, OK 74119
David J. Kutchman, Safety Director, Mettiki Coal Corporation,
Route 3, Box 124-A, Deer Park, MD 21550
Mr. William E. Fitzwater, III, Star Rt. l/Box 110-A, Oakland,
Md. 21550
Michael T. Heenan, Esq., Smith, Heenan, Althen & Zanolli,
1110 Vermont Avenue, NW., Washington, D.C. 20005

40:1

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

(703) 756-6210/11/12

Complaint of Discrimination

JAMES ELDRIDGE, .
Complainant

Docket No. KENT 82-41-D

v.
SUNFIRE COAL COMPANY,
Respondent
DECISION
Appearances:

Tony Oppegard and Stephen Sanders, Esquires, Appalachian
Research and Defense Fund of Kentucky, Hazard, Kentucky,
for the complainant; J. L. Roark, Esquire, Hazard, Kentucky,
for the respondent.

Before:

Judge Koutras
Statement of the Proceedings

This proceeding involves a complaint of discrimination filed pursuant
to Section 105(c)(3) of the Federal Mine Safety & Health Act of 1977,
after complainant received notice from the Mine Safety & Health Administration that MSHA would not take action on complainant's behalf under
Section 105(c)(2) of the Act. Complainant asserts that he was discharged
for engaging in activities protected under _Section lOS(c)(l) of the Act,
namely, his refusal to continue working beyond the completion of his
regular shift on August 6, 1981, due to mental and physical exhaustion.
Complainant challenges the respondent's decision of August 11, 1981,
to uphold and finalize his August 6 discharge for misconduct for disobeying direct orders from his immediate supervisors to stay and work
beyond his normal work shift. A hearing was convened in Hazard, Kentucky,
and the parties appeared and participated fully therein. The parties
filed posthearing briefs and'proposed findings and conclusions, and the
arguments presented therein have been fully considered by me in the course
of this decision.
Issues
The critical issued presented in this case is whether the complainant's
refusal to work beyond his normal work shift on the day of his discharge
was protected activity under the Act, and if so, whether his discharge
was justified. Additional issues raised by the parties are identified
and discussed in the course of this decision.

408

Applicable Statutory and Regulatory Provisions
1.

The Federal Mine Safety and Health Act of 1977, 30 U.S.C. § 301

et~·

2. Sections 105(c)(l), (2) and (3) of the Federal Mine Safety and
Health Act of 1977, 30 U.S.C. §§ 815(c)(l), (2) and (3).
3.

Commission Rules, 29 CFR 2700.1,

et~

Stipulations
The parties stipulated that Mr. Eldridge had been employed with
the respondent from May 2, 1980, until his discharge on August 6, 1981.
His hourly wage rate was $11.30, and since his discharge on August 6,
employees in similar job classifications received a pay raise of fifty
cents per hour, effective March 21, 1982, thereby increasing the hourly
wage to $11.80 (Tr. 4).
The parties also stipulated that for the purposes of the hearing and
the record made in this case, the terms "pillar mining", "pillar retracting",
"retreat mining", "pillar pulling", and "pillar recovery" are synonymous
terms and may be used interchangeably (Tr. 4-5).
Testimony and evidence adduced by the complainant
James Eldridge testified that he is 26 years of age, married, has
one child, and that he has been a coal miner for eight years. He confirmed
that he was not presently employed, but had been employed with the respondent
from May 2, 1980, until August 6, 1981, when he was fired from his job
as a coal drill operator. He explained that his job as a driller entailed
drilling at the coal face in preparation for coal being shot in a
conventional section, and that he used a Gallis mobile coal drill. He
also testified that he performed other duties besides that of a driller,
and these duties included the work of a "shgt firer", where he would
load and shoot coal with dynamite and electric detonators. He confirmed
that at the time of his discharge he was working the second shift at
the No. 3 m~ne from 2:00 p.m. to 10:00 p.m., and that he was working the
B-section at a location some 25 to 30 breaks from the mine drift mouth.
He and his crew were scheduled for pillar pulling work extracting coal
pillars. He explained this mining method by indicating that when they
were advancing into the mine, blocks of coal were left for roof support,
and when the pillars are pulled, they withdraw and take the coal blocks
out (Tr. 5-12).
Mr. Eldridge stated that prior to the day of his discharge he had
been engaged in pillar extraction work on the fourth row of pillars, and
he believed that such retreat pillar work was more dangerous than the
advance work, and this is because one must constantly be on the alert
for falling roof. He indicated that on Thursday, August 6, 1981, he worked

40!J

a full eight-hour shift performing such work as running the coal drill,
shooting coal as a shot firer, helping to set timbers, helping the
cutting machine operator with cable, and helping to hang ventilation
curtains. He believed that retreat mining work was harder on him mentally
and physically than advance mining because he must constantly be on the
look out for adverse roof conditions such as timbers and roof bolts
taking weight. He testified that he spent all of his eight hour shift
pulling pillars, and that at the end of the shift he was too physically
and mentally tired and exhausted to keep going. He did not believe he
was alert enough to keep working on the night in question (Tr. 13-16).
Mr. Eldridge stated that approximately 35 minutes before the end
of his normal shift he spoke with section foreman Eli Smith underground,
and Mr. Smith asked him to stay and continue pulling the row of pillars
that the crew was working on until they were pulled. Mr. Eldridge stated
that he advised Mr. Smith that he was "too tired" to stay on the job
and that Mr. Smith said nothing to him at that time. After this conversation, Mr. Eldridge began securing his equipment, and shortly before leaving
the section he had a second conversation with Mr. Smith and at that
time Mr. Smith advised him that the outside mine supertendent advised
him (Smith) to inform the crew that they were to stay on the job finishing
the row of pillars and that if anyone came out of the mine, they would
no longer have a job (Tr. 21). Mr. Eldridge again informed Mr. Smith
that he was too tired to stay on the job, and Mr. Smith did not at that
time indicate to him (Eldridge) how long he was expected to stay and
work, but simply told him that he was to stay until the pillar pulling
job was completed. At that point in time, Mr. Eldridge left the mine (Tr. 22).
Mr. Eldridge stated that after he left the mine, he went to the lamphouse where he encountered Mr. Miller. At that time Mr. Miller had the
paychecks and told the crew and Mr. Eldridge that he wanted them to go
back into the mine and finish the pillar row, and if they didn't they
would no longer have a job. Mr. Eldridge stated that he told Mr. Miller
that he was too tired to stay on the job, and Mr. Miller responded that
if he did not stay he was not to return to work on Monday. At that point,
Mr. Eldridge went home (Tr. 23).
Mr. Eldridge stated that August 6th was a Thursday, that no work
was scheduled for Friday, August 7th, since it was a "short week", and
that the following Monday he spoke with mine officials Raymond Cochran
and Bobby Morris for the purpose of setting up a meeting the next day
to discuss the matter further. A meeting was held at the mine office,
and present were Johnnie Jones, Eddie Hurley, and Joe Engle, three other
miners who were fired at the same time for refusing to stay and work,
and representatives of company management (Tr. 26). When Mr. Eldridge
asked Mr. Morris whether he was fired, Mr. Morris answered "yes", and
when asked "why", Mr. Morris replied "for not staying there and finishing
that row of pillars out" (Tr. 27). When Mr. Eldridge told Mr. Morris
that he was too mentally and physically exhausted to keep on working that
night, Mr. Morris still upheld the discharge (Tr. 27).

410

Mr. Eldridge testified that he was told by Mr. Cochran that those
members of the-crew who did stay to work to finish pulling the pillars
stayed until approximately 3:00 a.m. (Tr. 29). Complainant's exhibit 2,
which a copy of a time card, shows that the remaining crew worked a total
of 14 hours on Thursday, but counsel indicated that in fact they only
worked 5 hours overtime, but were paid for six hours as a gesture of good
will by the company (Tr. 32). Mr. Eldridge testified that at the time
he discussed staying on the job with Mr. Smith, he (Eldridge) believed
that it would take an extra shift or a shift and half to complete the job,
or an extra 8 to 12 hours. He explained that 8 to ten cuts of coal had
been removed during his normal work shift, and that there were 12 to
15 cuts left to be removed at the end of his normal work shift (Tr. 33).
Mr. Eldridge went on to explain the mining cycle and procedures, and why
he believed there were 12 to 15 cuts left, and why it would take a shift
and half to finish the work (Tr. 34-36).
Mr. Eldridge explained the work that he had performed on his normal
shift while he was shooting and drilling, and he indicated that he considered that he was actually doing "two jobs" (Tr. 41-45). He also
indicated that he was setting timbers, and he explained that task as
well as the work performed by him in pillar extraction (Tr. 45-52).
He also explained the process of replacing line ventilation curtains in
the event they were dislodged (Tr. 52). He also expressed an opinion
that the roof top in the section "was bad", and that rock falls had
occurred on the section in the past. Because of these "frequent" falls,
resin bolts were being used to support the roof (Tr. 55). He also indicated
that he has had "to run" from the section in the past because of bad top
when he heard the roof making "noises like thunder" (Tr. 56).
Mr. Eldridge confirmed that the mine is a nonunion mine and that
he has no contractual obligation to work overtime (Tr. 56). He indicated
that he would have come to work the next day, on Friday, to finish pulling
the pillars, if the company had asked him. Since his discharge, he has
held one job for approximately six weeks with the Pygmy Coal Company
located at Little Leatherwood in Perry Coun~y. Pygmy Coal is know as
P.M. Coal Company, and he began working there in January 1982, as a mine
foreman earning ~400 a week, until he was laid off because of the lack
of coal sales. Since that time, he has actively sought employment, and
he listed the names of the coal companies where he has sought employment.
He attributed his failure to find work to "the way the coal business is
right now. They can't sell coal" (Tr. 60-61). He also indicated that
he has sought employment outside of the coal industry two or three times
a week, but has been unable to find a job, and he also indicated that
his family has incurred some medical and dental expenses during his period
of unemployment (Tr. 62).
On cross-examination, Mr. Eldridge testified that the drilling machine
which he operated on August 6, 1981, is electrically operated and that
he sits on the machine in order to operate it by means of pushing and
pulling levers and controls. He confirmed that he had previously worked

411

frequent overtime with the company, and that on several occasions prior
to August 6, he has put in as much as close to 70 to 75 hours per week,
including overtime (Tr. 65). He acknowledged that while on the job,
every employee helps other employees, and that it is "pretty much a team
effort" (Tr. 66). He confirmed that as of the time of the instant
hearing, he was receiving umemployment benefits, but did not know from
whom (Tr. 67).
Mr. Eldridge stated that prior to his discharge on August 6, he
did not have a copy of the mine pillar plan (Tr. 67). When confronted
with a transcript of him unemployment compensation hearing, he acknowledged
that when asked the same question at that hearing he answered that he
was aware of the pillar pulling plan, and that he had a sketch of it
(Tr. 67). He also conceded that the intent in pulling pillars is to
remove all of the coal so that the roof will fall and relieve the tension
so as to preclude a danger in the roof falling further back when the
pillars are removed in the future (Tr. 70). He also acknowledged that
at the time he was asked to stay and finish pulling the pillars that
the company "wanted to get the coal out" (Tr. 71). When asked to explain
his answer, he replied as follows (Tr. 71):
JUDGE KOUTRAS: Why was that? Why do you think
they wanted to get the coal out that specific
night, on Thursday, August 6th.
THE WITNESS:
JUDGE KOUTRAS:
THE WITNESS:

To keep from losing the coal.
How would they lose the coal?
If it fell.

JUDGE KOUTRAS: When would the roof fall -the next day, and the next day, and the next day?
THE WITNESS:

Yess -- whenever.

Mr. Eldridge explained the procedures for drilling holes with a drill,
and he confirmed that after he was informed that he could not have a
job if he did not stay to finish pulling pillars he took his equipment
away from the work area and shut it down (Tr. 73). He also confirmed
t~1at he had "heard rumors" immediately before he was fireq or was under
the impression, or had heard rumors, that on prior occasions when employees
refused to work overtime or were told they would not have a job if they
refused to work overtime, that when they came back to work the next
succeeding day, they were permitted to return to work (Tr. 73). He
confirmed that he did in fact attempt to return to work on the next
succeeding work day by showing up at a regularly scheduled hour, but was
again told that he was fired (Tr. 74).
Mr. Eldridge identified a copy of a company "Employee Handbook",
and he stated that he had a copy before he was discharged. He read
certain provisions from the "rules of conduct" part of the handbook

412

for the record, including the "insubordination" provisions for "refusal
to perform assigned work" and "intentionally restricting output". He
also read the provisions concerning company policy calling for immediate
discharge of the cited rules of conduct, as well as the policy concerning
the payment of overtime (Tr. 76).
In response to further questions, Mr. Eldridge indicated that he
went back to the mine the Monday after his discharge because he "was
taking a shot at getting my job back" (Tr. 77). He conceded that he
had in the past stayed and worked a full additional eight-hour shift on
overtime when asked to do so by mine management, usually during advance
mining, and that he has also volunterreed to work overtime without
being asked. He could not say why he was not scheduled to work on the
Friday following his discharge, and he reiterated the work he performed
pulling pillars during the shift prior. to his discharge (Tr. 79-82).
He also indicated that he and the section foreman had no discussion over
how long it would take to complete all of the pillars, although he
believed it would take a shift and a half. He confirmed that three other
members of his crew were also fired for not staying over to finish the
row of pillars, but he denied that the decision was not a "collective"
one and that he made his own decision not to work, and he did so because
he was too tired (Tr. 84). He denied having any discussions with the
other three men on the crew who opted not to work, but he knows that
one man, Johnnie Jones, said that he too was too tired (Tr. 84).
Mr. Eldridge testified further that he had never before refused
to work overtime when requested because he was tired or mentally or
physically exhausted, and that he had performed similar retreat pillar
pulling work in the past on overtime when he was asked, but he then indicated
that he had not previously worked more than an hour over~ime after he
had completed retreat mining (Tr. 85-86).
Mr. Eldridge stated that he believed he was fired for refusing
to stay and finish pulling pillars, that he had never previously had
any disciplinary problems at the mine, and he has no reason to believe
that he was fired for reasons other than refusing to work overtime
(Tr. 89-90). He confirmed that he did not complain about being tired
during his normal work shift on Thursday, August 6th during 1:45 p.m.
to 9:45 p.m., and that he performed his normal duties with no problems
(Tr. 91). When asked whether it was true that during the 15 months of
his employment, the work week which ended August 6th was the first time
he had worked less than 40 hours, and whether he knew that he would not
be paid time and a half if he stayed over, Mr. Eldridge replied "I
don't know that" (Tr. 94).
Mr. Eldridge conceded that all mining was dangerous and strenuous,
and he denied that he was contending that advance mining is perfectly
safe, while retreat mining is unsafe. He also indicated that he did
not refuse to work simply because pillar mining was harder work. With

41~i

regard to the shutting down of his equipment, Mr. Eldridge stated that
he did no.thing different on the day he was fired than what he did at
other times at the end of his normal shift, and that the entire crew
left the mine because Mr. Miller stated that he wanted to speak with
them (Tr. 106). Mr. Eldridge stated that the fact that he would not
be paid overtime had he opted to stay over and work never entered his
mind at the time of his refusal to stay (Tr. 107).
Raymond Cochran, testified that he worked for the respondent
from November 11, 1977 until January 1982, and that he was the general
mine superintendent. He confirmed that he was aware of the fact that
Mr. Eldridge was fired by the respondent for his refusal to work the
evening of August 6, 1981. He stated that he had a conversation with
Mr. Eddie Miller shortly before the shift ended sometime between
10:00 and 11:00 p.m., and that Mr. Miller advised him that there was a
"problem" because some of the crew did ri.ot want to stay over and work
(Tr. 114). Mr. Miller later informed that he had fired Mr. Eldridge
and three others for refusing to work (Tr. 115). Mr. Cochran informed him
that they were on a four day work week at the time of the discharge,
and he also confirmed that a meeting was held the following week, at
which time Mr. Eldridge advised company manager Bobby Morris that he
had been too exhausted to work anymore. Mr. Cochran indicated that he
took the term "tired out" to mean that Mr. Eldridge "physically wasn't
able to work" and that "he didn't feel like continuing on and doing more
work" (Tr. 116).
Mr. Cochran testified as to his 25 years' experience in underg!ound
mining, and he gave his views concerning pillar and advance mining.
He indicated that pillar work was more dangerous than advance work because
the coal is being taken out, and one must be alert for falling rock and
roof. He conceded that any mining is dangerous and difficult, and that
the top must also be watched during advance mining. He did not believe
it was safe to require miners to work 11 and 12 hours on a pillar section.
He also indicated that the mine program called for nine and ten hours
of pillar work, but that he got more production in eight hours as he
did in nine or ten (Tr. 121). He believed that a miner's efficiency
and thinking drops if they work ten to twelve hours, and that one's
physical condition is not like it ought to be and that a miner would be
in danger (Tr. 122).
Mr. Cochran stated that when he worked for the company he never
expected anyone to work a double shift, or to work 13 or 14 hours pulling
pillars, because "its too much time. Your too wore out; you're too fatigued."
(Tr. 123). Mr. Cochran confirmed that he spoke with Mr. Morris during
the meeting and he asked Mr. Morris to put them back to work. He indicated
that Mr. Morris told him he couldn't do it because ·~e would have a breakdown in his control over them or something" (Tr. 123). Mr. Morris then
upheld their discharge, even though he had the authority to reinstate
them.

414

On cross-examination, Mr. Cochran confirmed that when removing pillars,
the object is to get a controlled roof fall, and that this actually
improves safety conditions. He also confirmed that he taught the
class on pillar pulling at the mine with the safety and engineering
department. He conceded that during his instruction classes, he did
teach miners to stay over and work two or three hours to pull pillars
and to leave them in a safe condition for the next shift before finishing
their work shift. However, he denied ever instructing miners that they
should stay four or five hours beyond their normal work shift to finish
pillars (Tr. 125). In response to further questions concerning his
instructions with regard to staying over to pull pillars, he testified
as follows (Tr. 125-127):

Q.

See if this is a correct statement of what you
just stated. Assuming that the second shift had
cut through the pillars, and made the cuts through,
and all that was remaining was to take the coal out
of the sides of the three center pillars; you're
saying that if they were at that point in their
work, then they should stay overtime to complete the
job?
A. Well, now, I'm not in there, and I don't -·- that's
what I got that foreman for, to make the decision on
how long they stay. Okay -- and how dangerous it is.
That's why I call them and talk to them. Now, if
he splits those three pillars, he can go on to the
house. ·-If he turns around and splits those six other parts
of the six pillars, he can go the house. But you've
got a ten-foot stump, and each one of those pillars
are 40 more feet holding that top in that particular
area.

Q.

Assuming that there's a four-day weekend coming
up, after you get through the point of cutting through
all the pillars, would it not be unsafe for the miners
coming back four days thereafter, to go back into this·
same row of pillars and begin working again?
A. If he had left all of those ten-foot square
stumps still in that row of pillars, to me, there is
no danger. But if he had ~ut half of those, or more,
out before the eight hours was up, then you should
try to extract the rest of them in order to get ~
fall while we're all out and gone.

Q.

Is it not true that the amount of overtime which
these men actually worked would be until 3:00 o'clock
in the morning, considering the fact that they were down,
and had to go back outside to get replacements fo~ the
four men who were fired, and go back inside the mine,
retrieve the equipment which Mr. Eldridge had shut· down,

take it back to the work area ~~ considering
·those factors, is it not true that the amount of
overtime actually worked for these men is pretty
much normal? Wouldn't you agree that it's a
reasonable amount of overtime?
A. A quarter until ten was quitting time for
that section. Thirty minutes later, the next
section came outside. And it was around 11:00
o'clock, I'd say, before he got his other four
men off of A Section, and went back inside. And
from 11:00 until 3:00 is four hours. That's half
of a normal day's work.

Q.

What I'm asking is, would you not agree that
that amount of overtime would be pretty much normal,
or routine? It's not excessive?
A. It wouldn't be too excessive if half of that
was in down time. Do you understand what "im trying
to say? Two or three hours -- I asked them to stay,
in class, whatever it took to make it safe -- up
to two or three hours. This is the way we discussed it
all of us together. Anyway, with broken-down equipment, that really isn't too'long. But all the equipment didn't break down, I don't imagine, at one time.
I don't know what was down.

Q.

But you are aware that there was equipment down
that night?

A. Yes, sir. I understand there was something down,
but I foreget what it was -- a shuttle car or a belt
head drive, or something.

Q.

Considering that down equipment, this was not an
excessive time period, was it? And considering the
other difficulties; going out of.the mine; this is
not an excessive period of overtime, was it?
A.

No, sir.

Mr. Cochran reiterated that requiring miners to stay on beyond their
normal work shift to work until 3:00 a.m.,.was not an excessive amount
of overtime pulling pillars. In short, he did not believe working four
hours beyond a normal work shift is "not too much overtime" (Tr. 129).
However, doing straight pillar pulling for. 13 or 14 hours without any
down time would be a "problem" (Tr. 129). Mr. Cochran confirmed that
he was responsible for hiring Mr. Eldridge, and that he knew him the entire
15 months he was employed there. He never had any problems with him,
did not consider him to be chronic absentee, and as far as he knew,
Mr. Eldridge was an experienced miner and a good worker (Tr. 132).

41f>

Mr. Cochran stated that he spoke with the section foreman,
Eli Smith, who told him that he saw no need to keep the crew over to
pull pillars, and that he (Smith) indicated to him that he tried to
communicate this fact to second shift mine foreman Eddie Miller (Tr. 132).
Mr. Cochran confirmed that he did not go to the mine when Mr. Eldridge
and three crew members were fired, and he did not know whether it was
necessary for the crew to stay over and finish the pillars. He left
that decision to Mr. Miller (Tr. 134), and he found out a week later from
Mr. Smith that he (Smith) did not think it was necessary to keep the
crew over to pull pillars (Tr. 135). He explained his role in the discharge
of Mr. Eldridge as follows (Tr. 134-136):

Q.

So, at that point in time, you had no reason
to believe that there was no necessity for the men
to stay over?

A. I didn't know whether it was necessary for them
to stay over or not to stay over. I had to trust
his decision, because that's what

Q.

You didn't go to the mines?

A.

No, sir, I didn't go to the mines.

Q.

You didn't talk to Mr. Smith at that time?

A.

No, sir.

I talked to Mr. Smith the next Monday.

Q. In other words, Mr. Smith had told you the following
week that he didn't think it was necessary for the
men to stay over?
A.

Yes, sir.

Q.

Did he tell you that he had communicated that
to the mine foreman at the time that --

A. He said he had tried to explain it to the mine
foreman.

Q.

And the mine foreman didn't want to hear it?

A. Well, evidentally, yes.
me.

That's what he was telling

Q. You just accepted what the mine foreman told you
when you talked to him?
A. After I talked to the mine foreman, and Bobby
Morris talked to the mine foreman; then he goes inside;
and when I talked to him again, the men are already
dismissed. I didn't get to talk to him but once until
they were already dismissed.

41'(

Q. . After you learned about what had happened, did
you change your position, or did you change your
mind, or did you know enough about it to make any
determination, as to whether the mine foreman was
right or not in his judgment to keep the men over?
A. Well, he kept them over. And I have to trust
his judgment too. And that's what we were paying
him for. And I was in contact with him, because
of the long weekend; and I wanted to make sure that
if there was anything that needed to be done, do
it before you come out of there. All right. Then,
when I talked to him the first time, he goes back
inside to talk to the guys, and convince them to
stay and do whatever needed to be done. In the
meantime I talked to mine management, and I talked
to Bobby, and I talked with the mine foreman who
was in charge of the mines, Elmer Jent; and I got
hold of them again -- after he'd got back outside,
he'd already dismissed the guys. And I told him
then, "If you need to stay and do what you have to
do, to get you four men off of A Section," in which
they came out 30 minutes later.

Q. Did you have any reason to believe that his
decision for the men to stay was wrong?
A. No, sir, I had no reason.
but believe him.

So, it was do nothing

Q. Do you have any idea why the other three men
didn't want to work?
A.

I don't.

Q.

Did that come up at the meeting?

A. They came to the meeting. They never opened their
mouth.

Q.

They never said anything about why?

A. No, sir. They never said one word until after the
meeting was over with. And Johnnie Jones talked to
Bobby Morris, a few words, and then he left.

Q.

And Mr. Eldridge was the only one at the meeting
that said he was too tired to work?

A. The only one, other than Bobby Morris, that spoke,
was James Eldridge.

418

Mr. Cochran confirmed that pillar pulling is done in accordance
with an MSHA approved plan, and the plan says nothing about working
hours, or the condition of the men. Further, during his tenure as
mine superintendent for the respondent he never received any complaints
from any miners concerning their working overtime, ·or that such requirements that they work overtime placed them in any jeopardy (Tr. 139).
Mr. Cochran stated that while he never personally fired any employee,
he would if he had to, and he explained the circumstances which would
warrant a discharge. He also indicated that there are times when men
are required to be kept over to finish work, but he usually tried to
accomodate anyone that had an excuse for not staying by finding someone
else to fill for him, but that if he could't find anyone else and
absolutely needed someone to stay, he would fire anyone who refused
to stay (Tr. 142).
Mr. Cochran confirmed that the three other miners were fired for
refusing to stay and work, but he had no knowledge as to any excuses or
reasons they may have had for this refusal. He also confirmed that at
no time did any of the miners make any remarks that their refusal to
stay was because of any safety reasons, and Mr. Eldridge simply stated
that he was too physically tired and exhausted to work (Tr. 143).
Mr. Cochran explained the different duties of a cutter, bolter, and
shooter, and indicated that whether they all would be exhausted at
the same rate would depend on their individual physical condition (Tr. 146).
Mr. Cochran stated that during his training sessions with the miners,
he would tell them that should they need to stay over an hour or two to
pull pillars, to do it because "it makes it better" for them when they
go back in the next day. When asked whether they absolutely had to stay
for five hours, he responded "that's fine. Let them stay. No problem
there" (Tr. 147). However, he believed that it was dangerous to have
anyone pull pillars for 16 hours because he did not "think that any man
can stay 16 hours in the coal mines, and be himself"(Tr. 148). However,
working 12 hours a day once a week "would be o.k." in his view, but
12 hours a day consistently would not (Tr. 149). He also indicated
that each man would have to decide for himself whether this would be
safe because of their different physical condition.
When asked about his knowledge of Mr. Eldridge's complaint, Mr. Cochran
indicated as follows (Tr. 151-153):

Q. Do you know what Mr. Eldridge is complaining
about in this case?
A. Not really. I know that he and Sunfire has
a disagreement, but --

Q.

They have a difference of opinion?

A. Yes, a difference of opinion. All I know is
that he wasn't able to work that night~ And I'm
asked to come down and tell what I know about the
whole situation.

419

.Q.

If I were to tell you that Mr. Eldridge's claim
in this case was that he felt that his refusal to
work that night was based on his physical -- his
claim that he was physically and mentally exhausted
from working eight hours, pulling pillars, and that
he felt that requiring him to stay might place
him in jeopardy, and might place some of his fellow
miners in jeopardy, because he felt that he wouldn't
be alert enough to be in there, having worked a
full day, and he feels that the company is unreasonable
in asking him to stay -- what would be your comment
on that?
A. Well, if he come to me and told me, and I was
his foreman, that he wasn't able to stay, and he didn't
feel like working, I'd say, "Well, we'll get you outside
in a minute."

Q.

What does that mean?

A. That means that I don't want him on my section if
he isn't able to work, because he can't do nothing
for me. I mean, if he's drilling coal for me, I want
my coal drilled. I don't want him dragging around.

Q. When you said, "We'll get you outside," you didn't
mean to fire him, did you?
A. No, sir. I'd send him home, and let him get himself
recuperated for another day. I wouldn't fire him, no,
sir. I sure wouldn't. I wouldn't have fired him, if
it had been me. If he'd come to me and told me, and
said, "Hey, I've had it. I don't feel like working
any more. I'm bushed," I'd say, "Well, let me see
if I can get somebody to replace you off of A Section."

Q.

Let's say, you couldn't find anybody to replace

him?
A.

We could make it.

Q.

You would make an exception, and as you say, "We
can make it, and go on"?

A.

We work short-handed pretty often.

Q. And the next day, in addition to Mr. Eldridge, two
men come to you and say, "We're exhausted, and we can't
work," what do you do there?
A. Well, I'd go looking into the situation; but more
to find out why they get so exhausted. * * * *

420

George Lowers, testified that he is employed as an MSHA underground
mine inspector, and indicated that he had worked in the mines for 14
years, nine of which were as an underground miner. He testified as
to his experience and training, which includes retreat or pillar mining,
and the drafting of pillar pulling plans with mine operators and roof
control specialists (Tr. 156-160). Mr. Lowers indicated that he has
four mines under his inspection jurisdiction, but that the Sunfire
Mine is not one of them (Tr. 162). He explained the differences between
advance and retreat mining, and he indicated that during his inspection
rounds in a pillar section he observes the physical and mental capabilities
of the miners because they "have to be on their toes" and must be "looking
after his buddy" (Tr. 165). In his opinion, since the object of retreat
mining is to induce a roof fall, he believed that one needs to be more
alert (Tr. 166-167).
Mr. Lowers identified a copy of the mine roof control plan which
was in effect on August 6, 1981, and indicated that the plan reflects
that the main roof is "a very good roof" (exhibit C-7; Tr. 169). The
plan also reflects that the "immediate roof" is a combination of "shale
and coal rider", and if this type of roof is left up very long, as time
progresses it will deteriorate and fall out between the bolts" (Tr. 170).
He also explained the differences in the use of resin roof bolts and
conventional bolts (Tr. 171-173), and he also explained some of the dangers
involved in retreat mining (Tr. 174).
Mr. Lowers examined sketches of the pillars which were split in
the area where Mr. Eldridge and the crew were working at the time in
question, and he further explained the effect of pulling pillars on the
roof support (Exhibits C-8, C-9, Tr. 175-178). When asked whether he
believed it is unsafe for miners to work 14 or 16 hours on a pillar section,
he replied as follows (Tr. 178):

Q.

In your opinion, given your experience as a
coal miner. and supervisor, and an MSHA inspector,
do you feel that it is safe for miners to work 14
hours or 16 hours on pillar sections?
A. Sir, the only way I can answer that is, it
depends on the individual, the metabolism of each
and every person. They know their own limitations.
I would like to think that I know mine. I personally
would not work 16 hours ori a pillar section.

Q.

Again, given your experience in the coal mine
industry, if you're a supervisor, and a miner comes
to you and says, "I'm exhausted. I'm tired. I can't
continue any more," what does that mean to you?
Ao

He should be sent outside.

42.i

On cross-examination, Mr. Lowers stated that the longer a roof
is allowed to remain standing once it is worked, the greater the danger
that it will fall. When asked a hypothetical question concerning the
safety of leaving a roof standing for four days after certain pillars
had been cut and partially extracted, Mr. Lowers responded as follows
(Tr. 181-182):
A. There's no way that I can answer that question.
I've never been in that mine. I've never checked
the roof. I don't know what you were anchoring in.
There are too many variables there for me to answer
that question correctly.
MR. ROARK: Then, Your Honor, based upon Mr. Lowers'
statement, I move to strike his entire testimony
as not being relevant, and not being founded upon
fact, and so forth.
JUDGE KOUTRAS: First of all, he asked you a
hypothetical question. Did you understand the question?
THE WITNESS: I believe his point was, is speed of
the essence when you're pulling a pillar. Is it
making it safe to pull it out as fast as possible,
rather than go back in later.
JUDGE KOUTRAS:
THE WITNESS:
JUDGE KOUTRAS:

What's your answer to that one?
I'd say yes.
Now, your hypothetical

MR. ROARK: Extended further, and went to a period
four days later. You're waiting, just letting it
sit idle, and then four days later, someone goes
back into that same row of pillars.
THE WITNESS: You would be taking more of a chance,
yes, sir. The longer it sits there, the more weight
that's going to be on it.
In response to further questions, Mr. Lowers stated that during his career
as an inspector, he has never had a miner complain to him about fatigue.
When asked whether he ha.d ever checked ·a miner for fatigue, or whether
one can tell that he may be fatigued by looking at him, he replied that
sometimes miners "cut corners" so that they "can get out in front where
he can sit down" (Tr. 185). However, he indicated that most of the mines
he inspects work eight hour shifts (Tr. 186).
With regard to the roof control plan, exhibit C-7, he confirmed
that it deals with advance work and does not include a pillar pulling

422

plan, but that such pillar plans are usually incorporated as supplemental
plans (Tr. 187-188). He also confirmed that he has never seen a pillar
pulling plan which contained provisions concerning miner fatigue, and
he knows of no MSHA regulation covering employee fatigue or exhaustion.
However, if he found a miner falling down or asleep because he was tired,
he would issue an imminent danger order under section 107(a) ordering
him out of the mine. He has never done this for any fatigued miner,
but did do it once for a miner who was drunk (Tr. 189).
Mr. Lowers confirmed that he has no personal knowledge of the details
of Mr. Eldridge's complaint, that he did not participate in the investigation
of his case, was not aware that MSHA had investigated the complaint, and
indicated that has never been asked by any miners to give an opinion as
to whether their claims that they may be tired and do not wish to continue
working are valid safety complaints (Tr. 190-191).
Billy Smith, repairman, Johnson Coal Company, testified that on
August 6, 1981, he was employed at the same mine as Mr. Eldridge and they
worked the same second shift that day. He indicated that he was doing
repair work that day and that he worked a 12 hour shift. Before the normal
shift ended, he learned from section foreman Eli Smith that the "outside
boss or supervisor" had indicated that anyone who came outside after their
shift would be fired. He would not have gone outside because he was
expected to stay to repair a shuttle car which was down at the end of
the shift. The car had a motor break-down, and it went down at approximately
9:00 p.m., but the section still operated with one other car. Once
everyone got outside, Mr. Smith said that he heard Mr. Eldridge tell
Eli Smith that he "was too tired to make the shift, you know . . . stay
late and work over" (Tr. 195). He believed that three split pillars
were still left at the end of the shift, but that no side cuts had
been taken out of any of them. In his opinion, with one shuttle car out
of commission, it would have taken an additional time to take out the
remaining coal. When he left the mine after staying over, it was his
opinion that there was still 6 or 7 hours of work remaining (Tr. 196).
On cross-examination, Mr. Smith confirmed that he is Eli Smith's
brother. He indicated that the shuttle car which had been down during
the extra time beyond the regular shift was finally repaired at the end
of the overtime shift. He confirmed that it was perfectly clear to him
that Eddie Miller told Eli Smith that if the men did not stay to work
they were fired, but he was never specifically asked to stay, and the
reason for this was that he would have stayed anyway because he had to
repair the shuttle car (Tr. 199). He also indicated that Mr. Eldridge
had completed his regular work shift, and a repairman actually shut down
his machine. The men that were asked to stay and work were simply
told to stay "until the pillars were pulled". Those who stayed to work
actually quit between 3:00 and 3:30 a.m., but he could not remember
whether they were paid an additional hour overtime (Tr. 201).
Mr. Smith stated that at the end of the overtime shift on Thursday,
or at 3:00 in the morning on Friday, the pillars had not been timbered

423

up so that the next row could be pulled. He knows this because he
observed the area the following Monday when he returned to the section.
Although he saw no one in there working that Monday, he saw where the
coal had been moved (Tr. 201).
Mr. Smith confirmed that at prior "pillar-pulling sessions",
the men were told that if there was a danger to equipment or if it was
necessary to work overtime, they would be expected to stay and finish
pulling pillars. However, in his opinion it was not necessary to stay
over on August 6th. He confirmed that he had worked overtime many
times and was always paid overtime pay for any work over 40 hours, but
at the time in question the men would have been paid straight time because
they had not put in 40 hours (Tr. 203). As far as he knew, the men who
opted not to stay did not get together and decide this as a group (Tr. 204).
He explained his reasons for staying overtime as follows (Tr. 205-206):

Q. So, you put in twelve, twelve and a half
hours, working that day?
A.

That's right.

Q.

How did you feel about that?

A. Well, I was tired, if that's what you're
saying -- pretty tired.

Q.

Why didn't you ask to leave at the end of your
regular shift, and why did you stay?

A. Well, see, there's a difference. A repairman
if something breaks down, you have to stay. I mean,
this is something he does when he takes his job. If
something is broke down, he's got to stay and repair
it before the next shift comes in, because if he doesn't,
those men are going to be knocked out of there too.
So, he's got to be there, and see that it's fixed, so
the next crew can work.

Q. Have you ever had occasion to refuse to stay to
work on equipment?
A.

Ever had an occasion?

Q.

Have you ever done it?

A.

No, I haven't.

Q.

And whenever you're asked, you stay?

424

A.

If it's relating to my job, yes.

Q.

How do you explain the fact that Mr. Eldridge
decided not to stay because he was tired?

A. Well, to begin with, mining is a strenuous job;
and every job is not the same. Mr. Eldridge, here,
was running the drill, shooting, and helping timber
and things -- and I can see his point, myself. I
mean, he was tired. And pillar work is dangerous to
begin with. All mining is dangerous. When you work
eight hours, you're tired. It doesn't matter what
you do, you're still tired. But there are jobs
that are more strenuous than others.

Q.

When you perform your maintenance work underground, where do you do your maintenance work?

A.

Usually wherever it breaks down.

Q.

You just go wherever the machine is.

A.

That's right.

Is that it?

John Jones, testified that he is an unemployed coal miner, and that
on August 6, 1981, he was employed with Mr. Eldridge at the mine in question,
and worked the same shift with him as a cutting machine operator. The
shift started at appro~imately 1:45 p.m. and was scheduled to end at
9:45 p.m., and the crew was working a conventional pillar section. He
stated that pillar work entailed "more extra work" than advance work,
and that this included the setting of breaker posts and timbers. He
identified exhibit C-5 as a sketch of where the timbers would be set
on the section on the evening in question, and he indicated that the
setting of timbers was a continuous job during the eight hour shift (Tr. 210).
He confirmed that pillar pulling makes the roof weaker and rib rolls
are encountered, and that is the reason for installing timbers and posts.
Mr. Jones stated that he heard Eli Smith tell Mr. Eldridge that
"Eddie wants to stay and get all this coal out" and that Mr. Eldridge
told Mr. Smith "Well, I'm too tired". Mr. Smith did not specify the
amount of time that he wanted Mr. Eldridge to work overtime, and Mr. Jones
believed it would have taken eight to twelve hours to take out the coal
(Tr. 212).
Mr. Jones stated that after the men came out of the mine on Thursday
at the end of the regular shift, they met Eddie Miller in the lamphouse.
He had the crew's paychecks with him, laid them down, and stated to the men
"whoever gets checks, the company don't need anymore". Mr. Eldridge
told Mr. Miller he was too tired to work anymore and picked his check up.

425

When Mr. Jones asked whether "this was for everybody", Mr. Miller replied
that it was, and Mr. Jones told Mr. Miller "I'll take my chances. Give
me my check, too", and then he, Mr. Eldridge, and two other miners went
home (Tr. 212). Mr. Jones indicated that he returned to the mine the
following Monday for his regular work tour, and that Mr. Eldridge was
there. They were told to report to the mine office, but since Mr. Morris
had gone, they were asked to return the following Tuesday. When they
returned, Mr. Morris told them they were fired and Mr. Eldridge told
Mr. Morris that he was "too tired to work any more" (Tr. 214).
Mr. Jones testified that at the end of the regular shift on August 9,
he had worked cutting the coal and that all five coal pillars had been
punched through, that the coal from the number 1 and number 2 pillars
had been cut, loaded out, and cleaned up, but that the three remaining
pillars still had the last cut of loose coal which had been shot down
still lying on the ground, and it had not been loaded out. No side
cuts had been made. He confirmed that the mine top is a "pretty good top",
but that the B section where they were working did have some rock falls
which occurred "right often" (Tr. 216). Mr. Jones stated further that
he did not know he would be fired for not working overtime until he got
outside and picked up his check (Tr. 216).
On cross-examination, Mr. Jones identified the pillar pulling plan,
exhibit R-2, explained the work that he had performed in cutting the
pillars and the fenders, and he indicated that during his shift he took
out nine or ten cuts of coal. Although the plan calls for five cuts to
split a pillar, he split them with four cuts. He also indicated that at
the end of his shift, including the cutting of side fenders, it is possible
that he had taken 12 to 14 cuts, plus three cuts which were on the ground
to be picked up (Tr. 219-226, exhibits C-9 through C-11). In his opinion,
he thought it would have taken an additional shift or a shift and a half
to take out all of the coal that remained at the end of his normal shift
(Tr. 230).
Mr. Jones confirmed that he had put in 32 hours through Thursday,
August 6, and he stated that he did not stay to work because "I got
hold of one of the timbers, and it wasn't taking no weight. There wasn't
no weight on it. I didn't see any reason for them asking us to stay there
and work". In short, he saw no reason why the work couldn't stay until
the following Monday, and he explained further at Tr. 232:

Q.

But somebody from mine management; the mine
superintendent or somebody, Mr. Miller, made a
different evaluation?
A. Well, sir, somebody stayed there and worked
until 3:00 o'clock the next morning, and they got
five cuts of coal. And I don 1 t know whether they
ever got the rest of the coal or not.

426

Q. Why was it that you didn't stay? Was it
because you felt that it wasn't necessary, or you
didn't feel like it, or you weren't feeling good,
or you felt you'd have to be there too long, or -I'm trying to understand your reason for not
wanting to stay.
A. Well, it was the end of my shift, and there
wasn't no danger, I thought, of the top falling in.
They wouldn't have lost the coal. And I didn't
figure there was any reason to ask us to stay there
and work, after we'd done had our shift in.
Respondent's testimony and evidence
Eddie Ray Miller, respondent's mine foreman at its No. 3 Mine,
confirmed that he was in charge of the B Section at the time of Mr. Eldridge's
discharge. Mr. Miller indicated that he has seven years of mining experience,
and has worked as a roof bolter, driller, shuttle car, scoop, and miner
operator, and has worked in pillar extraction as both a miner and supervisor. He is a certified mine foreman, and he confirmed that he was
at the mine on August 6, 1981, and that at approximately between 7:00
and 7:30 p.m., he spoke with section foreman Eli Smith and Johnny Jones.
Mr. Miller indicated that he and Mr. Smith were looking at the pillars,
and Mr. Miller remarked "it looks like you're going to need to work overtime", and Mr. Smith replied "I guess we are" (Tr. 316). Mr. Jones was
present at that time, and Mr. Miller indicated that they both knew they
were to work overtime, and Mr. Smith did not disagree with him (Tr. 317).
Mr. Miller then left the underground mine and was called later by Mr. Smith
over the mine telephone and he informed him that some of the men were not
going to work. Mr. Miller stated that he told Mr. Smith "if they didn't
stay and help out, we might not need them anymore" (Tr. 318). Since it
was the end of the shift and Mr. Smith informed him that some of the men
were coming out of the mine, Mr. Miller instructed him to take the entire
crew outside (Tr. 318).
Mr. Miller stated that when the B section crew came out of the mine,
he met with them in the lamphouse. He had their paychecks with him, and
he informed them that "the ones that take their checks, we won't need them
anymore". Mr. Eldridge, Johnny Jones, Joe Engle, and Ed Hurley took
their checks and left. There was no discus.sion at that time about why
the men did not want to work overtime, and Mr. Miller stated that if
Mr. Eldridge said anything t-0 him about why he did not want to work
overtime, he did not hear it (Tr. 319). However, Mr. Jones was cussing and
using foul language, and he connnented that "the company sucks". Mr. Engle
made the comment "Eddie Miller, you'll be sorry for this". Mr. Miller
also indicated that "they were hollering as they got. in the car",
and when asked whether he believed they were acting as a group, he
responded "They rode together, ·and they just stayed together, and just
hung together, I guess" (Tr. 320).

427

Mr. Miller testified that at the time he asked the men to work
overtime he believed that it would be necessary to stay about three hours,
and the crew who stayed finished working at 3:00 a.m. He confirmed that
he paid them an hour and a half extra time as a bonus, and that this was
company policy. He confirmed that he fired the four men, including
Mr. Eldridge, because of their refusal to work (Tr. 322), and when asked
why he believed it was necessary for the men to stay and work overtime,
he responded as follows (Tr. 322-323):
A. Because, if we had left the pillars, it would
have been unsafe to go back the following work day.
Plus, you would have lost the coal, and maybe -I couldn't say how much coal could have possibly
been lost. And it would have been unsafe to go back
in the same row of pillars, definitely.

Q.

Why do you feel it would have been unsafe?

A. Because the pillars had already been cut through,
and one cut out to the side, and it would just have
been unsafe. The top couldn't have stood, I don't
think, the following weekend and then went back in the
pillar row; the same one.
Mr. Miller confirmed that a three day weekend was coming up, and he
stated that at the end of the overtime shift, all of the coal except for
one cut was taken out and "we had it all timbered off and ready to go"
(Tr. 323). He indicated that breaker posts were installed in between
the next row of back pillars, and he marked the areas where breaker posts
were installed at the end of the overtime shift by marking four "X"
marks on complainant's exhibit C-1 (Tr. 324-327). Mr. Miller stated that
he estimated it would take three hours of overtime to finish the pillars
because it takes 20 minutes to clean a cut of coal, and by looking at the
pillars he estimated that there were seven cuts of coal left to clean up the
row of pillars (Tr. 328).
On cross-examination, Mr. Miller stated that after his conversation
underground with Mr. Smith, he left the mine approximately 45 minutes
before the crew came out. Although Mr. Jones was there, Mr. Miller confirmed
that he did not speak directly with him and did not personally tell him
that the crew would have to stay overtime. He could not remember whether
he spoke to anyone other than Mr. Smith when he was underground (Tr. 331).
Mr. Miller conceded that during his previous testimony during a hearing
regarding Mr. Jones' unemployment compensation claim, he (Miller) testified
that he had spoken with Mr. Jones underground and told him of the need
to work overtime (Tr. 334). Mr. Miller also conceded that it is easier
and faster to take out pillar fenders and slabs, but he denied he wanted
the men to stay so that he "would look good" for taking out as much coal
as he could that night (Tr. 336). He confirmed that he paid the crew for
six hours, but that they actually worked five, and the extra hour was a
bonus. He also indicated that he did not tell the crew he was paying them
an extra hour, and they were not aware of it that night. He later said

428

he paid them an hour and a half extra and Mr. Smith would keep the
time (Tr. 340-341). Mr. Smith turned in a total of 14 hours for each
man who stayed over, eight hours for their normal work shift, plus
an additional five hours of actual overtime (Tr. 341).
Mr. Miller testified as to how the pillars were cut through and
the need for staying over and taking out the coal. He confirmed that
the cutting machine operator had gotten off center with the cuts, and he
explained how pillars are pulled, and he indicated that each time a cut
of coal is taken out the pillars take more weight and mining becomes more
hazardous (Tr. 341-348).
Mr. Miller confirmed that at the end of the normal work shift
for the crew he knew that Mr. Eldridge had been on the job for one full
shift. He did not consider drilling and shooting to be the work of "two
jobs", and considered them to be one job. He confirmed that a shot firer
had to haul the explosives buggy back and forth and that it was normally
loaded with 75 pounds of explosives. However, he confirmed that the buggy
was on wheels. With regard to the setting of timbers, he confirmed that
··there are an "abundance" of timber posts used on a pillar section, and
he conceded that many times extra timbers are set to insure that the
roof is supported adequately (Tr. 352). He confirmed that "a lot of
timbers" were installed on the section and that they are continuously
knocked or jarred down by equipment while mining is in progress. It is
the responsibility of the shot man or driller working at the face to make
sure the posts are set back up once they are knocked down (Tr. 355).
Mr. Miller stated that he did not believe that Mr. Eldridge was
tired at the end of his normal work shift, because he had no way of knowing.
Even though he was not present during the actual work shift, he did not
believe that Mr. Eldridge could have shot and drilled more than five or
six cuts of coal in his eight hour shift, and eight cuts would have been
the most that was cut and loaded (Tr. 357). He also indicated that there
was a lot of down time during the shift (Tr. 357). When asked what he
would do if a miner tells him he is too tired to go on after his normal
shift, Mr. Miller responded as follows (Tr. 358-359):

Q.

And he's doing pillar work which is more
dangerous than advance work. He comes up to you and
he says, -- or you come up to him and you say, "I
want you to work another shift on this pillar
section." And he says, "I'm too tired, I can't do
it." What would you do with that man?
A. I'd work something out. If he had told me that
I would have worked something out so he could leave
and go home and rest.
Q.

Why.

A. If he tells me that he's absolutely too tired to
stay on and work, then he would just be accident prone,
I guess.

429

. Q.

It would be too dangerous for him to go back
in, wouldn't it?

A.

Yes, it would.

Q.

I want to clarify one other point on your direct
examination with Mr. Roark. It's your testimony
that in the lighthouse that night you explained to
Mr. Eldridge, Mr. Jones, the other men who were there
why it was necessary for them to stay and get finish
getting that row of pillars?
A.

Yes.

Q.

What exactly did you tell them?

A.

I don't remember the exact words.

Q. I don't mean the exact words, but what, essentially,
did you tell them?
A. That we needed to stay and finish these pillars,
because if we don't they might get the roof to swimming
and then we'd lose the coal that's there, and maybe more.
And then if the day shift came in and tried to go on
where we'd left, it would be dangerous for them. We know
we need to stay and try to get it.
In response to further questions, Mr. Miller stated that when he
met with the crew after they came out of the mine, he explained to them
that they would not have to work more than two or three hours, but that
there was some down time. He and Mr. Eldridge had no conversation at
that time, and Mr. Eldridge said nothing about why he did not ~hoose
to stay and work overtime. Further, none of the other men said anything
either (Tr. 362). Mr. Miller confirmed that he went back to the section
the following Monday, but that at no time after the discharge did he
ever meet with any of the men who were fired (Tr. 363). Once they picked
up their checks "that was the end of it" as far as he was concerned
(Tr. 363).
Roger D. Miller confirmed that he was working in the underground B-Section
of August 6, 1981, at the tailpiece. He stated that he first learned
that the crew would have to stay over about 20 minutes before the end
of the shift, and he learned it when foreman Eddie Miller called in on
the telephoneo Roger Miller indicated that he passed the information
to the car driver and asked him to inform Eli Smith that.the crew had
to stay in and finish the row of pillars. Shortly after this, the crew
was called out of the mine and they assembled in the lighthouse. Mr. Miller
informed the men that they had to stay over and work and that anyone who
picked up their check and left were no longer needed (Tr. 374). Roger
Miller recalled someone say "you're chicken", but he could not recall who
said it. Since he wanted to keep his job, he decided to stay and work
overtime (Tr. 376).

430

Mr. Miller stated that the mine conditions on the B-section during
both the regular and overtime shift on August 6, 1981, were "normal"
(Tr. 377). Mr. Miller confirmed that he was present at a company meeting
when the pillar plan was discussed with the crew, and they were told
that they would be expected to work additional hours if the pillars had
not been completed at the end of the regular work shift (Tr. 378-379).
He believed that Mr. Raymond Cochran made the stat'ement that "if you
got them started, and you take off and leave them without being finished,
you've got a whole lot of coal right there that you've lost" (Tr. 379).
Mr. Miller indicated that it was his opinion that at the end if the regular
shift on August 6, that it would take 3 or 4 hours to finish the pillar
(Tr. 379). Mr. Miller confirmed that the overtime shift finished at
3:00 o'clock, and he indicated that he stayed because there was work
to do and he stated that "I felt I was lucky to get to go back and keep
my job" (Tr. 384). He could not recall whether he was paid straight time,
nor could he recall whether he had already put in 40 hours (Tr. 384).
Lester Caldwell, testified that on August 6, 1981, he was employed
by the respondent on the B-section day shift and did not work with
Mr. Eldridge on the night shift. He confirmed that he was working on
the section on Monday, August 10, 1981, during the day shift, and that
the row of pillars previously worked by Mr. Eldridge's shift had been
timbered off. He explained "timbered off" by stating that "they'd already
pulled out of it; pulled out of that row of pillars and set up on another
set", and that breaker posts were set (Tr. 386). He confirmed that equipment
could not be taken back into the area previously worked because it was
blocked off by the breaker posts, and during his shift on Monday, he
saw no one go beyond the row of breaker posts (Tr. 387).
On cross-examination, Mr. Caldwell stated that when he went back
to the section on Monday, August 10, he was working on a different row
of timbers than that worked on by Mr. Eldridge's crew the previous
Thursday evening, and that the row of pillars worked on by Mr. Eldridge's
crew was still standing on Monday and had not caved in (Tr. 387).
Charles Cody testified that on August 6, 1981, he worked the second
shift A-section of the mine but was called to the B-section and asked to stay
and work overtime. He believes that he operated a loader, and before
the work began he estimated that he would have to stay and work four
or five hours (Tr. 389). At the end of the overtime, except for a cut
that could not be taken, all of the pillar row was gone and the breaker
posts were set before they left the section (Tr. 390). The section looked
"about normal for a pillar section" when he was there working on overtime
(Tr. 391).
On cross-examination, Mr. Cody confirmed that a week or so before
August 6th he was working on a different pillar row and he indicated that
mine conditions do change quickly once cuts are taken (Tr. 392). He also
confirmed that the roof top on the B-Section had a "four foot rash all the

431

way back" and that the top was "pretty unsteady" because supports are
being taken out (Tr. 393). He also confirmed that the roof "thunders
and roars" during pillar work, that he has.run and backed up to observed
the top when this occurs (Tr. 394). When asked whether he would stay
and work if he were tired, Mr. Cody responded as follows (Tr. 394-395):

Q. Now, if you're working on a pillar section and
you were dead tired, and you didn't feel you were alert,
you wouldn't want to be on that pillar section, would
you?
A.

If I was too tired I don't think I would want to be
on it.

Q.

I suppose it wouldn't be safe.

Right?

A.

Well, I've worked on them tired, but that was my
shift.

Q. What I mean is, if you were too tired to work it
wouldn't be safe for you to be working on a pillar
section, would it?
A.

I don't know, because it would depend on how alert
your mind is.

Q.

It depends on what?

A.

If your mind is alert and your body is tired you'd
be safe as long as you listened to your mind.

Q.

What I'm trying to say to you is, if you're on the
pillar section and your mind's not alert, you're not
mentally alert, it wouldn't be safe to be there would it?
A.

No.

And, at (Tr. 398-399):
JUDGE KOUTRAS: How did you feel after your first eight
hour shift, in terms of your physical condition?
THE WITNESS: I was in pretty good shape. About normal
for a regular shift. I wasn't too awful fited.
JUDGE KOUTRAS: Let's assume that you were tired, kind of
exhausted. Would you have stayed?
THE WITNESS:

Probably.

JUDGE KOUTRAS: · Why would you have stayed?

432

THE WITNESS: Well, if I was plumb give out, till
I didn't think I could handle the shift, I wouldn't
have stayed. But if I was just tired, kind of
exhausted, and I thought I could still make the shift,
I would have stayed.
JUDGE KOUTRAS: Have you ever been in such a state
that you -- have you ever decided not to stay, or
to leave work?
THE WITNESS:

Yes, a few times.

JUDGE KOUTRAS:

Because you've been tired?

THE WITNESS:

Sometimes I was too tired, yes.

JUDGE KOUTRAS: Do you recall whether on any of those
occasions anyone said anything to you about not staying,
or what?
THE WITNESS: No. I never have -- I've always stayed if
they said they needed us to do something.
JUDGE KOUTRAS:

You've never refused to stay?

THE WITNESS: No, usually you've got a choice if you want
to stay or not. But if they said, you have to stay, yes,
I'd stay.
Rebuttal testimony
Mr. Eldridge was recalled the second day of the hearing and he testified
that when he told Mr. Eddie Miller that he was too tired to stay and work
overtime he (Eldridge) did not feel that it would be safe for him to
continue working until the pillar row was pulled because he did not believe
he was alert enough and was too exhausted from his work on the first
shift (Tr. 304). Mr. Eldridge also indicated that he rode to work alone
and did not car pool with the other men who were fired (Tr. 403).
He also confirmed that Eddie Miller did not tell the crew that it would
take three or four hours to finish the pillars, nor did he explain why it
was necessary to stay and finish them (Tr. 403).
Mr. Eldridge testified that he worked constantly during his shift
on August 6, and that the only thing down was a shuttle car at the end
of he shift (Tr. 404). He also testified how pillars are normally pulled
in the section (Tr. 411-416). At one point in his testimony he stated
that the respondent was not following its approved pillar plan (Tr. 416),
and at another point stated that during the normal work shift they were
following the plan and were in compliance (Tr. 417, 420-421).

433

P. J. Roberts, respondent's personnel manager and safety director
identified exhibit R-1 as an employee's handbook issued to all employees,
and he confirmed that the grievance procedures contained therein have
never been used because no grievances have ever been filed (Tr. 435).
There have been no discharges, although there have been some voluntary
"quits", and three days suspensions. Mr. Roberts does not consider
Mr. Eldridge's discharge to be harsh, and he confirmed that he was
discharged strictly for refusing to work on August 6, 1981 (Tr •. 438), and
Mr. Eldridge had never been disciplined by the company in the past (Tr. 439).
Johnny Jones, confirmed that Mr. Eldridge drove his own car to work.
He reiterated that Eddie Miller said nothing about how long the crew
would have to work overtime, nor did he explain why the work was required.
Mr. Jones could recall no significant down time during the shift that
was worked on August 6th (Tr. 422-444). Mr. Jones confirmed that he made
the statement "company sucks", but indicated that he said it while in
his car and before driving off, and he was not sure whether anyone heard
him (Tr. 455).
Complainant's Arguments
In his post-hearing brief, complainant asserts that mine management
was informed on four occasions prior to his discharge that he was too
tired or exhausted to continue working until the row of pillars in
question were pulled, and that the respondent has presented no testimony
or evidence to contradict this fact. Citing MSHA ex rel. Dunmire and
Estle v. Northern Coal ComJ2i:!!!Y, 4 FMSHRC 126 (1982), the complainant
argues that his statements to mine management that he was "too tired"
or "too exhausted" to continue working were sufficiently clear under the
circumstances to constitute a safety complaint. Although conceding that
he did not claim that he told management that it would be "unsafe" for
him to continue working, complainant nonetheless maintains that mine
management recognizes that when a miner states that he is too exhausted
to continue working, it is not safe for him to do so, and in support of
this argument complainant cites the testimony of respondent's former
general superintendent and safety director Raymond Cochran who testified
that if a miner came to him and told him he was too exhausted to work
an extra shift or ~xtra work he would seek a replacement for him and
send him home. Complainant also cites some testimony from MSHA Inspector
George Lowers who indicated that a miner who tells his supervisor that
"I'm exhausted. I'm tired. I can't continue anymore" should be sent
outside. Finally, complainant maintains that the most convincing testimony
that a miner who says he is too tired to continue working has articulated
a safety concern is the testimony of Mr. Eddie Miller, the man who fired
him. Citing Mr. Miller's testimony that he (Miller) "would've worked
something out so he could leave and go home and rest", complainant concludes
that the respondent has no grounds for arguing that his complaints did
not alert management to his safety concerns,
Complainant argues that his refusal to continue working until the
pillar row was pulled was made in a good faith concern for his safety.
Citing MSHA ex rel. Robinette v. United Castle Coal Co., 3 FMSHRC 803

434

(1981), complainant concludes that the evidentiary burden to prove the
absence of good faith is on the mine operator. In this regard, complainant
notes that while respondent's Answer in this case did not allege bad
faith on his part, at the hearing the respondent contended that the real
reason that he refused to continue working was because he had not
accumulated 40 hours of work that particular week and, thus, he would not
have been paid time-and-one-half (the overtime rate) for the additional
work he was ordered to perform that night. Complainant also points to
the statement made by respondent's counsel at the hearing that the theory
of its case is that the complainant's claim of exhaustion was a sham
(Tr. 94-96).
In support of his arguments that the respondent's proof of bad faith
or that his refusal to work was a "sham" went no further than the mere
raising of this theory, complainant points to the fact that after he
answered on cross-examination that he did not know whether the week of
his discharge was the only week during his 15 months employment that he
had worked less than 40 hours, and thus would not have been paid time-andone-half for the additional hours, respondent made absolutely no efforts
to prove that was, indeed, the case. Complainant asserts that respondent
called no other witnesses regarding this issue, nor did it introduce into
evidence the Company time records to attempt to prove its allegation.
Under the circumstances, complainant concludes that respondent's attempt
to establish bad faith on his part by mere assertion alone must be rejected.
Moreover, complainant asserts that an examination of the applicable
employee handbook (Respondent's Exhibit Ill) and the testimony of Sunfire's
personnel manager, P. J. Roberts, establish that respondent's theory is
facially without merit. Respondent's employee handbook on page 5, under
the section entitled "Work Days and Work Week", states that "the work
week commences at 12 :01 A.M. on Thursday". Further, Mr. Roberts admitted
on re-direct examination that that section of the handbook is accurate
and likewise was applicable at the time of the discharge (Tr. 440-441).
Thus, complainant argues that since he was discharged at the end of his
regular Thursday shift (Tr. 24, 115), and respondent's work week began
on Thursday, he was discharged on the first day of his pay period, not
the last day as respondent contends. Had he worked 8-12 additional hours
on the night of his discharge, as he believed he would have to do,
complainant would have accumulated 16-20 hours on the first day of his
pay period. Thus, complainant concludes that this does not indicate that
he knew he would not have worked less than 40 hours during that pay period.
Complainant argues further that respondent's proof was similarly
deficient with regard to it theory that he was not exhausted at the end
of his August 6th shift in that the most that the respondent was established
was that complainant's mobile drill was operated by manual levers.
Complainant points out that the respondent did not cross-examine him
regarding his additional job as a shot firer. on. the section, nor did
respondent attempt to dispute the testimony of the several witnesses
who stated that retreat mining is more physically strenuous than advance

435

mining, more hazardous than advance mining, and more mentally exhausting.
Respondent likewise asked him no questions regarding his other duties
on August 6th - setting timbers, hanging brattice curtains, and assisting
with the cutting machine cable, and called not a single witness to testify
that he had not worked continuously that night as he claimed, and it did
not question Bill Smith's testimony that Eldridge was, indeed, tired.
Complainant cites the testimony of Eddie Miller conceding that he "might
have been tire~'(Tr. 358), and admitting that he did not personally
observe the amount of work that he did on the section on the night in
question (Tr. 356). Finally, complainant argues that the respondent did
not challenge the testimony of the complainant and Mr. Jones that had the
crew continued to work beyond the completion of its regular shift, it
would have been cross-cutting pillar fenders (Tr. 215, 414), which
complainant and MSHA Inspector Lowers testified is the most hazardous
aspect of pillar-pulling (Tr. 175, 304).
In summary, the complainant contends that the respondent has provided
no evidence that he acted in bad faith in refusing to work. Citing other
Commission decisions where the Judge found bad faith on the part of a miner
in connection with other discrimination complaints, complainant points
out that in those cases concrete evidence was introduced to substantiate
the bad faith allegations. As an example, complainant cites MSHA ex rel.
Griffin v. Peabody Coal Co., 4 FMSHRC 204 (1982), where the complainant
alleged that he had been discharged for his refusal to turn on the section
power unit as ordered by the section foreman because of his belief that
excessive dust made the chore unsafe. Contrary evidence was introduced
that the complainant, upon receiving the assignment, had passed a remark
indicating that he intended to disrupt activities on the section. Evidence
was also introduced that after the complainant had received a notice of a
5-day suspension with intent to discharge, he had admitted his wrongdoing and convinced mine management to reduce his penalty to a 3-day
suspension. Complainant states that in ruling for the company, the Judge
credited the evidence introduced by the company and found that the
complainant deliberately attempted to disrupt the section in the hope
of obtaining some time off and that his contention regarding a dusty
atmosphere was used as a pretext.
A second example cited by the complainant is the case of MSHA ex rel.
Bryant v. Clinchfield Coal Co., 4 FMSHRC 1379 (1982), a case in which the
complainant alleged that he had been discharged for refusing to set safety jacks
due to a weakened physical condition brought on by a stomach and respiratory
ailment. The company countered that the complainant's work refusal was
an attempt to shirk a distasteful work assignment and that the miner's
allegation of physical sickness was pretextual. Substantial testimonial
evidence was introduced regarding co-workers observations of the complainant
immediately prior to his work refusal, and statements made by the complainant
regarding his alleged illness. Evidence. was also introduced showing that
a stormy relationship had existed between the complainant and the company
prior to the-discharge, and while the case also involved other issues,
the Judge found for the company, in part, because he believed the complainant
was faking or, at least, exaggerating his claim of illness and that the actual
reason for his work refusal was his resentment of the operator's assignment
of an onerous task.

438

Complainant notes that in Bryant, supra, while the miner admitted
that he didn't like setting jacks, and in fact, had a general fear of
the job, in the instant case the respondent did not allege that the
complainant's refusal to stay over and work was based on his dislike of
pillar work, but simply maintained that he did not want to continue
working because of the straight time pay rate. Further, complainant
points out that while he did state that pillar work is more strenuous,
he never stated, nor was it established by any testimony, that he specifically
disliked pillar pulling, and when asked if his work refusal was because
pillar work was hard, he responded "no" (Tr. 87, 105).
Complainant contends that the record in this case strongly supports
the proposition that his work refusal was made in good faith. He points
to his testimony, as well as the agreement by the respondent, that he
had never before been disciplined or warned or encountered any problems
whatsoever with management during his 15 months employment (Tr. 88, 90,
438-439). He also cites the testimony of Raymond Cochran, who hired him
and was respondent's superintendent during his entire employment, stating
that he was both an experienced and a good worker (Tr. 131-132). In
addition, complainant asserts that it is not disputed that he had frequently
worked overtime before his discharge (Tr. 65), had volunteered to work
overtime before his discharge (Tr. 65), had volunteered to work overtime
(Tr. 79), and had never before refused to work overtime (Tr. 88). Complainant
concludes that these are not the characteristics of a miner who shirks his
duties and attempts to deceive management. He also states that it is
undisputed (and the payroll record Exhibit #2 confirms) that he worked an
additional hour after the completion of his regular shift earlier during
the week of his discharge, and that he explained at hearing that the crew
had stayed beyond their normal work hours in order to take the final
cross-cuts out of the last (or number 5) pillar in a row (Tr. 85). Absent
proof to the contrary, complainant argues that this tends to indicate
that he was a conscientious worker. He also notes that if I accept the
respondent's assertion that Thursday was the last day of the pay period,
this would establish that he had been paid straight time for the extra
hour he worked two days before and would contradict the assertion that
he refused to work the additional work on Thursday because it would have
been the first time he would not have been compensated for extra work
at the overtime rate.
In light of the respondent's allegations of bad faith, the complainant
poses the question as to why superintendent Cochran did not question his
good faith when he stated at the August 11th meeting that he had been
too exhausted to continue working on August 6th. Complainant cites my inquiry
of Mr. Cochran from the bench during the hearing if he knew what the
complainant was complaining about in this case, and Mr. Cochran's response
"All I know is he wasn't able to work that night" (Tr. 151). Complainant
also cites Mr. Cochran's further statement that he would not have fired
the complainant if it had been his decision to make (Tr. 152), and
complainant concludes that it is highly unlikely that a mine superintendent
who was second in command at the mine would oppose the discharge of a miner
for refusing to work if he suspected the miner's reasons for the work
refusal were fradulent.

Complainant goes on to argue in his brief that his.refusal
to continue working until the pillar row in question was pulled due to
his fear for his safety was a reasonable one under the circumstances
he was confronted with on August 6, 1981, when he refused to continue
working. In support of this conclusion he cites the fact that he has
established that retreat mining is more hazardous than advance mining,
and that had he continued to work beyond the completion of his regular
shift, he would have been cross-cutting the pillar fenders, which is
the most hazardous aspect of pillar mining. He also cited the record
testimony to support his conclusion that he was already exhausted at the
completion of his regular work shift, and the lack of any evidence by
the respondent to support its claim that his claim of exhaustion was
made in bad faith.
Complainant argues that another important consideration in determining
whether his refusal to continue working was reasonable is the exact
nature of the order given him by respondent's management. Complainant
maintains that the record convincingly shows that he was not told to continue
working for a specific amount of time, but rather, was ordered to continue
working until the row of pillars was pulled or face the loss of his job·.
Complainant asserts that implicit in this order was that he was being
required to continue working no matter how long it took the crew to complete
the job, and that this resulted in his having to determine for himself
how much additional work remained to be done and how long that work would
take. Discounting Mr. Miller's claim that he told the crew in the lamphouse
that the extra work "shouldn't take us over two or three hours", complainant points to other testimony, including certain alleged contradictory
statements by Mr. Miller, to support the conclusion that the crew was never
specifically told how long they were expected to remain to work. Even
assuming arguendo that Mr. Miller did make the statement that he believed
the extra work would only take two or three hours, complainant asserts
that this was an expression of Mr. Miller's opinion and it did not change
the work order, nor did it change the fact that the miners on the section
did not agree that the work could be completed in that amount of time.
Complainant maintains that the reasonableness of his belief regarding
how long it would take to finish pulling the pillar row is supported by
the fact that two of his co-workers on the section likewise felt, at
the time the order to continue working was given, that the additional work
would require another shift to complete. The complainant and Mr. Jones
were the miners in the best position to determine how much coal remained
to be mined and how long the work would take, as they were directly
responsible for cutting, drilling and shooting the coal face. Recognizing
the respondent's attempts to establish through the testimony of Mr. Miller
that it was unreasonable for the complainant to believe the extra work
would have taken more than a couple of hours, the complainant cites the
testimony reflecting disagreement as to how many of the remaining fenders
would have been cross-cut in completing the pillar-pulling process, but
emphasis the fact that the complainant's belief that the additional work
to be done would have taken another shift was based on the amount of coal

438

remaining at the end of the regular shift, and was also based on the
practices respondent regularly used in extracting the coal. Because
the two additional fenders were regularly cross-cut, complainant maintains that it was reasonable for him to assume that they would be crosscut again that night.
The complainant notes that the parties are in agreement that the
miners who continued to work on August 6th after his discharge labored
for an additional 5 hours, or until approximately 3:00 a.m. However,
complainant also notes that whether the pillar row was finished during
that 5 hour period is debated. Complainant asserts that while Eddie Miller
and Charles Cody testified that it was (Tr. 323, 389-390), Bill Smith
testified that there was still several hours' worth of work to do when
the crew finally left the mine early the next morning (Tr. 196), and
Superintendent Cochran testified that he understood all of the coal was
not removed that night, and that the Monday morning shift finished the
job (Tr. 128-129). This testimony was confirmed by Bill Smith (Tr. 201-202).
Johnny Jones likewise testified that he had been told by Elmer Gent, Eddie
Miller's immediate supervisor (Tr. 134), that it took the company a shift
and a half to finish taking the coal (Tr. 446). However, the complainant
maintains that whether or not the pillar row was totally pulled that
night is not crucial to the determination of this matter since the fact
is that he knew he was being required to work a lengthy overtime period,
and the proof shows that a lengthy overtime period was indeed worked.
In summary, the complainant maintains that the circumstances surrounding
his work refusal were as follows: he had already worked a full 8 hour shift,
during which time he worked continuously performing two jobs; at the end
of the shift he was both mentally and physically exhausted; the work he
was performing, pillar-pulling, is more hazardous than advance mining
and requires a miner to be especially alert; he was not ordered to continue
working for a specific amount of time, but rather until the entire pillar
row was pulled; he knew the work he was ordered to do would require several
additional hours (and, in fact, a lengthy overtime period was worked);
and he was too mentally and physically exhausted to perform that work.
Clearly, under these circumstances, it was reasonable for him to believe
that his safety would be jeopardized by continuing to work until the
pillar row was finished.
In further support of his belief that his work refusal was reasonable,
complainant cites his own testimony that he did not believe it would be safe
for him to continue working (Tr. 304-305), the testimony of Charles Cody,
a loading machine helper on another section who was called as a witness
by the respondent and confirmed that on occasion he had been so exhausted
from working his regular shift that he decided not to work overtime when
requested to do so by the company (Tr, 398), Mr, Cody's testimony that
if he were "dead tired" and "didn't feel alert" he would not want to be
on a pillar section, and the testimony by Mr. Cochran that he would not
expect anyone at the mine to work double shifts 13 or 14 hours pulling

439

pillars. because they become fatigued, loose efficiency, and may "become
an accident going to happen somewhere" (Tr. 121-123). Recognizing
that Mr. Cochran's later testimony in response to bench questions was
somewhat inconsistent on these points, complainant nonetheless argues
that it supports his conclusion that his safety concern was a reasonable
one. Complainant also cited the testimony of Inspector Lowers that each
person knows his own limitations, and that he (Lowers) would personally
not work 16 hours on a pillar section (Tr. 178, 184).
Complainant concludes his arguments in support of his case by
asserting that the respondent's arguments that his work refusal due to
exhaustion does not merit the Act's protection because (1) the work
refusal did not involve the violation of a mandatory safety standard;
and (2) the claim of exhaustion is "too subjective" in nature (Tr. 97-100),
are not supported by case law or the legislative history of the Act.
Moreover, complainant states that both arguments contradict the intent
of the Act, which is to protect the safety and health of miners, and
therefore must be rejected.
In further support of his arguments, complainant cites the
intent of Congress that the Act be broadly interpreted to
afford protection for miner's for safety related work refusals. In
response to the respondent's arguments that a claim of exhaustion is "too
subjective", complainant points out that while this is true of almost all
coal mine safety complaints, in his case common sense dictates that if
he is too exhausted to work, to require him to do so presents a hazard
both to him and to his co-workers. Complainant notes that he does not
claim, nor does he expect me to hold, that a miner's claim of exhaustion
must alwasy be deemed protected activity. Nor does he expect me to strictly
define when a work refusal due to exhaustion is deserving of the Act's
protection. However, on the facts of his case, where he has shown that
he was exhausted after having worked continuously for a full shift in a
uniquely demanding work environment, was faced with the prospect of
several hours additional work, and honestly believed he could not perform
that work safely, complainant maintains that it would be inequitable
to find that the respondent had the right to force him to make a choice
between his safety or his job. Complainant asserts that this is particularly
true in light of the fact that the foreman who discharged him admitted
that it would be "too dangerous" to require an exhausted miner to continue
to work on a pillar section after the miner had already completed a shift's
work (Tr. 359). Moreover, complainant argues that it would be anamalous
for the Act to protect miners who are discharged for complaining about
filthy or inaccessible restroom facilities at a mine - MSHA ex rel. Johnson
v. Borden, Inc., 3 FMSHRC 926 (1981); Edwards v. Aaron Mining, Inc.,
3 FMSHRC 2630 (1981) - yet not protect miners who cannot safely perform
a work assignment due to fatigue.
legislat~ve

Regarding respondent's argument that his claim of exhaustion is "too
subjective" to be afforde.d protection, complainant contends that the belief
underlying his work refusal was no more subjective than numerous other

440

beliefs that have been protected by the Commission, and, in fact, was
not as dependent on subjective belief as the respondent alleges. In
support of this argument, complainant cites MSHA ex rel. Pasula v.
Consolidation Coal Co., 2 FMSHRC 2786 (1980), rev'd on other grounds sub
nom. Consolidation Coal Co. v. Marshall, 663 F.2d 1211 (3d Cir. 1981),
where the complainant refused to continue operating a continuous mining
machine which he claimed gave him a headache, made his ears hurt, and
made him nervous. While a noise standard, pursuant to the Act does
govern permissible "dba" limits, the Commission found that the machine
in question had not been in violation of the standard. Nonetheless,
Pasula's work refusal due to his subjective head pain was granted
protection.
Complainant also cites the case of MSHA ex rel. Pratt v. River
Hurricane Coal Co., 3 FMSHRC 2366 (1981), where a miner's refusal to
extinguish a lead-acid battery fire in a scoop, based on his subjective
belief that the batteries could explode, was deemed protected activity
despite·the fact that the Judge found that the complainant's good faith
fear of a battery explosion was unfounded.
In response to the respondent's arguments at hearing that his claim
of exhaustion must be based on "something concrete", and that he must
show tha.t he was "confronted with certain facts or circumstances which
give rise to an indication that there is a hazard" (Tr. 98, 100),
complainant maintains that he was faced with a combination of circumstances
which placed his safety in jeopardy, namely -- the number of hours he
had already worked, how strenuously he had labored, the type of work he
had performed, the type of overtime work he would have been required to
perform, and the amount of work that he would have been required to do.
Complainant submits that all of these critical factors are capable of
objective, ascertainable proof, and that they were subject to examination
by the respondent at hearing. However, complainant asserts that the
respondept chose to argue its case on the basis of allegations rather
than pr.oaf, and therefore its claim that his good faith work refusal is
too subjective in nature should be rejected.
Cemplainant cites the testimony of Mr. Cochran at pgs. 121-122 of
the trial transcript in further support of his argument that company policy
did not ·intend for miners to work excessively long hours on a pillar
section. Complainant points to Mr. Cochran's testimony that when he explained
the pillar-pulling plan to miners at company safety meetings prior to
beginning work on a pillar section he never said anything about staying
4 or 5 hours overtime.
Comp-lainant submits that his case is not a "mixed motivation" case
where ~espondent's actions against him were motivated both by his protected
activity and also by any asserted separate unprotected activity. Complainant
asserts that respondent's arguments at hearing that "an inference can
be draw'.' that he shut his drill down and removed it from the working
section' at the time of his work refusal (thus causing a "deliterious affect
on production"), and that he also "attempted to disrupt the entire work
force" should be rejected because the respondent introduced no probative
evidence whatsoever to support either of these claims.

441

Although the complainant admits that he had removed his equipment
from the work area and shut it down (Tr. 73), he points out that this took
place at the completion of his regular shift when he had finished operating
the equipment, and that he did nothing unusual or out of the ordinary
with his equipment that night (Tr. 81-82, 105-106). He also points out
that his testimony in this regard was confirmed by Bill Smith (Tr. 200),
and that Eddie Miller admitted that he had ordered the entire crew out
of the mine at the end of the regular shift (Tr. 318). Thus, complainant
argues that he had no choice but to shut off his machine.
With respect to any "inference" that the complainant may have conspired with the three other miners to disrupt the work force, complainant
asserts that the respondent failed to present any evidence to support this
allegation. And, while there was testimony that two of the discharged
miners made some disparaging comments to company management or to the
others who chose to work, complainant points out that there is absolutely
no testimony or evidence that he was a party to this conduct.
In conclusion, the complainant points to the testimony by Raymond
Cochran and Eddie Miller that he was discharged for refusal to work
(Tr. 140, 142, 322), and no other reasons were mentioned. In view of
all of the circumstances presented in this case, complainant maintains
that his case is not a· mixed motivation case, and that the only conduct
in issue is whether his work refusal is protected activity under the Act.
He concludes that he was discharged by the respondent on August 6, 1981,
and denied reinstatement on August 11, 1981, because of his good faith
refusal to work under conditions he reasonably believed threatened his
safety.
Respondent's Arguments
In its post-hearing brief, respondent summarizes the testimony of
all of the witnesses who testified in this case, and advances the
proposition that in resolving this case, one must first determine the
credibility of complainant's assertion that he refused overtime work
because he was fatigued. Respondent notes that the complainant is a 26
year old man who appears to be in good health and physical condition, and
that under these circumstances respondent notes that it is not surprising
that he did on various occasions work between seventy (70) and seventy-five
(75) hours per week and that he did, on occasion, work two (2) consecutive
shifts for a total of sixteen (16) hours continuous mining. Respondent
asserts that during the week preceding the week in which he was fired,
complainant had only worked forty (40) hours, and that during his final
week of employment he worked four (4) days, including the date on which
he was discharged. At the time of his termination, he had only worked
twenty-eight and one half (28-1/2) hours during that particular week. Thus,
respondent concludes that on August 6, 1981, the complainant had both the
pjysical and mental ability to, as did his co-workers, work until 3:00 A.M.,
or, for that matter, complete the second shift.

442

Respondent states that had the complainant remained and worked a
full shift overtime, he still would not have surpassed forty (40) hours
during that given week and, accordingly, he would not have been entitled
to overtime pay at the rate of one and one half (l-1/2) times regular
pay. Respondent suggests that Johnny Jones, by his own testimony,
second guessed the company and felt that it would not be unsafe to cease
mining in that particular row of pillars and return to them on the next
regularly scheduled work day, and that this must have been his primary
motive in refusing overtime work.
Respondent argues that an ultimatum such as was given to the four
miners who were fired can invoke a strong response and a spirit of
rebellion, and that this is especially true when an individual, as did
the complainant, believed "rumors" that other miners who had previously
refused to work overtime under threat of discharge, were able to retain
their jobs. Respo.ndent argues further than in "all likelihood", the four
miners fired on the night of August 6, 1981, were acting in concert since
their actions are typified by the remarks made by Johnny Jones as he left
the mine and that the profanity which he used was an attempt to arouse
strong emotions within the other employees and to discourage them from
remaining on the job.
Respondent asserts that the complainant knew that requests for overtime
work must be honored, and that from his first day of employment he had
an employee's handbook which stated that a refusal to perform the assigned
work would result in an immediate discharge. Respondent suggests that
while in attendance at meetings with Raymond Cochran, complainant must
have heard him state that employees would, on occasion, be required to
remain and complete a row of pillars.
Although respondent conceded that the complainant had no other problems
with mine management, and that the parties are in agreement as to the reason
that he was fired, respondent argues that his "work history also plays
a part in the analysis of his claim". In support of this assertion,
respondent states that although only 26 years of age, complainant has been
employed by 6 different employers, the longest period of employment being
for 2-1/2 years.
Respondent asserts that its legitimate business interests in
requiring its employees to work overtime is made clear by the testimony
in this case, and that even the complainant's own witnesses acknowledge
the necessity of completing a row of pillars once they are begun. Respondent
concludes that when all of the facts are analyzed one readily concludes
that the complainant was not so fatigued at the end .of his regular shift
to work overtime; rather, he did not want to work overtime for staright
pay, did not want to be "bossed" by mine management, and had heard of other
employees disregarding a similar direct order and being permitted to remain
in the respondent's employ. However, having refused to work and being
terminated, respondent concludes that the complainant "fell upon this
scheme for reacquiring the job abandoned by him".

443

Respondent argues further that, even assuming that the complainant
was in fact too tired to continue with overtime work, the complaint
must still fail because such an assertion involves a highly subjective
state of facts known only to the complainant. Respondent asserts that
rhe purpose of the Act "did not run to such highly subjective personal
situations, but is intended to enlist the miners aid in enforcing the
Act and to insure a safe work place within which the miner might function."
Respondent concludes that the complainant has failed to show by a
preponderance of the evidence that he refused to work the requested overtime hours because he was too tired, and that "it is obvious that this
man was motivated by other reasons and only fell upon the guise of fatigue
after he had lost his job".
Findings and Conclusions
The critical issue in this case is whether Complainant Eldridge's
refusal to work beyond his normal work shift because he was "too tired"
is protected by section 105(c) of the Act. Refusal to perform work is
protected under section 105(c)(l) if it results from a good faith belief
that the work involves safety hazards, and if the belief is a reasonable
one. Secretary of Labor/Pasula v. Consolidation Coal Co., 2 FMSHRC
2786, 2 BNA MSHC 1001 (1980), rev'd on other grounds, sub nom Consolidation
Coal Co. v. Marshall, 663 F.2d 1211 (3rd Cir. 1981); S~et;;y of Labor/
Robinette v. United Castle Coal Co., 3 FMSHRC 803, 2 BNA MSHC 1213
(1981); Bradley v. Belva Coal Co., 4 FMSHRC 982 (1982). Further, the reason
for the refusal to work must be communicated to the mine operator. Secretary
of Labor/Dunmire and Estle v. Northern Coal Co., 4 FMSHRC 126 (1982).
In Pasula the Commission established in general terms the right of
a miner to refuse work under the Act, but it did not attempt to define
the specific contours of that right. The Fourth Circuit Court of Appeals
which reviewed Pasula discussed in detail the right of a miner to refuse
work, and agreed that such a right generally exists. The Court stated
as follows at 663 F.2d 1216-1217, n. 6:
Thus, although we need not address the extent
of such a right, the statutory scheme, in conjunction
with the legislative history of the 1977 Mine Act,
supports a right to refuse work in the event that the
miner possesses a reasonable, good faith belief that
specific working conditions or practices threaten his
safety or health.
In several decisions following Pasula, the Commission further refined
"work refusals" by miners based on certain claimed safety hazards. In
MSHA ex rel. Thomas Robinette v. United Castle Coal Company, 3 FMSHRC 803,
April 3, 1981, the Commission ruled that any work refusal by an employee
on safety grounds must be bona fide and made in good faith. "Good faith"
is interpreted as an "honest belief that a hazard exists", and acts of
deception, fraud, lying, and deliberately causing a hazard are outside the

"good faith" definition enunciated by the Connnission. In addition, the
Commission.held that "good faith also implies an accompanying rule
requiring validation of reasonable belief", but that "unreasonable,
irrational or completely unfounded work refusals do not connnend themselves
as candidates for statutory protection".
In Robinette, the Commission, in fashioning a test for the application
of a "good faith" work refusal, adopted a "reasonable belief" rule,
which is explained as follows at 3 FMSHRC 812:
More consistent with the Mine Act's purposes
and legislative history is a simple requirement that
the miner's honest perception be a reasonable one under
the circumstances. Reasonableness can be established
at the minimum through the miner's own testimony as to
the conditions responded to. That testimony can be
evaluated for its detail, inherent logic, and overall
credibility. Nothing in this approach precludes the
Secretary or miner from introducing corroborative physical,
testimonial, or expert evidence. The operator may
respond in kind. The judge's decision will be made on
the basis of all the evidence. This standard does not
require complicated rules of evidence in its application.
We are confident that such an approach will encourage
miners to act reasonably without unnecessarily inhibiting
exercise of the right itself.

*

*

*

*

*

*

*

*

*

*

*

*

In sum,we adopt a good faith and reasonableness
rule that can be simply stated and applied: the miner
must have a good faith, reasonable belief in a hazardous
condition, and if the work refusal extends to affirmative
self-help, the miner's reaction must be reasonable as well.
In MSHA ex rel. Michael J. Dunmire and James Estle v. Northern Coal
Company, 4 FMSHRC 126, February 5, 1982, the Commission defined further
the scope of the right of a miner to refuse work under the Act. The
case concerned two miners who refused to continue working because of
certain perceived safety concerns. The company fired the miners for
having "walked off their jobs", an action which the company "took as a
quit on their part". The Connnission held that if the walk off was a
protected refusal to work, the termination over it was unlawful; if it
was not protected, the termination was legal. In discussing and further
refining the refusal to work, the Connnission asserted that a statement
of a health or safety complaint must be made by the complaining miner,
and it adopted the following requirement in. this regard, at 4 FMSHRC
133:

445

Where reasonably possible, a miner refusing work
should ordinarily communicate, or at least attempt to
communicate, to some representative of the operator his
belief in the safety or health hazard at issue. "Reasonable possibility" may be lacking where, for example,
a representative of the operator is not present, or
exigent circumstances require swift reaction. We also
have used the word, "ordinarily" in our formulation to
indicate that even where such communication is reasonably
possible, unusual circumstances -- such as futility -may excuse a failure to communicate. If possible, the
communication should ordinarily be made before the work
refusal, but, depending on circumstances, may also be
made reasonably soon after the refusal. (Emphasis added)
The res judicata question
In its Answer to the discrimination complaint, filed April 5, 1982,
respondent stated, inter alia, that "the complainant was discharged from
his job for improper actions and misconduct on the job, including, but
not limited to, disobeying direct orders from his immediate supervisors".
Respondent goes on to state that Mr. Eldridge alleged discrimination only
after he was discharged and should be estopped from filing his discrimination
complaint with this Commission. Respondent also asserted that a prior
state unemployment insurance commission decision of February 4, 1982,
which denied Mr. Eldridge's compensation claim is res judicata and constitutes
a bar to the present discrimination complaint. Respondent does not elaborate
further on this question in its brief, and at the hearing, the parties advised
that Mr. Eldridge's appeal of his denial of unemployment benefits is pending
in, a state court.
Mr. Eldridge's state unemployment compensation claim was denied in
a decision rendered on November 5, 1981, by a State of Kentucky referee
who heard his case. His appeal of that decision was denied by the State
Unemployment Insurance Commission in an Order entered February 4, 1982
(copy attached to the respondent's Answer filed in the instant case). The
referee found that Mr. Eldridge had voluntarily quit his employment without
good cause attributable to that employment. The appeals commission however
rejected the referee's conclusion of law in this regard, and its rationale
for doing so is stated as follows in its Order:

* * * *'Whether a separation from employment is
a discharge or quitting is determined by which
party's actions initiated the separation from the
employment. If the employer initiates it, the separation is a discharge. If the worker does so, it is
a quitting. In this case it is an indisputable fact
that the employer initiated the separation.
Misconduct has been defined as any act or omission by
a worker which demonstrates a willful, wanton or
reckless disregard for the legitimate business interests

448

of the employer. Insubordination is an act of mis~onduct.
Insubordination consists of the unjustified
refusal to comply with a reasonable request or order
of a superior. The request that claimant work overtime
in an effort to remove all coal possible from the pillars
was both feasible and practical. Claimant, an experienced
miner, admitted he was aware of the necessity of extracting
the coal prior to a long week-end so that if the roof
collapsed the coal would not be lost to the employer.
He had no physical limitations, thus his refusal to work
the overtime necessary to complete the task constituted
a deliberate or willful disregard of the employer's
legitimate business interests. Accordingly, such action
is sufficient to warrant a finding of misconduct.

* * * It is now held the claimant was discharged from
his most recent employment for reasons of work connected
misconduct.
In the prior state proceeding, it appears that the initial decision
denying his claim was based on a finding by the hearing officer that
Mr. Eldridge had quit his job. On appeal, the state commission found
that this was not the case. It found that Mr. Eldridge had been fired
for misconduct (insubordination) for refusing to follow a legitimate
management directive to work overtime, denied his claim because of work
connected misconduct, and rejected the hearing officer's finding that he
had quit his job.
It does not appear from the record here that Mr. Eldridge raised any
"safety concerns 11 before the state unemployment commission referee who
heard his initial claim and rendered his decision on November 5, 1981. Nor
is there anything to suggest that he raised this issue during his appeal
of that decision which was finalized by the state board's order of
February 4, 1982. MSHA's denial of his discrimination complaint was
communicated to him on December 14, 1981, when he received a letter
notifying him of this decision, and his complaint with the Commission
was received on January 18, 1982. Although Mr. Eldridge's failure to
raise the issue in the state proceeding lends some credence to respondent's
assertion that his 11 safety concerns" were an afterthought, this question
must be decided within the parameters of the Pasula and Robinette decisions.
The facts on which a state agency denies one unemployment compensation
claims are different from those which must be considered under the Act.
If the issues and facts presented in the state proceeding are identical
to those presented in cases considered under the Federal statute, the
Commission has suggested that the doctrines of res adjucata and collateral
est'oppel may be available, Frederick .G. BradleyV. Belva Coal Company,
4 FMSHRC 982, .June 4, 1982, at pgs. 986-991). The Bradley case concerned
a state proceeding before the West Virginia Coal Mine Safety Board of
Appeals which considered the miner's claims of discrimination under a
state coal mine safety law. Even so, the Commission affirmed Judge Broderick's

·'

4411

ruling that no weight should be accorded the state decision of no
discrimination, 3 FMSHRC 921, at pg. 921, and 4 FMSHRC 991.
In the instant proceeding, the full transcript of Mr. Eldridge's
hearing before the state referee and the referee's full decision are not
in evidence. The parties used certain transcript portions and references
for impeachment and credibility purposes, and it seems clear to me that
the issues regarding Mr. Eldridge's "good faith", his "motivations", and
the "reasonableness" of his work refusal must be decided on the basis of
the Pasula and Robinette guidelines. Under the circumstances, respondent's
assertions of res adjudicata and collateral estoppel are rejected and denied.
The alleged "concerted action" and "interruption of production"
Respondent's proposed finding VII that the four employees fired
by the respondent on August 6, 1981, were acting in concert in the refusal
to work the additional hours, and that they attempted to discourage,
dissuade, and intimidate the remaining employees from returning into the
mine is rejected as unsupported by any credible evidence or testimony.
Although it may be true that Mr. John Jones may have cursed or made some
disparaging remarks about mine management, and that someone may have
referred to those miners who opted to go back to work as "chicken",
and one man felt intimidated, there is absolutely no evidence that
Mr. Eldridge was a party to any of this.
There is no evidence to support the respondent's assertion that
the four discharged miners acted in "concert" or engaged in any conspiracy
to disrupt or intimidate the work force. It seems to me that if this
were in fact the case, the respondent would have presented some credible
evidence to support this at the hearing. In addition, since it is logical
to assume that "conspiracy" type work stoppages and intimidation of the
work force on the part of miners are matters more serious than work
refusals, it seems strange to me that the respondent did not discharge
the four miners in question for those reasons, rather than for their
refusal to work the requested overtime, as it did in this case.
Mr. Miller's speculation that the four discharged miners were
acting in concert was based on his observations that "they rode together,
and just stayed together, and just hung together". Mr. Eldridge's
testimony that he did not car pool with any of the three discharged miners
and drove to work alone was not rebutted by the respondent, and although
Mr. Eldridge did state in his deposition that one of the discharged miners
rode to work with him on the evening of the discharge, he also indicated
that he left work alone.
In its proposed finding VIII, the respondent asserts that Mr. Eldridge's
refusal to continue working additional overtime hours made it necessary
for management to cease all operations in the section, remove the miners
to the outside, secure replacements for those who refused to stay, and return
the force into the mine, all to the delay and additional expense of
respondent and hindrance of the production of coal.

448

The record in this case reflects that Mr. Eldridge's refusal to
work the extra hours came at the end of his regular work shift, and
that he advised the section foreman shortly before the shift ended
that he was too tired to continue working. When the section foreman said
nothing further, Mr. Eldridge began to secure h.is equipment and again
advised the foreman that he was too tired to continue working. Thus,
Mr. Eldridge's work refusal came at the end of the work shift. The
decision to take the entire crew out of the mine was made by mine management,
and Mr. Miller conceded that since it was the end of the shift, and after
section foreman Eli Smith advised him that some of the men were coming
out of the mine, he instructed the foreman to bring them all out.
The "overtime pay" issue
During the course of the hearing, respondent's counsel suggested
that Mr. Eldridge's motivation for refusing to stay over and work the
additional hours was based on the fact that he would only be compensated
straight time, rather than overtime. Since Mr. Eldridge had only put in
approximately 32 hours at the close of his normal shift on Thursday, had
he opted to stay and work as requested by mine management, he would only
have been compensated with regular pay for the ensuing eight hours
(Tr. 94·-96).
Respondent's argument that Mr. Eldridge's refusal to stay and work
was based on the fact that he knew he would only be compensated for
straight time, and not at overtime rates, thus raising an inference that
Mr. Eldridge's work refusal was based on monetary considerations. Mr. Eldridge
denies that this was the case, and in fact asserted that he had no idea
as to how many hours he had worked, and that the matter of compensation
never entered his mind.
The evidence establishes that during the period of the discharge,
the mine was only operating on a four day week. Although it is true that
the respondent's employee handbook states that the "work week" commences
at 12:01 a.m. on Thursday, the handbook (exhibit R-1, pg. 5), also states
the following:
Most employees will work regularly scheduled shifts
on Monday through Friday. A few employees may work on
a regular work week of Tuesday through Saturday rather than
~fonday through Friday.
At times it may be necessary to
work other than regularly scheduled hours in which case
your supervisor will notify you as much in advance as
possible so that you may plan accordingly.
With regard to the payment of overtime pay, pg. 7 of the handbook states:
Sun Fire will pay time-and-one-half for all hours worked
over 40 in one week. * * * If the needs of the company

449

dictate, management may be forced to reschedule
working hours or require overtime work. We will
give you as much advance notice as possible.
(Emphasis added)
In response to an interrogatory served on the respondent by
complainant's counsel for information as what period of time constituted
a "work week" for the company, respondent's counsel simply referred to
page 5 of the employee handbook, a copy of which had been given to the
complainant. Complainant's further interrogatory as whether the company's
"work week" was altered anytime during Mr. Eldridge's employment, including
a request for the date(s) of any such change and any "daily sequence" which
may have constituted the new "work week", was not answered.
Respondent's handbook references to the work week and pay for overtime
are somewhat confusing and lend themselves ~o different interpretations.
While the term "work week" is defined as commencing on a Thursday, the
handbook also indicates that work shifts may run from Monday through Friday,
and that some employees may be required to work a regular work week
of Tuesday through Saturday, rather than Monday through Friday. The
provision dealing with overtime pay states that overtime will be paid for
all hours worked over 40 in one week. Thus, one may conclude that employees
are compensated for overtime work when they work over 40 hours during any
of these combinations, and that if an employee's scheduled work runs from
Monday through Friday, as was the case here, any hours over 40 during
that time frame are compensable as overtime.
Mr. Cochran testified that mine employees were only paid time and
one-half pay for hours exceeding forty in number during any given work
week (Tr. 138). Billy Smith, one of the miners who stayed, could not
recall whether the men who stayed were paid any additionai hour overtime
pay. He did confirm that many times when he worked overtime, he was
paid overtime rates for any work over 40 hours, but that on the evening
in question, the men who stayed would have been paid straight time because
they had not at that point in time put in 40 hours. Roger Miller, another
miner who stayed, could not recall whether he was paid straight time,
nor could he recall how many hours he had already put in during the week
in question.
At hearing, the parties were in agreement that in general there has
been no disputes or controversies between the miners and management over
the question of working overtime, and that as far as counsel are concerned
this case does not involve any issues concerning "enchantment or disenchantment
singularly or collectively" with regard to overtime work (Tr. 104).
Eddie Miller testified that company policy dictated that if an employee
stayed and worked an extra hour on overtime, he was given an additional
hour (Tr. 322). He also stated that he gave the crew who did stay and work
overtime "an hour and a half" (Tr. 321). He later testified that the normal
shift ended 9:45 p.m., and that the men who stayed and worked the overtime
until 3:00 a.m., an additional five hours, were actually paid for six hours.

400

When asked whether the men are paid an extr.a hour for each additional
hour of overtime, or whether they would be paid an extra hour for 15
hours of overtime, he responded that they would be paid "maybe two"
extra.
Mr. Miller testified that the normal work shift ended at 9:45 p.m.
He also indicated that he did not tell the men that they were being paid
for an additional extra hour, and they were not aware of it (Tr. 339).
He confirmed that the men who stayed beyond the normal eight hour shift
were credited for working a total of 14 hours on the day in question
(Tr. 341), but he did not say that they were compensated at the overtime
pay rate.
After careful review of the testimony and evidence adduced in this
case I cannot specifically conclude that the crew who stayed and worked
were in fact compensated at the actual overtime rate of pay for the extra
time in question. A copy of the weekly time record (exhibit C-2), merely
shows the total hours worked for two weeks. Respondent did not call the
time keeper, Eli Smith to testify, nor did it produce any evidence as to
precisely how much the men were in fact paid for the extra work. However,
it would appear from all of the testimony that the men were paid at the
straight time rate, with an extra "bonus" of an hour's pay as authorized
by Eddie Miller.
I find no credible testimony or evidence to support the inference
that Mr. Eldridge's refusal to stay and work the overtime hours was based
on his belief that he would only be compensate~ for straight time. Since
the mine was on a "short week", and he had only worked less than 40 hours
when asked to stay over, one could also speculate that he would normally
want to stay and work the additional hours, thus giving him a total of
40 hours, for his normal work week shift. In addition, the time record
reflects that Mr. Eldridge worked a full 40 hour week the week before
the discharge. The record also reflects that he was credited with 28 1/2
hours of work through Wednesday, the day before his discharge, and that
on Tuesday he worked 9 hours, one of which was on "overtime" when he
stayed over at mine management's request. It seems illogical to me that
a miner who otherwise earned pay for a full 40 hour week, when faced with
a credit of only 28 1/2 hours at the end of his scheduled weekly shift would
turn down an opportunity to earn additional hours of pay. Of course,
it is altogether possible that in a non-union mine, management could
manipulate the work week so as to avoid paying overtime rates, but neither
party has advanced any arguments to support this speculation on my part,
and they agreed that the question of overtime as such is not an issue.
On the basis of the foregoing findings and conclusions, respondent's
assertion that Mr. Eldridge refused to work overtime because he knew
he would not be paid at the overtime pay rate is rejected.

One of the crucial questions in this case is whether requiring a
miner who claims he is "too tired" or "physically and mentally exhausted"

451

to continue working beyond his normal work shift is an unsafe or hazardous
practice. Assuming that the answer to this question is in the affirmative,
the next question is whether the individual's claims in this regard
constituted a safety complaint which has been communicated to mine management. Leaving aside for the moment the question as to whether the facts
of this case support Mr. Eldridge's claim that his asserted physical
condition constituted a hazardous safety condition, I will first address
the question as to whether the record supports a finding that Mr. Eldridge
did in fact communicate his asserted safety concern to mine management
before the final decision was made to discharge him.
The facts in this case reflect that the mine in question is a nonunion mine, and the case does not involve a complaint made by a miner to
MSHA. In any event, in a case decided under the 1969 Coal Act, Taylor
Adkins and Fred Hunt v. Deskins Branch Coal Company, 2 FMSHRC 2803,
October 23, 1980, the Commission ruled that "in a non-union mine without
established procedures for reporting complaints, as was the situation
here, a miner's notification to any mine official brings the miner within
the protection of section llO(b)." Respondent's Employee Handbook,
exhibit R-1, does contain information concerning employee grievance
procedures. Page 18 of the handbook advises employees to "ask" and not
"guess" i.f they have any doubts regarding safety matters. Page 21
cautions employees that they must understand and abide by company, state,
and federal safety rules, and that any questions in this regard are to
be discussed with a supervisor. Respondent's position on this issue is
that at the time Eddie Miller informed the crew that any miner who opted
to pick up his check and leave the mine would no longer be needed by
the company, Mr. Eldridge did not advise Mr. Miller that he was "too tired",
and that only after coming to the realization that he was out of a job,
Mr. Eldridge fell on a "scheme" to get his job back. My evaluation of
the testimony and evidence on this question follows below.
Mr. Eldridge testified that approximately 35 minutes before the end
of his normal shift he advised his section foreman Eli Smith on at least
two occasions that he was too tired to stay and continue pulling the row
of pillars that the crew was working on. He told him this when he first
learned that outside mine foreman Eddie Miller expected the men to stay and
finish the pillar work, and he told him a second time after he had secured
his equipment and was told that Mr. Miller wanted the crew out of the
mine. Billy Smith, Eli's brother, and Mr. Eldridge's fellow crew-member,
confirmed that he heard Mr. Eldridge tell Eli Smith that he was too tired
to stay late and work the extra time. John Jones, one of the miners who
was also discharged for refusing to stay over and work, testified that
he too heard Mr. Eldridge tell Eli Smith that he was too tired to work, and
that Mr. Eldridge also told Eddie Miller that he was too tired to work
when they were in the lamphouse.
Mr. Eldridge testified further that when he returned to the mine
on the'Tuesday following his discharge for a meeting with company manager
Bobby Morris and mine superintendent Raymond Cochran, he explained to

452

Mr. Morris that he had been too mentally and physically exhausted to
keep on working after the conclusion of hiw work shift the previous
Thursday evening, but that Mr. Morris nonetheless upheld his discharge.
John Jones, who was also present at the meeting, confirmed that Mr. Eldridge
told Mr. Morris that he was too tired to work anymore, and Mr. Cochran
confirmed that during the meeting Mr. Eldridge had in fact explained to
Mr. Morris that he had been too exhausted to continue working anymore
at the end of his shift the previous Thursday evening. Mr. Cochran
stated that he interpreted Mr. Eldridge's assertion that he was "too
tired" to mean that he was physically unable to continue working. Mr. Cochran
also indicated that during the Tuesday meeting he asked Mr. Morris to
put the four discharged miners back to work, but that Mr. Morris refused
and made some statement that if he did he "would lose control over them".
Mr. Cochran also testified that section foreman Eli Smith told him that
he saw no need to keep the crew over to pull pillars and that he tried
to communicate this fact to Foreman Miller on Thursday. Mr. Cochran
also testified that during the Tuesday meeting, Mr. Eldridge was the
only one who offered any excuse for refusing to work the requested extra
time, but that the other three discharged miners said nothing.
Mr. Eldridge's testimony that he specifically told section foreman
Eli Smith that he was too tired to continue working beyond his normal shift,
is corroborated by the testimony of John Jones and Billy Smith.
Eddie Miller's denials that Mr. Eldridge ever told him that he was too
tired to work beyond his normal shift is in direct conflict with the
corroborative testimony of John Jones, who confirmed that Mr. Eldridge
told Eddie Miller that he was too tired, and that he did so in the
lamp house.
Neither Bobby Morris or Eli Smith testified in this case. Further,
while there were other miners present in the lamphouse on Thursday evening
when Eddie Miller delivered his ultimatum that those who picked up their
checks no longer had a job, respondent presented no testimony from any
of them to corroborate Eddie Miller's assertion that Mr. Eldridge said
nothing. Although Billy Smith left the mine with the crew when they were
ordered out by Eddie Miller, he testified that he was not with the group
when Mr. Miller spoke to them (Tr. 198). Roger D. Miller, who was also
present in the lamphouse when Mr. Miller spoke to the crew, said nothing
about any statements by Mr. Eldridge and no testimony was elicited from
him with regard to this question.
In his deposition of May 7, 1982, and in response to questions from
respondent's counsel, Mr. Eldridge stated that on August 6, 1981, he told
Eli Smith and Eddie Miller that he was too tired to stay and work the
requested overtime. He also indicated that August 6th was a regular payday.
He also stated that after he picked up his check he left the mine in his
own car", and that miner Joe Engle who rode with him to work that day,
left with someone else. He confirmed that the next regularly scheduled
work day for the mine would have been the following Monday. With regard

453

to the meeting held after his discharge, Mr. Eldridge stated in his
deposition that he and the other discharged miners went to the mine
on the following Monday and met with Raymond Cochran, but that Bobby Morris
was not there. Mr. Cochran arranged for another meeting for either Tuesday
and Wednesday, and at that meeting Mr. Morris was present, along with
Mr. Cochran and the other discharged miners. Mr. Eldridge stated further
that he told Mr. Morris and Mr. Cochran at that time "I was too mentally
and physically exhuasted to continue to work another eight-hour shift
that night. I had put in a hard shift and it wouldn't be safe for me
or anybody else", and that "they still said they didn't need us".
Eddie Miller denied that Mr. Eldridge ever told him that he had
been too tired to continue working beyond his normal shift on Thursday
evening. He denied that Mr. Eldridge advised him that he was too tired during
the meeting with the men in the lamphouse, and he also denied ever meeting
with any of the four discharged miners after they were fired on Thursday.
He stated that once they picked up their checks in the lamphouse "that
was the end of it" as far as he was concerned. Mr. Miller indicated
that if Mr. Eldridge did state that he was "too tired" to continue working,
he (Miller) did not hear it. Mr. Miller also indicated that if any
miner ever came to him and advised him that he was too tired to stay on
and continued pillar work he would "work something out" (Tr. 358). He
also indicated that had Mr. Eldridge told him that "I would have worked
something out so he could leave and go home and rest" (Tr. 358). He
explained this answer by stating further that under these circumstances
"if he tells me that he's absolutely too tired to stay and work, then
he would just be accident prone, I guess", and that "it would be too
dangerous for him to go back in" (Tr. 359).
In response to an Order issued by Chief Judge Merlin on April 2, 1982,
complainant submitted a copy of his original discrimination complaint
filed with MSHA on October 2, 1981. Mr. Eldridge's signed statement of
October 2, 1981, contains the following statements:
I had already worked an eight-hour shift pulling pillars,
and I told management that I was too exhausted to continue
working. I was told that if I did not stay until all of
the pillars were pulled that I need not return to work on
Monday (my next scheduled work shift). I was fired by
Eddie Miller, the Mine Foreman, when I refused to continue
working. I subsequently met with Bobbie Morris, the Sunfire Manager on Tuesday, August 11th, regarding my discharge.
I told Hr. Horris that I had been too mentally and physically
exhausted and wouldn't have been alert enough to continue
working, but Morris upheld the discharge.
The credibility of the witnesses who testified in this proceeding
is most critical in any determination by me as who is telling the truth
and who is not. Mr. Miller testified that when he spoke to the men in
the lamphouse after he ordered them out of the mine, he told them that
it was necessary for them to stay and finish the row of pillars. While

he could not recall his exact words, he stated that he told them that
if they did not stay the roof "might get to swimming" and "we'd lose the
coal." He also indicated that he told the men that if the coal were left
it would be too dangerous when the day shift came in (Tr. 359). Later,
when asked by me whether he recalled specifically advising the men in
the lamphouse how long he wanted them to stay, he stated that he told
them it shouldn't take over two or three hours to finish the pillar row
in question (Tr. 361).
Mr. Miller testified on direct examination that when he was underground on Thursday evening approximately 45 minutes before he ordered
the crew out of the mine, he spoke with Eli Smith and informed him about
the need to keep the crew over to finish the pillars. Although he
conceded that Mr. Jones was p.resent in the section, he denied that he
spoke with him or with anyone else. Mr. Miller testified that none of
the four men who picked up their checks in the lamphouse and refused
to stay made any statements to him as to why they refused to remain and
go back to work, and he indicated that three of the men car pooled together
in the same automobile, and that Mr. Eldridge was one of them (Tr. 363).
However, on cross-examination, Mr. Miller confirmed that when he
previously testified at the state unemployment compensation hearing, he
testified under oath that at approximately 7:00 p.m., while in the
section on Thursday evening, he personally informed John Jones about the
need to stay over to finish the pillar work, and that he also spoke with
all of the men. When asked to reconcile his inconsistent testimony,
Mr. Miller indicated as follows at Tr. 333-335:

Q.

Now, I asked you question fourteen on page
30 -- now you also answered Mr. Hall's question
Mr. Hall was the hearing officer. You said that
7:00 p.m. yo.u personally informed Mr. Jones that they
might need to stay late to finish pulling pillars.
You answered uh-huh. I asked if you were on the
section at that time. You said, yes, uh-huh. And
the next couple of questions don't pertain to anything. I'll just go ahead and read them for continuity. "Are you ordinarily on the section?" and
you said "No". And I asked, "Aren't you ordinarily
outside?" You said, "On the section where he worked,
and the other section; all over the mines; inside and
out." And I asked you, "you' re saying that on
August 6th, that night you worked?" You said, "Yes."
"You came in, who did you speak to.?" You said, "All
of the men." Now you're· saying tonight you didn't
speak to all of the men?
A,

Yes.

Q, You just spoke to Eli Smith~ and Johnny Jones
happened to be there?

455

A. Yes. I don't remember whether any of the
other men were there at that time or not.

Q.

And I asked you, "What specifically did you
tell Mr. Jones?" You said, "I told him that we
were going to need to work late to finish the
pillar row, which I shouldn't have had to tell
them anyway; they knew it." And I asked you
"What did Mr. Jones say at seven o'clock when
you told him?" Answer, "He didn't say anything."
"He didn't say a word?" Answer, "No, he didn't
say he wasn't going to stay or --" Now at that
time you very clearly were trying to tell the
Hearing Officer that you had a personal conversation with Mr. Jones, weren't you?
A.

No.

Q. I asked you "What specifically did you tell
Mr. Jones?" You said, "I told him that we were
going to need to work late -- I told him --"
A.

I don't get your question.

JUDGE KOUTRAS: Do you remember talking to Mr. Jones
on August 6th while you were underground, between
seven and nine? Personally talking to Mr. Jones,
and telling him that, you're going to have to stay
and work?
THE WITNESS: Not personally. Mr. Jones and Eli Smith
were there at the time, and I was talking to both of
them.
JUDGE KOUTRAS:
THE WITNESS:

You were looking right at them?
Yes.

JUDGE KOUTRAS: What Mr. Oppegard is asking you is that
some time ago when you testified at another hearing
you specifically said that you looked Mr. Jones right
in the eye and told him personally, you have to work,
and Mr. Jones said nothing to you. What Mr. Oppegard
is asking you now is, try to reconcile your statement.
At that time you said you talked to Mr. Jones, and
today you're saying you didn't talk to him. That's
what he's trying to -·THE WITNESS:

l talked to both of them.

456

JUDGE KOUTRAS:
or what?
THE WITNESS:

Did you talk at them or to them
To them.

After careful consideration of all of the testimony adduced in
this case, I conclude and find that Mr. Eldridge did in fact advise mine
management both before and after his discharge that he was too physically
and mentally exhausted to continue working on the pillar section beyond
his normal work shift. His testimony that he advised section foreman
Eli Smith and mine foreman Eddie Miller of this fact before his discharge
is corroborated by other witnesses who I find to be credible. Mr. Eldridge's
testimony that he also advised company manager Bobby Morris that he was
too tired and exhausted is also corroborated by Mr. Cochran who was
present at the subsequent Tuesday meeting. Further, Mr. Eldridge has
consistently asserted that he advised all of these mine management personnel
of the fact that he was too tired to continue on, both in his original
complaint and in his pretrial deposition of May 7, 1982.
There "is nothing in the record to show whether Mr. Eldridge's discharge
was in any written form. There is nothing to indicate that the respondent
served any written notice of discharge on any of the miners who were
discharged for refusing to work. It would appear that foreman Eddie Miller
advised the crew that if they did not work and picked up their checks,
they were not needed any more. Company manager Bobby Morris, who I assume
either made the initial decision to fire the men, or at least confirmed what
Mr. Miller had told them, refused to reinstate them, and he did so after
Mr. Eldridge offered his excuse for not staying to work the extra time,
and after rejecting Mr. Cochran's suggestion that the men be put back to
work. Under all of these circumstances, I conclude and find that Mr. Eldridge's
reasons for refusing to work the requested extra time was not only
communicated to mine management, but that mine management had ample opportunity
to ponder the matter further.
Respondent's proposed finding XII that the complainant "failed to
fully discuss his predicament with mine management prior to being discharged" is rejected. On the· facts of this case, it seems clear to me
that the discharge of Mr. Dickey was rather summary and abrupt, and
Eddie Miller testified that when Mr. Eldridge decided to pick up his
check in the lamphouse on Thursday evening and leave the mine, the matter
was over as far as he was concerned. I have concluded that Mr. Eldridge
communicated the fact that he was too tired to continue working to section
foreman Eli Smith and mine foreman Eddie Miller before his discharge, and
that he also communicated this fact to the then superintendent Cochran
and mine manager Bobby Morris after he was informed that his services
were no longer needed, all to no avail,
I conclude from the testimony in this case that once mine management
decided that the crew was to stay and work until the pillar was minai,
and once foreman Eddie Miller advised them that they either worked or
were n_o longer needed, anything further that Mr. Eldridge may have ~aid

45"1

would not have changed management's decision, and I do not believe
Mr. Miller's assertion that had Mr. Eldridge told him he was too tired,
he would have worked something out with him.
Respondent's proposed finding IX that Mr. Eldridge did not, at any
time, inform Mr. Miller that he was too tired to work the requested
overtime hours is rejected. As discussed in my findings and conclusions
on this issue, the preponderance of the evidence in this case is to the
contrary, and I take note of the fact that respondent did not call Eli Smith
or Bobby Morris to testify in this case. It seems to me that these two
individuals would have been most critical witnesses to corroborate the
respondent's claims that at no time prior to the discharge was mine
management ever advised of Mr. Eldridge's excuse for not staying and
working the requested overtime.
The reasonableness of Mr. Eldridge's work refusal
I am most cognizant of mine management's concern over the maintenance
of discipline of its work force, and its concern for the setting of any
precedent that would permit miners to "willy nilly" dictate to management
over matters which are a legitimate business concern. As a matter of
fact in a recent decision handed down by the Seventh Circuit in Miller v.
FMSHRC, 687 F.2d 194, 196 (1982), the court stated: "We are unwilling to
impress on a statute that does not explicitly entitle miners to stop
work -- a construction that would make it impossible to maintain discipline
in the mines". Considering
that statement, I honestly believe that in
this case respondent's mine manager Bobby Morris had the same thought
in mind when he opted not to change his decision regarding Mr. Eldridge's
refusal to work overtime. However, the distinction to be made is that
under the Fasula and Robinette line of cases, a miner may, under certain
circumstances, stop work and refuse to continue on if his refusal is
reasonable and made in good faith.
As indicated eralier, it seems clear from the Fasula, Robinette, and
Dunmire and Estle cases, supra, that a miner may refuse to work if he
has a good faith, reasonable belief regarding the hazardous nature of
the safety condition in question. Good faith means an honest belief
that a hazard exists. Robinette, 3 FMSHRC at 810. The miner's honest
perceJ?tion must be a reasonable one under the circumstances, and his
belief as to the existence of any perceived hazard need not be supported
by objective ascertainable evidence. The reasonableness of the miner's
belief as to the existence of any hazard can be established at a minimum
through the miner's own testimony as to the condition responded to with
the testimony evaluated for its detail, inherent logic and overall
credibility. Corroborative ·physical testimonial or expert evidence may
be introduced and the mine operator may respond in kind.. Robinette, 3
1'TMSHRC at 812. Unreasonable., irrational, or completely unfounded work
refusals are not within the purview of the statute. RC:ibinette, 3 FMSHRC
at 81L Further, the Act's protection inay be .extended to those who
posses the requisite belief even if the evidence ultimately shows the
conditions were not as serious or hazardous ss believed, Consolidation
Coal Company, supra, 663 F.2d at 1219; Dunmire, supra, 4 FMSHRC at 131. The
reasonableness of the bel_ief must be judged as of the tine it was held.

458

During the hearing, complainant's counsel suggested that there are
at least three factors which should be considered in any determination
as to whether Mr. Eldridge's work refusal was reasonable; namely, (1) the
amount of work he had done on his shift, (2) the type of work involved,
and (3) the length of time he was expected to continue working beyond
his normal shift (Tr. 312). Counsel also suggested that each miner's
claims in this regard should be made on the basis of each individual's own
circumstances, and it seems clear that in the case at hand there is no
medical evidence to suggest that Mr. Eldridge's refusal to work was based
on any illness or known physical impairment. Respondent, on the other
hand, takes the position that a miner's assertion that he is "too tired"
is too subjective and should never be permitted.
The facts in this case do not suggest that Mr. Eldridge's safety
concerns were directly related to any specific hazardous conditions which
existed in the section at the time he was directed to stay and work the
overtime in question. In other words, there is no evidence to establish
that the roof conditions in the section were such as to constitute specific
violations or infractions of any safety standards. Further, as observed
by me at the hearing, at Tr. 102-103, Mr. Eldridge's reluctance to work
the overtime was not because he found anything unsafe about the prevailing
mine conditions or the area where he was expected to continue working,
but was based on his own evaluation as to his mental and physical state
at the time of the work refusal.
I reject the respondent's arguments that before Mr. Eldridge may
prevail, he must first establish a violation of some mandatory health
or safety standard, or establish that the mine conditions were so hazardous
that to require him to work would place him in jeopardy of life and limb.
The question presented is whether Mr. Eldridge's claims that he was so
mentally and physicall exhausted at the conclusion of his regular tour
of duty reduced him to such a state physically and mentally, that to
require him to continue on with the pillar work would place him in jeopardy.
If the answer to this question is in the affirmative, then I believe it
follows that his refusal to work was not unreasonable, and that his work
refusal in these circumstances was a reasonable judgment on his part which
is protected from any reprisals by mine management.
The record in this case establishes the fact that Mr. Eldridge had
never previously been involved in any management "disputes", had never
been disciplined for missing work or failing to do his job, that he was
considered to be a good worker, and that he had previously worked long
and short hours of overtime when asked, and had never before the incident
in question refused management's requests to work overtime. In these
circumstances, I agree with his counsel's arguments that these factors
are not the characteristics of a miner who shirks his duties. I also
agree with respondeht's counsel's observations that Mr. Eldridge is a
man of 26 years of age who appears to be in good health and physical
condition.
The testimony and evidence establishes that at the time of the work
refusal, Mr. Eldridge was aware of mine management's concern that the

459

additional work required to finish the pillar work was needed so that
the coal was not lost, and to insure that the area was timbered and rendered
safe for the next crew which was scheduled to work the following Monday.
Further, I conclude that management's concerns and interests in this
regard were legitimate concerns. However, insofar as ~r. Eldridge is
concerned, the critical question is whether or not the request to stay
was "open ended", and whether the record supports a finding that mine
management's request that he stay "until the work was finished", with
no indication as to how long it would take, was a reasonable request to
accomplish management's objectives.
A pivotal question surrounding the reasonableness of Mr. Eldridge's
work refsual, is the amount of time that he believed he was required
to stay and finish the pillar work. The fact is that the miners who
stayed worked until 3:00 a.m., or approximately five hours of overtime.
It is easy for one to speculate after the fact that any given amount
of time worked may or may not be reasonable. While it is true that
Mr. Eldridge indicated he did not know whether his decision would have
been any different had Mr. Miller specifically told him that the overtime
work would not last more that three or four hours, the critical question
is to decipher the actual circumstances which faced Mr. Eldridge at the
time he made his decision that he was "too tired" to continue working.
I am impressed by the testimony of former mine superintendent
Cochran who indicated that if it were his decision to make, he would not
have fired Mr. Eldridge. Although Mr. Cochran's testimony is somewhat
contradictory in that he indicated that the decision to keep the crew
over was not unreasonable and that the miners who did stay until 3:00 a.m.,
did not work an "unreasonable" amount of overtime, his testimony that
mine policy did not require or call for a long period of overtime pulling
pillars, that section foreman Eli Smith told him that he saw no need
to keep the men beyond their normal shift and tried to communicate this
to Eddie Miller, and that he (Cochran) tried to talk Bobby Morris out of
his decision to fire Mr. Eldridge all remains unrebutted and unimpeached,
and I find Mr. Cochran's testimony credible. Although Mr. Cochran is
apparently no longer employed with the respondent, there is nothing in
the record to suggest any animus on his part toward his former employer
or that he colored his testimony in any way.
Respondent's proposed finding II states that "Complainant was informed
by his immediate supervisor, approximately thirty-five (35) minutes before
the end of his shift of work, that he should remain on the job finishing
pulling the row of pillars on which he was working at the end of the
regularly scheduled shift. In proposed finding XIV, respondent asserts
thatat the time Mr. Eldridge was requested to work overtime, "a reasonably
prudent miner knew or should have know that an additional period of
about three (3) hours would have been necessary to complete the indicated
work".

460

to stay and work overtime until the pillar work was completed. Given
this situation, I cannot conclude that Mr. Eldridge's explanation and
evaluation of what work remained to be done, particularly when he was
underground working on the pillar section in question, was unreasonable.
Mr. Miller indicated that when the men who stayed left at 3:00 a.m.,
a cut of coal was left and was not taken. Further, Lester Caldwell
testified that when he went back to the section the following Monday,
August 10, the row of pillars worked on by Mr. Eldridge's crew the previous
Thursday, August 6, was still standing and had not caved in. Given these
circumstances, Mr. Eldridge's assertion as to what work remained to be done
at the time of th~ work refusal is credible.
Of the four men who decided not to stay and work the overtime,
Mr. Eldridge was the only one who offered any excuse. Mr. Jones opted
"to take his chances" and left after voicing his "displeasure" with mine
management. The other two men picked up their pay checks and left without
offering any explanation. The facts in this case do not suggest that
Mr. Eldridge's asserted fatigue and exhaustion resulted from something
that he had prior control over, or that he reported for work in such a
state that his exhaustion can be attributable to nonwork related activities.
Here, Mr. Eldridge worked and completed a full normal shift, at the conclusion
of which he felt too tired and exhausted to continue working overtime
until the rest of the pillar work was completed. Mine foreman Eddie Miller,
the man who fired Mr. Eldridge, conceded that had Mr. Eldridge informed
him that he was too tired to stay and work, he would have worked something
out so he could leave the mine and go home and rest. Mr. Miller conceded
further that under these circumstances, Hr. Eldridge would be "accident
prone", and that "it would be too dangerous for him to go back in" (Tr. 359).
On August 6, 1981, Mr. Eldridge was working on the second shift,
and the scheduled work time for that shift began at approximately 2:00 p.m.
and ended at 10:00 p.m. Retreat pillar mining was taking place at this
time, and Mr. Eldridge testified that during the shift in question, he
performed work operating the coal drill, shooting coal as a shot firer,
helping the cutting machine operator with his cable, assisted in the hanging
of ventilation curtain, and installed roof support timbers. Mr. Eldridge
testified that he worked a full shift, and the only "down time" came at
the end of the shift when a shuttle car broke down. Equipment repairman
Billy Smith corroborated the fact that the car broke down at approximately
9:00 p.m., and that he was expected to stay over and repair it. He also
testified that the section continued to operate with another machine.
John Jones confirmed that retreat pillar work entailed the continuous
setting of roof support and breaker posts to protect against roof falls
and rib rolls. He estimated that by the end of the normal work shift,
he had made approximately 12 to 14 cuts of coal with his machine. Charles Cody,
a miner who was called in from another section and who did stay to work
the requested overtime, testified that if he were "dead tired" after working
on a. nillar section, he would not want to continue working because he would

461

John Jones' refusal to stay was based on his assertion that there
was no indication that the top would fall over the intervening weekend
and he saw no reason for staying. He worked the entire regular shift
with Mr. Eldridge, and in Mr. Jones' opinion it would have taken an
additional shift or shift and a half to take out all of the remaining
coal on the pillar (Tr. 230).
Mine foreman Eddie Miller first testified that when he met with
the crew in the lamphouse he informed them that it was necessary for
them to stay and finish the row of pillars, and he explained that the
company did not want to lose the coal in the event of a roof fall. Later,
in response to my questions, Mr. Miller stated that he did inform the men
that the additional pillar work would not take over two to three hours.
Former mine superintendent Cochran testified that section foreman Eli Smith
informed him that he saw no need to keep the ~rew over for the extra work,
and that he tried to communicate this to Eddie Miller.
It seems clear from the record in this case that mine foreman
Eddie Miller was aware of the fact that some of the men did not want
to stay beyond their normal work shift and that his awareness of this
fact was communicated to the then general superintendent Raymond Cochran
in terms of "a problem". Mr. Miller then ordered the entire crew out
of the mine so that he could speak with them. Up to that point I can
find no credible testimony to support a finding that the crew was ever
told precisely how long they were expected to stay over and work. Mr. Miller
testified that when he went into the mine after the men left there was
no loose coal which had been cut that needed to be loaded out. He confirmed
that the men who did stay to work left at 3:00 a.m., because the row of
pillars had been mined and the breaker posts were set. However, he
acknowledged that a cut of coal was left because the roof which had been
cut and shot was "popping" and that "we felt that we had it in good shape,
and we could go ahead and leave" (Tr. 360). He also indicated that when
he was underground sometime between 7:00 and 7:30 p.m. on August 6, he
remarked to section foreman Eli Smith that "it looks like we need to work
overtime."
Although there is a conflict in the testimony of the witnesses
as to precisely what was said in terms of how long management expected
the crew to stay and work, careful scrutiny of the entire record and
all of the testimony in this case leads me to conclude that management
made no real estimate as to how long the additional work would take and
simply expected the crew to stay until the work was finished. While it
is easy for anyone to speculate and offer an opinion "after the fact",
it seems clear to me that at the time of the incident and prior to the
work refusal in question no one actually physically inspected the area
which remained to be worked to determine precisely how long it would take
to finish the pillar work.
I find that the preponderance of the credible testimony establishes
that Mr. Miller did not tell Mr. Eldridge that he was required to stay
and work any specified amount of time. I find that he was simply directed

462

not be alert and that this would not be safe. Although he did
concede that he was tired at the time he was asked to stay over for the
additional work but opted to stay anyway, I am convinced that he did so
because he personally felt some obligation to stay.
Former mine superintendent Cochran testified that company policy
did not call for miners to work long hours pulling pillars because they
would be "wore out" and "too fatigued". He also indicated that had he
been advised that Mr. Eldridge was too tired to stay on and work he would
have sent him home to rest and would have attempted to get someone else
to replace him. MSHA Inspector Lowers testified that based on his experience,
if he were a supervisor and a miner told him he was too exhausted to
continue working, he would "send him outside".
Apart from its conclusion that a claim of "too tired and exhausted"
is too personally subjective to ever be believed, the only testimony
presented by the respondent to refute Mr. Eldridge's claims in this
regard is that of Eddie Miller. However, close scrutiny of his testimony
reflects that he was not underground during the entire work shift in
question, and he conceded that the reason he does not believe Mr. Eldridge's
claims is that he "had no waying of knowing" whether he was too tired
and exhausted to continue working. He then candidly conceded that had
Mr. Eldridge informed him that he was too tired and exhausted to continue
working he would have sent him home to rest because he would have been
accident prone. Thus, I can only conclude from this testimony that
Mr. Miller would have accepted Mr. Eldridge's claims of being too tired
and exhausted, and his only reason for not doing so in this case is his
assertion that Mr. Eldridge said nothing to him.
Eddie Miller testified that Mr. Eldridge had been on the job for
one full shift at the time the crew was directed to work overtime.
Although he refuted the fact that "drilling and shooting" entailed two
distinct jobs, he did not rebut Mr. Eldridge's claims that he did in
fact do that work in addition to his other duties. Further, Mr. Miller
confirmed that timbers were continuously being knocked down and reinstalled
during the mining operation in question, that an "abundance" of timber
roof support posts were installed on the pillar section, that many times
extra posts are installed to insure the statility of the roof, and he
did not rebut the fact that Mr. Eldridge was also engaged in this work
in addition to his other duties.
In addition to pointing out that Mr. Eldridge is a young man who
had held six jobs, none of which lasted more than 2-1/2 years, the
thrust of respondent's defense to Mr. Eldridge's claim that he was too
tired and exhausted to continue working beyond his normal work shift is
the suggestion that such claims should never be allowed because they are
too personally subjective and lend themselves to abuse by miners who simply
wish to make their own determination when they will work. Although I
agree with the general proposition advanced by the respondent on this

463

question, on the facts and evidence presented in this case, I cannot
conclude.that the respondent has rebutted Mr. Eldridge's prima facie
showing that at the conclusion of his normal work shift he was too tired
and exhausted to continue working on the pillar section until all of
the pillar was extracted and the area secured for the next subsequent
work shift. Further, I cannot conclude that the respondent has rebutted
Mr. Eldridge's prima facie showing that given the circumstances and
options facing him at the time of the work refusal, he acted unreasonably
and in bad faith. As a matter of fact, as detailed earlier in this decision,
the preponderance of the testimony adduced in this case supports Mr. Eldridge's
assertion that requiring him to continue working when he was physically
and mentally exhausted would have jeopardized his safety, and possibly the
safety of other members of the crew who did stay and complete the work.
Considering all of the circumstances surrounding Mr. Eldridge's
discharge, there is a strong inference in this case that once the management
decision was made to discharge anyone who did not stay to work the required
overtime, management simply did not want to "back off" for fear of
jeopardizing its disciplinary control over the work force. Since Mr. Eldridge
was the only one of the group who advanced an excuse for not wishing to
stay, and since management had a further opportunity to consider that
excuse when it met with the men the following week after the discharges,
one would think that management would consider that the circumstances
surrounding Mr. Eldridge's work refusal were different from those concerning
the other three miners who were fired. The testimony in this case suggests
that at the time management met with the men after they were fired, it
should have been evident that Mr. Eldridge's reasons for refusing to work
the requested overtime was reasonable "protected activity", while the work
refusals of the other miners were not. However, it would appear that
management simply did not wish to make any exceptions, regardless of
the reasons advanced by Mr. Eldridge for his work refusal. The result
of that decision is that what may appear to be a legitimate business
management decision to discharge three of the men who refused to work
the requested overtime, Mr. Eldridge's discharge was contrary to the
anti-discrimination provisions of the Mine Act, as interpreted by the
applicable case law.
·
Conclusion
Given all of the aforementioned circumstances, including my findings
and conclusions on the issues discussed above, and based on a preponderance
of all of the credible evidence and testimony of record in this case, I
conclude and find that Mr. Eldridge has established that at the time he was
directed to work the requested overtime to complete the pillar work in
question he was physically and mentally exhausted. I further find and
conclude that given those circumstances, his refusal to stay and complete
the requested work was reasonable, and that his decision in this regard
was made in good faith. I further find and conclude that requiring
Mr. Eldridge to stay and work under the circumstances here presented
constituted a safety hazard to himself as well other members of his crew,

and that his refusal to stay in these circumstances was protected activity
under section 105(c) of the Act. Accordingly, I conclude and find that
Mr. Eldridge was unlawfully discriminated against and discharged by the
respondent for engaging in activity protected under section 105(c) of
the Act, and his complaint of discrimination IS SUSTAINED.
Relief and Remedies
As part of his discrimination complaint filed in this case, and
incorporated by reference in his post-hearing brief, Mr. Eldridge requests
me to give him the following relief and remedies:
(1) Order that he be reinstated to his former position
with full backpay plus interest;
(2) Order that he be reinstated by Respondent at the
same rate of pay, on the same shift, and with the
same status and classification that he would now
hold had he not been discriminatorily discharged;
(3) Order that his seniority rights be adjusted to
reflect his work time lost due to Respondent's
discriminatory discharge;
(4) Order that all references to his illegal discharge
by Respondent be expunged from his personnel file;
(5) Order that Respondent reimburse him for all expenses
incurred by him in the institution and prosecution
of this proceeding;
(6) Order that he be compensated by Respondent for all
medical expenses incurred by him and his family
since the date of his discha~ge, which would have
been covered by his medical insurance;
(7) Order that he be awarded reasonable attorney's
fees; and
(8) Order such other relief as the Court may deem just
and proper.
Discussion of Remedies
Section 105(c)(3) of the Act empowers the Commission to remedy
discrimination by ---

* * * granting such relief as it deems appropriate,
including, but not limited to, an order requiring
the rehiring or reinstatement of the miner to his
former position with back pay and interest or such
remedy as may be appropriate.
Whenever an order is issued sustaining the complainant's
charges under this subsection, a sum equal to the aggregate

465

amount of all costs and expenses (including attorney's
fees) as determined by the Commission to have been
reasonably incurred by the miner, applicant for employment or representative of miners for, or in connection
with, the institution and prosecution of such proceedings
shall be assessed the person committing such violation.
The general subject of the Mine Act's remedies for discrimination
are discussed in detail by the Commission in its Northern Coal Company
and Belva Coal Company decisions, 4 FMSHRC 126 and 982 (1982), and the
parties' attention is invited to those decisions.
During the hearing in this matter, the parties stipulated as to
certain matters concerning Mr. Eldridge's employment status (see pg. 2
of this decision). In addition, Mr. Eldridge testified as to other employments
held by him, as well as his efforts to seek employment since his discharge
by the respondent on August 6, 1981 (Tr. 60-61). He also alluded generally
to certain medical and dental expens~s incurred by his family during his
period of unemployment (Tr. 62). However, the parties have not had an
opportunity to file, nor have tpey filed, any detailed documentation
with respect to the question of the compensation due Mr. Eldridge in the
event he prevailed in this case, In this regard, it seems clear to me
that pursuant to the terms of sectioµ 105(c) of the Act, as well as the
case law on this subject, that Mr. Eldridge is entitled to the aforementioned
itemized relief which he has requested.
ORJ)ER
1. Respondent IS ORDERED to ~einstate Mr. Eldridge to his former
position with full backpay plus interest, from August 6, 1981, to the date
of his reinstatement, with all of his seniority rights intact as noted
in requested relief No. 3 above, at the same rate of pay, on the same shift,
and with the same status and classification that he would now hold had
he not been discharged.
2. Respondent IS ORDERED to compensate Mr. Eldridge for all legitimate
medical expenses incurred by him since the date of his discharge, which
would have been covered by any employee medical insurance carried by the
respondent for his or his family's benefit, reimbursement or coverage
of which would have been afforded him had he not been discharged.
3. Respondent IS ORDERED to expunge from Mr. Eldridge's personnel
records and files any reference to the discharge of August 6, 1981.
4. Respondent IS ORDERED to compensate Mr. Eldridge for any reasonable·
personal expenses incurred by him in the institution and prosecution of
his discrimination complaint.
5. Respondent IS ORDERED to reimburse Mr. Eldridge for all reasonable
attorney's fees incurred by him as a result of his institution and
prosecution of his discrimination complaint.

466

IT IS FURTHER ORDERED that counsel confer with each other with
respect to. the amount of back pay and other compensation due under the
above order, including the amount of any claimed costs and attorney's
fees, and any agreements, stipulations, and/or settlements in this regard
are to be filed with me in writing within fifteen (15) days of the receipt
of this decision. If counsel cannot agree, they are to notify me of this
in writing within the 15 day period. In the event of any disagreements,
the parties are further directed to state their respective positions on
those compensation issues where they cannot agree, and they shall submit
their separate proposals, with documentation and supporting arguments
in writing within twenty five (25) of the receipt of this decision. For
purposes of fixing the compensation due Mr. Eldridge, including the awarding
of any attorney fees and other costs, I retain jurisdiction of this matter.

Distribution:

J. L. Roark, Esq., Craft, Barret & Haynes, P.O. Drawer 1017, Hazard,
KY 41701 (Certified Mail)
Tony Oppegard, Esq., Appalachian Research and Defense Fund of Kentucky,
Inc., P.O. Box 360, Hazard, KY 41701 (Certified Mail)

467

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
333 W. COLFAX AVENUE, SUITE 400
DENVER, COLORADO

SECRETARY OF LABOR, MINE SAFETY AND
HEALTH ADMINISTRATION (MSHA),
Petitioner,
v.

ARCH MINERAL CORPORATION,
Respondent.

)
)
)
)
)
)
)
)
)
)
)

80204

t1AR 11 1983
CIVIL PENALTY PROCEEDING
DOCKET NO. WEST 80-479

~~~~~~~~~~~~~~~~-)
Appearances:
Katherine Vigil, Esq., Office of
Henry C. Mahlman, Associate Regional Solicitor
United States Department of Labor
Denver, Colorado,
for the Petitioner
Brent L. Motchan, Esq.
Arch Mineral Corporation
St. Louis, Missouri,
for the Respondent
Before:

Judge John J. Morris
DECISION

The Secretary of Labor, on behalf of the Mine Safety and Health
Administration, (MSHA), charges respondent, Arch Mineral Corporation, with
violating Title 30, Code of Federal Regulations, Section 77.1710(i), J:../
a regulation adopted under the Federal Mine Safety and Health Act,
30 u.s.c. 801 ~ ~·

1/

The cited regulation provides as follows:
§

77.1710

Protective clothing; requirements.

Each employee working in a surf ace coal mine or in the surface work
areas of an underground coal mine shall be required to wear protective
clothing and devices as indicated below:
(i) Seatbelts in a vehicle where there is a danger of overturning and
where roll protection is provided.

468

After notice to the parties a hearing on the merits was held in
Laramie, Wyoming.
The parties filed post trial briefs.
ISSUES
The threshold issue is whether the MSHA inspector acquired sufficient
information to justify the issuance of the citation.
An additional issue is whether an operator is relieved from liability
for a violation of the seat belt regulation when he shows that his policy
"required" the use of such seat belts.
STIPULATION
The parties stipulated that this mine produces annually 2,719,890
production tons of coal of respondent's total annual production of
8,719,876 tons. In the prior 24 months no violations of this regulation
have been assessed against respondent. Finally, respondent's ability to
remain in business will not be impaired by payment of the proposed penalty
(Tr. 6, 7).
SECRETARY'S EVIDENCE
John Thompson, a federal coal mine inspector experienced in mining,
inspected the Seminoe No. 1 mine on April 21, 1980 (Tr. 19)
Close to the entrance ramp, on a coal bench, a D9 Caterpillar
bulldozer appeared in a nearly upset condition. It was tilted at a 35 to
40 per cent angle (Tr. 19, 20, 29, 30). The dozer had been working the
coal bench when the outer edge of the bench collapsed (Tr. 20). One 24
inch track was on the bench and one was below it (Tr. 20-22, P 1). The
dozer, equipped with an enclosed cab, had roll-over protection (Tr. 30).
Inspector Thompson didn't see the dozer in operation but the engine
was warm (Tr. 23). He spoke to the operator who said he hadn't been
wearing the seat belt (Tr. 30). The inspector, after viewing the seat
belt, concluded the belts weren't being used. They were under the seat,
had an appearance of non-use, and had dust and hand prints on them
(Tr. 30-31, 43, 44).
The dozer was in an area where equipment gets dusty (Tr. 44).

469

The roll-over structure protects the dozer operator. The seat belts
also prevent' the operator from being thrown out of the cab of the 70,000
pound vehicle (Tr. 31).
The inspector was aware of accidents involving similarly equipped
vehicles (Tr. 32-35).
RESPONDENT'S EVIDENCE
Steve Edwards and James Baxley, experienced in safety, oversee
respondent's compliance with MSHA regulations (Tr. 61-63).
Respondent's written rules provide that "seat belts must be worn in
vehicles where roll-over protection is provided (Tr. 64, R 1 on page 6).
Respondent's own enforcement procedure includes progressive penalties for
violations (Tr. 65). Respondent's safety rules are distributed to workers.
This included Ken Braden, the bulldozer operator (Tr. 67, 68, Rl, R2).
Respondent's previous miner training for operator Braden was completed
July 27, 1979. The training dealt with seat belts as well as their
importance and repair (Tr. 69-71). Slides dealt with roll-over accidents
(Tr 71).
Braden also received new task training which was completed on
April 21, 1980 (Tr. 72-75, R3, R4). The training for a scraper operator,
approved by MSHA, covers seat belts (Tr. 74-76, R 4).
Macklin R. Miller, the reclamation foreman, trained Braden (Tr, 78,
95-96).
Company policy is to issue its own citation if a worker receives an
MSHA citation (Tr. 99, 100, R6). Braden, due to the policy, received a
citation from respondent's safety director James Baxley (Tr. 101, R6).
Company citations remain in a worker's file for a year after they are
issued, They are then removed (Tr. 100).
Some 18 to 20 supervisors, which would include pit and reclamation
foremen, company safety inspectors, and upper level mine management may
issue citations (Tr. 103-104).
Baxley asked Braden if he was wearing his seat belt and he replied
affirmatively. But when he was asked a second time he said he wasn't
wearing the belt or something to that effect (Tr. 106, 107).

470

DISCUSSION
The evidence, as noted herein, is uncontroverted. The Secretary
establishes the events that occurred on the day of the inspection.
Respondent counters with its safety program consisting of education,
training, and enforcement relating to seat belts.
The threshold issue is whether the inspector may issue a citation
alleging a violation of § 77.1710(i) relying on the facts he observed on
this particular day.
Section 104(a) of the Act, 30 U.S.C. 814(a), provides the Secretary
may issue a citation upon inspection or investigation if "he believes that
an operator • • . has violated this Act, or any mandatory health or safety
standard • • • • " The legislative history dealing with this portion of the
Act does not address this point. Legislative History of the Federal Mine
Safety and Health Act of 1977, 95th Congress, 2nd Session, 618. But, in
considering the remedial purposes of the Act, I conclude that the belief of
the Secretary does not necessarily require the Secretary's representative
to observe the operative fact of the violation to issue a citation. In
other words, as in this factual setting, he is not required to observe the
driver sans seatbelt in the seat on the dozer. It is true that the
inspector did not see that occur, but he may rely on other circumstances.
To hold otherwise would reduce mine safety to a game akin to hide and seek.
The Act does not countenance such a charade.
Here the inspector observed the dozer at a tilt, its motor warm, the
seat belt under the seat, the seat belt dusty. He talked to Braden, the
operator. The operator admitted he hadn't been wearing the belt (Tr. 30).
The totality of these facts are sufficient to establish the belief of the
Secretary that a violation occurred.
In support of its position that an inspector must see the actual
operative event establishing a violation, respondent cites these cases:
Pennsylvania Glass Sand Corporation, 1 FMSHRC 1191 (1979) (Koutras, J);
Eastern Associated Coal Corp., MORG 73-336 (1974) and Burgess Mining and
Construction Corp., BARB 78-91-P (Cook, J).
At the outset I note that all of the above cases are unreviewed
decisions of Connnission Judges. They are not binding on other Judges,
Conunission Rule 29 C.F.R. 2700.73. But a careful reading of such cases
indicates they are not factually controlling.
In Pennsylvania Glass Judge Koutras rejected MSHA's position which
"appears to be that any time anyone advises an inspector of some past
condition or practice outside of the inspector's own personal knowredge or
observations, the inspector must issue a citation" (Emphasis added),
1 FMSHRC at 1210. In the instant case the inspector made personal
observations as described above. These observations and conversations
establish a prima facie case for a violation of the regulation, Cf.
Pennsylvania Glass at 1212.
~-

471

In Eastern Associated Coal Corporation Judge Merlin vacated a withdrawal order for the alleged violation of 30 C.F.R. 75.400-2. That case
is not factually relevant.
In Burgess Mining Judge Cook refused to sustain a violation based
solely on the hearsay statements of a "truck driver" and a "truck foreman".
Judge Cook noted MSHA could have subpoenaed the persons who made the
statements or "the inspector could have personally checked the brakes."
(Slip op. at 6) •
In the cited cases relied on by respondent, the inspector did not
observe the violation nor did he acquire any probative circumstantial
evidence indicating that a violation existed. In this case, the facts
observed by Inspector Thompson justify his belief that a violation
occurred. It accordingly follows that the citation was legally issued.
The secondary issue on this case concerns the construction of
30 C.F.R. 77.1710. The central focus of the case now becomes whether the
coal operator "required" the use of seat belts rather than whether the
dozer operator in fact used the seat belt. Respondent, in its post trial
brief, urges that the regulation should be constructed as it was in North
American Coal Company, 3 IBMA 93 (1974).
The gist of the cited case is that when the regulation mandates that
seat belts "shall be required" an operator is in compliance if it has a
safety system designated to assure that all reasonable efforts are employed
to insure that miners wear such "required" protective equipment and that
such "requirement" is enforced with due diligence.
The Secretary's post trial brief states that a case factually similar
to North American is now pending on review before the Commission in
Southwestern Illinois Coal Corp., 3 FMSHRC 871 (1981), (Koutras, J).
But, the Secretary correctly observes that the Commission's disposition
of Southwestern Illinois may or may not affect the instant case. However,
this Judge is obliged to follow the doctrine expressed in North American as
binding precedent. New Jersey Pulverising Company, 2 FMSHRC 1686 (1980).
The Secretary may have anticipated the foregoing ruling because
he states that even by North American standards, no defense has been
established. He argues that respondent has shown little more than a general
safety program. In short, the Secretary asserts that neither respondent's
safety program nor its enforcement procedures constitute the kind of
thorough and comprehensive program relied on by the Board in North
American. The Secr~tary characterizes the program in North American as
one designed to eliminate a particular hazard through constant reminders
to employees. Respondent, he argues, has no such comparable program
regularly emphasizing to the employees the need to wear seat belts in
certain vehicles (Brief at 6-7).

472

I disagree.

Respondent educates, trains, and enforces.

Concerning education: It's safety handbook is distributed to its
workers. The handbook provides, in part, that:
Seat belts must be worn where
rollover protection is provided
(Tr. 64,67, R 1 at page 11)
A sticker entitled "pre-shift examination", (yellow in color and measuring
3 inches by 6 1/2 inches), refers to "seat belt" (Tr. 79, 80, R 4A). This
exhibit was furnished with a training packet (Tr. 79).
Concerning training: In 1979 respondent used a personal protection
module dealing with the importance of seat belts. Braden attended the
session (Tr. 71, 87).
In January 1979 a "safety check list" memorandum was issued to the
miners and the name of Ken Braden appears on the exhibit (RS). The three
page memorandum states, in part:
BE SURE TO -

1.e) Seatbelts - must useAn MSHA form indicates Braden received miner training in 1979.

He

completed the training July 27, 1979 (R2, MSHA form 5000-23).
Braden also received the new task training course from Macklin Miller.
He completed the training on April 21, 1980, which happened to be the day
of this inspection (Tr. 73, 78, R3, MSHA certificate of training form
#5000-23). The MSHA approved training course includes seat belt training
(Tr. 75 , 7 6) •
Concerning enforcement: Workers have been disciplined for violating
regulations in the company handbook (Tr. 88). It is company policy to
issue its own citation when a worker receives an MSHA citation. Braden
received a citation at the date and time of the MSHA citation. The MSHA
citation indicates it was issued at 1750. This 24 hour clock is equivalent
to the time on the company's citation of 5:50 p.m. on the same date (Tr.
99, Citation, R6).
The foregoing uncontroverted evidence places respondent within the
doctrine expressed in North American. In sum, respondent has avoided
liability under the regulation notwithstanding the fact that a prima facie
case for the violation of 30 C.F.R. 77.1710(i) exists.

473

Based on the foregoing finding of facts and conclusions of law, I
enter the following:
ORDER
Citation 828398 and all proposed penalties therefor are vacated.

Law Judge
Distribution:
Katherine Vigil, Esq., Office of the Solicitor
United States Department of Labor
1585 Federal Building, 1961 Stout Street
Denver, Colorado 80294
Brent L. Motchan, Esq.
Arch Mineral Corporation
500 N. Broadway, Suite 1800
St. Louis, Missouri 63102

474

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
333 W. COLFAX AVENUE, SUITE 400
DENVER, COLORADO 80204

MAR 11 l~

)

SECRETARY OF LABOR, MINE SAFETY AND )
HEALtH ADMINISTRATION (MSHA),
)
)

Petitioner,

CIVIL PENALTY PROCEEDING

)
)

v.

)

DOCKET NO. WEST 81-205

)

ARCH MINERAL CORPORATION,

)
)

Respondent.

)
)

~~~~~~~~~~~~~~~~~-

Appearances:
Katherine Vigil, Esq., Office of
Henry C. Mahlman, Associate Regional Solicitor
United States Department of Labor
Denver, Colorado
for the Petitioner
Brent L. Motchan, Esq.
Arch Mineral Corporation
St. Louis, Missouri
for the Respondent

Before:

Judge John J. Morris

DECISION
The Secretary of Labor, on behalf of the Mine Safety and Health
Administration, (MSHA), charges respondent, Arch Mineral Company, with

475

violating Title 30, Code of Federal Regulations, Section 77.1707(b), ];_/
a regulation adopted under the Federal Mine Safety and Health Act,
30 U.S.C. 801, ~ seq.
After notice to the parties a hearing on the merits was held in
Laramie, Wyoming.
ISSUES
The issues are whether respondent violated the regulation, and, if so,
what penalty is appropriate.

1/

§ 77.1707

First aid equipment; location; minimum requirements.

(a) Each operator of a surface coal mine shall maintain a supply
of the first aid equipment set forth in paragraph (b) of this
section at or near each working place where coal is being mined,
at each preparation plant and at shops and other surface installation where ten or more persons are regularly employed.
(b) The first aid equipment required to be maintained under
the provisions of paragraph (a) of this section shall include
at least the following:
(1)
(2)
(3)
(4)
(5)
(6)
(7)
(8)
(9)
(10)
(11)
(12)
(c)

One stretcher;
One broken-back board (if. a splint-stretcher combination
is used it will satisfy the requirements of both subparagraphs (1) of this paragraph and this subparagraph (2);
Twenty-four triangular bandages (15 if a splint-stretcher
combination is used);
Eight 4-inch bandage compresses;
Eight 2-inch bandage compresses;
Twelve 1-inch adhesive compresses;
An approved burn remedy;
Two cloth blankets;
One rubber blanket or equivalent substitute;
Two tourniquets;
One 1-ounce bottle or aromatic spirits of ammonia or
1 dozen ammonia ampules; and,
The necessary complements of arm and leg splints or two
each inflatable plastic arm and leg splints.

All first aid supplies required to be maintained under the
provisions of paragraphs (a) and (b) of this section shall be
stored in suitable, sanitary, dust tight, moisture proof
containers and such supplies shall be accessible to the miners.

STIPULATION
The parties stipulated that this mine annually produces 2,719,890
production tons of coal of respondent's total annual production of
8,719,876 tons (Tr. 3). In the prior 24 months no violations have been
assessed against respondent involving this regulation. Finally,
respondent's ability to remain in business will not be impaired by payment
of the proposed penalty (Tr. 3).
SECRETARY'S EVIDENCE
Michael S. Horbatko, a federal coal mine inspector, experienced in
mining, conducted an AAA inspection of respondent's Seminoe No. 2 Mine on
November 18, 1980 (Tr. 6-9).
The inspector was on the access ramp to the #78 open pit. The pit
measures 500 yards in length by 100 yards wide. It is 100 feet deep (Tr.
9, 12). A front end loader was loading coal on a truck from an exposed
coal seam (Tr. 14-15).
On the haul road from No. 78 pit back to the mine office, respondent's
safety director identified a box as a first aid station (Tr. 10). The box
was missing 12 one inch adhesive bandages as well as a rubber blanket. The
bandages are used for minor injuries and the blanket protects against shock
( Tr • 11 , 1 2 ) •
In addition to the dragline there were haul trucks and a coal drill in
the pit (Tr. 15). The dragline is 90 feet above the pit bottom some
200 yards from the aid station (Tr. 16). The inspector found no violations
in the first aid kit located on the dragline (Tr. 20).
The area around the first aid station was not a preparation plant or a
shop. Further, it was not an installation where 10 or more people were
regularly employed (Tr. 22).
RESPONDENT'S EVIDENCE
Doug Hunter, safety director at the No. 2 Seminoe Mine, is a person
experienced in mining (Tr. 27-29).
In this pit at the time of the inspection was a 752 B machine, pieces
of equipment, a dragline, a tractor, and a 45 R drill (Tr. 29-30).
Respondent maintains a complete first aid station on all draglines as
well as on the 752 B machine (Tr. 31). They contain all the supplies
listed in § 77.1707(b). The drill has a standard first aid kit for 16
people (Tr. 31). The foremen also carry first aid kits in their pickup
trucks (Tr. 31). A fully equipped ambulance is kept at the main office,
some eight miles away (Tr. 32, 39).

The safety director replaces the supplies in the first aid kit when he
learns of a deficiency by being informed or upon observing it during
inspections (Tr. 39).
DISCUSSION
No post trial briefs were filed but the Secretary in his closing
argument asserted that the fact of the violation is unrefuted (Tr. 46-47).
On the other hand respondent maintains this first a.id box was placed at the
site for its rescue teams and not to comply with federal regulations (Tr.
47-48).
In Golden R. Coal Company, 2 FMSHRC 446, (1980), Commission Judge
Edwin S. Bernstein criticised this standard as one "drafted in an ambiguous
and confusing manner", 2 FMSHRC at 448. This same confusing standard
remains in effect three years later.
However, it is unnecessary to rule on the ambiguity of the regulation
in this case because I credit respondent's evidence that there were
complete first aid stations on all of the dragline and the 752 B machines.
These first aid stations contain all of the supplies listed in§ 77.1707(b)
(Tr. 31).
The inspector confirms that he saw first aid equipment on the dragline
and there were no violations regarding such equipment (Tr. 20).
In this circumstance respondent was maintaining first aid supplies
within the mandate of the regulation.
Based on the foregoing findings of fact and conclusions of law, I
enter the following:
ORDER
Citation 1013751 and all proposed penalties therefor are vacated.

Distribution:
Katherine Vigil, Esq., Office of the Solicitor
United States Department of Labor
1585 Federal Building
1961 Stout Street, Denver, Colorado 80294
Brent L. Motchan, Esq., Arch Mineral Corporation
500 North Broadway, Suite 1800
St. Louis, Missouri 63102

478

FEDERAL MiNE SAFETY AND HEALTH REVIEW <:OMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

MAR 14 1983

Civil Penalty Proceeding
Docket No. LAKE 80-142
A/O No. 33-02308-03050

v.

.Raccoon No. 3 Mine

SOUTHERN OHIO COAL COMPANY,
Respondent
DECISION
After remand from the Court of Appeals and the Commission,
this matter is before me on the parties' waiver of hearing apd
cross motions for summary decision. 1/ The dispositive
issue is narrow. The operator claims that because the Court
of Appeals decision was "clearly erroneous" I have jurisdiction
and authority to consider de novo the question of law decided
adversely to the mining industry in UMW v. FMSHRC, 671 F.2d
615 (D.C. Cir.), cert. denied,
U.S.
, October 12, 1982.
The Secretary and the Union intervenor contend that "law of the
~~se'' principles preclude reconsideration of the question
adjudicated by the Court of Appeals. I agree.
Applicable Principle
Law of the case principles are designed to maintain
consistency and avoid reconsideration of matters once decided
during the course of a single continuing lawsuit. They are
based on the desire to protect both the judiciary and the
parties "against the burdens of repeated reargument by
indefatigable diehards." Wright-Miller-Cooper, Federal
Practice and Procedure § 4478.

1/ The chronology of events leading to remand of the matter
to the original trial judge, his recusal, and reassignment
of the matter to this judge is set forth in the parties
briefs and the record after remand.

479

Although a common label is used, at least four distinct
sets of circumstances are embraced in "law of the case
principles." Id.
The only one with which we are concerned
is the duty or-a trial tribunal, including an administrative
agency, to honor the final decision of a reviewing court on
a question of statutory interpretation.
A decision by an appellate court is considered final
for purposes of establishing the law of the case if it
represents the completion of all steps in the adjudication
of the issue by the· court short of any steps needed to
effect execution or enforcement of the court's decision.
Thus, a ruling is final for purposes of applying the law of
the case if it is intended to put at rest a question of
statutory interpretation. Wright-Miller-Cooper, supra;
Restatement of Judgments (Second) § 13 (1982).
Consequently,
where a federal court of appeals enunciates a rule of law to
be. applied in the case at bar it not only establishes a
precedent for subsequent cases under the doctrine of stare
decisis, but the rule of law which other tribunals owing
obedience to it must apply to the same issues in subsequent
proceedings in that case.
lB Moore's Federal Practice Par.
0.040(1), o.404(10).
I

The claim that I have discretion to "start afresh" to
determine the issue of statutory construction adjudicated by
the court of appeals is clearly incorrect.
It is "familiar
doctrine that a lower court is bound to respect the mandate
of an appellate tribunal and cannot reconsider questions
which the mandate has laid to rest." FCC v. Pottsville
Broadcasting Co., 309 U.S. 134, 140 (1940).
Even if I disagreed with the court of appeals decision,
I am not, as the trial tribunal, at liberty to sit as a
reviewing authority on the court's decision or on the wisdom
of the Commission's instructions to apply the court's decision
in further proceedings in this case.
Hayes v. ThomEson, 637
F.2d 483, 487 (7th Cir. 1980); Morrow v. Dillard, 5 O F.2d
1284, 1289 (5th Cir. 1978); U.S. v. Turtle Mtn. Band of
Chippawa Indians, 612 F.2d 5~520 (Ct. Clms. 1979).
The Supreme Court stated the applicable rule at an
early date and has followed it ever since:
Whatever was before the court, and is disposed of, is
considered as finally settled. The inferior court is
bound by the decree as the law of the case; and must

480

carry it into execution, according to the mandate.
They cannot vary it or examine it for any other purpose
than execution; or give any other or further relief; or
review upon any matter decided on appeal for error
apparent; nor intermeddle with it, further than to
settle so much as has been remanded.
Ex parte Sibbald
v. United States, 12 Pet. 488, 492 (1838), 9 L. ed
1167.
Accord: Sanford Fork & Tool Company, 160 U.S. 247, 255 (1895);
FCC v. Pottsville Broadcasting Co., s)pra; Briggs v. Pennsylvania
Railroad Co., 334 U.S. 304, 306 (194
; Vendo Co. v. Lektro-Vend
Corp., 434 U.S. 424, 427-428 (1978).
In this respect, law of the case doctrine mirrors the
doctrine of collateral estoppel. See United States v.
Moser, 266 U.S. 236, 242 (1924); Montana v. United States,
440 U.S. 147, 162 (1979).
[A fact, question or right distinctly
adjudged by an appellate court cannot be disputed in subsequent
proceedings even though the determination was reached upon
an erroneous view or by an erroneous application of the
law.]
Compare SEC v. Chenery Corp., 332 U.S. 194, 200-201
(1947); FCC v. Pottsville Broadcasting Co., supra, 309
U.S. 145-.~[0n remand Commission is bound to act on, respect
and follow the court's determination of a question of law
even though agency retains authority, after correcting the
legal error, to reach same result if it can show that result
is in accord with the court's prior ruling and its legislative
mandate.]
I find there is no dispute as to the meaning or scope
of the appellate decision; that it is the law of this case;
and that under the orders of remand from both the court and
the Commission I am compelled to apply_the Court of Appeals
holding to further proceedings in this case.
II
This is particularly so since the only basis for the
extraordinary relief requested is the time-worn assertion
that Congressman Perkins's addendum to the Conference Committee
Report is dispositive of the issue of liability for walkaround
compensation--an assertion which the Court of Appeals thoroughly
considered and unequivocally rejected.
It follows that the trial judge in this proceeding has
no discretion to effect a de novo review of the correctness
or propriety of the appellate decision or of the order of
remand, and that any attempt on his part to do so would be
an injudicious usurpation of an authority possessed only by
the Supreme Court.

481

Socco's attempt to redact the instructions which accompanied
the orders of remand is hardly reassuring.
As the record
shows, this matter was not remanded to the trial judge to do
with as he pleases. Both orders made clear that this was not
a simple remand but a "remand for further proceedings consistent
with the court's decision in UMWA v. FMSHRC, 671 F.2d 615."
Since Socco did not oppose entry-of either order of remand
or the accompanying instructions, it hardly has standing at
this late date to complain of the terms.
I find farfetched the claim that the Court of Appeals
acted in excess of its jurisdiction and authority in remanding
the matter with directions to dispose of the case in a
manner "not inconsistent with its decision" and adjudication
in UMWA v. FMSHRC, supra.
The Judicial Code as well as the
Mine Safety Law and the general equity powers of the federal
court provide ample authority for the court's remand order.
28 U.S.C. § 2106; 30 U.S.C. § 816(a)(l).
See Ford Motor Co.
v. NLRB, 305 U.S. 364, 372-375 (1939).
Furthermore, section 133(d)(2)(C) of the Act specifically
authorizes the Commission to remand a case to the administrative law judge for such "further proceedings as it may direct."
The Commission's direction was to dispose of this case in a
manner "consistent with the court's order." 4 FMSHRC 856 (1982).
Despite this clear and unequivocal directive, the operator
with almost casual insouciance urges the trial judge engage
in what is tantamount to an act of civil disobedience.
I
cannot in all good conscience accept the operator's advocacy
of a position so subversive of the judicial process.
I firmly
decline, therefore, the invitation to emasculate judicial
review and flout the deference and respect due the law, the
Court and the Commission.
The operator cites no case in which a trial or other
inferior tribunal, including an administrative agency, was
ever found justified in ignoring the law of the case simply
because the agency, without any interim change in the facts
or the law, believed the court's adjudication to be erroneous.
The leading case to the contrary is Cit4 of Cleveland, Ohio
v. Federal Power Com'n, 561 F.2d 344, 3 6 (D.C. Cir. 1977)
in which the court held that:
The decision of a federal appellate court establishes
the law binding further action in the litigation by

another body subject to its authority.
The latter is
without authority to do anything that is contrary to
either the letter or the spirit of the mandate construed
in the light of the opinion of the court deciding the
case, and the higher tribunal is amply armed to rectify
any deviation through the process of mandamus . . .
These principles, so familiar within the heirarchy of
the judicial benches, indulge no exception for review
of administrative agencies.
Accord: American Trucking Ass'n v. ICC, 669 F.2d 957 (5th
Cir. 1982); Yablonski v. UMWA, 454 F.2d 1036, 1038 (D.C.
Cir. 1971); Allegheny General Hospital v. NLRB, 608 F.2d
965, 970 (3rd Cir. 1979).
In Northern Helex Co. v. United States, Chief Judge
Friedman had occasion to explore in depth the consequences
of a trial judge's ''blatant disregard" of his obligation to
carry out the mandate of an appellate court.
He concluded
a trial judge who fails or refuses to comply with the clear
mandate of an appellate court commits a serious offense
against the judicial code.
634 F.2d 557, 560-561 (Ct. Clms.
1980). Thus, the law of the case is not a mere rule of comity
or practice.
It establishes the substantive law which lower
courts and administrative agencies must apply to the same
issues in subsequent proceedings in the same case. Morrow
v. Dillard, supra, 580 F.2d 1289; City of ClevelandS Ohio
v. FPC, supra; Medford v. Gardner, 383 F.2d 748, 75 -759
(6th Cir. 1967).
Consequently, once a case has been decided on appeal,
the rule adopted is to be applied, right or wrong, absent
exceptional circumstances, in the ultimate disposition of
the lawsuit.
Schwartz v. NMS Industries, Inc., 575 F.2d
553, 554 (5th Cir. 1978). The exceptional circumstances are
that (1) the evidence on a subsequent trial is substantially
different, (2) controlling authority has since made a contrary
decision on the law applicable to the issues previously
adjudicated, or (3) the decision was clearly erroneou~ and
its application would work a manifest injustice. White v.
Murtha, 377 F.2d 428, 432 (5th Cir. 1967); EEOC v. Intern.
Longshoremen's Ass'n, 623 F.2d 1054, 1058 (5th Cir. 1980,
cert. denied, 451 U.S. 917 (1981).
The operator does not contend that exceptions 1 or 2
apply or that failure to reconsider the question of 103(f)
coverage in this proceeding will result in any manifest

483

injustice. 2/ With respect to the third exception, I find
mere doubt that the decision of the Court of Appeals was correct
is no basis for concluding that the decision was clearly
erroneous.
In the absence of a clear, as distinguished from
an arguable or debatable, conviction of legal error by the
Court itself, law of the case principles preclude reopening
an adjudicated question of law merely because of doubt as to
the correctness of the original decision.
Zdanok v. Glidden Co.,
327 F.2d 944, 952-953 (2d Cir.), cert. denied, 377 U.S. 934
(1964); U.S. v. Turtle Mtn. Band Of-chippewa Indians, supra,
612 F.2d~.
Consequently, the appellate tribunal itself
will decline to reconsider its prior decision in the same
case, unless there is a strong showing of clear error such
as failure to consider a controlling precedent by the Supreme
Court. Morrow v. Dillard, supra, 580 F.2d 1292.
II
The claim that clerical errors in the original citation
or the 10 week delay in its issuance are fatal to its validity
is without merit.
The operator originally chose to waive an evidentiary
hearing and to submit its contest on a motion to dismiss or
for summary decision.
Until after remand, it never claimed
there was any issue of fact that depended upon the fading
memories of witnesses.
Further, it has failed to disclose
what those facts might be.
As the operator has conceded
this is not a case that involved a complex factual pattern
or that required evaluation of the credibility of witnesses
or the resolution of direct or tangential conflicts in oral
or documentary evidence.

2/ To reconsider in this case would put this operator in a
preferred position since the Court of Appeals decision has,
pursuant to the Commission's orders of remand, been applied
to all other operators similarly situated as a result of the
Court's reversal of the Commission's Helen Mining decision,
1 FMSHRC 1796 (1979).
Further, in three other proceedings
arising subsequent to this one ·socco and its affiliated
corporations seek to relitigate in other circuits the question
decided by the Court of Appeals in this case.
Other operators
are proceeding along parallel lines in what appears to be
massive resistence by the industry to the Court of Appeals
decision.

484

The fact that the operator chose not to challenge the
citation until 16 weeks after the penalty was proposed
rather than 30 days after issuance is indicative of the fact
that its recently alleged concern with delay and "reasonable
promptness" is more an argument of expedience than enlightment.
I find the operator has failed to show that its right
to a fair hearing on the issues it chose to contest was in
any way prejudiced by the delay in issuance of the citation.
Finally, of course, I note that the legislative history
of section 104(a) states that "issuance of a citation with
reasonable promptness is not a jurisdictional prerequisite
to any enforcement action." H. Rpt. 95-181, 95th Cong., 1st
Sess. 30 (1977).
Findings
The pre~ises considered I find the violation charged
did, in fact, occur.
After considering the statutory
criteria in mitigation including the operator's good faith
reliance on Congressman Perkins's addendum to the Conference
Report, I conclude the amount of the penalty warranted is $150.
Order
Accordingly, it is ORDERED that the citation contested
be, and hereby is AFFIRMED.
It is FURTHER ORDERED that for
the violation found the operator pay a penalty of $150 on or
before Friday, April 8, 1983 and that subject to payment the
captioned matter be DISMISSED.

485

Distribution:
Marcella L. Thompson, Esq., Office of the Solicitor, U.S.
Department of Labor, 1240 E. 9th St., Rm. 881, Cleveland,
OH 44199
(Certified Mail)
David M. Cohen, Esq., American Electric Power Service
Corp., P.O. Box 700, Lancaster, OH 43140
(Certified
Mail)
Mary Lu Jordan, United Mine Workers of America, 900 15th St.,
N.W., Washington, D.C.
20005 (Certified Mail)
Ned Fitch, Esq., Office of the Solicitor, U.S. Department
of Labor, 4015 Wilson Blvd., Arlington, VA 22203
(Certified Mail)
Alvin J. McKenna, Esq., Alexander, Ebinger, Fisher, McAlister
& Lawrence, 11th Floor, 17 South High St., Columbus, OH
43215 (Certified Mail)

486

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

Civil Penalty Proceeding
Docket No. LAKE 80-142
A/O No. 33-02308-03050

v.

Raccoon No. 3 Mine

SOUTHERN OHIO COAL COMPANY,
ERRATA
The following corrections are ordered to be made to the
decision issued in this case dated March 14, 1983:
1.

Page 4, 3rd paragraph:
Change "section 133(d)(2)(C)" to "section 113(d)(2)(C)."

2.

Page 6:
Change "II" to

Issued:

March 16, 1983

48'7

~istribution:

Marcella L. Thompson, Esq., Office of the Solicitor, U.S.
Department of Labor, 1240 E. 9th St., Rm. 881, Cleveland,
OH 44199 (Certified Mail)
David M. Cohen, Esq., American Electric Power Service
Corp., P.O. Box 700, Lancaster, OH 43140
(Certified
Mail)
Mary Lu Jordan, United Mine Workers of America, 900 15th St.,
N.W., Washington, D.C.
20005 (Certified Mail)
Ned Fitch, Esq., Office of the Solicitor, U.S. Department
of Labor, 4015 Wilson Blvd., Arlington, VA 22203
(Certified Mail)
Alvin J. McKenna, Esq., Alexander, Ebinger, Fisher, McAlister
& Lawrence, 11th Floor, 17 South High St., Columbus, OH
43215
(Certified Mail)

488

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
333 W. COLFAX AVENUE, SUITE 400
DENVER, COLORADO 80204

)

)
SECRETARY OF LABOR, MINE SAFETY AND
HEALTH ADMINISTRATION (MSHA) on behalf)
)
of CHESTER (SAM) JENKINS,

Complainant,

v.
HECLA-DAY MINES CORPORATION,
Respondent.

COMPLAINT OF DISCHARGE,
DISCRIMINATION OR INTERFERENCE

)
)

DOCKET NO. WEST 81-323-DM

)
)
)
)
)
)
)

MINE: Republic Unit

~~~~~~~~~~~~~~~~~~~

DECISION
Appearances:
Rochelle Kleinberg, Esq., Office of the Solicitor
United States Department of Labor
8003 Federal Building, Seattle, Washington 98174
For the Complainant
Bruce A. Menk, Esq., Hall & Evans
2900 Energy Center
717 Seventeenth Street, Denver, Colorado
For the Respondent

80202

Before: Judge Virgil E. Vail
STATEMENT OF THE CASE
On July 6, 1981, the Secretary of Labor, Mine Safety and Health
Administration (hereinafter "the Secretary"), brought this action on behalf
of Chester (Sam) Jenkins (hereinafter "Jenkins"), pursuant to section
105(c)(2) of the Federal Mine Safety and Health Act of 1977, 30 u.s.c.
§ 801 et seq., (1978Hhereinafter cited as "the Act").
In his complaint,
the Secretary alleges that respondent Hecla-Day Mines, Inc., (formerly Day
Mines, Inc., Republic Unit Mine and hereinafter "Day Mines"), unlawfully
discriminated against Jenkins on or about January 12, 1981 through February
4, 1981 by suspending him from work for two days and failing to return him
to his former worksite in violation of the Act. The Secretary alleges that
Jenkins was engaged in activities relating to health and safety protected

48t1

by section lOS(c)(l) of the Act at the time the Day Mines discriminated
against him. '!_!
The Secretary's complaint seeks relief on behalf of Jenkins as follows: a
finding of discrimination, an order: (1) directing Day Mines to pay Jenkins
employment benefits plus interest for the period of time he was suspended
from work, (2) reinstatement of Jenkins to his former worksite or to an
equivalent one, (3) directing Day Mines to clear his employment record of
any unfavorable references to his suspension, (4) directing Day Mines to
pay Jenkins's costs in pursuing this action, and (5) that an appropriate
civil penalty be assessed against Day Mines for its alleged unlawful interference with Jenkins exercise of rights protected by section lOS(c) of
the Act. On July 27, 1981, Day Mines filed an answer to the complaint
admitting jurisdiction of the Federal Mine Safety and Health Review
Commission and that Jenkins was a miner as defined in section 3(g) of the
Act but denying all allegations of the Secretary that Jenkins was
discriminated against while engaged in activities protected under the Act.
Pursuant to notice, a hearing on the merits was held in Spokane, Washington
following which both parties were afforded the opportunity to submit
post-hearing briefs. To the extent that the contentions of the parties are
not incorporated in this decision, they are rejected.
FINDINGS OF FACT
1. The Republic Unit mine, of Hecla-Day Mines, Inc., is a gold and
silver mine located near Republic, Washington.
2. Chester (Sam) Jenkins has been employed by Day Mines at its
Republic Unit Mine as a contract miner from approximately the middle of
1979 up through the date of the hearing in this case. Prior to January 1,
1981, there were no complaints as to the nature, ability, or performance of
work done by Jenkins for Day Mines.
3. Contract miners employed at the Republic Unit Mine work in pairs
mining assigned stopes. Stopes are excavations from which ore has been

1/

Section lOS(c)(l) reads in pertinent parts as follows:

No person shall discharge or in any other manner discriminate against
or otherwise interfere with the exercise of the statutory rights of any
miner ••• because such miner ••• has filed or made a complaint under or
relating to this Act, including a'complaint notifying the operator or the
operator's agent, or the representative of the miners •.• of an alleged
danger or safety or health violation ••• , or because such miner .•. has
instituted or caused to be instituted any proceeding under or related to
this Act or has testified or is about to testify in any such proceeding, or
because of the exercise by such miner ••• on behalf of himself or others of
any statutory right-afforded by this Act.

490

mined in a series of steps. !._; After a mining cycle involving
drilling, blasting, and removal of rock is completed, miners are
transferred to another area while the mined out stope is "backfilled" with
sand.
4. In March 1980, Jenkins started working in stope 4114 and had
completed two mining cycles by December 11, 1980. On December 12, 1980,
Jenkins and his partner Don Vilardi were assigned to work in stope 4222.
5. Contract miners were paid $9.70 per hour plus an additional amount
of pay based upon the cubic feet of rock they mined from their designated
stope. Stope 4114 was considered by managem~nt to be a large stope whereas
stope 4222 is somewhat smaller. The miners are paid a higher unit price
for work performed in the smaller stopes than that paid for work in the
larger stopes (Tr. 107).
6. On December 24, 1980, a miner died as a result of an accident at
the Republic Unit Mine. On the following day and as a result of this
fatality, Jenkins wrote a four page letter addressed to Keith J. Droste,
general manager, and W.M. Calhoun, President of Day Mines, describing
several safety complaints Jenkins had including misconduct on the part of
some fellow miners. A post script was added to this letter signed by four
other miners agreeing with what Jenkins said in his letter (Exhibit P-1).
7. On December 29, 1980, the first working day following the
fatality, a safety meeting for the miners was called by management of Day
Mines at which meeting Jenkins raised several of the same complaints
regarding safety that he had included in his letter dated December 25,
1980. Following this meeting Jenkins mailed his letter to the mine
management (Tr. 38).
8. On December 30, 1980, Jenkins put a notice on the mine bulletin
board requesting nominations for a mine safety committee. The nomination
notice was removed from the board shortly thereafter (Tr. 112).
9. On January 2, 1981, Jenkins circulated a petition among fellow
miners describing an occurrence on December 24, 1980 when the power to the
main hoist in the mine was turned off for three hours creating what Jenkins
considered a safety problem. During the safety meeting on December 29,
1980, Jenkins had brought up this situation and indicated in this petition
that he believed management thought he was the only person concerned. He
was asking that other miners sign the petition to show their concern and to
have management establish a policy regarding turning power off to the main
hoist. Forty-four miners signed the petition (Exhibit P-2). On January 7,
1981, the so called "power off" petition was delivered by Jenkins to
William Hamilton, mine superintendent (Tr. 41).
10.

On January 5, 1981, Droste sent a letter to Jenkins acknowledging

2/ Dictionary of Mining, Mineral, and Related Terms, 1968 Edition, Bureau
of Mines, U.S. Department of Interior.

491

receipt on January 2, 1981, of Jenkins December 25, 1980 letter and
promising an investigation and written response to the observations and
accusations contained therein (Exhibit R-1).
11. On January 7, 1981, Jenkins and Dan Vilardi were escorted to the
mine office by William Gianukakis, shift foreman, and asked by Ron Short,
unit manager, if Jenkins and Vilardi objected to having the letter of
December 25, 1980 posted on the mine bulletin board. Neither Jenkins or
Vilardi objected and Short put the letter on the bulletin board (Tr. 42).
After the letter was posted, Jenkins was threatened with bodily harm by
Jack Davis, a fellow miner. David Hamilton, also a miner, accused Jenkins
of being an agitator and a trouble maker (Tr. 42, 43), The following day,
a threat was made to Jenkins's son Sam while he was at school (Tr. 46).
12. On January 8, 1981, following the threats against Jenkins and
his son, Jenkins did not go to work at the mine but instead consulted with
an attorney. The attorney advised Jenkins to go to the sheriff's office
and file a complaint which he did, On this same day, Jenkins's wife
telephoned Calhoun and Droste at Day Mines and informed them of the threats
against her husband and son (Tr. 44, 45 and 46).
13. On January 9, 1981, Jenkins stayed off work for a second day and
met with Daniel Klinchesselink, a mine inspector for Mine Safety and Health
Administration (MSHA), in Spokane, Washington, and discussed what had
occurred at Day Mines and what protection Jenkins could expect (Tr. 47).
Also, on this date, Jenkins received a telephone call from Ron Short
informing Jenkins that if he returned to work, Short could guarantee his
safety while on company property (Tr. 47). Jenkins returned to work on the
following day, January 10, 1981.
14. On January 11, 1981, a meeting of miners was held at Cassell
(Duke) Koepke's residence. Jenkins raised safety concerns regarding the
Day Mines. No member of Day Mines management was in attendance but shift
boss William Gianukakis's wife was there.
15. On January 14, 1981, Jenkins received a letter from Droste
responding to his letter of December 25, 1980 and discussing each matter
Jenkins had raised therein (Exhibit R-2).
16. Jenkins was absent from work from January 15 through January 25,
1981 to attend the funeral for his father (Tr. 51).
17. On January 23, 1981, the sand fill operation was completed in
Stope 4114 and John Holder and Tom Rice were assigned to mine this stope
(Exhibit R-7).
18. On January 14, 1981, a letter was sent to Tom C. Lukins of MSHA
indicating that Jenkins and Cassell (Duke) Koepke were elected to be representatives of the miners for the production shift at Day Mines, The
letter was signed by Koepke, Jim Lindsey and Jim Monteyo (Exhibit P-3).
Jenkins had prepared the letter requesting Koepke sign it, On January 29,
1981, a copy of this letter was sent to Droste and Short of Day Mines (Tr.
65). A formal meeting of miners had not been hela to elect representatives prior to the drafting and mailing of the above letters.

492

19. On January 31, 1981, Vilardi transferred out of stope 4222 and
Terry Koepke was assigned to be Jenkins's new partner. Jenkins and Koepke
continued to work in stope 4222 until February 17, 1981, when the mining
cycle was completed (Exhibit R-7).
20. On February 2, 1981, a safety meeting of miners was conducted by
Tom Bradley, shift boss for Day Mines, at which meeting various safety
matters were ~iscussed. In response to a request by Bradley for
suggestions of any other safety problems, Jenkins was the only miner who
spoke up and pointed out additional safety matters (Exhibit P-9 and Tr.
300).
21. On February 3, 1981, two petitions were circulated among the
miners at Day Mines indicating the signatories were tired of Jenkins and
Cassell (Duke) Koepke agitating and their disruptive accusations and that
they did not wish to work with them. A third petitio~ stated that Jenkins
and Koepke did not and had never represented the miners at Day Mines
Republic Unit. The petition against Jenkins had 43 signatures on it and
the similar petition against Koepke had 28 signatures. The petition
regarding Jenkins and Koepke not being miners's representatives contained
52 signatures. These three petitions were then delivered to the management
of Day Mines (Exhibit P-4 and Tr. 66, 164).
22. On February 4, 1981, Jenkins was sent by his shift boss to the
mine office where he was informed by Ron Short that he was to be suspended
for an indefinite period of time because of the complaints about his disruptive behavior contained in the petition received from fellow miners
and stating that they did not want to work with him. On the following day,
Jenkins received a letter from Short advising him that his suspension was
to be without pay. On February 5, 1981, Jenkins met again with Short and
discussed his problems with fellow miners. Jenkins signed an agreement to
the effect that he would improve his relationship with other employees by
refraining from any dialogue concerning complaints or problems except as
are absolutely necessary or emergency matters. Jenkins was then allowed to
return to work having suffered a two day suspension without pay (Exhibit
P-5 and Tr. 75). Cassell (Duke) Koepke, who had a similar petition
circulated by the miners against him, was not suspended from work.
23. On February 27, 1981, Holden and Rice transferred from stope 4114
(Exhibit R-7).
24. From February 1981 up through the date of the hearing, a Miner's
Rights Guide Book was allowed to remain on the mine bulletin board with
pages pinned open to the part that refers to a fine that may be imposed
against a miner for making false statements. The section was underlined
and the name "Sam" had been written above a picture showing a miner sitting
on a rock with an arrow pointing from the underlined section to the miner.
Also, handcuffs had been drawn across the picture. Jenkins is known by the
name of "Sam". The location of the bulletin board where the book was
posted is in an area visited by members of Day Mines management (Tr. 93).

493

25. On July 6, 1981, the Secretary filed the discrimination complaint
on behalf of Jenkins against Day Mines.
26. From July 22, 1981 through August 14, 1981, Jenkins was the
victim of numerous acts of harassment and vandalism at the mine by unknown
persons. These acts consisted of human waste in his boots, drill oil
poured over his lunch box, threatening messages on toilet paper placed in
his storage basket, and water and urine put in his boots along with other
foreign substances in his clothing. A clay doll was placed near the timecard box and a suggestion box placed in the area with a sign asking for
suggestions of ways to get rid of "Sam". Jenkins brought these acts of
harassment to William Hamilton's attention and was told by Hamilton that
Jenkins brought this upon himself. On July 23, 1981, Ron Short posted a
memorandum on the mine bulletin board regarding the acts of vandalism and
threatening discipline up to and including discharge of anyone caught or
implicated therein (Exhibit R-4). Short also instructed shift foremen to
have meetings with miners to advise them that they would be disciplined for
such acts (Tr. 254).
ISSUE
Did Day Mines discriminate against Jenkins in violation of Section
105(c)(l) of the Act, while Jenkins was engaged in a protected activity?
DISCUSSION
The Commission established the general principles for analyzing
discrimination cases under the Mine Act in Sec. ex rel. Pasula v.
Consolidation Coal Co., 2 FMSHRC 2786 (October 1980), rev'd on other
grounds sub nom. Consolidation Coal Co. v. Marshall, 663 F. 2d 1211 (3d
Cir. 1981), and Sec. ex rel. Robinette v. United Castle Coal Co., 3 FMSHRC
803 (April 1981). In these cases the Commission ruled that a complainant,
in order to establish a prima facie case of discrimination, bears a burden
of production and persuasion to show (1) that he engaged in protected
activity and (2) that the adverse action was motivated in any part by the
protected activity. Pasula, 2 FMSHRC at 2799-2800; Robinette, 3 FMSHRC at
817-18. In order to rebut a prima facie case, an operator must show either
that no protected activity occurred or that the adverse action was in no
part motivated by protected activity. Robinette, 3 FMSHRC at 817-18 n.
20. If an operator cannot rebut the prima facie case in this manner, it
may nevertheless defend by proving that (1) it was also motivated by the
miners unprotected activities, and (2) that it would have taken the adverse
action in any event for the unprotected activities alone. Pasula, 2 FMSHRC
at 2799-2800. The operator bears an intermediate burden of production and
persuasion with regard to these elements of defense. Robinette, 3 FMSHRC
at 818 n. 20. This further line of defense applies only in "mixed motive"
cases, i.e., cases where the adverse action is motivated by both protected
and unprotected activity. The ultimate burden of persuasion does not shift
from the complainant in either kind of case. Robinette, 3 FMSHRC at 818 n.
20. The foregoing Pasula-Robinette test is based in part on the Supreme
Court's articulation of similar principles in Mt. Health City School Dist.
Bd. of Educ. v. Doyle, 429 U.S. 274, 285-87 (1977).

In Sec. ex rel. Chacon v. Phelps Dodge Corp., 3 FMSHRC 2508 (November
1981), pet for review filed, No. 81-2300 (D.C. Cir. December 11, 1981), the
Commission affirmed their Pasula-Robinette test, and explained the proper
criteria for analyzing an operator's business justification for an adverse
action:
Commission judges must often analyze the merits of an
operator's alleged business justification for the
challenged adverse action. In appropriate cases, they
may conclude that the justification is so weak, so implausible, or so out of line with normal practice that
it was. a mere pretext seized upon to cloak discriminatory
motive. But such inquiries must be restrained.
The Commission and its judges have neither the statutory
charter nor the specialized expertise to sit as a super
grievance or arbitration board meting out industrial
equity. Cf. Youngstown Mines Corp., 1 FMSHRC 990, 994
(1979). Once it appears that a proffered business
justification is not plainly incredible or implausible,
a finding of pretext is inappropriate.
We and our judges
should not substitute for the operator's business judgment
our views on "good" business practice or on whether a
particular adverse action was "just" or "wise." Cf. NLRB
v. Eastern Smelting & Refining Corp., 598 F. 2d 666, ~
(1st Cir. 1979). The proper focus, pursuant to Pasula,
is on whether a credible justification figured into motivation and, if it did, whether it would have led to the
adverse action apart from the miner's protected activities.
If a proffered justification survives pretext analysis ••• ,
then a limited examination of its substantiality becomes
appropriate. The question, however, is not whether such a
justification comports with a judge's or our sense of
fairness or enlightened business practice. Rather, the
narrow statutory question is whether the reason was enough
to have legitimately moved that operator to have disciplined
the miner. Cf. R-W Service System Inc., 243 NLRB 1202,
1203-04 (1979T(articulating an analogous standard). 3 FMSHRC
at 2516-17. Thus, the Commission first approved restrained
analysis of an operator's proffered business justification
to determine whether it amounts to a pretext. Second, they
held that once it is determined that a business justification is not pretextual, then the judge should determine
whether "the reason was enough to have legitimately moved
the operator" to take adverse action.
By a "limited" or "restrained" examination of the operator's
business justification the Commission does not mean that an
operator's business justification defense should be examined
superficially or automatically approved once offered. Rather,
the Commission intends that its Judges, in carefully analyzing
such defenses, should not substitute his business judgment or

49:.l

sense of "industrial justice" for that of the operator. As
the Commission recently stated "our function is not to pass
on the wisdom or fairness of such asserted business justifications but rather only to determine whether they are credible
and, if so, whether they would have motivated the particular
operator as claimed." Bradley v. Belva Coal Co., 4 FMSHRC
982, 993 (June 1982).
Having restated the principles that govern this case, it is necessary
to consider these principles as they apply to the facts before me.
First, Jenkins has the burden of proof to establish, by a preponderance of the evidence, that: (1) he was engaged in a protected activity and
(2) that adverse action taken against him by Day Mines was motivated in any
part by this protected activity. Jenkins alleges that he was engaged in
the protected activity of raising safety complaints on December 25, 1980,
and January 2, 7, 11, and February 2, 1981 (Pet's Br. p. 5).
Second, Jenkins alleges that there were three separate instances of
adverse action by Day Mines taken against him as a result of his protected
activities involving safety complaints. The first involved the posting on
the mine bulletin board by a member of management Jenkins's letter of
December 25, 1980 which had the effect of identifying Jenkins as a
troublemaker. Second, was the failure of Day Mines to reassign Jenkins to
stope 4114 after January 23, 1981. Third, was the suspension of Jenkins
for a two day period without pay commencing on February 4, 1981 (Pet's Br.
p. 5, 6, 7 and 8). Day Mines denies that the actions taken in the above
instances were in any way motivated by Jenkins's protected activity and
argues that each action alleged as adverse was instead motivated by the
operator's business judgment which was neither incredible or implausible
(Resp's Brief p. 19).
I
Did the posting of Jenkin's letter of December 25, 1980 constitute an
adverse action by Day Mines?
•
The threshold issue to be determined is whether the miner had engaged
in a protected activity as defined in the Act. In this case, Day Mines
specifically concedes in its brief that Jenkins did in fact engage in
certain protected activities during the time period from December 25, 1980
through February 4, 1981 (Resp's Brief p. 7).
The second element of a prima facie case as it applies to this
specific allegation is whether the posting of Jenkins's letter of December
25, 1980 by Day Mines was an adverse action against Jenkins and was
•
motivated in any part by his protected activity. Jenkins alleges that the
purpose behind mine management posting the letter on the bulletin board
where other miners could read it was to identify him as a troublemaker. In
support of his position, Jenkins points to the testimony of fellow miners
John Holden and Cassell (Duke) Koepke wherein they stated that the type of
reaction that occurred to the letter by the other miners would not surprise
anyone (Tr. 134, 172).

496

The evidence of record shows that Jenkins was involved in several
activities involving safety matters prior to the posting of his letter on
January 7, 1981. The first involved Jenkins writing and mailing the four
page letter following the fatality at the mine on December 24, 1979. This
letter recited Jenkins's concerns regarding several safety matters
including turning the power off to the main hoist for three hours without
advising the miners, the drinking of alcohol by some of the miners and
members of management, riding the skip in an unsafe manner, and inadequate
miner training. Jenkins had raised some of the same safety concerns at a
mine meeting held on December 29, 1980 and posted a letter on the mine
bulletin board to solicit nominations for members for a mine safety
connnittee. This notice was quickly removed from the bulletin board and
caused William Hamilton, mine superintendent, to be upset. Jenkins then
circulated a petition among the miners regarding concern over the power
being shut off in the main shaft and secured the signatures of 44 miners.
This petition was presented to William Hamilton on January 7, 1981 at 3:00
p.m. which is the start of the swing shift (Tr. 41). At the end of this
swing shift, William Gianukakis, shift boss, met Jenkins and his partner
Danny Vilardi and asked them to accompany him to the mine office where they
were met by Ronald Short, unit manager. Jenkins testified that Short
appeared agitated, distraught, and distressed and held Jenkins's letter in
one hand and a stapler in the other and stated that he believed everyone
should have a chance to read the letter because it concerned them. Short
asked both Jenkins and Vilardi several times if they had any objection to
his posting the letter on the bulletin board. Jenkins and Vilardi did not
object to this. Jenkins testified that following the posting of the
letter, he was threatened while in the shower with bodily harm by Jack
Davis, a fellow miner, if Jenkins "pointed his finger at him or any of his
friends" (Tr. 42). Also, David Hamilton was "yelling and screaming that I
was an agitator and a troublemaker" (Tr. 43). On the following day,
Jenkins's son Sam was threatened while at school.
Jenkins argues that the purpose behind Day Mines posting his letter
was to identify him as a troublemaker and any other explanation was
pretextual. Day Mines denies this and argues that there was a credible
business justification for such an act. It cannot be denied that posting
this letter was a catalysis for the harassment and threats suffered by
Jenkins from fellow miners that occurred afterwards. However, the issue
here is whether this amounted to discrimination against Jenkins by Day
Mines as defined in the Act.
Day Mines argues in their post-hearing brief that the evidence fails
to support any showing of discrimination by them against Jenkins in posting
this letter. They allege that the letter was not entirely a private matter
before its posting as it had been shown to and signed by at least four
other miners employed at the Republic Unit. Also, it was mailed to
management at the corporate headquarters and to the local MSHA office.
Further, they argue that Short asked Jenkins and Vilardi several times if
they objected to the letter being posted and no objection was raised. The
main thrust of Day Mines's argument to the allegation of discrimination is
that Day Mines had a credible business justification for posting the

letter. In support thereof they submit that Short testified he believed
that by posting the letter he would find out whether there was some truth
to the accusations (Tr. 214).
In review, it has been conceded by Day Mines that safety complaints by
Jenkins amounted to a protected activity under the Act. Also, Ron Short's
posting Jenkins's letter of December 25th was, at least in part, motivated
by this protected activity. However, Day Mines denies that this was an act
of discrimination against Jenkins but argues that there was a credible
business justification for posting the letter. Having set out the facts
and arguments of the parties, it is necessary to apply the principles that
govern those issues as set forth by the Commission in Pasula-RobinetteChacon, supra, The first test is whether the proffered business justification is plainly incredible or implausible. Webster's New Collegiate
Dictionary, 1973 Edition, defines incredible as "too extraordinary and
improbable to be believed" and implausible as "provoking disbelief".
In light of the above, I reject Jenkins's argument that Ron Short's
explanation for posting the letter is, on the face of it, incredible.
Considering the tragic event that occurred on December 24, 1980 and the
serious accusations against fellow miners and mine management, by Jenkins
in his letter of December 25, 1980, some type of reaction by both of the
accused parties could have been expected. Short testified as to the
circumstances leading up to the posting of the letter as follows:
Well, in reading the letter, of course, it brought
out a lot of questions to my mind. Being in my
position, I am aware that not everyone is going to
talk to me with the freedom that they would someone
else and so I thought that there may be a chance that
the things that Sam had mentioned in his letter, there
may be some truth to parts of it. I didn't actually
believe that there was, but I felt that I had to find
out if these allegations were true. I felt that by
posting the letter that I would find out one or two
things: either there was some truth to it and a group
of miners, either who signed the letter or who also
agreed with Sam and did not sign the letter, would
come forth to me on posting the letter and say,
"yeah, this is true," or I would get a negative
response in the sense that no one would come forward
and that this would also indicate to me that there
was no truth to what he was saying (Tr. 214-215).
In light of all of these circumstances, I do not find that Short's
explanation is either so weak or implausible, or so out of normal practice
as to be a mere pretext seized upon to cloak a discriminatory motive. The
credible evidence in this regard clearly demonstrates that the letter was
not that private prior to its posting, as it had been read by several of
Jenkins's fellow miners and a post-script was added thereto signed by four

498

of them. Also, some of the complaints about safety had been raised by
Jenkins at an earlier meeting of miners. Also, the letter had been mailed
by Jenkins to the mine management and to MSHA. These acts by·Jenkins
indicate an attempt on his part to publish his views as to what he
considered was wrong at the Republic Unit of Day Mines. Further, Short
asked both Jenkins and Vilardi several times if they objected to the letter
being posted and was advised that they did not. As stated by the
Commission in Bradley v. Belva Coal Co., 4 FMSHRC 982, (June 1982):
"Our function is not to pass on the wisdom or fairness
of such asserted business justification, but rather
only to determine whether they are credible and, if so,
whether the would have motivated the particular operator
as claimed." emphasis added).
It would appear that posting the letter was the act that triggered a quick
and threatening response against Jenkins, but the' evidence does not support
the contention by Jenkins that posting the letter was intended to be a
discriminatory act against him and such allegation is rejected.
II

Was the failure to return Jenkins to stope 4114 an adverse action?

The evidence shows that Jenkins started working for Day Mines in
approximately the middle of 1979. From November 1979 through March 1980,
Jenkins was assigned to work as a contract miner with four different miners
as partners principally in stope 3031 completing five mining cycles. From
March 24, 1980 through December 11, 1980, Jenkins and his partner Vilardi
completed two mining cycles in stope 4114 and two in stope 3058 while the
sand fill operations were being performed in stope 4114. On December 12,
1980, Vilardi and Jenkins were assigned to stope 4222 where Jenkins
continued working until February 17, 1981, when that mining cycle was
completed. The sand fill operation was finished in stope 4114 on January
23, 1981 and miners Holden and Rice were assigned to mine it. Vilardi had
transferred out of stope 4222 on February 1, 1981 and Terry Koepke had
taken his place (Exhibit R-7).
Jenkins argues in his brief that the alleged adverse action occurred
after January 23, 1981 when stope 4114 became available for further mining
and he and Vilardi were not assigned to go back to it. Jenkins argues that
stope 4114 is considered to be one of the larger and more productive stopes
in the Republic Unit mine. He contends that those miners assigned to the
larger stopes have the potential to earn more in wages than is possible to
earn in the smaller stopes. Jenkins states that both he and Vilardi were
told by members of management that they would be returning to stope 4114
after the sand fill operation was completed. Jenkins argues that it had
been the usual practice in the past at this mine to return the same mining
crew to the stope they had previously worked in when the sand fill
operation was completed.
·
Day Mines denies this and argues that stope assignments given to
Jenkins during the period of time after January 23, 1981 was not an adverse
action on their part. Day Mines argues that Jenkins's assignments were
made in accordance with the then existing policy at the mine, that is,

498

generally by the availability of crews. Also, they contend that by reason
of miners receiving higher unit pay in smaller stopes, that Jenkins's
actual earnin·gs for the year 1981, were not adversely affected.
The same principles to prove a prima facie case of discrimination in
Pasula-Robinette, supra, discussed earlier herein, apply to this issue. As
to the first element, again Day Mines concedes in its brief that Jenkins
was engaged in certain protected activities during the period of time from
December 25, 1980 through February 4, 1981. The second element, and the
specific issue here, is whether Day Mines took an adverse action against
Jenkins after January 23, 1981 in not assigning him back to stope 4114 when
it became available, and if so, was such adverse action motivated in any
part by Jenkins's protected activities?
The most credible evidence supports Day Mines's contention that there
was not an existing policy at the Republic Unit mine which expressly
guaranteed permanent stope assignments. Ron Short testified that when a
stope becomes available, after the sand filling operation is completed, if
the miners who previously mined this stope are available and not presently
in an assigned operating stope, and had done a good job before, they would
be reassigned to that same stope. However, Short stated, it was not the
operator's policy to substitute miners during the mining cycle as this
would be unfair to the originally assigned crew. Further, crew availability was an essential element to stope assignments.
William Gianukakis, shift foreman at Republic Unit mine, testified
that he had been a miner at this particular mine for over 20 years and
shifter during the last two years having responsibility for crew
assignments. He concurred with Short's testimony as to how stope assignments were made and stated that this had been the same policy for as long
as he had worked there. Tom Bradley, the other shifter responsible for
crew assignments, agreed with both Gianukakis's and Short's testimony on
crew assignments. He stated that the understanding with Jenkins and·
Vilardi was that they would be reassigned to stope 4114 if they were
finished with 4222 when 4114 became available. However, it took longer
than expected to finish the mining cycle in 4222, partly because Jenkins
was gone for a week during that time. Bradley admitted that at times a
stope will stand idle for a period of time, if everyone is working elsewhere. However, when stope 4114 became available, Jenkins and Vilardi were
not finished in 4222 and other miners were waiting to go into a stope.
About a conversation with Jenkins in January 1981 regarding his complaint
of not being sent back to 4114, Bradley testified as follows:
I told him basically that since he wasn't done with
4222, we weren't going to pull him out in the middle
of a mining cycle to put him in 4114 when we had other
miners that were waiting to go into a stope. I didn't
feel it would be fair to put John Holden and Tom Rice
in 4222 on cleanup where you didn't make any money and
then put Danny and Sam in 4114 where they'd make the
money (Tr. 295).

500

John Holden testified that the usual practice was to reassign miners to
their former stopes. Also, Holden stated that larger stopes earned the
miners more money than the smaller ones. Holden signed a statement to the
effect that he would have felt discriminated against if Jenkins had been
put in stope 4114 and he had been assigned to 4222 to finish it (Exhibit
P-9). However, at the hearing, Holden claimed he was coerced into signing
it. Cassell Koepke testified that nine out of ten times miners will be
reassigned to their former stopes. Terry Koepke testified that usually
miners are returned to the stopes they formerly worked in but that it is
not always the situation. Dan Vilardi admitted on cross-examination that
one of the reasons that the mining cycle was not completed as soon as had
been expected in stope 4222 was due to Jenkins being absent for a week to
attend his father's funeral and that he didn't expect Holden and Rice to be
pulled out of 4114 before they had finished working that stope.
From the conflicting testimony of miners regarding stope assignments,
I find that the policy as described by Short was most credible, A review
of Exhibit P-7 consisting of 41 pages of stope assignments, sand fill
completion dates, and crew assignments prepared by Ron Short from the
operator's records support the argument of Day Mines that crews are not
assigned to permanent stopes and that availability of stopes and crews are
both factors in making this decision,
I have considered Jenkins's argument that the failure to return him to
his former stope assignment must be examined in the light of direct and
circumstantial evidence surrounding the incident, and particularly in view
of the tests enumerated in Phelps Dodge, supra (Pet's Brief, page 7); that
is, the effect that Jenkins's safety complaints had on the operator's
decision in this matter. These tests assume that such action was an
adverse action, which I find is not substantiated. Even assuming
that the stope assignment was partly based upon animus of the operator over
Jenkins's safety complaints, the argument would nevertheless fail on its
merits in light of Day Mines defense and argument that the evidence shows a
business justification for such action which is not pretextual and neither
incredible or implausible. Chacon v. Phelps Dodge Corp., supra.
I find that the weight of the evidence supports Day Mines contention
that their actions in this instance were motivated by the time schedules as
to the availability of miners and stopes and the requirements for continued
production in the mine. Stope 4114 became available for mining on January
23, 1981 and Jenkins was not finished in 4222 until February 17, 1981 which
would cause measurable loss of production if the stope was to remain idle
during that time.
I am not persuaded by Jenkins's argument that his having been assigned
for the two previous mining cycles in 4114 was evidence that this was to be
his permanent stope. That he had been given some assurance that he would
return to this stope was conditional on his finishing the mining cycle in
4222 which was delayed by his absences, Considering all of these facts
together, Day Mines explanation is not incredible or implausible, and I
find, not discriminatory.

501

III

Was the ·two day suspension of Jenkins an adverse action motivated by
his protected activity?

The evidence shows that Day Mines suspended Jenkins without pay for
two days commencing February 4, 1981 and ending February 6, 1981 after
Jenkins signed a statement agreeing to improve his relationship with the
other miners (Finding No. 22). This action was taken by the operator after
management was presented a petition signed by 43 miners stating that they
were tired of Jenkins's agitating and disruptive accusations and that they
did not wish to work with him (Exhibit, p. 4)
The act of suspending Jenkins for two days was the culmination of
various events recited earlier herein, such as, the December 25th letter,
his efforts to elect miners's representatives, and safety complaints made
by petition and at safety meetings. Again, Day Mines has admitted that
certain activities Jenkins engaged in during this period of time prior to
his suspension were protected activities under the Act. In light of the
foregoing, I conclude that the two day suspension was, at least in part,
motivated by these protected activities. The evidence also shows there was
animus on the part of Day Mines's management towards Jenkins because of
these activities which caused tension amongst the miners, was disruptive to
the operation of the mine, and reflected badly upon the supervisors. From
all of these circumstances, I conclude that Jenkins has established, by a
preponderance of the evidence, a prima facie case under the test set forth
by the Commission in Fasula-Robinette, supra.
Day Mines in its brief, denies that Jenkins has met his burden of
proof in establishing a discriminatory motivation by its act of suspending
him for two days. However, if it is found that Jenkins has proven a prima
facie case as to this issue, Day Mines argues that it has shown a business
justification for such action. Here again, the evidence of record as it
applies to this issue, must be viewed in the light of the criteria set
forth by the Commission in Chacon, supra, for analyzing an operator's
business justification for its adverse action. That is, was the business
justification so weak, so implausible, or so out of line with normal
business practices to be merely a pretext to hide the operator's
discriminatory motive.
Day Mines argues that the suspension of Jenkins was an extremely
reasonable measure motivated by concerns over production in the (Tline, the
safety of the miners, Jenkins's personal safety, and concerns regarding
Jenkins's personal satisfaction with continued employment (Resp's Brief,
page 15). Adversely, Jenkins argues' that the disparate treatment between
Jenkins and Koepke (who also had a petition presented against him by the
miners) belies that there is a credible justification for suspending
Jenkins (Pet's Brief, p. 11).

502

After a .careful review of all of the evidence and on the basis of the
Commission's directives regarding this issue, I conclude that Day Mines's
business justification for suspending Jenkins foi two days was not pretextual and the reasons for doing so were both credible and plausible
enough to prompt management to take this adverse action. The suspension
incident must be viewed in light of the existing mood of the miners at this
time. Threats of bodily harm by fellow miners had been made against
Jenkins and his son a month earlier which Jenkins believed were serious
enough to be reported to the sheriff's office. Jenkins was off work for
two days at this time and came back after Short guaranteed his safety while
on the mine property. Even though Jenkins was absent for two weeks during
the month prior to his suspension, apparently the tension among the miners
did not subside. Ron Short testified that the circumstances that led to
the decision to suspend Jenkins were the verbal complaints from the miners,
considerable tension underground reported by the mines supervisors, and
finally the petition by miners. Short stated that these conditions were
affecting production and that he was concerned about the safety of the
miners underground. Also, he did not feel Jenkins was helping correct the
situation for he was insisting on talking to miners who did not wish to
discuss these matters with him and forcing himself on them (Tr. 245).
Again, it is not necessary to pass upon the wisdom or fairness of the
decision by Short to suspend Jenkins but rather to determine whether it was
credible, and would motivate the operator to take such action. Belva Coal
Co., supra. I find that the explanation by Short of his reason for
suspending Jenkins is plausible. Obviously, conditions at the mine were
worsening and some type of action was necessary to correct the situation.
The petition containing the names of 43 miners from a total of approximately 65 underground miners indicating they did not want to continue to
work with Jenkins supports the action taken by mine management. The two
day suspension and a written promise by Jenkins to try to improve his
relationship with the miners seems reasonable under the circumstances.
As to the alleged disparity on the part of Day Mines in not also
suspending Koepke, Short testified that he had not had verbal complaints
against Koepke by other miners as he had against Jenkins and he didn't
believe the miners were against Koepke as much as against Jenkins (Tr.
248). This is supported by the record in this case. Only 28 miners signed
the petition against Koepke. Also, there is a lack of evidence to show
that Koepke was in any way a leader in safety complaints although it is
shown that he had joined Jenkins in various activities in this regards.
However, under the circumstances it appears that the fact that Koepke was
not suspended does not prove that the business justification by Short was
pretextual.
Evidence was presented in this case that Jenkins was a victim of
harassment and vandalism by fellow miners at the Republic Unit mine
following the filing of the complaint of discrimination on July 6, 1981.

503

The Secretary in its brief on behalf of Jenkins has not alleged that this
was part of the adverse actions taken by Day Mines against Jenkins but
instead restrict~d its argument to the three issues previously identified.
However, I believethat this matter deserves to be addressed for it was
discussed in both parties' s briefs. I find that the evidence fails to show
that Day Mines was involved directly or indirectly in any of the acts of
vandalism or harassment that was inflicted on Jenkins following the filing
of his complaint of discrimination ..
The evidence shows that upon notification of these acts of vandalism,
Short took direct action by writing a memorandum to the miners which was
posted on the mine bulletin board that vandalism was against company policy
and would not be tolerated. Further, the memorandum stated that anyone
caught or implicated in this would be disciplined up to and including
discharge (Exhibit R-4). Shift bosses were directed to have a meeting with
their crews and inform them of what was stated in the memorandum.
CONCLUSION
I find that complainant, Chester (Sam) Jenkins has failed to establish
a case of discriminatory conduct on the part of the respondent, Day Mines
in regards to their posting Jenkins letter of December 25, 1980, failing to
return Jenkins to Stope 4114 when it became available for mining, suspending Jenkins for two days without pay, and acts of harassment and vandalism
against Jenkins after he filed his complaint of discrimination.
ORDER
The complaint is dismissed,

Law Judge
Distribution:
Rochelle Kleinberg, Esq.
Office of the Solicitor
United States Department of Labor
8003 Federal Building
Seattle, Washington 98174
Bruce A. Menk, Esq.
Hall & Evans
2900 Energy Center
717 Seventeenth Street
Denver, Colorado 80202

50 11

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION CMSHA),
Petitioner

:

MAR 161983

Civil Penalty Proceeding
Docket No. LAKE 82-89
A.C. No.~00599-03084

v.
Orient No. 6 Mine
FREEMAN UNITED COAL MINING
COMPANY, A Subsidiary of
Material Service Corp.,
Respondent
DECISION
Appearances:

Mark A. Holbert, Esq., Office of the Solicitor,
U.S. Department of Labor, Chicago, Illinois, for
Petitioner;
Harry M. Coven, Esq., Gould & Ratner, Chicago,
Illinois, for Respondent.

Before:

Administrative Law Judge Broderick

STATEMENT OF THE CASE
This is a civil penalty proceeding in which Respondent is
charged with a violation of 30 C.F.R. § 50.20Ca) because of its
failure to report to MSHA an occupational injury occurring to one
of its employees. The case has been submitted on a written stipulation of facts, and both parties have filed memoranda in support of their respective positions. Based on the entire record
and considering the contentions of the parties, I make the following decision:
FINDINGS OF FACT
1. Respondent is the operator of a coal mine in Jefferson
County, Illinois, known as the Orient No. 6 Mine.
2. The operation of said mine affects interstate corrunerce
and produces products which enter interstate corrunerce.

505

3. There are approximately 497 employees at the subject
mine and its annual production is 980,116 tons of coal. The production of all Respondent's mines is approximately 6,559,662 tons
of coal annually.
4. During the 24 months prior to the issuance of the citation involved herein, 330 violations were assessed at the subject
mine.
5. The imposition of a penalty in this case would not
impair Respondent's ability to continue in business.
6. On February 18, 1982, Fred Albers, a miner at the
subject mine reported to work at approximately 11:00 p.m. The
regular starting time for his shift was 12:01 a.m., February 19,
1982.
7. After arriving at the mine site on February 18, 1982,
while putting on his work boots in Respondent's wash house,
Albers experienced pain in his back.
8.
He was admitted to the Pinckneyville Community Hospital,
Pinckneyville, Illinois, on February 19, 1982. The diagnosis was
acute lumbosacral strain. He remained in the hospital and was
treated with physiotherapy and medication until discharged on
February 24, 1982.
9.

Albers returned to his regular work on March 10, 1982.

10. The back pain which Albers experienced was not caused
by "any external source, blow, contact, impact, stress, or
accident."
11. Respondent did not report the occurrence of the event
described in Findings of Fact No. 7 and 8, on MSHA Form 7000-1,
within 10 working days of its occurrence.
12. On March 25, 1982, a citation was issued to Respondent
alleging a violation of 30 C.F.R. § 50.20(a) for its failure to
complete and mail to MSHA Form 7000-1 for the occupational injury
occurring on February 18, 1982, and involving Fred Albers.
13. The condition was abated and the citation terminated on
March 25, 1982, when Form 7000-1 was completed and mailed to MSHA
reporting and describing the incident described in Findings of
Fact No. 7 and 8.

506

REGULATORY PROVISIONS
30 C.F.R. § 50.2(e) provides:
Ce>
"Occupational injury" means any injury
to a miner which occurs at a mine for which
medical treatment is administered, or which
results in death or loss of consciousness,
inability to perform all job duties on any day
after an injury, temporary assignment to other
duties, or transfer to another job.
30 C.F.R. § 50.20(a) provides:
§ 50.20

Preparation and submission of MSHA Form
7000-1--Mine Accident, Injury,' and Illness Report.

(a) Each operator shall maintain at the mine
off ice a supply of MSHA Mine Accident, Injury, and
Illness Report Form 7000-1. These may be obtained
from MSHA Metal and Nonmetallic Mine Health and
Safety Subdistrict Off ices and from MSHA Coal Mine
Health and Safety Subdistrict Off ices. Each operator shall report each accident, occupatioral
injury, or occupational illness at the mine. The
principal officer in charge of health and safety
at the mine or the supervisor of the mine area in
which an accident or occupational injury occurs,
or an occupational illness may have originated,
shall complete or review the form in accordance
with the instructions and criteria in §§ 50.20-1
through 50.20-7.
If an occupational illness is
diagnosed as being one of those listed in §
50.20-6Cb)(7), the operator must report it under
this part. The operator shall mail completed
forms to MSHA within ten working days after an
accident or occupational injury occurs or an
occupational illness is diagnosed.
When an
accident specified in § 50.10 occurs, which does
not involve an occupational injury sections A, B,
and items 5 through 11 of section C of Form 7000-1
shall be completed and mailed to MSHA in accordance with the instructions in § 50.20-1 and
criteria contained in §§ 50.20-4 through 50.20-6.

507

ISSUE
Whether the incident of February 18, 1982, involving miner
Fred Albers, described in Findings of Fact 7 and 8 was an occupational injury and reportable under 30 C.F.R. § 50.20Ca)?
CONCLUSIONS OF LAW
1. Respondent is subject to the provisions of the Federal
Mine Safety and Health Act of 1977, 30 u.s.c. § 801 et seq., in
the operation of Orient No. 6 Mine and the undersigned Administrative Law Judge has jurisdiction over the parties and subject
matter of this proceeding.
2. The incident of February 18, 1982, involving miner Fred
Albers, described in Findings of Fact 7 and 8 was an occupational
injury as that term is definea in 30 C.F.R. § 50.2(e).
DISCUSSION
The definition of occupational injury in the regulation has
three factors:
Cl) it is an injury to a miner; (2) it occurs at
a mine; and (3) medical treatment is administered or death, loss
or consciousness or disability results from the injury. The
facts stipulated to here clearly show that the injury
Clumbosacral strain) Cl) was sustained by a miner (2) at a mine
and (3) resulted in medical treatment and disability.
Although the facts clearly fit the definition and the def inition is controlling, the conclusion is also supported by a consideration of an analogous field of law--workers compensation. An
"injury by accident" is shown under most state workers' compensation laws if an employees' usual duties cause a pathological condition such as a back strain.
lB LARSON, THE LAW OF WORKMENS
COMPENSATION§ 38.00 (1982).
In the recent case of Memorial
Medical Center v. Industrial Cowin, 72 Ill. 2d 275, 381 N.E. 2d
289 (1978), the Illinois Supreme Court upheld a compensation
award to an employee who sustained a back injury when bending to
clean a door. See also Wheatley v. Adler, 407
F.2d 307 (D.C.
Cir. 1968) (the Longshoremen & Harbor Workers Compensqtion Act).
With respect to the question of the occupational nature of the •
injury, under workers compensation laws, an employee having fixed
hours and place of work is in the course of his employment going
to and from work while on the employer's premises. 1 LARSON,
supra, § 15.11. Certainly changing into work clothes on the
premises of the employer is in the course of employment.
3. Since the incident described in Findings of Fact 7 and 8
was an occupational injury, Respondent was required to report it
under 30 C.F.R. § 50.20(a) and failure to do so was a violation
of the standard.

508

4.

The violation was not shown to be serious.

5. Respondent should have been aware of the violation,
since it was aware of the injury. Therefore, the injury was the
result of Respondent's negligence.
6. An appropriate penalty for the violation, considering
the criteria in § llOCi) of the Act is $100.
ORDER
Based on the above findings of fact and conclusions of law,
Respondent is ORDERED to pay the sum of $100, within 30 days of
the date of this order, for the violation found herein.
/7
,
. ~,........ -5~. ,,.J, ./fJvo0
;x
. {.-1--r c,
1,h·
-

{{,. :,

\
Distribution:

)

James A. Broderick
Administrative Law Judge

By certified mail

Mark A. Holbert, Esq., Office of the Solicitor, U.S. Department
of Labor, 230 South Dearborn Street, 8th Floor, Chicago, IL 60604
Harry M. Coven, Esq., Gould & Ratner, 300 West Washington Street,
Suite 1500, Chicago, IL 60606

509

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
SKYLINE TOWERS NO. 2, lOTH FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

MAR 221983

Civil Penalty Proceeding

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

:

Docket No. LAKE 82-89
A.C. No. 11-00599-03084

v.
Orient No. 6 Mine
FREEMAN UNITED COAL MINING
COMPANY, A Subsidiary of
Material Service Corp.,
Respondent
CORRECTION TO DECISION
ISSUED MARCH 16, 1983
On page 5 of the Decision issued March 16, 1983, Conclusion of
Law No. 5 should read as follows:
5. Respondent should have been aware of the violation, since
it was aware of the injury. Therefore, the violation was the
result of Respondent's negligence.

.

A/Id

I

if;

Jtv;:;:ef ~~~~:r%:H'1t

Administrative Law Judge
Distribution:

By certified mail

Mark A. Holbert, Esq., Office of the Solicitor, U.S. Department of
Labor, 230 South Dearborn Street, 8th Floor, Chicago, IL 60604
Harry M. Coven, Esq., Gould & Ratner, 300 west Washington Street,
Suite 1500, Chicago, IL 60606

510

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

MAR 161983

(703) 756-6?10/1 T/12

LANSALOT A. OLGUIN,
Complainant

Complaint of Discrimination
Docket No. WEST 82-125-DM

v.
Pinto Valley Mine
CITIES SERVICE COMPANY,
INSPIRATION CONSOLIDATED
COPPER COMPANY,
Respondents
DECISION
Appearances:. David F. Gomez, Esquire, Phoenix, Arizona, for the
complainant; E. W. Hack, Esquire, Tulsa, Oklahoma, for
the respondent Cities Service Company; Jon E. Pettibone,
Esquire, Phoenix, Arizona, for the respondent Inspiration
Consolidate Copper Company.
Before:

Judge Koutras
Statement of the Proceedings

This is a discrimination proceeding initiated by the complainant
against the respondents pursuant to section 105(c) of the Federal Mine
Safety and Health Act of 1977, charging the respondents with unlawful
discrimination. Mr. Olguin alleged that 'the r~spondents retaliated
against him by terminating and refusing to hire him because of certain
safety complaints he made to MSHA.
Respondents filed answers to the complaint denying the allegations
of discrimination, and after extensive pretrial discovery, and several
pretrial interlocutory rulings and an appeal, the matter was scheduled
for a hearing on the merits on Phoenix, Arizona, March 2, 1983. The
hearing was continued and cancelled after the parties advised me that
they had reached a settlement, and by motions filed with me on March 10
and 14, 1983, the parties now move for approval of the settlement and
dismissal of the case.

511

Discussion
The joint motion for approval of the settlement in this case is
executed by counsel for all parties, including the complainant Lansalot A. Olguin
by and through his attorney. The settlement proposals reflect that Mr. Olguin
has entered into separate settlement agreements with each of the named
respondents, and the parties state that the settlement is intended to settle
and dispose of any and all claims arising out of Mr. Olguin's discrimination
cases filed in the captioned dockets. Upon approval of the settlement,
the parties jointly move for a dismissal of this matter.
The terms of the settlement agreements executed by the parties are
included with the motions, and they are a matter of record. The parties
state that in order to put this matter to rest and to avoid additional
litigation time and expense, and upon approval of the $ettlement proposal,
the named respondents will each pay to the complainant the sum of $1,000
in full settlement of their respective disputes.
Conclusion
After full consideration of all of the pleadings filed by the parties
in this matter, including the terms of the settlement, I conclude and find
that the settlement disposition is a reasonable resolution of the disputes
and that approval of same is in the public interest.
ORDER
In view of the foregoing, the motion for approval of the settlement
IS GRANTED, the settlement IS APPROVED, and upon full compliance with the
terms thereof, this matter IS DISMISSED.

~!!.~
Administrative Law Judge

Distribution:
E.W. Hack, Esq., Cities Service Co., Box 300, Tulsa, OK 74102 (Certified Mail)
David Gomez, Esq., 2001 North 3rd St., Suite. 100, Phoenix, AZ 85001-1475
(Certified Mail)
Jon E. Pettibone, Esq., Lewis and Roca, 1st Interstate Bank Plaza,
100 W. Washington St., Phoenix, AZ 85003-1899 (Certified Mail)

512

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
SKYLINE TOWERS NO. 2, lOTH FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

KANAWHA COAL COMPANY,
Contestant

v.

MAR 161983

Contest of Order
Docket No. WEVA 82-58-R
Order No. 906148; 10/19/81

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Respondent
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION CMSHA),
Petitioner

Madison No. 1-A Mine

Civil Penalty Proceeding
Docket No. WEVA 82-177
A.C. No. 46-04945-03029V

v.
Madison No. 1-A Mine
KANAWHA COAL COMPANY,
Respondent
DECISION
Appearances:

Harold s. Albertson, Jr., Esq., Hall, Albertson &
Jones, Charleston, West Virginia, appeared for
Kanawha Coal Company;
Agnes M. Johnson-Wilson, Esq., Office of the
Solicitor, U.S. Department of Labor, Philadelphia,
Pennsylvania, appeared ·for the Secretary of Labor.

Before:

Administrative Law Judge Broderick

STATEMENT OF THE CASE
An order of withdrawal was issued under section 104Cd)(l) of
the Federal Mine Safety and Health Act of 1977 on October 19,
1981. The order alleges a violation of 30 C.F.R. § 75.200 in
that the roof control plan was not being followed at the No. 1
Pillar, 003 section of the subject mine. The order was modified
on October 28, 1981, to a 104(d) Cl> citation after a review of
MSHA records disclosed that a clean inspection had taken place
since the last unwarrantable failure citation had been issued to
the subject mine. MSHA thereafter filed a petition for a civil
penalty for the violation alleged in the citation. The two cases
were consolidated for the purposes of hearing and decision.

513

Pursuant to notice, the case was heard on the merits on
November 16, 1982, in Charleston, West Virginia. Henry James
Keith and Billy R. Browning, Federal coal mine inspectors, testified on behalf of the Secretary. Richard J. Smith and Mark Allen
Workman testified on behalf of the operator.
Both parties have
filed posthearing briefs.
Based on the entire record and considering the contentions
of the parties, I make the following decision.
1. At all times pertinent to this decision, Kanawha Coal
Company Cthe operator) was the owner and operator of the Madison
No. 1-A Mine in Boone County, West Virginia.
2. The subject mine produces goods which enter interstate
commerce and its operation affects interstate commerce.
3. There is no evidence in the record concerning the size
of the business of the operator nor as to its history of prior
violations.
4. The imposition of penalties in this case will not affect
the operator's ability to continue in business.
5. On October 19, 1981, Federal Mine Inspector Henry Keith
issued a withdrawal order in which he charged that
"The roof control plan was not being complied with
at the No. 1 Pillar 003 Section in that adequate
roof supports had not been installed to narrow the
roadway to the required 16 feet width and additional turn post had not been installed into the
pillar that had to be extracted."
6. On October 19, 1981, when Inspector Keith entered the
subject mine, the 003 Section was engaged in retreat mining,
extracting pillars with a continuous miner.
7. The roof control plan in effect at the subject mine on
October 19, 1981, provided (Drawing No. 4, page 20) that two
pillars were to be mined together in the following sequence:
cuts 1, 3 and 5 to be taken from the center of Pillar No. l; cuts
2 and 4 from the center of Pillar No. 2; cuts 6 thru 11 from the
left side of Pillar No. l; cuts 12 through 17 from the right side
of Pillar No. 1, cut 18 from the center of Pillar No. 2; cuts 19
through 24 from the left side of Pillar No. 2 and cuts 25 through
30 from the right side of Pillar No. 2. The cuts from the center
were 20 feet wide and from the sides 10 feet wide. Two
"fenders" C4'x4' triangles) were to be left in each pillar.

8. The plan required that 2 rows of breaker posts be
installed between Pillar 1 and 2 at the inby end of the pillars:
that 2 rows of breaker posts be installed outby the left side of
Pillar No. 1: that turn posts and roadway posts be installed to
the right of the breaker posts, limiting the roadway between the
pillar being mined and the next pillar outby and extending one
full pillar outby the pillar being mined.
These posts must be
set before the first cut.
Before the second cut (from pillar
No. 2), breaker, turn, and roadway posts must be set outby pillar
No. 2.
9.
In its retreat mining on section 003 in the subject
mine, the operator always cuts in sequence from left to right.
DISCUSSION
On this issue, the testimony of Inspector Keith differs from
that of the operator's witnesses, Smith and Workman. Since the
latter were more familiar with the mining sequence followed in
the subject mine, I am accepting their testimony on the question.
10. At the time Inspector Keith arrived at the area of No.
1 pillar, it had been entirely mined except for the last two cuts
<numbers 16 & 17 on the roof control plan).
Two cuts (Numbers 2
& 4) had been removed from pillar No. 2. Pillars 3 and 4 (to the
right of pillar 2) had not been mined.
DISCUSSION
In making these findings, I am again accepting the testimony
of Mr. Smith and Mr. Workman which differed from that of Inspector Keith.
This follows from and is consistent with findings of
fact No. 9.
11.
Breaker posts, turn posts and roadway posts had been
set outby Pillar No. 1 prior to the first cut being taken. The
roadway posts limited the roadway between Pillar No. 1 and the
next pillar outby to 16 feet.
These posts were standing at the
time Inspector Keith arrived at the face area.
DISCUSSION
I
On this critical issue the testimony is in conflict.
accept the testimony of the witnesses for Respondent because it
is consistent with their prior testimony which I accept above.
I
believe the inspector was possibly confused, as Respondent suggests, because he travelled to the face between pillars 2 and 3,
and apparently t~o~ght ~illar 2 was p~llar 1, and that the operator had begun mining pillar 3 on a right to left sequence without setting the required turn and roadway posts.

51:.l

12. While Inspector Keith and Mr. Smith were sitting outby
Pillar No. 2, they heard a noise from behind the line curtain
outby the pillar. They proceeded through the curtain and found
that the section foreman Burton had been struck by a roof fall
while setting wing posts between Pillar 1 and Pillar 2. The
inspector and Mr. Smith assisted in getting Mr. Burton to the
outside and did not return to the section that shift. The injury
to the foreman was not related to any alleged violation of the
roof control plan. The order was issued after the inspector left
the section. Mr. Smith mistakenly believed that it referred to
pillar No. 3 and did not discuss it with the inspector.
13.
If the condition cited by the inspector had existed CI
have found it did not} it would be of such nature as could significantly and substantially contribute to the cause and effect of a
mine safety hazard.
REGULATORY PROVISION
30 C.F.R. § 75.200 provides:
Each operator shall undertake to carry out on
a continuing basis a program to improve the roof
control system of each coal mine and the means and
measures to accomplish such system. The roof and
ribs of all active underground roadways, travelways, and working places shall be supported or
otherwise controlled adequately to protect persons
from falls of the roof or ribs. A roof control
plan and revisions thereof suitable to the roof
conditions and mining system of each coal mine and
approved by the Secretary shall be adopted and set
out in printed form on or before May 29, 1970.
The plan shall show the type of support and spacing approved by the Secretary. Such plan shall be
reviewed periodically, at least every 6 months by
the Secretary, taking into consideration any falls
of roof or ribs or inadequacy of support of roof
or ribs. No person shall proceed beyond the last.
permanent support unless adequate temporary support is provided or unless such temporary support
is not required under approved roof control plan
and the absence of such support will not pose a
hazard to the miners. A copy of the plan shall be
furnished to the Secretary or his authorized representative an·d shall be available to the miners and
their representatives.

516

ISSUES
1. Did the operator violate the provisions of its approved
roof control plan on October 19, 1981, by failing to provide adequate roof supports at the No. 1 pillar, 003 Section to narrow
the roadway to 16 feet and by failing to install turn posts into
the pillar being extracted?
2.
If the answer to issue 1 is affirmative, was the violations significant and substantial?
3.
If the answer to issue 1 is affirmative, was the violation due to the operator's unwarrantable failure to comply with
the standard?
4.
If the answer to issue 1 is affirmative, what is the
appropriate penalty for the violation?
CONCLUSIONS OF LAW
1. Kanawha Coal Company was subject to the provisions of
the Federal Mine Safety and Health Act in the operation of its
Madison No. lA Mine at all times pertinent herto, and the undersigned Administrative Law Judge has jurisdiction over the parties
and subject matter of this proceeding.
2. MSHA failed to establish that a violation of 30 C.F.R.
75.200 took place on October 19, 1981. Specifically, the evidence does not establish that the approved roof control plan was
not being complied with at the No. 1 pillar, 003 section of the
subject mine, in that adequate roof supports were not installed
to narrow the roadway to 16 feet and turn posts were not
installed into the pillar that was being mined.
§

DISCUSSION
As both posthearing briefs point out, the issue in this case
is largely one of credibility.
In general, I am accepting the
testimony of Respondent over the sharply contradictory testimony
of MSHA for the following reasons: The testimony of Respondent's
safety director is supported by a union miner who has no direct
interest in the outcome of this litigation.
The inspector was
clearly in error with respect to the procedure followed by Respondent in recovering pillars Cit always proceeded from left to
right). Respondent's witnesses were clearly more knowledgeable

517

concerning the conditions on the section.· Finally, I believe the
inspector may have been distracted because of the roof fall and
injury (which were not related to the alleged violation) and did
not accurately recall the conditions on the section when he wrote
the order.
3. Since no mandatory safety standard was violated, the
citation must be vacated and no penalty imposed.
ORDER
Based upon the above findings of fact and conclusions of law
IT IS ORDERED that the contest of the order/citation is GRANTED;
the order/citation is VACATED; the petition for the assessment of
a civil penalty is DISMISSED.

.M~/cd.-;,~~/(,
j(l,~1;'..l"
Jame~
e

A. Broderick
Administrative Law Judge

Distribution:

By certified mail

Harold s. Albertson, Jr., Esq., Hall, Albertson and Jones, P.O.
Box 1989, Charleston, WV 25327
Agnes M. Johnson-Wilson, Esq., Office of the Solicitor, U.S.
Department of Labor, Room 14480 Gateway Building, 3535 Market
Street, Philadelphia, PA 19104

518

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, loth FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

(703} 756-6210/11/12

JAMES W. DICKEY,
Complainant

tlAR 2 3 1983

Complainant of Discrimination
Docket No. PENN 82-179-D

v.
Cumberland C Mine
UNITED STATES STEEL MINING
CO., INC.,
Respondent
DECISION
Appearances:

Kenneth J. Yablonski, Esquire, Washington, Pennsylvania,
for the complainant; Louise Q. Symons, Esquire, Pittsburgh,
Pennsylvania, for the respondent.

Before:

Judge Koutras
Statement of the Proceeding

This matter concerns a discrimination complaint filed by the
complainant against the respondent pursuant to section 105(c)(3) of the
Federal Mine Safety and Health Act of 1977, 30 U.S.C. 801 et~
Complainant claims that he was unlawfully discriminated against and
discharged from his job by the respondent for engaging in activity
protected under section 105(c)(l) of the Act. Respondent filed
a timely answer denying any discrimination and asserting that the complainant was discharged for just cause. A hearing was convened in
Washington, Pennsylvania, and the parties appeared and participated
therein. The parties filed posthearing briefs, and the arguments presented
therein have been considered by me in the course of this decision.
Issue Presented
The principal issue presented in this case is whether the Complainant's
discharge was prompted by protected activity under the Act. Additional
issues raised are discussed in the course of this decision.
Applicable Statutory and Regulatory Provisions
1.

The Federal Mine Safety and Health Act of 1977, 30 U.S.C. § 301

et~

519

2. Sections 105(c)(l), (2) and (3) of the Federal Mine Safety
and Health Act of 1977, 30 U.S.C. §§ 815(c)(l) (2) and (3).
3.

Commission Rules, 20 CFR 2700.1,

et~

Introduction
Mr. Dickey's discrimination complaint was filed with the Commission
on April 5, 1982, and it was filed after he had been notified by MSHA
on March 15, 1982, that its investigation of his complaint disclosed no
violation of section 105(c) of the Act. Briefly stated, the background
concerning his discrimination complaint against the respondent follow
below.
The complainant James Dickey is a 35 year old miner who was hired
by the respondent in August 1977, after working some seven years with
the Bethlehem Mines Corporation, where he worked as a continuous miner
operator, and also served as an elected UMWA safety committeeman. During
his employment with the respondent, he worked as roof bolter, continuous
miner operator, and shortly before his discharge he was working in the
preparation plant. In addition, during his tenure with the respondent,
he either directly or indirectly filed several safety complaints and
grievances questioning certain safety practices or otherwise challenging
. certain safety practices or decisions on the part of mine management.
Some of his complaints and personal grievances were directed against mine
management personnel, and as a result of these encounters with management,
Mr. Dickey claims he was singled out and fired over an incident involving
himself and his common law wife, Donna Yoder, which occurred at the mine
on September 18, 1981. In support of this conclusion, Mr. Dickey claims
that the incident with Donna Yoder was used as a pretext by the respondent
to make good on certain management threats and promises to fire him made
by one Sam Pulice, the mine foreman. Mr. Dickey claims further that
because of his intense interest in safety matters, his "safety activism"
(even though he was not a member of the safety committee while employed by
the respondent), and his numberous complaints and grievances, management
considered him to be a "troublemaker" and -fired him at the first opportunity.
The incident which precipitated Mr. Dickey's discharge took place
at the preparation plant shortly after the start of the scheduled 12:01 a.m.
shift on September 18, 1981. Donna Yoder also worked at the mine, and
on that evening, she and Mr. Dickey were both scheduled to work. However~
Donna Yoder had asked to see plant foreman Doug Held to discuss her personal
problems with Mr. Dickey, and while Donna Yoder was in Mr. Held's office
speaking with him, Mr. Dickey arrived on the scene and he and Donna Yoder
became embroiled in a heated discussion over their relationship. The
"discussion" escalated into an exchange of cursing and threats between
Donna Yoder and Mr. Dickey, and Mr. Held attempting to keep the two
separated while trying to get Mr. Dickey to leave the scene and return
to work. This proved futile, and after Donna Yoder left his office, with
Mr. Dickey in "hot pursuit", Mr. Held followed them out and encountered
them on a stairway landing where he discovered Mr. Dickey "pinning"
Donna Yoder against the stair railing trying to restrain her from leaving.
Later, after separating the two, and after Mr. Dickey had left the mine,
Donna Yoder stated that Mr. Dickey had struck her at some point in time
during their encounter that evening.

520

On the day following the incident with Donna Yoder Mr. Dickey was
notified that the respondent had suspended him with intent to discharge
him for his· "threatening and abusive conduct" toward Donna Yoder, which
respondent claims resulted in injuries to Donna Yoder during the claimed
assault on her by Mr. Dickey. The discharge was arbitrated and upheld
under the union contract. Mr. Dickey then filed a complaint with MSHA,
and after MSHA declined to pursue the matter further, the instant discrimination complaint was filed with this Commission.
Respondent's defense is that Mr. Dickey's discharge was prompted
because of his violation of a company "shop rule" which prohibits the
use of threatening and abusive conduct by one employee on another employee.
Respondent denies that Mr. Dickey was "singled out" for "special treatment"
because of his prior safety complaints, grievances, and encounters with
mine management, and maintains that he would have been discharged because
of his conduct involving Donna Yoder whether or not he filed safety
complaints. Respondent denies that Mr. Dickey suffered disparate
treatment that his discharge was in any way motivated by protected
activities, and points to the fact that an independent arbitrator judged
Mr. Dickey's actions of September 18, 1981 alone to justify his discharge.
Complainant's Testimony and Evidence
Mr. Dickey testified that he began work at United States Steel's
Cumberland Mine in August 1977, and when first hired he worked as a
roof bolter. He then worked as a continuous miner operator from October
to June 1981, at which time he bid on an "outside" job as a coal sampler
in the preparation plant, and started that job on July 1st. While
employed at the mine he was never a safety committeeman, but stated that
he "was very active on safety matters", and confirmed that he was a
committeeman during his past employment at the Bethelehem Mine's Marianna
Mine in 1977 (Tr. 14-17). He explained his interests in safety as follows
(Tr. 17-18):
A. Well, I have always been a strong person as
far as safety issues were concerned, and I was
a past committeeman at Marianna. I learned a
lot about safety and I came to realize that production
and safety had to go hand in hand in any mining
industry because without one, you couldn't have
the other.
I became very interested in safety, and I was
approached on daily occasions by other men of my
local at the Cumberland Mine who knew that I had
safety experience and that I was familiar with the
various laws and situations concerning safety; and
they asked my opinions on different issues, and I
gave it to them.

521

Mr. Dickey identified exhibit C-1 as a May 23, 1979 safety grievance
concerning an. unsafe slope belt. The belt had several missing rollers
which caused the slope car cable to cut into the ties and cement.
He and several others miners reported the condition to the safety
committeeman, and when mine management took the position that there was
nothing wrong with the cable, Mr. Dickey exercised his safety rights
and refused to ride the slope car into the mine. MSHA was called in
and the respondent was cited for the condition, and the crew was paid
for the shift (Tr. 23-25).
Mr. Dickey identified exhibit C-2 as an October 4, 1979, safety report
he and another miner filed concerning the slope belt emergency evacuation
system. Mr. Dickey's complaint concerned his refusal to ride the belt
out of the mine in other than emergency situations. He refused to ride
the belt when the slope car was out of service, and when mine management
refused to pay him for staying in the mine he filed one grievance for his
pay and another one seeking to clarify the emergency use of the belt
in question (Tr. 26-31).
Mr. Dickey testified as to safety dispute on February 1, 1979,
concerning the lack of adequate communications on the slope car. He
indicated that communications had to be maintained between the car and
the hoist operator, and on the day in question the system was not working.
He and other crew members exercised their safety rights and refused to
ride the car until the problem could be taken care of. Mr. Dickey stated
that he suggested the use of walkie talkies, but that this was rejected
by mine management. He also stated that mine superintendent Sam Pulice
accused him of being the "ring leader" in complaining, and also told
him he "was creating a lot of waves that shouldn't be created" (Tr. 37).
Mr. Dickey stated that the communications on the slope car were restored
during the day shift and he went into the mine and went to work (Tr. 36;
exhibit C-3).
Mr. Dickey identified exhibit C-4, as a report of an incident which
occurred on November 30, 1979, and which Fesulted in a charge of insubordination being filed against him. Mr. Dickey stated that he was operating
a continuous miner loading coal onto shuttle cars when he saw someone
walking up to and along side his miner. He flashed his cap lamp at him
and Mr. Dickey shut off the machine. The person was section foreman
Kenny Foreman, and he spoke with Mr. Dickey about some work which needed
to be done. Mr. Foreman was between the machine and the rib, and Mr. Dickey
refused to start his machine until Mr. Foreman removed himself ·from a
position of danger between the machine and the rib. Mr. Foreman would
not move, and Mr. Foreman informed him that if he didn't start his
machine and begin loading he would charge him (Dickey) with insubordination.
Mr. Dickey stated tha.t when Mr. Foreman refused to remove himself
to a safe position·, Mr. Dickey informed him that he was involing his
safety rights and would refuse to operate the machine as long as Mr. Foreman

522

insisted on staying between the rib and the machine. Mr. Dickey requested
other work, .and Mr. Foreman then spoke with shift foreman Crocker, and
Mr. Dickey was instructed to see mine superintendent Sam Pulice. Mr. Pulice
summoned him to his office and accused him of refusing to operate the
miner. Mr. Pulice then sent him home, and Mr. Dickey filed a grievance
and indicated that he was paid for the time he was off work, and that the
incident was supposed to be removed from his record (Tr. 48).
Mr. Dickey identified exhibit C-5 as a report concerning an incident
which occurred on approximately March 17 or 18, 1980, concerning a cable
on his continuous mining machine. Upon an inspection of the machine he
discovered a spliced cable which he considered to be damaged. When a
mechanic opened up the splice, he found it had been mashed and simply
taped over. The mechanic gave Mr. Dickey the defective piece of cable
which he cut out, and the next morning he took it to maintenance foreman
Lee Gurley, and after discussing it with him realized that he had missed
the slope car into the mine. He then took the next car in, but upon
arrival underground, was instructed to go back outside. He was sent
home for missing the first car, but filed a grievance and stated that he
was paid for the day he was sent home (Tr. 51-54).
Mr. Dickey stated that shortly after the slope car incident there
was another incident in September 1980 involving a great deal of dust
on the section while he and his crew were loading coal. The dust was
corning up the track entry and the crew stopped work and went to the dinner
hole while the section boss was attempting to find out the source of
the dust and clear up the situation. Since most of the crew had stopped
work, Mr. Dickey, his helper, and two shuttle car operators shut down
their equipment and joined the rest of the crew in the dinner hole.
Mr. Dickey stated that when he was told the crew would have to •c.ontinue
working in the dust, he requested his individual safety rights and refused
to work, and he was informed that the rest of the crew had done the same
thing. Since the shift was over, the men left the section and went home.
The next morning, foreman Dan Fraley informed Mr. Dickey that Mr. Pulice
wanted to know "if Dickey was the guy that started this and had the guys
leave the crew." Mr. Fraley stated to Mr. Dickey that he informed Mr. Pulice
that Mr. Dickey did not instigate the stoppage and each miner decided
on his own not to work in the dust.
Mr. Dickey stated that as a result of the aforementioned dust incident,
he was called to Mr. Pulice's office, and Mr. Pulice accused him of taking
the crew off the section (Tr. 60). However, Mr. Dickey was not reprimanded
or given time off because of this incident (Tr. 61). However, Mr. Dickey
stated that Mr. Pulice told him that he was fed up with him, accused him
of being an instigator, and told him that if he kept up with "these so-called
safety issues", he would not have a job (Tr. 62).

523

Mr. Dickey identified exhibit C-6 as a grievance incident which
occurred on approximately October 1, 1980, a week or so after the dust
incident. Mr. Dickey discovered a taped spliced cable that connected
the mining machine cutting motor to the miner distribution box. The
machine was taken out of service and shut down, and Mr. Dickey was sent
to another section after invoking his safety rights and refusing to
operate the machine. Shortly after being assigned work cleaning the
return, Mr. Dickey stated that he and three others were sent home. They
were told that Mr. Pulice or Gene Barno had ordered them sent home. As
a result of this, they filed a grievance and were subsequently paid.
(Tr. 67-70).
Mr. Dickey testified as to a grievance filed in October 1980,
over an incident concerning the procedure for cutting through an underground gas well. In the past the crew was kept outside of the mine and
put to work while the cutting was taking place. On this occasion, the
crew was sent home and they filed a grievance. Mr. Pulice called a meeting
with the crew over the grievance, and at the meeting he cursed Mr. Dickey
and Mr. Dickey stated that "he told me that he was going to fire me the
first chance he got" (Tr. 71-73).
Mr. Dickey identified exhibit C-7 as the grievance he filed against
Mr. Pulice for cursing him, and although he indicated that he also filed
a separate safety grievance for being sent home he could not locate a
copy of it (Tr. 73-74).
Mr. Dickey stated that the grievance filed against Mr. Pulice
was filed on October 27, 1980, and in February 1981 it had proceeded
to step three of the grievance process. Mr. Pulice at first denied
cursing him, but when reminded that Mr. Dickey had many witnesses who
heard him, Mr. Pulice admitted it, cussed him again and again threatened
to fire him (Tr. 79). Mr. Dickey stated that this took place at the
third step grievance meeting, but that Mr. Pulice apologized to him
and Mr. Dickey accepted it, and that ended the grievance (Tr. 79-81).
Mr. Dickey testified that on approximately June 12, 1981, he was
called to the mine office after finishing his work. Safety committeeman
Goody advised him at that time that Mr. Pulice was going to fire him
for purportedly creating some kind of an unsafe condition. Mr. Dickey
spoke with Union district safety inspector Tom Rabbitt, who also was at
the mine at this time, and Mr. Rabbitt advised him that mine management
would try to fire him over the alleged incident. After Mr. Dickey
advised Mr. Rabbitt that he did not work on the evening of the alleged
incident, and when Mr. Rabbitt advised Mr. Pulice of this fact, the entire
matter was dropped and nothing happened (Tr. 82-85). Following this
incident, Mr. Dickey successfully bid on an outside job in the preparation
plant (Tr. 86).
Mr. Dickey testified that he bid on a surface job because he was
concerned that mine management would find a way to fire him because
underground superintendent Cook and Sam Pulice continually accused him

524

of "creating a lot of problems". In addition, Mr. Dickey stated that his
section forerilan, William Homastat, advised him that Sam Pulice told
him that he would fire Mr. Dickey the first chance he got (Tr. 88).
Mr. Dickey stated that on June or July 1, 1981, he began work
in the preparation plant and his foreman was Dale Norris. Mr. Dickey
stated that he met with Mr. Norris and Mr. Norris stated that he had
"heard a lot of stories" about his "safety activities" and stated "I
understand that you are going to be a real problem for me" (Tr. 89).
Mr. Dickey stated that he advised Mr. Norris that he never tried to create
any problems, but that he would insist that safe working conditions be
maintained (Tr. 90). During his work in the preparation plant, Mr. Dickey
stated that he filed no formal safety grievances, but did discuss a dirty
belt and a belt malfunction with his supervisors, but the conditions were
taken care of (Tr. 90-91).
Mr. Dickey confirmed that he and Donna Yoder lived together in a
"common law" relationship as man and wife since 1975, or for seven and
a half years, and that her two children by a previous marriage lived with
them. The relationship ended on September 22, 1981. Donna Yoder was
also employed at the mine as a utility person, and prior to the incident
of September 18, 1981, they were having some problems (Tr. 92-95).
Mr. Dickey testified that on September 22, 1981, he reported for
work but was upset over his problems with Donna Yoder. He decided to
"report off" on sick leave. He want to plant foreman Doug Held's office
to advise him that he was taking sick leave and when he arrived at
his office he found Miss Yoder there speaking with Mr. Held. Mr. Held
advised Mr. Dickey that he was busy and closed his door. Mr. Dickey
opened the door and he and Miss Yoder began swearing at each other (Tr. 99).
Miss Yoder asked for his car keys, and when he refused to give them to
her, she left the room and started down the stairs. He ran after her
and they were cursing at each other. She was screaming at him, and they
became entangled on the stairwell and he grabbed the hand rail and pressed
against her in an effort to calm her down. At this point, Mr. Held appeared
at the top of the stairs, and Miss Yoder told him that he (Dickey) struck
her. Dickey and Yoder continued cursing each other, and Mr. Held asked
Mr. Dickey to leave since he had reported off, and Mr. Held ordered him
off the property. Mr. Dickey accused Mr. Held of interferring in his family
life, took off his hat and threw it on the floor, and then left (Tr. 100-106).
Mr. Dickey confirmed that following the incident at the mine, he and
Miss Yoder ended their relationship and Mr. Dickey "moved out". Miss Yoder
filed no criminal charges against him as a result of the incident (Tr. 106).
Exhibit C-9 is a copy of U.S. Steel's employee "shop rules",
and Mr. Dickey conceded that these are the employee rules of conduct
applicable to all employees, and that everyone is given a copy and told
to read them (Tr. 109). He confirmed that he was supposed to have
violated rule #4, but believes that he was discharged for his safety
activities (Tr. 110).

..

525

Mr. Dickey testified that other employees were guilty of violating
company shop rules but were not suspended or discharged. He identified
exhibit C-10 as a grievance filed by employee Randall Dugan against
Sam Pulice after he was cursed and threatened by Mr. Pulice. Mr. Pulice
was not disciplined, and the company's position was that he was a
"company official" and the rules did not apply to him (Tr. 111-112).
Mr. Dickey testified as to a fight which occurred in 1979 between
employee Les Reiser and acting section foreman Rich Borzani. They were
not suspended or discharged, but foreman Cook spoke to them and they
apoligized to each other (Tr. 113).
Mr. Dickey testified to an incident in 1979 where foreman Denzell
Desmond struck shuttle car operator David Rowe, and Mr. Desmond was not
suspended or discharged. Mr. Cook purportedly stated that had Mr. Rowe
punched back he would have been discharged (Tr. 114).
Mr. stated that section Foreman Kenny Foreman violated the shop
rule by failing to observe safety regulations when he insisted on standing
between the miner machine and the rib, but he was not disciplined (Tr. 115).
Mr. Dickey also testified in 1979, employee Tom Pollock was caught
falsifying a doctor's slip and was suspended for one to three days (Tr. 116).
Mr. Dickey testified that he filed a complaint against assistant
mine foreman Bernie Steve when Mr. Steve directed him and his helper to
pull some ventilation back to a point which would be in violation of
Federal or state law, but the company did not discipline Mr. Steve for
this (Tr. 117).
Mr. Dickey testified that employee Donny Boyle was caught sleeping
in the mine in 1980 and was suspended for a few days (Tr. 117). Employee
Mike Mechanic falsified a doctor slip to cover an absence, and was suspended
for one or three days (Tr. 117). Employee Timmy Ross was caught with
matches in the mine and was suspended for one day (Tr. 118). Employee
Dale Williams was on company property drunk when he was supposed to be
working, and on another occasion was caught pouring whiskey out of a
bottle into a cup and drinking it in the bathhouse. When the company
found out that the whiskey bottle belonged to preparation plant superintendent Dale Norris, the matter was dropped (Tr. 118-119).
Mr. Dickey testified that employee Lisa Zern violated shop rules
on four or five separate occasions, and was suspended one time for five
days (Ex. C-11, Tr. 119). He also testified that employee Jane Christopher
and another girl who worked on the belt line filed grievances against a
foreman whose nickname is "Snuffy" because he was constantly cursing at
them and harrassing them. The grievances were filed after Mr. Cook took
no action against the foreman, and the girls were reassigned to another
crew (Tr. 120).
Mr. Dickey was cross-examined as to each of his asserted safety
and personal complaints and grievances, and was also questioned concerning
his contentions that other mine employees has violated certain shop

526

rules but were either not suspended or discharged or received less
severe discipline than he did (Tr. 131-152; 158-167; 168-179; 241-257).
Mr. Dickey confirmed that under the mine labor agreement he was subject
to discipline for claiming his individual safety rights in bad faith,
but denied that he was acting in bad faith or was disciplined for filing
the grievance of December 7, 1979 (Tr. 159).
In response to questions from U.S. Steel's counsel as to whether
Mr. Dockey considered Mr. Pulice to be "volatile", Mr. Dickey responded
as follows (Tr. 179-183):

Q.

You had a run-in with Sam Pulice?

A.

Yes, ma'am.

Q.

Would you characterize Mr. Pulice as volatile?

A.

I don't understand what you mean.

ADMINISTRATIVE LAW JUDGE KOUTRAS: Does he a have
a tendency to lose his temper, blow his cool, so to
speak?
BY MS. SYMONS:

Q.

Would you call him hot tempered?

A.

He was with me.

Q.

Do you know if he was hot tempered with anyone else?

A. I'd say he was once in a while on different issues,
if he thought that he was right on it, I imagine, yes,
ma'am. I can't really tell you, you know, the man's
personality. All I know is that he came after me a
good bit.

Q.

Do you know if he yelled at anyone else?

A.

If he yelled at anyone else, ma'am?

Q.

Yes.

A.

Yes, ma'am.

Yes, ma'am.

Q.

Do you recognize something called mine talk or shop
talk at Cumberland Mine?

A.

Yes, ma'am.

Q. Isn't it true that almost everyone at Cumberland
Mine uses that kind of language on occasions?
A. It depends on what you are saying by that kind of
language, ma'am.

Q.

What I will categorize as four-letter words.

A. To use a four-letter word, ma'am, in mine talk,
is sometimes nothing, unless they are directed towards
a person for a certain thing.

Q. Well, is it true that sometimes at Cumberland Mine,
you used four-letter words?
A.

You mean just in a manner of speaking?

Q.

Yes.

A. Never addressing towards anyone that I can recall,
no.

Q.

You accused Mr. Pulice of occasionally using fourletter wor·ds, isn't that true?

A. I have accused him of using more than four-letter
words, ma'am.

Q.

How do you categorize them then?

A. Well, I don't, ma'am. I don't classify son-of-abitch as a four-letter word.
ADMINISTRATIVE LAW JUDGE KOUTRAS: By the same token,
that particular expression, if you get your finger caught
in a pinch point, is a little different than cussing
some employee down, isn't that what we are talking about
here?
MS. SYMONS:

Yes.
-

ADMINISTRATIVE LAW JUDGE KOUTRAS: Because if you disciplined everybody in the mines who used four-letter words,
there wouldn't be any mining going on.
MS. SYMONS:

I think that is my point.

ADMINISTRATIVE LAW JUDGE KOUTRAS: But the context in
which the question is asked and his answer is yes, he probably
uses four-letter words like anybody else, but never directly
to any one person as a personal insult is what I think he
is trying to say.
THE WITNESS:

Yes, sir.

528

Mr. Dickey reiterated that he bid on the preparation plant
job to get away from Sam Pulice (Tr. 191). However, he conceded that
as mine foreman, Mr. Pulice would also be in charge of the preparation
plant, but that he would not have to see him everyday or walk by his
office as he did when he was assigned underground (Tr. 196).
Mr. Dickey stated that Mr. Pulice reported to mine superintendents
Dale Norris and Walter Cook. Mr. Norris was the preparation plant
superintendent and that Mr. Cook was the underground mine superintendent
(Tr. 198). Mr. Dickey believed that Mr. Pulice's authority as mine
foreman also extended to the preparation plant (Tr. 199).
Thomas J. Rabbitt, Safety Inspector, UMWA, District 4, confirmed
that he was acquainted with Mr. Dickey and described him as being concerned
with his and other's safety rights, and that he would not hesitate to
complain about safety. Mr. Rabbitt also confirmed that he gave him
copies of exhibits C-2 and C-3 when he came to his office to request
them (Tr. 278-282).
Mr. Rabbitt confirmed the incident concerning an allegation
against Mr. Dickey that he may have caused a safety violation and that
the matter was dropped after he (Rabbitt) told Mr. Pulice that Mr. Dickey
was not working in the mine at the time of the incident in question
(Tr. 285).
On cross-examination, Mr. Rabbitt confirmed that Mr. Dickey and
others did file a grievance concerning the slope car incident of
October 4, 1979 (Tr. 286). He also confirmed that Mr. Dickey was involved
in talks with management over the suggested walkie-talkie (Tr. 291).
Mr. Dickey stated that Mr. Pulice would "blow off steam just like everybody
does" when he got mad, but he doesn't know Mr. Pulice, nor has he ever
been present when he may have yelled at Mr. Dickey (Tr. 294). He also
has never been told by any union members at the mine that Mr. Pulice ever
yelled, screamed, or used foul language to them (Tr. 295).
Mr. Rabbitt stated that he did not feel that Mr. Dickey's discharge
was justified, but that if he actually physically assaulted Donna Yoder,
then the company would have just cause to discharge him under the unionmanagement conduct rules (Tr. 298).
Jane Christopher, testified that she has been employed at the mine
since December 1978. She testified that on several occasions she and
another female miner, Helen Kozloski, were harrassed practically daily
by Foreman Ed Yanik who stood beside them and swore at them. They
complained to Mr. Pulice and Mr. Cook but no action was ever taken against
Mr. Yanik (Tr. 316-318).
On cross-examination, Ms. Christopher stated that she filed a
regular grievance to be removed from Mr. Yanik's crew sometime in
April 1980, but that after the grievance was filed she was taken off of
his crew (Tr. 320).

529

Ms. Christopher testified that she knew Mr. Pulice, characterized
him as "h.ot tempered", and confirmed that she has heard him use profanity
or obscentities at the time that she complained to him about the language
Mr. Yanik was using (Tr. 325).
Gerald E. Swift, Executive Board member, UMWA District No. 4,
confirmed that he has been involved in grievances brought against mine
bosses for cursing at employees at the mine. However, the grievances
were withdrawn because of questions raised as to whether there was
actual cursing and because the contract does not provide for the union
to tell mine management how to discipline its salaried personnel
(Tr. 329).
On cross-examination, Mr. Swift confirmed that two miners filed a
grievance against a supervisor for cursing them but that it was withdrawn
because he could not process it under the contract (Tr. 332). He identified
exhibit C-7 as the grievance filed by Mr. Dickey against Mr. Pulice,
and he indicated that grievances of this kind where the employee is seeking
an apology are usually resolved or settled at the third stage (Tr. 334).
Mr. Swift confirmed that two employees, Dave Smith and Ralph Korzum,
were discharged for insubordination and using obscene language towards
a supervisor, but when they filed cross complaints against the supervisor
for using the same type of language against them, management took the
position that there was nothing to be gained by going to arbitration
because under the contract the union couldn't force management to
discipline salaried managers (Tr. 339). Mr. Swift also confirmed that
employee Chris Watson was discharged for falsifying a doctor's slip
(Tr. 337).
Danny Litton testified that he is employed at the mine in question
and that on some occasions he worked on the same crew with Mr. Dickey as
a "fill in". He confirmed that Mr. Dickey was concerned about safety
and that he and other miners on occasion consulted with Mr. Dickey
about safety problems. He stated that Mr. Dickey was not afraid to
stand up for safety issues (Tr. 350), and-he confirmed that he had overheard
a conversation betv.e=n Mr. Dickey and Mr. Sam Pulice in the mine office
during an incident concerning the cutting through of a gas well, and his
testimony in regard to this incident is as follows (Tr. 352-353):

Q.

What was it you heard Pulice say to Dickey?

A. Well, Sam Pulice looked at him between me and
said some swear words and pointed his finger and
said he'd fire him if it was the last thing he ever
done.

Q.

Would you tell us how that happened to occur,
that you heard this?

A. Well, they called the whole crew, told us
that they were going into the office or something;
and that's all we knew. So me and a couple of my

530

friends went into the office to see what was going
on, you know, because it might concern the rest of
us, too; so we just, you know, we went in and then
I just kind of stayed in the back and listened to
him talk.

Q. Do you recall what the incident was that they
were called in about?
A.

I believe it was about the gas well at the time.

Q.

Was there a grievance filed over the gas well?

A.

Yes.

Q.

You say you heard Pulice using some pretty choice
language directed at Dickey?

A.

Yes.

Q.

Did he accuse Dickey of being the instigator of
this thing?

A.

He said something to that effect.

Q.

Then somewhere along the line, you also heard him
say to Dickey that I will fire you if it's the last
thing I do?

A.

Yes; he did say that.

Mr. Litton stated that he particpated in the grievance filed over
the miner cable (exhibit C-6), and he indicated that he has never had any
"encounters" with Mr. Pulice and had chosen "to stay away from him
whenever I could" (Tr. 358).
Bruce G. Diges, testified that he is employed at the mine and that
he worked with Mr. Dickey when he was there for about a year as Mr. Dickey's
miner helper. He described Mr. Dickey as being "very safety conscious",
and would always check out his machine (Tr. 362).
Mr. Diges confirmed that grievances were filed over the miner
cable and gas well, and that as a result of these incidents Mr. Dickey
was threatened by mine management (Tr. 364). He stated that at the
grievance meetings in the mine office Mr. Pulice advised his crew that
he "was going to break us up", that "he will fire us if he can", and
that he proceeded to argue with Mr. Dickey and they were cursing back
and forth (Tr. 365). Mr. Diges also indicated that Mr. Pulice indicated
to him that he should sever his relationship with Mr. Dickey, and that if
he didn't "I would be fired" (Tr. 369).

531

Mr. Diges testified further that "Sam Pulice was a rat. He was
very hot ~empered; very easy to fly off the handle" (Tr. 376). He had
never known Mr. Dickey to "fly off the handle" on safety issues (Tr. 377).
Mr. Diges confirmed that he had received a couple of absentee notices
from management, and he confirmed that when Mr. Pulice and Mr. Dickey
were arguing over the grievances which were filed, Mr. Dickey did not
curse back (Tr. 380).
Walter E. Cook, Jr., testified that he has been the underground
mine superintendent at the Cumberland Mine since approximately 1977,
and that he knew Mr. Dickey as a safety oriented person who was always
involved if there were any "safety confrontations" on his shift. He
considered Mr. Dickey to be "right up there" with some of his good
continuous miner operators. Although he and Mr. Dickey occasionally
exchange words, he did not consider Mr. Dickey to be a "hot head" in
his daily operations (Tr. 384).
Mr. Cook stated that most of the time Mr. Dickey was astute and
knowledgeable on safety matters, and he conceded that most of the safety
issues brought to his attention were important issues (Tr. 384). Although
he disagreed with Mr. Dickey's complaints over the slope car communications,
he did not believe that Mr. Dickey was trying to "blow it out of proportion"
or that he was "agitating for the sake of agitating" (Tr. 385-386).
Mr. Cook stated that he was not involved in the decision to discharge
Mr. Dickey, and that the decision in this regard was made by outside
superintendent Dale Norris, general superintendent J. W. Boyle, and he
indicated that "our Pittsburgh Corporate Office would have been consulted
in this matter" (Tr. 387). He confirmed that he learned of Mr. Dickey's
discharge "after the fact" (Tr. 389).
Mr. Cook indicated that he was aware of the grievance filed by
employee Randall Dugan against Mr. Pulice because of Mr. Pulice's alleged
abusive language to Mr. Dugan, and he con~irmed that he gave Mr. Pulice
a verbal reprimand, but he could not recall telling Mr. Dugan about this
reprimand (Tr. 394). Mr. Cook could not recall any fighting incident
between employees Les Reiser and Rich Borzani, or any incident between
employees Denzell Desmond and David Rowe (Tr. 395). He did recall the
incident concerning Mr. Dickey and foreman Kenny Foreman, and he confirmed
that he verbally reprimanded Mr. Foreman over the matter, but gave no
official notice of this to anyone (Tr. 396). He also confirmed that
the record of Mr. Dickey's one-day suspension in the matter should have
been removed from his personnel file (Tr. 397), and he did not know why
it was still in his file (Tr. 400; exhibit C-12). He also identified
exhibit C-13 as a written reprimand to Mr. Dickey for being absent from
work, and he could not explain why the copy does not show that it was
ever delivered to Mr. Dickey, even though this is required (exhibit C-13;
Tr. 401).

532

Mr. Cook confirmed that he liftedthe one-day suspension given to
Mr. Dickey over the incident with Kenny Foreman, and he did so because
"I don't think the foreman did act in the proper fashion in suspending
Mr. Dickey, and I didn't think I had a cause to argue under the contract
and I settled that case from that standpoint" (Tr. 409). Mr. Cook
confirmed that he knew about the disciplinary action against employee
Dennis Boyle which resulted in a 3-day suspension for sleeping on the job,
and he indicated that Mr. Boyle was suspended with intent to discharge,
but was given the opportunity to resign rather than being discharged
(Tr. 411). He also indicated that he was not familiar with the outcome
of any disciplinary action against Dale Williams for drinking on company
property, nor could he confirm that Dale Norris was disciplined for having
whiskey on company property (Tr. 412-413). He also confirmed that he was
aware of the three-day suspension given employee Tim Ross for having
matches in his dinner bucket, and while management contemplated discharging
Mr. Ross, the union intervened, and based on all of the facts of his
case, it was decided to suspend him for three-days instead of discharging
him (Tr. 417).
Mr. Cook also confirmed that he was aware of the disciplinary case
against Lisa Zern for an "absentee problem", but he indicated that he was
not familiar with all of the details of her case, and while he recalled
that she may have resigned, he could not state that she was not discharged
(Tr. 424). Mr. Cook indicated that since his supervisory personnel are
not under the UMWA/BCOA contract he can discipline them "in a little
different fashion than I can a bargaining unit employee" (Tr. 431).
He confirmed that he spoke with Ed Yanik about cursing and harrassing
Jane Christopher, but did not suspend or fire him and simply "talked to
to him" (Tr. 431). He also confirmed that he did not discipline Mr. Pulice
over the incident where he cursed Mr. Dickey, and he stated that "I don't
have too many people who are as rambunctious as Mr. Pulice" (Tr. 434).
He also stated that Mr. Pulice did not receive a bonus and that one of
the reasons for this was the cursing incident with Mr. Dickey (Tr. 435),
but he conceded that Mr. Pulice's personnel file did not reflect this fact
and that no one knew about it (Tr. 436). He confirmed that he has suspended
foremen for safety infractions, and stated that foremen would "receive
some discipline" for harrassing employees. When asked about any action
against Mr. Pulice, Mr. Cook testified as follows (Tr. 439-441):

Q. What happened to Sam Pulice insofar as Jim Dickey
was concerned?
A. I look at that really as being in Sam's nature.
I don't look at that as being threatening and abusive
per se.

Q.

Cl involved a situation with the cussing and
threatening of James Dickey by Sam Pulice, right?

A.

Yes.

533

Q.

Without my reading all of that into the
record, are you telling me that you didn't, because
it happened to be Sam Pulice, that you didn't
consider this to be a very serious situation?

A.

That's basically right, yes, sir.

Q. In other words, if you are Sam Pulice, you are
allowed to do this sort of things?
A. Yes, sir; and there was some question as to
exactly, in the step three, if that was exactly the
way the words were stated.

Q.

Didn't he in fact, and doesn't the grievance
indicate, that the grievance was withdrawn because
he apologized to Dickey and he admitted that he had
said these things?
' A. To the best of my knowledge, there was a step
three meeting, and in the step three meeting, Jim was
asking for an apology. I don't know that Sam actually
said, I apologize. I know they went round and round.
I can't recollect the exact words.

Q. Well, I show you C7 again. It's signed by
Mr. Passera and Mr. Antonelli, and doesn't it say he
apologized to Jim Dickey on the back of step three?
A.

Apolqgized to Jim Dickey on the back, yes.

Q.

Wasn't that the settlement?

A. Must be, sir. Like I said, I can't recall the
exact wording that Sam used with Mr. Dickey.

Q. Notwithstanding all that, that is not nearly
as important or as serious as Mr. Dickey getting into the
altercation with his common-law wife, Donna Yoder,
was it?
A.

No. sir, it wasn't.

Q.

This injury that Mr. Yoder received never resulted
in any Workmen's Compensation claim being filed against
U.S. Steel?
A.

I can't answer that; not to my knowledge.

Q. As far as you know, it never cost U.S. Steel a dime,
did it?
A. I don't know. I don't handle the Preparation Plant,
so I am not sure if there was any time lost on it.

5"34

On cross-examination, Mr. Cook identified a copy of exhibit C-7
as respondent's file copy concerning Mr. Dickey's grievance against Mr. Pulice
and he confirmed that it contains no notations concerning any apology
made by Mr. Pulice over the incident (Tr. 442). Mr. Cook confirmed that
he is the mine superintendent for the underground operation, and that
he reports to J. W. Boyle, the general mine superintendent. He confirmed
that the "outside" superintendent who is also in charge of the preparation
plant, is equal in rank to him. He also confirmed that Sam Pulice worked
for him as the general mine foreman in charge of the underground mine,
but that he had no authority to fire anyone. Mr. Pulice and the general
foreman of the preparation held comparable supervisory positions (Tr. 448-450).
Mr. Cook stated that during the time Mr. Pulice worked for him he often
received complaints that he was "very verbal". However, he indicated that
he did not believe that Mr. Pulice discriminated against Mr. Dickey by
the language he used because "sam used that language toward everyone,
including myself on occasions", and.that he (Cook) did not take him
seriously (Tr. 455).
Mr. Cook confirmed that Sam Pulice had no input into the decision
to fire Mr. Dickey, and he based his conclusion on the fact that "since
Mr. Pulice worked for me and I wasn't involved, I am sure that he wasn't
involved" (Tr. 457). He conceded, however, that the possibility exists
that Mr. Pulice could have contacted those responsible for Mr. Dickey's
discharge, but found this "rather unlikely" (Tr. 458).
In response to further questions, Mr. Cook stated that Mr. Pulice
resigned his job in January 1982, for "personal reasons", and that he had
worked at the mine since 1977. When asked to explain why at least two
miners, including Mr. Dickey, went out of their way to avoid Mr. Pulice,
Mr. Cook responded "That was basically the way he did business. I don't
condone it; don't get me wrong. I have talked to him quite numberously
about, you know, his handling of people." (Tr. 462). When asked to
explain the circumstances surrounding Mr. Pulice's resignation, Mr. Cook
testified as follows (Tr. 462-463):
ADMINISTRATIVE LAW JUDGE KOUTRAS: How long has
he been in a management position at U.S. Steel?
THE WITNESS: He was in a position probably two
years; eighteen months to two years.
ADMINISTRATIVE LAW JUDGE KOUTRAS:
resignation?
THE WITNESS:

Prior to his

Yes.

ADMINISTRATIVE LAW JUDGE KOUTRAS: Did any of that
have anything to do with the personal reasons for
his resigning?
THE WITNESS:
It had part of it, part of it to
do with the problem.

ADMINISTRATIVE LAW JUDGE KOUTRAS: Did management
kind of give him a nudge or was it all of the sudden,
his decision to voluntarily resign for personal
reasons?
THE WITNESS: He wasn't given an ultimatum, if you
want to put it that way. If you want to put it in
that fashion no, sir. He made the electio.n to resign
himself.
ADMINISTRATIVE LAW JUDGE KOUTRAS:
to him?
THE WITNESS:
yes, sir.

Talk to him to try to get him to stay,

ADMINISTRATIVE LAW JUDGE KOUTRAS:
to him, trying to nudge him out?
THE WITNESS:

Did someone talk

Did somebody talk

No, sir.

ADMINISTRATIVE LAW JUDGE KOUTRAS: Did his resignation
have anything to do with the filing of this Complaint?
THE WITNESS:

No, sir; it did not.

Mario L. Antonelli, Executive Board Member, UMWA District #4,
testified that he knew Mr. Dickey to be "always concerned for safety",
and he confirmed that he was involved in several grievances filed by
Mr. Dickey ~gainst mine management (Tr. 475). He confirmed that Mr. Pulice
apologized for the language used against Mr. Dickey, and that this in effect
settled the grievance (Tr. 478). He also confirmed that Mr. Pulice admitted
stating during the grievance that if he had a chance he would fire Mr. Dickey
(Tr. 480). He also confirmed that at the grievance meeting concerning
Mr. Dickey's complaint, Mr. Pulice was "h<:>t headed" (Tr. 480).
David B. Rowe, testified that he is employed at the mine in question,
and he confirmed that he was involved in an incident where he was "grabbed"
by the neck and "smacked" by a supervisor who believed he was part of a
practical joke to "grease" the supervisor. He explained that miners
sometimes put grease over a man who is new on the job or who is there
for his last day, and the supervisor thought that he was going to do this
to him. Mr. Rowe did not report the incident, and other miners told
him that he (Rowe) would have been fired had he retaliated and struck the
supervisor (Tr. 493).
On cross-examination, Mr. Rowe conceded that "greasing" a supervisor
is "horseplay", and he admitted that other miners had selected him (Rowe)
to do the "greasing" (Tr. fr.94). He also confirmed that during the two
years or so that he worked for the supervisor in question, they had no
problems (Tr. 500).

536 -

Testimony and Evidence Adduced by the Respondent
Douglas· Held, Preparation Plant Operating Foreman, testified that
Mr. Dickey worked for him four days before his discharge. He testified
that while he could recognize Mr. Pulice, he did not know him personally
and had no contacts with him. He confirmed that Mr. Dickey was a good
worker during the four days that he worked for him, and that he had no
problems with him prior to his discharge on September 18, 1981 (Tr. 516-519).
Mr. Held testified that on Friday, September 18, 1981, he arrived
at the mine shortly after twelve midnight and went to the central control
room of the preparation Plant. Donna Yoder called him over the mine phone
and asked to speak with him. She came to his office, and since she
indicated she wanted to speak with him in private, he closed his office
door. Miss Yoder began telling him about her problems ¥ith Mr. Dickey,
and at that point Mr. Dickey opened the door and "wanted to know what
the hell was going on". Mr. Held responded "Jim, it's none of your business;
leave the room" (Tr. 520). He left, but then returned, and he and Miss Yoder
exchanged words, began cursing each other, and argued over keys to a car
and the trailer where they both lived. Mr. Held stated that he requested
Mr. Diekcy to return to work, but Mr. Dickey replied "I don't have to
do a 'F'ing thing you tell me because I quit", and when Mr. Held again
advised him to return to work and that he shouldn't quit over such an
incident, Mr. Dickey repeated his statement (Tr. 522).
Mr. Held stated further that after his exchange with Mr. Dickey,
Miss Yoder left the room and Mr. Dickey followed her out. Mr. Held left
the room to call superintendent Dale Norris and as he went down the stairway
he found that Mr. Dickey had pinned Miss Yoder against the stair railing
with her back against the rail. He split them up and directed her to go
to the utility room. She went to the room and Mr. Dickey followed her
in and Mr. Held asked the four men who were there to try and keep the two
separated while he went to phone Mr. Norris. After speaking with Mr. Norris
he again asked Mr. Dickey to go back to work, and Mr. Dickey informed
him again that he had quit. Mr. Norris then asked him to leave the property,
and as he left the room he threw his hat back towards him and he left
(Tr. 526-527). Later, he learned that Miss Yoder wanted to leave work
early and she told him that Mr. Dickey had struck her, that her back and
jaw were sore and that she had lost a contact lens. Miss Yoder filled
out an "early-out" slip at approximately 3:00 a.m., and left the property
(Tr. 530).
Mr. Held testified that after Miss Yoder left the property, he
called Mr. Dickey on the phone and advised him that "it was a real
ridiculous thing to lose your job over", and he asked him to report to
the office at 7:30 a.m., that morning so that he could discuss the matter
with him and Miss Yoder. Mr. Held stated that Mr. Dickey told him he
"didn't have to do a damn thing I told him and hung up" (Tr. 531). Mr. Dickey
did not come to the office, but ·he called him (Held) at 7:00 a.m., and
Mr. Held again asked him to come to the office so that he could help him

get. his job back and Mr. Dickey informed him that "I reported off" (Tr. 531).
Miss Yoder came in at 7:30 a.m., but Mr. Held did not speak with her, but
she did speak with Mr. Norris (Tr. 532).
Mr. Held stated that the incident in question did not affect mine
production, but that the employees who were in the utility room used an
hour of nonproductive time (Tr. 534). Mr. Held confirmed that he had only
known Mr. Dickey for the four days he worked for him and he knew nothing
about his being a "safety activist" (Tr. 535).
On cross-examination, Mr. Held confirmed that he did not make the
decision to discharge Mr. Dickey. He stated that since Mr. Dickey informed
him that he had quit, there was no decision to make (Tr. 536). He also
indicated that Nr. Norris was involved in the decision to suspend
Mr. Dickey with intent to discharge him (Tr.536). Mr. Held also indicated
that he prior to the incident in question, he had no knowledge that Miss Yoder
and Mr. Dickey were living together, and that she informed him the evening
of the incident that she "wanted to throw his clothes out", and he surmized
from this conversation that they were living together (Tr. 538). He also
confirmed that Miss Yoder told him that she and Mr. Dickey had lived
together for some time and were having marital problems, that they had
some trouble that evening, and that "she was fed up with it and she wanted
to get out" (Tr. 538). He also confirmed that Mr. Dicket was agitated
and upset that evening, and that when he entered his office the second time
he asked Mr. Held whether he and Miss Yoder were discussing their problems
and Mr. Held conceded that it appeared to him that the two were having "a
lovers or marital quarrel" (Tr. 541). He also confirmed that Miss Yoder
and Mr. Dickey were both cursing each other, and were making accusations
to each other (Tr. 542).
Mr. Held stated that he did not know whether Miss Yoder filed any
workmen's compensation claims for her injuries, but he confirmed that she
lost no work time as a result of any injuries (Tr. 543). He also confirmed
that Miss Yoder required no medical attention, and that he did not suggest
she see a doctor (Tr. 544). Mr. Held also indicated that while Miss Yoder
was emotional, he observed nothing about ~er condition that would lead him
to believe that she was in serious pain or needed medical attention
(Tr. 545). Mr. Held also indicated that because of Mr. Dickey's "attitude",
he was concerned that "anyone who got in his way was going to get knocked
down the stairs", but that this did not happen (Tr. 547). He also
confirmed that all of Mr. Dickey's activities that evening were directed
at Miss Yoder, and to his knowledge Mr. Dickey did not threaten anyone
else and that the preparation plant did not shut down over this incident
(Tr. 548).
Mr. Held stated that while he did not participate in the decision
to discharge Mr. Dickey, he did participate in the company investigation
of the incident and told Mr. Norris and general plant foreman Parfitt about
the incident. Mt. Held was not at the arbitration hearing, nor was he
present when management made the decision to suspend Mr. Dickey with intent
to discharge him (Tr. 549). He made no recommendations in the matter, but
he acknowledged that he told Mr. Parfitt and Hr. Norris that Miss Yoder

538

reported that Mr. Dickey had struck her, and he also informed them that
Miss Yoder's comments concerning her desire to end the relationship with
Mr. Dickey. Mr. Held confirmed that he considered the incident to be
between "two employees", and said nothing about any "marital quarrel"
(Tr. 551).
Mr. Held confirmed that Mr. Dickey appeared upset when he first appeared
at his office, but that the incident on the stairway happened after he
and Miss Yoder were quarreling and cursing each other. He also confirmed
that he made no recommendations to discipline Mr. Dickey or Miss Yoder
over the incident that evening (Tr. 558).
In response to further questions, Mr. Held stated that he made
no recommendations concerning Mr. Dickey because Mr. Dickey told him he
had quit. When asked why the respondent fired him if he had quit, Mr. Held
responded "because the following morning, he did not quit. He called me
at 7:00 a.m., and said, I told him to report back to the mine, and he said
why, I reported off" (Tr. 563). Mr. Held confirmed that Mr. Dickey had not
"reported off", worked only one hour the evening of September 18th,
and his pay was docked for the seven hours he did not work when he left
the property (Tr. 565). When asked why he docked Mr. Dickey i f he had
quit his job, Mr. Held then stated "Well, I'd have to say I don't really
remember about docking him. I don't even know what became of his time
that night". He also indicated that Mr. Dickey did not report for his
next scheduled work shift because he was suspended (Tr. 569-570). Mr. Held
confirmed that he had not met Miss Yoder prior to the incident of
September 18th, and that he did not personally observe Mr. Dickey strike
her other than "just restraining her" (Tr. 573).
James F. McNeeley, preparation plant maintenance foreman, stated that
prior to the incident of September 18th, he did not know Mr. Dickey, had
no contact with him, had never met him, and Mr. Dickey never worked for
him. He confirmed that Mr. Dickey told Mr. Held that he had quit and
did not have to do what Mr. Held told him. He also confirmed that when
he observed Miss Yoder in the utility room he saw blood on her teeth, she
appeared to have been crying, and he could see a slight puffiness on her
lower left lip. When Mr. Held told Mr. Dickey to leave the property,
Mr. Dickey "pushed his way past Mr. Held", and two other employees held
Mr. Dickey on each arm while Mr. Held was trying to get him to leave.
He observed Mr. Dickey throw his hat on his way out of the room, and after
he left Mr. McNeeley instructed the two employees who were holding Mr. Dickey
to patrol the parking lot to insure that Mr. Dickey had left the property,
and they confirmed that he had in fact left (Tr. 579).
On cross-examination, Mr. McNeeley confirmed that he made no recommendation~
concerning the discharge of Mr. Dickey, but did give a statement during
the investigation. He was not present during the 24/48 discharge meeting,
did not hear Miss Yoder curse Mr. Dickey, and simply informed fellow
employee Ms. Groves to "try to clean her up and calm her down" because
Miss Yoder was upset (Tr. 580).

539

Dale W. Norris, testified that he is presently employed as manager
of preparation for the Kerr-McGee Coal Corporation, Harrisburg, Illinois,
that he has held this position since February 2, 1982, and that he
previously worked at the Cumberland Mine as the outside superintendent.
Part of his responsibility was the preparation plant, but he had no
responsibility for the underground mine since that was under Walter Cook's
jurisdiction (Tr. 591). Mr. Norris stated that Mr. Pulice never worked
for him and did not tell him how to direct his work force. He confirmed
that Mr. Dugan worked for him (Norris), and he confirmed that Mr. Dugan
filed a grievance against Mr. Pulice (exhibit C-10), and that Mr. Pulice
had lost his temper over the slope car incident and that "Mr. Cook, was,
needless to say, a little bent out of shape" over the incident (Tr. 593).
The grievance was withdrawn and he confirmed that Mr. Pulice apologized to
Mr. Dugan (Tr. 595).
Mr. Norris identified his general foreman as Paul Parfitt, and he
indicated that Mr. Parfitt had no authority to fire anyone. He explained
the procedure for discharging an employee as follows (Tr. 596):

Q. If you want to fire someone at U.S. Steel,
what are the steps that have to be taken?
A. Before we make any discharge, the first thing
that we have to do is, of course, if Paul were
handling the initial part of the case like he was
in this incident, he has to notify me. I then
talk to Mr. Boyle, who was and at this time still
is general superintendent at Cumberland. We then
bring in our local labor relations man, who at
that time was Robert Hoover. Then we jointly
contact Pittsburgh Labor relations, as well as
Pittsburgh operations. In other words, we go to
the corporate office of the coal group, and then
a decision is jointly reached after that discussion
and issued.
When asked what he knew about Mr. Dickey before he came to work for
him, Mr. Norris stated as follows (Tr. 597):
A. I was aware of his past activities and reputation as a somewhat rowdy individual; and I had
in fact talked to both Mr. Pulice and Mr. Cook about
that, and I felt that I wouln be remiss not to find
out what sort of person he was from these people
that managed him before I was receiving --

Q.

What did they tell you of his safety activities?

A. They told me that he was in fact very safety
conscious and that he wouldn't be a problem.

540

With regard to any knowledge on his part concerning the relationship
between Mr. Dickey and Donna Yoder, Mr. Norris acknowledged that "we had
heard about their sort of relationship", and that they were split up and
assigned to different crews. However, they were later assigned to the
same crew at their request for reasons of travel, et cetera, and we
condescended and let that happen" (Tr. 598).
Mr. Norris conceded that Mr. Dickey was doing a good job as a sampler
when.he was reassigned to the preparation plant. He explained the
procedures for."reporting off" work by an employee once he reports for
work, and he indicated that it was not uncommon for employees to report
for work in their work clothes, and then "report off". After it became
a problem, supervisors were instructed to require an employee to sign an
"early quit slip" when they reported off (Tr. 600).
Mr. Norris stated that he was not at the mine during the incident
of September 18, 1981, but found out about it the next morning from his
general foreman, Paul Parfitt. Mr. Norris then contacted Mr. Boyle and
Mr. Hoover, and then spoke with Mr. Held to find out what had happened.
Mr. Held informed him that Mr. Dickey had been asked to report to the
mine at 7:30 a.m., and when he did not appear, he (Norris) called Mr. Dickey
at home, and Mr. Dickey informed him that he had no way to get to the
mine. Donna Yoder was there and she explained the events of the evening
before to him while they were in his office. Donna Yoder told him that
Mr. Dickey had struck her and that he had lost her contact lens.
Mr. Parfitt was present during this conversation, and Mr. Norris confirmed
that he had taken notes of the conversation with Donna Yoder (exhibit R-6).
He also confirmed that he again met with Donna Yoder the next day,
Saturday, September 19, and that Mr. Hoover and Mr. Vernon Baker, a UMWA
committeeman assigned to the preparation plant were also present. Donna Yoder
went over the notes of the previous days' conversation, and she confirmed
that they were essentially accurate (Tr. 605).
Mr. Norris testified that after the second meeting with Donna Yoder,
he met with Douglas Held, Mr. McNeely, Paul Parfitt, employee relations
superintendent Bob Hoover, and J.W. Boyle to discuss the entire episode.
In addition, he contacted the respondent's labor management relations
manager Ernie Helms, and Mr. Helms recommended or "advised" that Mr. Dickey
be discharged (Tr. 606, 609). Since a thorough investigation had to
be made in a discharge case, it was decided to suspend Mr. Dickey with
intent to discharge him, rather than to immediately discharge him (Tr. 606).
Since the incident with Ms. Yoder was a "pretty grave offense", Mr. Norris
concurred in the decision to suspend Mr. Dickey with intent to discharge,
and this was a "joint-type decision" (Tr. 608). The people who were
part of the "joint" or "group" decision regarding Mr. Dickey were identified
by Mr. Norris as "himself, Mr. Boyle, our local labor relations, as well
as labor relations in.Pittsburgh". He stated that Ernie Helms only "advised"
that Mr. Dickey should be "discharged after a thorough investigation",
and that "we concurred" (Tr. 609).
Mr. Norris acknowledged that he knew that Mr. Dickey and Ms. Yoder
were living together and that they lived in the same town that he lived in.

541

He "did not .believe" that any consideration was given to the fact that
they lived together when the decision to discharge Mr. Dickey was made,
and he stated that had they been strangers, the same decision would have
been reached (Tr. 610). When asked what effect Mr. Dickey's safety
activities had on the decision by the group to discharge Mr. Dickey,
Mr. Norris responded as follows (Tr. 610-611):

Q. Have you had any safety complaints from
Jim Dickey?
A.

No, I hadn't.

Q. Had his supervisor reported to you that he
had made any safety complaints in the Preparation
Plant?
A. Not that I was aware of. Our policy was if
possible, when a safety complaint was made by an
employee, we checked it out, took care of it.

Q.

Did Mr. Dickey's prior record have anything to
do with the decision to suspend with intent to discharge?
A. Well, it's my opinion and in the past it has been
true, Mr. Dickey had not been the first person we
had ever received that had any sort of prior reputation
that I was aware of. We felt in a lot of cases that
people were not particularly happy in the mine. They
actually wanted to work outside, and as a result, we had
seen really no problem with people prior to that that
had come outside; so I tried to the best of my capability
to keep that as a fresh start.

Q. So what effect did his prior record have in this
decision to suspend him?
A.

It was not taken into account as far as I know.

Q. Was there any mention made during that discussion
of September 18th, about his problems underground?
A.

No, ma'am.

Q.

Was there any mention ma'de of safety activities?

A.

No, ma'am.

Mr. Norris confirmed that an investigation of the incident was
conducted on Saturday morning, September 19, 1981, and he identified
the individuals who were interviewed. Present during the interviews

542

were Mr. Hoover and Mr. Baker, and he identified the statements taken
from the employees (Exhibits R-7 through R-13). He confirmed that the
statements were reviewed with Mr. Dickey's unibn representative during
the 24/48 hour labor-management conference concerning the proposed
discharge, ·and the statements were also used during the arbitration
hearing (Tr. 617). Mr. Norris also confirmed that the reason for taking
the statements was to support management's decision as to the ultimate
discipline to be given to Mr. Dickey, and he stated that the union took an
active part in the investigation, including witnessing the taking of the
statements from each of the employees who gave one, and he identified
one of the union representatives who was present as Vernon Baker (Tr. 623).
Mr. Norris explained that after an employee is suspended with intent
to discharge, management has five days to decide whether to go ahead
with the discharge, or to impose a lesser penalty such as a suspension.
He confirmed that the fact that Ms. Yoder suffered injuries "was all
important" to any decision, and he "believed" that the suspension with
intent to discharge Mr. Dickey would have been made even if Ms. Yoder
had not been physically injured (Tr. 629). He further elaborated as
follows (Tr. 629-630):

Q.

Did it make any difference to your decision on
September 18th, to issue the suspension with intent
to discharge as to whether or not her injuries
resulted from Mr. Dickey striking her or a slip and
fall or anything of that nature?

A. I would say they had some bearing in the case,
but it wasn't the overall important thing in the
investigation.

Q. Once you got Mr. Berdar's statement that he was
an eye witness to the blow, what effect did that
have on the ultimate decision to change the suspension
to a discharge?
A. It was taken into consideration with the balance
of the other statements that we had received during
the investigative period on the 19th.
Mr. Norris testified that the decision to discharge Mr. Dickey was
made after the investigation and 24/48 hour meeting which took place
on Monday, September 21, 1981, and that this was the first time that
he heard Mr. Dickey's side of the incident which had occurred the previous
Thursday. Mr. Norris confirmed that at the 24/48 meeting, Mr. Dickey
did not allege that management was using the incident as a pretense
to "get him" for having filed past safety complaints, that Mr. Dickey
never mentioned those complaints, nor did he ever mention anything about
discriminatory discipline (Tr. 641).

543

Mr. Norris testified that the decision to escalate the suspension
to a discharge was made in "caucus" after the 24/48 meeting and after a
review of all of the information gathered by management during its
investigation. Mr. Norris confirmed that during the interim between
the incident of September 18 and the 24/48 meeting, he discussed the
circumstances surrounding Mr. Dickey's discharge with Wally Cook, but
that he did not seek Mr. Cook's advice, and Mr. Cook offered none.
Further, Mr. Dickey's safety activities were not discussed with Mr. Cook.
Although he also discussed the matter with Sam Pulice, Mr. Norris denied
that they discussed Mr. Dickey's discharge, and while he was also
"pretty sure" that Mr. Pulice was aware that Mr. Dickey was being
discharged, Mr. Pulice did not mention Mr. Dickey's safety activities to
him (Tr. 643). Mr. Norris also conceded that it was "common knowledge"
among labor and management that a decision whether to discharge Mr. Dickey
was in process (Tr. 643).
Mr. Norris denied that Mr. Dickey's discharge by management was
"a set up", stated that "I would hardly subject one of my foreman to
what Mr. Held had to go through", and indicated that he was aware of no
reason why Mr. Dickey would not still be employed at the mine had the
incident of September 18, with Ms. Yoder not happened (Tr. 644).
On cross-examination, Mr. Norris confirmed that Dale Williams
was accused of drinking whiskey which belonged to him (Norris) on the
job, and that he was suspended with intent to discharge. Mr. Norris
stated that he recommended that Mr. Williams be discharged, and that he
(Norris) "would take my own lumps". While Mr. Williams was not discharged,
he agreed to abide by a "last chance" mine policy, and he was in fact
discharged several weeks later (Tr. 645). Although Mr. Norris did not
actually sign a "last chance" agreement, Mr. Norris indicated that he
was basically under such an agreement because the whiskey found on mine
property was his (Tr. 646).
Mr. Norris stated that he knew Sam Pulice and Walter Cook very well,
and believed that he would have heard about the incident concerning
Mr. Pulice's threatening to fire Mr. Dickey. He also confirmed that he
was aware of the fact that Mr. Pulice and Mr. Dickey had "multiple
run-ins". He also confirmed that he was aware of the fact that "Mr. Dickey
was safety conscious and I was told by Mr. Cook that it was not a problem"
(Tr. 649). He also confirmed that it was "common knowledge that Dickey
was a hard nose on safety and that kind of thing and filed a number of
grievances relative to safety and so forth" (Tr. 648). He also confirmed
that it was "common knowledge" among the work force when a superviso~
has to apologize to an employee for cursing him (Tr. 649). When asked
whether a supervisor would be happy over such an occurrence, Mr. Norris
responded "if they handle themselves so poorly that they put themselves
in that position, that's what they should -- that's absolutely what they
should do" (Tr. 650).
Mr. Norris testified that he was ignorant of the incident concerning
David Rowe's assertion that he had been struck by a supervisor, and knew

nothing about it. He also indicated that he was not aware of a
purported fight between Les Reiser and Rich Borzani, and stated that
he did not know Mr. Borzani (Tr. 650). Although foreman Kenny Foreman
did not work for him, Mr. Norris confirmed that he was aware of
Mr. Dickey's safety grievance against Mr. Foreman, and in fact stated
that he sat in on the grievance hearing (Tr. 651). Mr. Norris denied
any knowledge of the incident concerning Timmy Ross having matches
in the mine, and stated that he did not know Mr. Ross (Tr. 652).
Mr. Norris stated that the fact that Mr. Dickey had been a good
worker was taken into consideration when the decision to discharge
him was made, but he considered the incident with Ms. Yoder to be a very
serious matter, and while acknowlecging that it took place on a stairway
landing, it could just as well have happened around moving machinery,
thereby raising a possibility of more serious injuries to Ms. Yoder had
she fallen into said equipment. He confirmed that he had nothing to do
with the decision resolving his "whiskey incident", and acknowledged
that no consideration was given to the possibility of giving Mr. Dickey
a "last chance agreement". He also confirmed that Mr. Dickey's prior work
record, includesa past incident of insubordination, were not considered
during the decisional process to fire him, and that no one looked at
his personnel file (Tr. 656-658; 675). Mr. Norris confirmed that the
sole basis for Mr. Dickey's discharge was for his "threatening and abusive
conduct towards Donna Yoder" (Tr. 667-668), and he believed that this
was just cause for discharge under the union-labor contract (Tr. 668).
He confirmed that Mr. Helms is the respondent's labor-management representative
for respondent's coal operations, located in Pittsburgh, and if any
grievances related to safety are filed on a standard UMWA form used for
that purpose, Mr. Helms would be aware of them. He conceded that Mr. Helms
might be informed of any such grievance decisions after the third step,
but pointed out that he handles five districts as part of his job (Tr. 670).
Mr. Norris identified J.W. Boyle as the general superintendent for
Cumberland Coal's operations, and while he had never communicated any of
Mr. Dickey's safety encounters with Sam Pulice to Mr. Boyle, Mr. Norris
"assumed" that Mr. Boyle "is aware of what goes on in his mine" (Tr. 671).
Mr. Norris identified Bob Hoover as Mr. Helm's "counterpart on the
local level", confirmed that Mr. Hoover works for Mr. Boyle, and when
asked whether Mr. Hoover would have been aware of Mr. Dickey's safety
complaints, grievances, and encounters with Sam Pulice, he responded
"I would think so" (Tr. 672). Mr. Norris denied that while he could not
speak for Mr. Boyle, Mr. Hoover, or Mr. Helms, Mr. Dickey's safety activities
and encounters with Sam Pulice were personally never considered by him
in the decision to discharge Mr. Dickey, and he indicated that the subject
was never mentioned during the discussion with this group of individuals
(Tr. 672).
Mr. Norris indicated that he had been involved in four or five
suspensionswith intent to discharge actions while he was at the mine,

545

and when asked whether it was a practice to first check an employee's
background in those instances, before discharging them, he replied
(Tr. 673-674):
.

Q. Isn't it a part of your practice when determining whether or not you should discharge a man
to look at his record, find out whether he is a
good guy, bad guy?
A. It's all dependent on what sort of offense
is involved.

Q.

Well, let me ask you this. Wouldn't you
think that it would have been helpful to know
whether Mr. Dickey was a chronic absentee, whether
he was caught drinking on the job, whether he was
an unsafe worker, whether he was insubordinate to
foremen and so forth, wouldn't that have helped
you in making your decision to make a discharge
determination?
A. It would have neither helped nor hindered in
a decision.

Q.

Why not?

A. Because that is a matter of safety and abusive
behavior towards an employee. How can you let
somebody's past record impact an action that they
took like this. I don't understand that.

Q.

Don't you think the person's past record is
important in determining whether you want him around
anymore or not?
A. I think he should have considered his past record
before he was involved in this instance.
Mr. Norris indicated that while it was entirely possible that he did
discuss Mr. Dickey with Sam Pulice, he had no specific recollection as
to any specific incident which may have been discussed, except ~he grievance
case concerning Mr. Foreman. As for any conversations with Wally Cook,
Mr. Norris stated that it was "routin.e" for he and Mr. Cook to discuss
"different situations and what not that we were handling; and that was
going on about the mine" (Tr. 678). Regarding Mr. Dickey's prior reputation,
Mr. Norris stated as follows (Tr. 678-681):

Q.

I believe you testified that when Dickey came
to work for you, you knew he was a rowdy or something
of that nature.
A.

I had heard that, yes.

546

Q.

How was he described as a rowdy?
rowdy as you knew it to be?

What is a

A. I just heard that he was a little radical; and
that can imply anything, and I knew -- The reason
I know about all the safety grievances now is I sat
and listened to them yesterday; but up to that point
in time, the only incident I was aware of yesterday
was the incident with Kenny Foreman.

Q.

Let's get back to your original description of
rowdy. Now you said radical. What is your understanding of him being a radical?

A.

That he could be trouble.

Q.

What kind of trouble could he be?

A.

Just general pain in the back trouble.

Q.

Over what?

A.

Just anything; just trouble.

Q. You mean that is the label Dickey had, that he
was just a trouble maker over everything?
A. I didn't say that. I said that I was informed
that he could be trouble.

Q.

Who informed you that he could be trouble?

A. I believe that when I found out who was getting
the job, I probably talked to Mr. Cook; but you have
to remember what I also said is that Mr. Cook said that
Jim was a good man.

Q.

I understand; he said that three times, sir, and I
understand the purpose in saying that, but what I want
to get at is this business of Wally Cook telling you that
this guy was a radical or a rowdy and he was trouble.

A.

I said he could be.

Q.

I'd like to know as best you recall because you
recall some things pretty specifically here; I'd like
you to recall as best you can what Wally Cook told you
with reference to this man being a rowdy or a radical
or general trouble.
A. I think I just did tell you to the best that I can
recall.

Q.

What was it?

547

A. I was informed that he could be trouble. It was
not pinned down as to why; that he could just be a
pain in the back.

Q.

That was Wally Cook's opinion of him?

A. Like I said before, he also said that he was a good
man on the job.
Q~
Did he describe to you that he could be trouble
where safety was concerned?

A.

All he said was that he could be trouble.

Q. I may be wrong on this, so you correct me if I
am wrong, but it's my recollection that in your original
testimony, that you said that Wally Cook told you that
he had a reputation for being tough on safety or what
have you.
A. That is not what I said. I said that Wally Cook
told me that he was safety conscious. That was not
all he told me. If you remember, I also said that
was no trouble. It was after the fact that he said
that he could be trouble, just a general pain in the
back; and the comment, I don't know to me, he stated
to me the safety part of it was not the problem; that
the guy could just generally be a pain.
And, at pgs. 688-689:

Q. Did Mr. Pulice ever tell you that he wanted to
get Mr. Dickey?
A. He never told me he wanted to get Dickey; not
me personally.

Q.

Did Mr. Pulice ever ask you to help him get Mr. Dickey?

A.

No.

Q. Could you explain what you mean when you said it's
your job to find out about people before they come to work
for you and what do you do with that information once
you have it.
A. Well, it's like this, you know. Before you would
even hire anybody, you would interview them to find out,
you know, what sort of personality traits they have;
how they handle themselves; what past occurrences might
have been in their previous employment, things like that;
and to me, it's no different.

548

The only difference is that when a person is coming
out of the mine on a bid situation, you can't accept.
or reject him because of that. It's a power bid,
so you do try to find out, you know, what is this guy
like, what is she like, any problems here that you
know of.

Q. What do you do with this information once you
have it?
A. Keep it in my own memory. It's not entered
into any personnel file; it's just for my own
edification.
Mr. Norris stated that he could recall no tho~ght being given to
suspending Mr. Dickey rather than discharging him, and he indicated that
each offense which could lead to disciplinary action against an employee
must be looked at on its own facts (Tr. 681-685). Mr. Norris confirmed
that Sam Pulice did not work for him, and he indicated that during the
time Mr. Dickey filed many of his grievances Mr. Boyle was not the mine
superintendent (Tr. 687). He also stated that Mr. Pulice "had a reputation
of just walking in and saying, gees, I'd like to fire you", but that he
personally had no authority to fire anyone (Tr. 697). He described
Mr. Pulice as "a character", and indicated that he (Norris) "wouldn't
put up with that sort of behavior from my foremen" (Tr. 698).
Mr. Norris confirmed that he had no knowledge of the extent of
Mr. Dickey's involvement in safety grievances until the instant hearing
(Tr. 703). He confirmed that Mr. Helms would have been aware of the
grievances, if in fact grievances were held (Tr. 704). He also confirmed
that he (Norris) was involved in the "Dugan grievance", and that since
Mr. Dugan was his employee, Mr. Norris had to hear the case. He also
confirmed that Mr. Pulice agreed that he had said what Mr. Dugan accused
him of, but that since Mr. Dugan was insubordinate, he withdrew his
grievance at step two (Tr. 705).
Mr. Norris stated that he did not consider that Mr. Dickey had quit
his job because when he spoke with him the morning after the incident,
Mr. Dickey informed him that he had "reported off work" (Tr. 732). Further,
he had no written resignation from Mr. Dickey, and stated that he did
not know that he was actually not paid for the day or that he was absent
without his supervisor's approval (Tr. 732).
Discussion
In Secretary of Labor on behalf of David Pasula v. Consolidation Coal
Company, 2 FMSHRC 2786 (October 14, 1980) (hereinafter Pasula), the
Commission analyzed section 105(c) of the Act, the legislative history
of that section, and similar anti-retaliation issues arising under other
Federal statutes. The Commission held as follows:

549

We hold that the complainant has established
a prima facie case of a violation of Section 105(c)(l)
if a preponderance of the evidence proves (1) that he
engaged in a protected activity, and (2) that the
adverse action was motivated in any part by the protected
activity. On these issues the complainant must bear
the ultimate burden of persuasion. It is not sufficient
for the employer to show that the miner deserved to have
been fired for engaging in the unprotected activity; if
the unprotected conduct did not originally concern the
employer enough to have resulted in the same adverse
action, we will not consider it. The employer must
show that he did in fact consider the employee deserving
of discipline for engaging in the unprotected activity
alone and that he would have disciplined him in any
event. Id. at 2799-2800.
In several decisions following Pasula, the Commission discussed,
refined, and gave further consideration to questions concerning the burdens
of proof in discrimination cases, "mixed-motivation discharges", and "work
refusal" by a miner based on an asserted safety hazard. See: MSHA, ex rel.
Thomas Robinette v. United Castle Coal Company, 3 FMSHRC 803 (April 1981).
MSHA ex rel. Johnny N. Chacon v. Phelps Dodge Corporation, 3 FMSHRC 2508
(November 1981), pet. for review filed, No. 81-2300 (D.C. Cir. December 11,
1981).
In Robinette, the Commission held that a miner may refuse and cease
work if he acted in good faith and reasonably believed that the performance
of the work would expose him to a hazard. Robinette complained about
being taken off a job as a miner's helper and being reassigned as a
conveyor belt feeder operator. Robinette ceased to operate and shut
down the belt after his cap lamp cord was rendered inoperative and he
could not see. Robinette and his section foreman exchanged heated words
over the incident and Robinette uttered several cuss words. Robinette's
prior work record included prior warnings.for unsatisfactory job performance
and insubordination, and his section foreman was not too enchanted with
his work. The section foreman testified that "anytime Robinette had
to do something he did not like, he usually messed it up".
Judge Broderick treated the Robinette case as a "mixed motivation"
discharge case. Although finding that Robinette's work was "less than
satisfactory" and that he was "obviously belligerent and uncooperative"
with his section foreman as a result of his change in job classification,
Judge Broderick concluded that the "effective" cause of Robinette's
discharge was his protected work refusal, and he rejected the operator's
contentions that the primary motives for the discharge were insubordination
and inferior work.

550

In Chacon, the Commission affirmed the Fasula-Robinette test, and,
at 3 FMSHRC 2516-17 explained the following criteria for analyzing an
operator's business justification for taking an adverse action against
an employee:
Commission judges must often analyze the merits
of an operator's alleged business justification for
the challenged adverse action. In appropriate cases,
they may conclude that the justification is wo weak,
so implausible, or so out of line with normal practice
that it was a mere pretext seized upon to cloak
discriminatory motive. But such inquiries must be
restra4.ned-.
The Commission and its judges have neither the statutory charter nor the specialized expertise to sit as
a super grievance or arbitration board meting out
industrial equity. Cf. Youngstown Mines Corp.,
1 FMSHRC 990, 994 (1979). Once it appears that a
proffered business justification is not plainly
incredible or implausible, a finding of pretext is
inappropriate. We and our judges should not substitute
for the operator's business judgment our views on
"good" business practice or on whether a.particular
adverse action was "just" or "wise". Cf. NLRB v.
Eastern Smelting & Refining Corp., 598 F.2d 666,
671 (1st Cir. 1979). The proper focus, pursuant
to Pasula, is on whether a credible justification
figured into motivation and, if it did, whether it
would have led to the adverse action apart from the
miner's protected activities. If a proffered
justification survives pretext analysis . . • , then
a limited examination of its substantiality becomes
appropriate. The question, however, is not whether
such a justification comports with a judge's or our
sense of fairness or enlightened business practice.
Rather, the narrow statutory question is whether the
reason was enough to have legitimately moved that
operator to have disciplined the miner . . Cf. R-W Service
System Inc., 243 NLRB 1202, 1203-04 (1979) (Articulating
an analogous standard).
Thus, in Chacon, the Commission approved a restrained analysis of a
mine operator's proffered business justification for discharging a miner
to determine whether it amounts to a pretext. The Commission then held
that once it is determined that a business justification is not pretextual,
then the judge should determine whether "the reason was enough to have
legitimately moved the operator" to take adverse action. In a further

551

refinement of the "limited" or "restrained" analysis of an operator's
"business justification" for taking an adverse action against a miner,
the Connnission stated "our function is not to pass on the wisdom or
fairness of such asserted business justifications but rather only to
determine whether they are credible and, if so, whether they would have
motivated the particular operator as claimed." Bradley v. Belva Coal Co.,
4 FMSHRC 982, 993 (June 1982).
Absent any direct evidence that a mine operator's adverse action
against a miner was motivated in any part by his protected activity, the
Commission, in the Chacon case, suggested four criteria to be utilized
in analyzing the operator's motivation, and these are as follows:
1.

Knowledge of the protected activity.

2.

Hostility toward protected activity.

3.

Coincidence in time between the protected activity
and the adverse action.

4.

Disparate treatment of the complainant.

Complainant's post-hearing arguments
After arguing that he has established that he filed safety related
complaints and grievances, Mr. Dickey concludes that he earned the ire
of the respondent for being a safety activist, that the respondent through
its agents was highly irritated with him for his safety activity, and
that his discharge was motivated in part by management's displeasure
with these safety activities. Mr. Dickey argues further that all of
his safety activities were reasonable and good faith acts designed to
protect himself and his coworkers from being exposed to unsafe hazards.
Mr. Dickey asserts that the record in this case supports a conclusion
that the respondent's improper reaction t~ his protected activities is
"glaringly obvious and pervasive", and when one considers the respondent's
reactions to his activities, he concludes that they indicate more than
"some feeling of resentment". He claims that the respondent's reactions
to his activities were clearly intended to chill him and others from
engaging in protected activity. Mr. Dickey asserts that in each instance
when he exercised his protected rights, respondent attempted to punish him.
In support of his argument that respondent attempted to punish him
when he exercised his right to complain, Mr. Dickey first mentions the
slope car incident when management attempted to dock his pay (Exhibit C-1).
He then mentions the October 1979 incident when he refused to ride an
unsafe belt for routine exit from the mine (Exhibit C-2), and asserts
that "they tried to dock his pay". He goes on to cite his complaint
about unsafe communications on the slope car and management's alleged
characterization of him as a "ring leader" and accusations that he
was causing a "wild-cat strike" (Exhibit C-3). He then cites an incident
when he assertedly attempted to protect the safety of a foreman and was
called insubordinate and had his pay docked and was verbally abused
(Exhibit C-4; Tr. 46-48).

552

Mr. Dickey cites additional incidents of alleged "retribution"
against him, including a day when he claims management tried to send
him home without pay when he was late entering the mine because of a
discussion over a damaged electric cable (Exhibit C-5), verbal abuses
and threats to fire him made by superiors over certain alleged hazardous
dust conditions, attempts by management to dock the pay of Mr. Dickey's
crew after his innnediate supervisor shut down a dangerous machine and
gave the men alternative work (Tr. 60, 62; Exhibit C-6), and attempts
by management to discriminate against Mr. Dickey's entire crew over
the gas well incident which resulted in a grievance by the crew, and
in particular, management's focus on Mr. Dickey for verbal abuse and threats
(Tr. 71, 73).
Mr. Dickey asserts further that the incident of June 12, 1981,
when he was called to the mine foreman's office for assertedly creating
an alleged unsafe mine condition, only to be exonerated when it was
discovered that he was not at work that day, is indicative of the kind
of treatment afforded him by the respondent because of his safety activities.
Mr. Dickey goes on to argue that it was impossible for the respondent
to have forgotten and forgiven him for his "past transgressions against
them from February 1979 until the sunnner of 1981", and that the clear
and unequivical language of mine foreman Sam Pulice, in October 1980,
when he announced in front of the entire crew that he would. fire him at
the first opportunity (Tr. 73), left no doubt about the respondent's
attitude towards him.
Mr. Dickey notes that it is interesting to note that there is no
record evidence to indicate that the respondent ever told Mr. Pulice
to discontinue his threats nor did they warn him not to carry them out.
Additionally, he argues that knowledge of the respondent's attitude
toward him was not limited to Sam Pulice, Mr. Cook and Mr. Pasera, and
he cites his testimony that section foreman, William Homastat, in June 1981
told him that Sam Pulice had told the foreman that he was going to have
him fired the first chance he got (Tr. 88). Mr. Dickey concludes that it
is impossible to believe that all of this animosity did not play "any
part" in his discharge. Of equal importance, states Mr. Dickey, is the
"incredible explanation" of the respondent that they never even looked
at his personnel file before taking discharge action, and he concludes
that the evidence clearly establishes that he has met his burden and
proven that his discharge was motivated in part by his protected activity.
In response to the respondent's affirmative defense, Mr. Dickey
first points out that the charges against him are limited to his alleged
abusive and threatening conduct towards Ms. Yoder, and that respondent's
counsel's suggestions at the hearing that respondent also discharged him
for assertedly abusing a supervisor (Douglas Held) should be rejected.
As for his conduct involving Ms. Yoder, Mr. Dickey admits that he lost
his temper, admits to arguing and cursing, and admits to becoming
entangled with her. However, he denies striking her and suggests that

since he and Ms. Yoder had a common-law relationship, the very nature
of this relationship makes is somewhat different that the usual
confrontation between two employees.
Mr. Dickey argues that there is no direct evidence offered by the
respondent to prove that he physically abused Ms. Yoder, and he points
out that the respondent did not subpoena Ms. Yode~ or any other witnesses
to prove it. He also argues that the "statements" offered by the
respondent to establish that he struck Ms. Yoder should not be accepted
as proof of that fact, and should be rejected as hearsay. Even if they
are accepted, he asserts further that they are contradictory and nonclusive as to any physically abusive conduct on his part towards Ms. Yoder,
and that Mr. Yoder denied that he struck her.
Mr. Dickey asserts that since he has proven by a preponderance of
the evidence that he engaged in protected activity, and that part of
the respondent's motive for his discharge was this protected activity,
respondent's affirmative defense in support of its discharge action
must be judged by its past treatment of other violators of the shop rules.
At pages 19 through 21 of his brief, Mr. Dickey cites the testimony of
respondent's chief witness, Dale Norris, and concludes that it "is
fraught with inconsistencies and evasions and is, therefore, not credible".
Further, Mr. Dickey asserts that the failure by the individuals who
made the decision to discharge him to look at his personnel file indicates
a predetermined decision to fire him at the first opportunity, and in
support of this contention he cites the advice given by respondent's
labor relations representative in Pittsburgh to Mr. Norris "to discharge
Mr. Dickey after a thorough investigation" (Tr. 609).
At nages 23 through 25 of his brief, Mr. Dickey cites a number of
incidents concerning violations of company shop rules by other wage
employees, as well as supervisors, all of which he claims resulted in
no punishment being meted out, or punishments less than discharge.
Mr. Dickey points out that his safety activity began in February 1979,
that his last safety incident was June 19~1, that the mine was on strike
from March 1981 until June 1981, and that his discharge came just three
months later. Under these circumstances, he argues that there was no
great lapse of time between his safety activity and his discharge, and
he concludes that it is inconceivable that anyone can believe that his
discharge was totally divorced from his safety activities.
Respondent's posthearing arguments
Citing the Pasula case, respondent points out that the burden of
proof is on Mr. Dickey to establish a prima facie case that he was
discharged for engaging in protected activity. Respondent maintains that
Mr. Dickey's own testimony contradicts his assertion that he was discharged
for engaging in protected activity in that (1) he filed safety grievances
and prevailed in them; (2) he obviously was not afraid of retaliatory conduct

554

by mine management since he pursued safety grievances as long as he
worked underground; (3) others who joined him in filing grievances are
still employed by the respondent; and (4) he knew when he bid on his
last job in the preparation plant that he was moving out of the area and
jurisdiction of foreman Sam Pulice, his asserted nemesis.
Respondent argues that after the incident of September 18, 1981,
Mr. Dickey did not take up the offer of his foreman to come to the mine
to discuss the matter and see whether it could be resolved short of
discharge, and that his refusal to do so was based on his conviction
that he would not be discharged (Tr. 232). Respondent points out that
Mr. Dickey had only worked for Mr. Held for four days prior to the incident
in question, and that Mr. Held had no knowledge of his prior employment
history, and considered him to be a good worker. Respondent suggests
that Mr. Dickey's assertion that he did not believe he would be fired
"is a strange assertion by a man who supposedly was worried by Sam Pulice's
threats to discharge him". Respondent concludes that Mr. Dickey was
not seriously worried about Mr. Pulice because he knew that Mr. Pulice
did not have the authority to fire anyone.
Respondent argues further that even assuming Mr. Dickey can establish
a prima facie case, it can rebut this by showing that he would have been
discharged for threatening and abusive conduct toward a fellow employee
regardless of whether he filed safety complaints. In support of this
argument, respondent points to the face that the four management officials
who participated in the decision to discharge Mr. Dickey did not consider
his prior record because they believed the incident of September 18, 1981,
sufficient grounds for discharge, and that the notice to suspend him,
and the subsequent grievance, all focus on that one incident. Respondent
suggests that if Mr. Dickey r~ally believed his discharge was because
of his problems with foreman Pulice, he did not timely raise this allegation,
took no steps to mention it during the arbitration, and waited until
the arbitrator ruled against him to file a complaint with this Commission
on Jaunary 20, 1982.
Respondent concedes that Dale Norris, the preparation plant
superintendent, was aware of Mr. Dickey's prior activities through conversations with Walter Cook, the underground superintendent, but emphasizes
that Mr. Norris found him to be a good worker and had no problems with
him. Respondent also concedes that Bob Hoover, employee relations
superintendent, was aware of Mr. Dickey's prior history because he
handled company grievances, that Ernie Helms, respondent's labor relations
manager in the Pittsburgh office, handles grievances from all miners
employed by the respondent, but that it is hardly likely that Mr. Dickey
made any particular impression on him. As for J. W. Boyle, the general
superintendent, respondent points out that he had only been at the mine
since Marc~ of 1981 and "probably had more important things to do that
rehash old gossip." Respondent concludes that it has established that
protected activities were not part of the decision to discharge Mr. Dickey

555

and that its testimony clearly shows that the factors considered by
management were that an employee suffered physical injury, and it was
pure chance that the altercation happened where a supervisor was in a
position to prevent further injury, and that it was just as likely had
Ms. Yoder gone to work without requesting to speak to Mr. Douglas Held,
the altercation would have happened near moving machinery with a likelihood
of greater injury.
Respondent maintains that the use of threatening and abusive conduct
by one employee on another employee resulting in physical injuries is a
serious matter in the workplace, and that in and of itself, such conduct
is considered grounds for discharge pursuant to Rule 4 of the mine rules
of conduct, and Mr. Dickey is not the only employee of the mine who has
been terminated for threatening and abusive conduct (Tr. 337). In further
support of its argument, respondent cites the testimony of superintendent
Walter Cook that the factors used to judge whether conduct is considered
threatening and abusive are "the voice tone and flexion, mannerisms with
hands, arm gesture, the underlying dispute and the actual words used"
(Tr. 455-456). Respondent also cites the testimony of UMWA District 4
Safety Inspector Rabbitt, who indicated that if Mr. Dickey assaulted
Ms. Yoder, the respondent had just cause to fire him (Tr. 298).
In response to Mr. Dickey's arguments that he was treated disproportionately to the offense, respondent points out that although the
union contract allows an employee to argue that he was treated differently
than others similarly situated, the complainant did not raise this defense
during the arbitration. Regarding the two incidents were Mr. Dickey
claims that foremen struck wage employees and were not disciplined,
respondent answers that he failed to establish that anyone in mine management
was aware of the incidents. Although Hr.; Dickey claimed that Walter Cook
told Mr. Reiser and Mr. Borgani to apologize after an altercation (Tr. 113),
respondent points out that Mr. Cook had no recollection of the incident
(Tr. 394), and assumed that because of the physical disparity between the
two men he would have heard of any altercation (Tr. 451). Further,
respondent points to the fact that Mr. Borgani is still employed at the mine,
"obviously is a friend" of Mr. Dickey's, but that Mr. Dickey never subpoenaed
him to testify at the hearing (Tr. 243, 246).
Regarding an alleged incident between David Rowe and Denzell Desmond
as testified to by Mr. Dickey (Tr. 114), respondent points out that Mr. Cook
was not aware of the incident and that Mr. Rowe testified that he told
no one in management of the incident and had heard "locker room gossip"
that Mr. Cook would have fired both him and Mr. Desmond if the incident
had escalated (Tr. 491, 493). With regard to Mr. Dickey's attempts to
equate an assault on a fellow employee with absenteeism, forging doctor's
slips, and sleeping on the job, respondent argues that common sense
dictates that an incident involving a physical injury to an employee
would be treated differently than one involving only economic injury.

55£

In response to Mr. Dickey's arguments that allowances should be
made for his behavior because the woman involved was his common law wife,
respondent states that following this to its logical conclusion, had
management "shrugged the matter off", and had Mr. Dickey proceeded to
continue his assualt on Ms. Yoder, respondent would have exposed itself
to liability, compensation, and grievances by Ms. Yoder.
Respondent maintains that the circumstances of this case shows no
animus toward Mr. Dickey. In support of this claim, the respondent
points to the fact that when Mr. Dickey and Ms. Yoder wanted to work the
same shift, the company accommodated them to the extent possible (Tr. 194).
When he brought safety items to the attention of management in the
preparation plant, the conditions were quickly remedied (Tr. 90-91).
He was not given a particularly onerous job (Tr. 598), and admits that
his problem with Ms. Yoder began outside the work environment (Tr. 95).
In response to Mr. Dickey's assertion that Mr. Douglas Held agitated
the situation because he tried to physically separate him and Ms. Yoder,
respondent maintains that this was done to prevent Ms. Yoder from suffering
injuries, and that Mr. Held was obviously not out to get Mr. Dickey for
he made every effort to solve the problem short of discharge.
Finally, respondent maintains that the one person who Mr. Dickey
accuses of being out to get him, Sam Pulice, was obviously not capable
of carrying out his threats to discharge him during the two years he
worked underground. Aside from the question of establishing a motive
for Mr. Pulice to arrange the firing of an employee who no longer worked
for him and therefore was not causing him any trouble, respondent points
to the fact that the incident of September 18, 1981, occurred when Mr. Pulice
was not at work and that the original decision to suspend Mr. Dickey with
intent to discharge was made so quickly that Mr. Pulice could not have
had any input. Respondent maintains that Mr. Dickey's attempts to forge
a chain of circumstantial evidence to bridge the gap between his problems
with Mr. Pulice underground and his termination at the preparation plant
must fail, and he has failed to carry his burden of proof in establishing
that he suffered disparate treatment or that his firing was motivated
by protected activities.
Findings and Conclusions
Mr. Dickey's safety complaints
It is clear that Mr. Dickey has an absolute right to make safety
complaints about mine conditions which he believes present a hazard to
his health or well-being, and that under the Act these complaints are
protected activities which may not be the motivation by mine management
in any adverse personnel action against him. Sec. ex rel. Pasula v.
Consolidation Coal Co., 2 FMSHRC 2786 (October 1980), rev'd on other
grounds sub nom. Consolidation Coal Co. v. Marshall, 663 F.2d 1211 (3d
Cir. 1981), and Sec. ex rel. Robinette v. United Castle Coal Co., 3 FMSHRC

557

803 (April 1981). In order to establish a prima facie case Mr. Dickey
must prove by a preponderance of the evidence that: (1) he engaged in
protected activity, and (2) the adverse action was motivated in any part
by the protected activity. Further, his safety complaints must be made
with reasonable promptness and in good faith, and be communicated to mine
management, MSHA ex rel. Michael J. Dunmire and James Estle v. Northern
Coal Company, 4 FMSHRC 126 (1982).
In this case; there is no evidence that Mr. Dickey ever personally
filed any safety complaints with MSHA or any State mining enforcement
agency. Further, while Mr. Dickey may have served as a member of the mine
safety committee at his previous place of employment, during his employment
with the respondent he apparently lost his bid for election to the mine
safety committee and had no official connection with that committee at
the Cumberland Mine. However, he has established that during his employment
with the respondent he did file safety grievances and complaints, and
while he may not have been the direct moving party who initiated each of
those complaints or grievances, his participation in those complaints
and grievances was such as to lead one to conclude that he participated
in them.
Mr. Dickey was first employed by the respondent in August 1977,
and his safety complaints and grievances took place during the period of
approximately May 1979 through June 1981, and were confined to his period
of employment underground. In his deposition of June 16, 1982, Mr. Dickey
confirmed that during the time he was assigned to the surface preparation
plant, June 1981 to the date of his discharge, while there were some
problems with dirty belts and screens, management always took care of these
matters and he filed no safety complaints (deposition, pg. 27). The record
in this case reflects that his complaints and grievances began in May 1979,
when several miners, including Mr. Dickey, had some differences over the
safe operation of a slope car, and the miners refused to ride the car out
of the mine.
The grievance included a claim for pay by the agrieved
miners, and while the respondent was apparently cited by MSHA for the
condition of the cable on the slope car, the grievance was settled after
the miners were compensated for their lost-work time (exhibit C-1).
Subsequent safety grievances concerned the use of an emergency evacuation
belt system, and an asserted lack of an adequate communications system
on the slope car, and these were filed by the mine safety committee on
October 4, 1979, and February 1, 1979 (exhibits C-2 and C-3). The grievance
concerning the emergency belt included a claim by the miners, including
Mr. Dickey, for compensation for lost wages.
Other safety grievances in which Mr. Dickey was involved include a
September 1980, incident concerning an asserted unusual amount of coal
dust exposure on the section where Mr. Dickey and his crew were working,
and an incident in October 1980, concerning the procedure for cutting
through an underground gas well (exhibit C-6). These grievances apparently
included miner claims for compensation for time lost because of these
incidents, and disputes over whether or not miners were given other work,
and the grievances appear to have been settled by the payment of compensation
to the miners.

558

Safety grievances in which Mr. Dickey was directly involved as
the moving party concerned an incident where he refused to operate
a continuous mining machine while his section foreman was standing
within his line of travel, and an incident where he missed a man trip
into the mine during the start of his work shift because he had stopped
by a maintenance foreman's office to show him a defective cable splice
which had been removed from his machine the day before. Mr. Dickey was
sent home over both incidents, and his grievances included claims for
compensation. He prevailed on each of these claims and was subsequently
compensated for the time lost. A third grievance stemming from the
asserted defective cable splice concerned Mr. Dickey's reassignment to
other work and then being sent home. He apparently prevailed in his
claim for lost wages over that incident.
Mr. Dickey's grievance against Sam Pulice for cursing him was filed
on October 27, 1980, (exhibit C-7), and the record reflects that after
going through the grievance step 2, it was withdrawn on February 3, 1981,
at setp 3 after Mr. Pulice apologized to Mr. Dickey.
In view of the foregoing, it seems abundantly clear from the record
that Mr. Dickey did file safety grievances and complaints with the
respondent, and that mine management was aware of them. At least two
of the grievances and complaints personally involved general mine foreman
Sam Pulice and section foreman Kenny Foreman. Walter Cook, the underground
mine superintendent, acting as management's reviewing official for some
of the grievances, initially denied several of Mr. Dickey's grievances.
Further, in its post-hearing brief respondent concedes that preparation
plant superintendent Dale Norris and employee relations superintendent
Bob Hoover were aware of Mr. Dickey's grievances and complaints.
Mr. Dickey's discharge
The September 18, 1981, notification to Mr. Dickey that he was
suspended with intent to discharge, effective that same day, exhibit C-8,
specifically charged him with the following violation of Mine & Shop Conduct
Rule 114:
On September 18, 1981, Midnight Shift, your abusive
& threatening conduct towards a fellow employee of
the Company resulted in her multiple injuries.
The general language of the Mine and Shop Conduct Rules, exhibit C-9,
cautions all mine employees to "avoid conduct which violates reasonable
standards of an employer-employee relationship", and included among the
10 classes of such "conduct" is Rule 114 which states:
Insubordination (refusal or failure to perform work
assigned or to comply with supervisory direction)
or use of profane, obscene, abusive or threatening
language or conduct towards subordinates fellow
employees, or officials of the Company. '

559

Shop Rule lf8 prohibits "fighting", but Mr. Dickey was not charged
with an infraction of this rule. Although the September 18, 1981, incident
in question raised the question of Mr. Dickey's refusing to comply with
Mr. Norris' directive to leave his office and return to work, and also
gave rise to a possible charge of "abusive conduct" towards Mr. Norris,
respondent opted not to include these matters as ·part of the charge
initially levied at Mr. Dickey to support his suspension and subsequent
discharge, and counsel's attempts to expand the charges during the course
of the hearing is rejected.
Mr. Dickey's assertion that assistant plant foreman Douglas Held's
actions at the time of the incident with Ms. Yoder somehow contributed
to Mr. Dickey's "blow up" and subsequent discharge is rejected. Mr. Held
was conducting a private conversation in his own office with Ms. Yoder
at her request. The testimony in this case establishes that Mr. Dickey
intruded into that conversation and conference by barging into Mr. Held's
office uninvited, and demanding to know "what the hell is going on here".
Mr. Dickey refused to heed Mr. Held's request to return to work, and his
insistence on pursuing the confrontation with Ms. Yoder precipitated the
incident in question and was the direct result of his actions, not Mr. Held's.
As a matter of fact, based on the testimony presented here, including the
fact that Mr. Dickey had to be physically restrained and ultimately
escorted off the premises, I am of the view that Mr. Held exercised
remarkable restraint in the circumstances. Further, when Mr. Held subsequently contacted Mr. Dickey by telephone in an effort to have him come
to the mine the next morning to discuss the matter further, Mr. Dickey
insisted that he had "reported off", did not have to do "a damn thing"
Mr. Held told him, and hung up on him.
Management's alleged hostility to Mr. Dickey's safety complaints
Mr. Dickey's post-hearing arguments suggest that "mine management's
attitude" towards him because of his safety activities manifested itself
in the "treatment" accorded him by Mine Foreman Sam Pulice, Mine Superintendent
Walter Cook, and a supervisor identified as R. T. Passera. As indicated
earlier, Mr. Pulice and Mr. Passera did not testify in this case. Absent
an opportunity to hear their testimony and observe their demeanor on the
witness stand, I am constrained to make my findings on the basis of the
available testimony and evidence of record on this question. Based on
the unrebuted testimony and evidence adduced by Mr. Dickey, while I may
find and conclude that Mr. Pulice was hostile towards Mr. Dickey, I find
nothing in the record to support such a finding and conclusion concerning
Mr. Cook or Mr. Passera, and my reasons in this regard follow.
I take note of the fact that the respondent has presented no evidence
to establish that Mr. Dickey's safety complaints and grievances were made
in bad faith or that they were made to harass mine management. As a matter
of fact, respondent has never advanced this as an argument, and Mr. Cook
took Mr. Dickey's safety complaints as serious and not frivolous. Further

560

during the grievance filed by Mr. Dickey against Mr. Pulice, it was
Mr. Cook and Mr. Passera who insisted that Mr. Pulice apologize to Mr. Dickey
and the grievance was terminated on that basis. Mr. Dickey seems to
read something "sinister" into Mr. Cook and Mr. Passera's motivations
or "attitudes" which I simply cannot find supported by any credible testimony
or evidence of record. While it may be true that Mr. Cook may not have
publicly chastised Mr. Pulice over his outbursts during the grievance
hearing, and particularly with regard to his alleged statements at the
third stage grievance that he would "fire him (Dickey) tomorrow if I get
the chance", Mr. Dickey testified that Mr. Cook interrupted Mr. Pulice, took
him out of the room, and returned shortly thereafter with an apology
(Tr. 79).
I reject Mr. Dickey's broad and general assertioµ that in each instance
where he filed a grievance, mine management attempted to punish him. There
are two sides to a safety complaint or grievance, and the fact that a
miner chooses to file such an action does not in and of itself indicate
that he is right. Further, simply because mine management chooses to
exercise its right to answer the complaint and to run its mine and supervise
the work force in a manner in which it believes it has a right to do does
not necessarily mean that management is trying "to chill the rights of
the miner". For example, one of the grievances filed by Mr. Dickey involved
his missing the man trip into the mine at the beginning of a work shift.
His explanation is that he missed the trip because he decided to stop
off at the maintenance office fo discuss a cable splice with the maintenance
foreman. Mine management obviously expected him to ride the trip in and
to go to work, and I do not consider his being sent home or disciplined
for missing the trip as "punishment", notwithstanding the fact that Mr. Dickey
may have prevailed on his grievance on this issue.
In support of his post-hearing argument that mine management became
"infuriated" and refused to pay Mr. Dickey and his crew for the extra time
they were forced to remain in the mine when they refused to ride the
emergency slope belt out, Mr. Dickey refers to exhibit C-2. That exhibit
is a copy of UMWA Safety Inspector Rabbitt's report of the incident.
That report shows that a grievance was filed claiming two hours and 15 minutes
double time compensation, and a requested clarification as to when the belt
could be used. It also shows that 80 other employees either walked out
of the mine or rode the belt, and Mr. Rabbitt's opinion was that the men
who opted to stay in the mine were only entitled to compensation for an
hour and fifteen minutes. This is hardly evidence of management's being
"infuriated" or acting out of retribution. As a matter of fact, miner
representative Rabbitt's assessment of the claimed compensation is contrary
to the miners who filed the grievance.
The fact that mine superintendent Cook chose not to implement
Mr. Dickey's suggestion that hand-held walkie talkies be used as a means
of communications on the slope car and rejected this suggestion does not
establish any animus towards Mr. Dickey by Mr. Cook, and Mr. Dickey's

56t

conclusion that Mr. Cook rejected his suggestion simply because he
(Dickey) made it is simply Mr. Dickey's conclusion, and his transcript
reference to pg. 37 simply does not support his assertion. Mr. Cook's
testimony concerning this incident simply shows that he disagreed with
Mr. Dickey's assessment for the necessity of walkie talkies, and since
it was his (Cook's) decision to make, he rejected it. Further, the
record shows that the communications problem was ultimately corrected,
and I cannot read into the grievance which was filed over the incident
a conclusion that mine management had "a heavy-handed reaction" to that
incident. As a matter of fact, Mr. Cook testified that he did not believe
that Mr. Dickey "agitated" this incident or attempted to "blow it out of
proportion".
Mr. Dickey's post-hearing arguments concerning management's reaction
over the slope car incident simply makes references to "exhibit C-3", which
is a copy of the "findings and recommendations" of UMWA District 114
Safety Inspector Thomas J. Rabbitt. Mr. Rabbitt was called as a witness
by Mr. Dickey, and he simply confirmed the fact that a grievance had
been filed. He gave no testimony concerning this incident and I have given
no weight to the hearsay conclusions and statements made in his report.
The fact that mine management believed that the refusal of the crew to ride
the slope car was an illegal work stoppage for which the men should not
be paid stands as management's "opinion" and "position" on that issue, and
I cannot conclude that it was a "heavy handed" attempt to retaliate against
Mr. Dickey or the other members of the crew.
Mr. Dickey argues that as a result of his safety activities, Mine Foreman
Sam Pulice became hostile, verbally abused him, threatened to fire him
at the first opportunity, and otherwise made life miserable for him. So
much so, that Mr. Dickey claims he was scared to walk by Mr. Pulice's
office, and eventually prompted him to bid on a surface job in the preparation
plant to get away from Mr. Pulice. Mr. Dickey has produced credible
testimony and evidence to support his contentions that Mr. Pulice did in
fact harass and threaten him with discharge over his safety complaints
and grievances. In addition to the verbal abuse which led to a grievance
against Mr. Pulice, the incident concerning Mr. Dickey's refusal to run
his machine for fear of running over his section foreman, the incident
concerning Mr. Pulice's unfounded accusation that Mr. Dickey may have
been involved in a safety infraction, and the incidents concerning work
stoppages over a gas well and dusty mine conditions, all of which resulted
in Mr. Pulice berating and intimidating Mr. Dickey, make it clear to me
that Mr. Pulice was not too enchanted with Mr. Dickey and was hostile towards
him because of his safety activities. Given all of these circumstances, I
conclude and find that Sam Pulice was openly hostile towards Mr. Dickey,
and that this hostility resulted from Mr. Dickey's protected safety activities.
Insofar as Mr. Pulice's role in Mr. Dickey's discharge is concerned,
respondent has established through credible testimony that notwithstanding
Mr. Pulice's threats to fire Mr. Dickey, Mr. Pulice had no such authority
and did not in fact personally discharge Mr. Dickey. Further, there is
no direct evidence to establish that Mr. Pulice made any input into the

r: 6 {..,
')·
u

management decision to discharge Mr. Dickey, nor is there any direct
evidence to establish any nexus between Mr. Pulice's open hostility and
displeasure with Mr. Dickey over his safety activities and his discharge.
On the facts of this case, had Mr. Pulice actually discharged Mr. Dickey,
recormnended that he be discharged, or participated in the management decision
to discharge Mr. Dickey, Mr. Dickey would have a strong prima facie argument
that his discharge was motivated in part by Mr. Pulice's hostility and
displeasure over his protected safety activities. In such a situation,
since Mr. Pulice is part of mine management, any illegal discharge made in
retaliation for Mr. Dickey's exercise of his protected safety rights would
be imputed to the respondent, and it would be held accountable for
Mr. Pulice's actions if it could not establish by a preponderance of the
evidence that the discharge was motivated by unprotected activities and
that management would have discharged Mr. Dickey in any event for those
unprotected activities alone. On the other hand, if I conclude that Mr. Pulice
had no connection with the decision to discharge Mr. Dickey, the question
still remains as to whether the management members who did make that
decision were motivated in part by Mr. Dickey's safety activities, or
whether he would have been discharged anyway over the Yoder incident.
Mr. Dickey maintains that the management decision to discharge him was
made because management wished to rid themselves of a "safety thorn" in
their side, and that respondent's assertion that his safety activities
played no role in the discharge decision is simply incredible. Findings
on these issues are discussed later in this decision.
The asserted disparate treatment of Mr. Dickey
One of the critical elements of Mr. Dickey's case is the argument
that mine management treated other employees different from him when
disciplining them for infractions of the shop rules. Mr. Dickey concludes
that the evidence and testimony presented in this case establishes beyond
any doubt that he was dealt with more harshly than others. As indicated
earlier, the "shop rules" are set forth in a one page exhibit C-9. Aside
from the exhibit itself, the rules contain no explanations as to the
mechanics of their application, the relative
severity of each enumerated
infraction, and there is no further explanation of the terms "discipline
or discharge".
As previously noted, at pages 23 through 25 of his brief, Mr. Dickey
itemizes and summarizes a number of examples of what he believes to be
disparate treatment of other employees for infractions of the shop rules.
In each of the cited instances, Mr. Dickey claims that mine management
either meted out less severe punishment, or no punishment at all, for
more serious offenses than what he was charged with.
As one example of disparate treatment, Mr. Dickey states that
Sam Pulice cursed him and employee Randall Dugan, but that Mr. Pulice
was never disciplined for these violations of the shop rule. The fact

is that Mr. Pulice was the subject of grievances filed by Mr. Dickey and
Mr. Dugan. Mr. Dickey's grievance was dropped at stage 113 after Mr. Pulice
apologized, and Mr. Norris confirmed that Mr. Dugan's grievance was also
withdrawn after Mr. Pulice apologized to him. Management's position in
both instances was that Mr. Pulice had not violated the labor-management
agreement, and both grievances were settled after the apologies were made.
The fact that mine management did not see fit to discipline Mr. Pulice
further was its decision, and as explained by Mr. Cook, he did not take
Mr. Pulice seriously, and Mr. Norris obviously believed that the apology
to Mr. Dugan was punishment enough, and he also considered the fact that
Mr. Dugan had been charged with insubordination. Mr. Cook did confirm
that Mr. Pulice did not receive a scheduled bonus, and cited his cursing
of Mr. Dickey as the reason for this. He also confirmed that he had
suspended foremen for safety infractions.
Other instances of supervisors cursing wage employees were brought
out by the testimony of UMWA representative Swift and miner Jan Christopher.
Grievances were.filed by the employees allegedly cursed, but they were
withdrawn after the union apparently accepted mine management's position
that the contract did not provide for mine management disciplining its
own salaried management personnel. The record here strongly suggests
that the "typical" case concerning supervisors cursing wage employees was
either settled at the third stage of the grievance by the supervisor
apologizing, the employees being assigned to other supervisors, or the
matter was dropped by the union because it could not dictate to management
how it should discipline its managers and supervisors.
Another example of alleged disparate treatment cited by Mr. Dickey
concern employees charged with absenteeism and abuse of sick leave,
including falsifying doctor's excuses. Mr. Dickey takes the position
that since none of these employees were discharged for these offenses,
which he characterized as more serious than his confrontation with Ms. Yoder,
management obviously had it in for him. However, the fact is that in
each instance of absenteeism cited by Mr. Dickey, the employee was in
fact disciplined and suspended without pay_ for the infraction. In the
case of Lisa Zern, she was suspended on several occasions for absenteeism,
and Mr. Cook testified that the last incident resulted in a five-day
suspension with intent to discharge her, but that under the union contract
he could not make out a case for discharge, but that she subsequently
resigned while under charges for other offenses. Union representative
Swife confirmed that employee Chris Watson was discharged for fa~si~ying
a doctor's excuse.
Copies of previous personnel actions taken against Mr. Dickey for
infractions of the shop rules dealing with absenteeism and insubordination
while he was employed at the Cumberland Mine, reflect that Mr. Dickey had
also received verbal reprimands, warnings and suspensions, and in each
case he was advised that "future violations similar in nature may result
in more severe discipline", (exhibit C-12 and exhibit C-13),and the

notifications to him for these infractions are signed by section foreman
Kenneth Foreman and mine superintendent Walter Cook. The notices were
issued on December 5 and 31, 1979,and they include references to previous
infractions concerning absenteeism, "excessive early quite", and
insubordination during various periods in 1978 and 1979.
Other examples of alleged disparate treatment cited by Mr. Dickey
concern incidents of fights involving miner Les Risor and face boss
Rich Borzani, and an incident where section boss Denzell Desmond allegedly
struck contract employee David Rowe. Mr. Dickey claims that no discipline
was meted out for these alleged encounters. Superintendent Cook testified
that he had no knowledge of those incidents, and absent any credible
evidence that the incidents were ever reported to mine management, and
that mine management was aware of them, I fail to understand how Mr. Dickey
expects management to address the problem. Hearsay statements that these
incidents were matters of "common knowledge" is insufficient to impute any
knowledge of these events to management.
Mr. Rowe testified that the supervisor who allegedly "smacked"
him and "grabbed him by the neck" did so after learning that Mr. Rowe
had been designated by his fellow miners to "grease" the supervisor as
some sort of "horseplay ritual" or "practical joke". Mr. Rowe admitted
that this was the case, and he conceded that he did not report the incident
and that he and the supervisor in question had never had any problems.
In my view, the Rowe-Desmond incident cited by Mr. Dickey as an example
of a supervisor "fighting" with a rank and file miner is taken totally
out of context. Since Mr. Rowe was a willing participant in the prank
to "grease" the supervisor, any attempts to carry out his mission was
undertaken at the risk of the supervisor resisting. In short, given these
circumstances, if the supervisor "smacked" Mr. Rowe, I believe Mr. Rowe
had it coming.
Mr. Dickey characterizes Mr. Cook's apparent lack of zeal in publicly
disciplining his supervisory personnel to be "incredible". He also takes
issue with Mr. Cook's testimony that the personnel records of supervis.ory
personnel are not noted when they are disciplined, and that any discipline
given to supervisors is done privately. Mr. Cook's position is that
supervisory personnel do not come under the UMWA/BCOA contract provisions,
and that it is management's prerogative co determine when and how supervisors
are to be disciplined. UMWA District #4 Executive Board Member Swift's
testimony strongly suggests to me that he is in agreement with Mr. Cook
on this issue, and in the grievances in which he was involved he conceded
that the union did not take them to arbitration because they could not
force management to discipline its management salaried employees under
the contract.
Part of Mr. Dickey's argument concerning disparate treatment
is based on the premise that management's failure to treat its management
employees the same as wage and contract employees in disciplinary matters

565

is patently arbitrary and illegal. The fact is that management has seen
fit to run its affairs in this manner, and whether its decisions made in
a given case involving supervisory or other personnel may be just or fair
is beside the point. Absent a showing that management has violated any
rule of law, the manner in which it chooses to run its business affairs
is not a subject for judicial scrutiny by this Commission, Chacon v.
Phelps Dodge Corp., 3 FMSHRC 2508, 2 MSHC (BNA) 1505 (1981), appeal filed,
No. 81-2300 (D.C. Cir. December 11, 1981).
As for Mr. Dickey's arguments that other employees were dealt with
less severely than him for more serious offenses, I simply cannot reach
that conclusion from the record in this case. As indicated above in my
discussion and findings concerning the disciplining of employees for
infractions of the shop rules, management's decision in each of those
instances was obviously made on a case-by-case basis and on the basis
of the the then prevailing facts. Lisa Zern resigned after repeated infractions
of the absentee rule; Chris Watson was discharged for falsifying doctor's
leave slips; and Mr. Dickey admits and concedes that other employees were
suspended and disciplined for various infractions of the shop rules.
Mr. Dickey would have me substitute my judgment for mine management in
each of those instances. This I decline to do.
Management's motivation for the discharge
Respondent maintains that the decision to discharge Mr. Dickey
was premised on the fact that management had reasonable cause to believe
through its investigation of the altercation with Ms. Yoder that Mr. Dickey
had physically assaulted her by striking her with his fist, and that this
assault resulted in physical injuries to Ms. Yoder. UMWA District #4
Safety Inspector Rabbitt testified that assuming Mr. Dickey had actually
physically assaulted Ms. Yoder, respondent would be justified in discharging
him (Tr. 298).
At the hearing in this case, the parties went to great lengths to
establish whether or not Mr. Dickey actually struck Ms. Yoder, and the
testimony is in conflict. Mr. Dickey denied that he struck Ms. Yoder
with his fist, and claimed that she suffered her injuries during their
II
•
entang 1 ement II on t h e stairway
as he chased after her, and suggested
that it was possible that her injuries occurred when a hard hat may
have fallen off during their struggle and hit her, or that his head
may have bumped into her check (Tr. 741). He also testified that when
Douglas Held interceded at the stairway, Ms. Yoder told Mr. Held that
he (Dickey) had hit her (Tr. 103). Ms. Yoder did not testify in the
instant case, and Mr. Dickey called no witnesses who may have been
present during his altercation with Ms. Yoder.
The only witnesses called by the respondent with regard to the
altercation in question were Mr. Held and Mr. McNeeley. Mr. Held
testified that he personally did not observe Mr. Dickey strike Ms. Yoder,
but he confirmed that when he encountered them on the stairway Mr. Dickey
had her pinned against the stairway railing with her back bent over the

566

railing. ·He also confirmed that Ms. Yoder told him that Mr. Dickey had
struck her, that her back and jaw were sore, that she lost a contact
lens during the altercation, and that she wanted to go home. She filled
out an "early quit" slip and left the mine at approximately 3:00 a.m.
Mr. Held confirmed that Ms. Yoder required no medical attention, did
not appear to be in serious pain, and while she was emotionally upset
over the incident, he did not suggest that she a doctor. He also
confirmed that she lost no subsequent time from work over the incident.
Mr. NcNeeley testified that he observed Ms. Yoder after she was
taken to the preparation plant utility room and saw blood on her teeth,
observed a slight puffiness on her left lower lip, and she appeared to
have been crying. He instructed one of her fellow miners to take her
to the ladies room to "clean her up and try to calm her down'' because she
appeared to be upset.
At the hearing, respondent's counsel produced copies of statements
taken during respondent's investigation of the incident in question
(exhibits R-6 through R-13). The statements were taken the day after the
incident by Mr. Norris and Mr. Hoover, and they include statements by
Ms. Yoder and other mine employees who witnessed the events the previous
morning. None of the statements are sworn or signed, no verbatim transcripts were made, and they are simply summaries of the statements made
by the witnesses to management's representatves who were making the inquiry.
Further, none of the individuals who made the statements in question were
called to testify in the instant case. Under all of these circumstances,
while management saw fit to use these statements as the basis for its
discharge action taken against Mr. Dickey, I have given them no weight
insofar as establishing that Mr. Dickey had in fact struck Ms. Yoder.
However, the fact I have rejected them as credible proof of the actual
assault on Ms. Yoder by Mr. Dickey does not necessarily give rise to
any conclusions that management's use of those statements in its decision
to discharge Mr. Dickey was unreasonable or illegal.
The question of whether there is sufficient evidence to establish
that Mr. Dickey actually struck Ms. Yoder is really not that critical.
In this regard, the testimony by Mr. Held and Mr. McNeeley as to Ms. Yoder's
physical appearance shortly after the encounter with Mr. Dickey on the
stairway, and her statements to Mr. Held at the time of the event, give
rise to a strong inference that Mr. Dickey struck her. However, Mr. Dickey
is not charged with assaulting or striking Ms. Yoder. The respondent
charged him with "abusive and threatening conduct" resulting in "her
multiple injuries".
On the basis of the evidence and testimony of record before me,
I conclude and find that the respondent has established its charge
against Mr. Dickey by a preponderance of the credible evidence. The
fact that the respondent presented no eye-witness testimony, or conclusively
proved that Mro Dickey actually struck Ms. Yoder with his fist, does not
detract from the fact that his abusive and threatening conduct towards

56'7

Ms. Yoder was the proximate cause of her injuries.

In short, the
fact that I cannot conclude that there is sufficient evidence of record
before me to make a finding that Mr. Dickey actually struck Ms. Yoder
with his clenched fist with intent to do her bodily harm, does not mean
that mine management was wrong or unreasonable in drawing that conclusion
when it decided to discharge Mr. Dickey.
Mr. Norris, who at the· time of the hearing in this case was no
longer employed by the respondent, testified as to the results of his
investigation into the incident. His investigation includes a statement
by plant attendant Mike Berdar that he witnessed Mr. Dickey strike Ms. Yoder
in the face with his fist and hard hat and that she screamed. Other
statements to Mr. Norris indicated that Ms. Yoder told him that Mr. Dickey
had struck her, and others confirmed that they personally observed her
puffy and bloody lip, and observed blood on the ground. Mr. Norris also
testified that Ms. Yoder was called as a Union witness at the arbitration
hearing, that the Union represented Mr. Dickey, and that Ms. Yoder testified
at that grievance hearing that "she was highly anxious during that period
and she wasn't exactly sure at that point in time what occurred, whether
she had slipped and fallen or had been struck by Mr. Dickey or what
exactly had occurred" (Tr. 639).
When Mr. Norris was asked whether Ms. Yoder characterized Mr. Berdar's
assertion made during the investigation or 24/48 hour meeting that he
witnessed Mr. Dickey strike her as "a bunch of baloney" or "hogwash",
he responded that he did not remember such remarks on her part. He then
said that it was possible that she said it, but that if she did, "that
was not the way she said it" (Tr. 658). He also stated that he did
not recall all of the details of the 24/48 hour meeting, but confirmed
that Ms. Yoder said she had "no recoliection or she couldn't honestly
say she had been struck by Mr. Dickey", and when asked whether Ms. Yoder
had actually seen Mr. Berdar's prior statement, Mr. Norris responded
that "she heard the statement at the 24/48 hour meeting" (Tr. 659).
Upon refreshing his recollection from some notes from the 24/48
hour meeting, Mr. Norris testified as follows during a bench colloquy
(Tr. 664-666):
BY MR. YABLONSKI:

Q.

Mr. Swift asked you, he was the company representative, he asked Yoder, do you think Dickey did anything
intentionally to cause you bodily harm, and then she
said not intentionally.
A.

That's correct.

Q. He then asked Yoder, when you talked with D. Norris
in the meeting, were you upset. She said she was upset,
humiliated, and had not sleptafter she got a chance to
think it over, over the weekend. She didn't really
know if he had hit her, fell into her, or what.

568

A.

That is what she said according to those notes.

ADMINISTRATIVE LAW JUDGE KOUTRAS:
So at the 24/48 hour meeting, Ms. Yoder's testimony
was that she wasn't too clear on what happened two
days before, and after sleeping it off, she felt
that, no, I don't think he hit me. Isn't that the
way you would analyze it?
THE WITNESS:

Yes, sir.

ADMINISTRATIVE LAW JUDGE KOUTRAS:
And Mr. Yablonski's next question faced with that
information would be, why did you decide to go ahead
and fire Mr. Dickey. Didn't you believe Ms. Yoder?
I don't want to take over your cross, Mr. Yablonski.
MR. YABLONSKI:
him answer it.

You asked the question, Judge.

Let

THE WITNESS: There was a preponderance of evidence
other than Ms. Yoder's statement.
ADMINISTRATIVE LAW JUDGE KOUTRAS:
In other words, you just chose not to believe Ms. Yoder,
and that what she was really doing when she recants it
was because she just didn't want to see Mr. Dickey lose
his job?
THE WITNESS:

I didn't chose to believe or disbelieve.

And, at Tr. 667-668:
BY MR. YABLONSKI:

Q.

You say that Mr. Helms is the one that recommended
that Mr. Dickey be discharged to the group?

A. That was his counsel to us, that based on the evidence
and what we had learned in the 24/48, that we would let the
suspension convert to
discharge.

a

Q.

Just to clear up. one thing, when you made the decision
to proceed with the discharge, you chose to discharge
Mr. Dickey for threatening and abusive conduct towards
Donna Yoder, right?
A.

Right.

569

Q.

That was the sole basis of your discharge?

A.

That's correct.

Q.

At that time, you had heard everything that was
to hear, I guess?

A.

Correct.

Mr. Dickey attacks the credibility of Mr. Norris, and at page 21
of his brief asserts that his testimony "is fraught with inconsistencies
and evasions" and so "clearly incredible relative to the discharge action",
Mr. Dickey notes that Mr. Norris admitted that: he was aware that
Dickey was a rowdy (597), he did not consider the connnon-law relationship
between the parties (610), he did not consider Mr. Dickey's prior record
(611), he was aware of Dickey's run-ins with management (647), he didn't
care about Dickey's prior good record (656), he knew Donna Yoder repudiated
her previous charges (657), Cook had told him Dickey was a radical (679),
and the injury to Yoder was so slight that she didn't need medical attention
(676).
Mr. Norris no longer works for the respondent, and he confirmed that
since February 1982, he has been employed with Kerr-McGee in Illinois.
He confirmed that when Mr. Dickey first came to work for him at the
preparation plant on June 21, 1981, he was aware of his reputation as
"a rowdy", and that Mr. Pulice and Mr. Cook informed him of this after he
(Norris) had inquired. Mr. Norris also confirmed that Mr. Pulice and
Mr. Cook also told him that Mr. Dickey was "safety conscious and would
not be a problem" (Tr. 597). Mr. Norris also confirmed that while
Mr. Dickey worked for him Mr. Dickey made no safety complaints, and he
was not aware of any safety complaints made by Mr. Dickey to any supervisors
while he worked at the preparation plant (Tr. 710).
It is true that Mr. Norris knew that Ms. Yoder and Mr. Dickey lived
together, since he lived in the same home town. It is also true that
he did not consider their relationship in the decision to discharge
Mr. Dickey. While it is true that Mr. Norris responded "that's correct",
and confirmed that he had knowledge that Ms. Yoder had repudiated her
statement that Mr. Dickey had struck her, he went on to explain his answer
and to point out that Ms. Yoder said she was not sure of what happened.
Further, contrary to Mr. Dickey's characterizations of Mr. Norris' testimony
at transcript pg. 676, Mr. Norris did not testify that Ms. Yoder's
injury "was so slight" that she did not need medical attention. Mr. Norris
testified that Ms. Yoder did~ repudiate the fact that she did in fact
receive injuries (Tr. 675). He then confirmed that he was informed that
no doctor was called.
With regard to Mr. Dickey's past record, while it is true that Mr. Norris
confirmed that he did not look at his personnel file at the time the
decision was made to discharge Mr. Dickey, the record does not support

570.

the conclusion that he "did not care about his prior good record".
Mr. Norris' testimony is that he was aware that Mr. Dickey was considered
a good worker, but since Mr. Dickey had not worked for him underground
he was not aware of any reputation that he may have had as "one of the
better continuous miner operators". While Mr. Norris did ·respond "that's
correct" when asked to confirm that he "didn't care" how good Mr. Dickey's
record was, taken in context, the same response could have made if he
were asked about Mr. Dickey's "bad record". As previously noted, exhibits
C-12 and C-13 are copies of previous notifications to Mr. Dickey concerning
his violation of the shop rules concerning absenteeism, contain notations
of previous similar infractions, as well as notations concerning "early
quits" and "insubordination", for which Mr. Dickey apparently received
warnings and suspensions.
Respondent concedes that Mr. Dickey's prior record did not influence
the decision by management to discharge him because the "conunittee" that
made that decision did not look at his personnel file. Respondent's
position is that the group decision to fire Mr. Dickey was based solely
on the incident of September 18, 1981, and respondent argues that this
incident, standing alone was, sufficiently grave and serious to warrant
Mr. Dickey's discharge, and that he would have been discharged regardless
of his prior record, good or bad. On the other hand, Mr. Dickey takes
the position that the failure of the group who decided to fire him to
consider his past record clearly indicates that they had some predisposition
to fire him and were simply waiting for an excuse to do so.
Mr. Dickey suggests that the decision to discharge him was cast
in concrete, and he implies that management's investigation was simply
a sham to support its preordained decision to fire him for his safety
activities. In support of this conclusion, Mr. Dickey cites the testimony
of Mr. Norris to the effect that Mr. Helms advised him to "discharge
Mr. Dickey after a thorough investigation" (Tr. 609).
Mr. Norris testified that the initial decision to suspend Mr. Dickey
with intent to discharge, rather than to discharge him outright, was in
keeping with normal procedure in discharge cases so that a thorough
investigation could be made. Since he considered the incident in question
to be a "grave offense" and a "severe infraction", tL•_ decision was made
to suspend Mr. Dickey with the intent to discharge, and the investigation
of the incident began immediately. Mr. Norris then identified his notes
concerning Ms. Yoder's August 19, 1981, statement taken during the
investigation, exhibit R-6, and he also confirmed that after taking her
statement, he met with Mr. Held, Mr. NcNeeley, Paul Parfitt, Bob Hoover,
and J. W. Boyle to "discuss the whole situation". He also confirmed
that he was in contact with labor relations manager Ernie Helms, from
the respondent's corporate Pittsburgh headquarters, and that his reconunendation
to the group was that Mr. Dickey be discharged (Tr. 606). However, Mr. Norris
also confirmed that his statement interview with Ms. Yoder was prepared
before he conducted the other interviews with the crew who witnessed
the incident the previous morning (Tr. 606).

571

After careful scrutiny of all of Mr. Norris's testimony concerning
management's investigation, I find nothing to support the contention
that it was somehow "rigged" against Mr. Dickey. As a matter of fact,
one of the individuals who was present during the employee interviews,
and who also gave a statement adverse to Mr. Dickey, was Vernon Baker,
a UMWA local union officer. Further, the record establishes that M~. Dickey
was given at least two opportunities to come to the mine and give his
side of the story. The first opportunity was wh.en Mr. Held called him
and Mr. Dickey hung up on him. The second opportunity presented itself
when Mr. Norris called him and Mr. Dickey advised him that he had no way
of getting to the mine.
While I have found that Mr. Pulice was hostile towards Mr. Dickey
because of his safety grievances and complaints, respondent has established
through credible testimony that, notwithstanding Mr. Pulice's threats to fire
Mr. Dickey, Mr. Pulice had no such authority, and there is no direct evidence
that Mr. Pulice ever initiated or recommended that Mr. Dickey be discharged.
Further, Mr. Held's testimony is that he was not a part of the group
management decision to discharge Mr. Dickey, and Mr. Dickey has presented
no evidence to dispute that fact.
In his post-hearing brief, Mr. Dickey points out that his last "safety
incident" occurred in June 1981, and that his discharge came just three
months later. His conclusion is that this is hardly enough evidence to
support a finding of lack of coincidental timing between the protected
activity and his discharge, or that his safety activities were so far
in the past that it was forgotten by the mine management personnel who
made the decision to discharge him. However, Mr. Norris testified that
Mr. Dickey came to work for him on June 21, 1981, and as the outside mine
superintendent, Mr. Norris also supervised the preparation plant where
Mr. Dickey was assigned. Therefore, from June 21, 1981 to the date of
his discharge, Mr. Dickey's supervisors would have been Mr. Norris and
Mr. Held. Neither Mr. Pulice nor Mr. Cook reported to, or worked for, Mr. Norris
and their supervisory authority over Mr. Dickey ceased when he successfully
bid on the surface job in the preparation plant and reported there on
or about June 21, 1981. Mr. Norris' supervisor was J. W. Boyle.
With regard to any hostility on the part of Mr. Held, he testified
that Mr. Dickey had only worked for him for four days prior to his discharge,
and that he considered him a good worker and had no problems with him.
Mr. Held also testified that he did not know Mr. Pulice personally and
had no contacts with him. I find Mr. Held to be a credible and straightforward witness and cannot conclude that he was hostile towards Mr. Dickey
because of any safety activities. However, since Mr. Held was "in the
middle" of the Yoder-Dickey altercation of September 18, 1981, any "hostility"
on his part would stem from that incident. Given the circumstances of
that incident, I believe that any "adverse impression" of Mr. Dickey by
Mr. Held would be justified. In any event, I cannot conclude that Mr. Held
had any impact or input on management's decision to discharge Mr. Dickey
because of any protected activity on his part.

572

With regard to Mr. Cook, Mr. Dickey testified that he continually
accused him of "creating a lot of problems". However, neither Mr. ·Dickey
nor anyone else testified that Mr. Cook ever overtly or directly threatened
to discharge Mr. Dickey over his safety activities. Although Mr. Dickey
testified that he bid on the surface job in the preparation plant because
of his fear that Mr. Pulice and Mr. Cook would find a way to fire him,
on cross-examination, he stated his belief that Mr. Pulice was also in
charge of the preparation plant, and that he (Dickey) would not have to
walk by his office every day if he were in the preparation plant. Further,
Mr. Dickey conceded that he and Ms. Yoder often worked on and asked to be
assigned to the same shift, both underground and in the preparation plant,
(Tr. 193-194), and Mr. Norris confirmed that Mr. Dickey and Ms. Yoder
asked to work on the same shift in the preparation plant because of travel
and other reasons, and management "condescended and let that occur" (Tr. 598).
In light of the foregoing circumstances, I believ~ it is just as likely
as not that Mr. Dickey's bid for a surface job in the preparation plant
was made for personal reasons to accomodate him and Ms. Yoder. Mr. Norris
testified that the job of sampler, which Mr. Dickey bid on and held at
the time of his discharge, was the lowest paying UMWA job. Since Ms. Yoder's
transfer to a surface job in the preparation plant occurred at the same
time as Mr. Dickey's (Tr. 597), there is just as strong an inference that
Mr. Dickey bid on that job to be with Ms. Yoder, rather than to escape
from of Mr. Pulice or Mr. Cook. Since Mr. Dickey did not impress me as
the type of individual who could be intimidated over his safety activities,
and since there is no evidence to establish that Mr. Pulice or Mr. Cook
ever attempted to initiate discharge action against Mr. Dickey, I doubt
very much that Mr. Dickey would bid on a low paying union job solely because
of Mr. Pulice's conduct.
While one may question Mr. Cook's level of tolerance with regard
to Mr. Pulice's conduct towards his subordinates, and Mr. Pulice's
lack of sensitivity and apparent lack of managerial judgment in berating
and cursing his subordinates, Mr. Cook stated that he constantly counseled
Mr. Pulice about his shortcomings and his obvious lack of discretion in
dealing with his subordinates. The fact that management did not see fit
to fire Mr. Pulice does not in my view necessarily mean that management
condoned his actions. The record here shows that it was Mr. Cook who
apparently denied Mr. Pulice a bonus because of his behavior, and it was
Mr. Cook who interceded at a grievance and obviously directed him to
apologize to Mr. Dickey for cursing him. Although Mr. Cook denied that
Mr. Dickey's complaint in this case had any direct connection with Mr. Pulice's
resignation, and while he indicated that he tried to talk Mr. Pulice out
of resigning, he conceded that Mr. Pulice's manner of handling his personnel
played a role in his resignation.
Mr. Cook conceded that he and Mr. Dickey occasionally exchanged words
over safety matters and that whenever any safety confrontations occurred
on Mr. Dickey's shift, Mr. Dickey was always involved in them. Mr. Cook
also conceded that it was possible that Mr. Pulice could have contacted
those persons responsible for the decision to discharge Mr. Dickey, but he
found this highly unlikely. As for his own role in the discharge, aside

573

from stating that he had no input in that decision, he testified that he
found out about it after Mr. Dickey had been discharged. However, Mr. Cook
asserted that he considered Mr. Dickey to be a competent and good worker,
that he was safety conscious and took safety matters serious, and Mr. Cook
did not believe that Mr. Dickey's safety complaints or grievances were
frivilous or made to "hassle management".
Mr. Norris testified that during the interim between management's
investigation and the 24/48 hour meeting, namely, September 19 and 21, 1981,
he did discuss the facts or circumstances surrounding Mr. Dickey's discharge
with Mr. Cook, but he denied that he sought Mr. Cook's advice or that
Mr. Cook gave him any. He also denied that he and Mr. Cook discussed
Mr. Dickey's safety activities (Tr. 642). When asked whether he had similar
conversations with Mr. Pulice during this period of time, he denied that
he and Mr. Pulice discussed Mr. Dickey's discharge, but admitted that he
had conversations with Mr. Pulice "but we didn't talk about discharging
Dickey at that point in time" (Tr. 643).
Later in his testimony, when asked whether he had earlier testified
that he never discussed Mr. Dickey with Mr. Pulice at any time, Mr. Norris
responded as follows (Tr. 676):
A. No. It was my testimony that I had been brought
up to date on things that occurred around the mine by
Mr. Pulice and Mr. Cook is what I testified to earlier;
and its entirely possible that he had discussed Dickey.

Q. Do you recall what Sam Pulice may have told you
about Jim Dickey?
A. I don't recall any particular incident except the
case that I actually sat it on, step three.

Q.

Did he have nice things to say about Dickey or
not so nice things to say about Dickey?
A.

I don't know.

Q. Well, did he tell you about having to apologize to
Dickey and how he felt about that?
A. I think I said once before that I didn't know about
that, whether he did or didn't.

Q.

So your recollection is that you vaguely may have
remembered conversations about Dickey with Sam Pulice,
but you don't remember what they consisted of?
A.

That's right.

Q.

What about with Wally Cook?

A. With Wally Cook, again, as I said earlier, it was
our routine to discuss different situations and what
not that we were handling; and that was going on about
the mine.
Mr. Norris' testimony is in direct conflict with Mr. Cook's assertion
that it was "highly unlikely" that Mr. Pulice contacted anyone involved
in the decision to discharge Mr. Dickey prior to the making of that decision.
As for Mr. Cook's assertion that he had no "input" into the decision to
discharge Mr. Dickey, the fact is that Mr. Norris confirmed that he did
in fact discuss the facts and circumstances surrounding the discharge with
Mr. Cook. In response to a question as to whether he told Mr. Pulice
that management was in the process of discharging Mr. Dickey at the time
of their conversation, Mr. Norris responded as follows (Tr. 643):
A. There is common knowledge on the management side,
as well as the union side; and I am pretty sure that he
had been aware that Mr. Dickey was being discharged.
Hr. Norris' testimony that he was sure that Mr. Pulice was aware of
the fact that management was disposed to discharge Mr. Dickey gives rise
to a strong inference that Mr. Cook was also aware of that fact at the
time of his discussions with Mr. Norris, and contradicts Mr. Cook's assertion
that he found out about it after the fact.
Mr. Norris confirmed that the decision to "upgrade" Mr. Dickey's
suspension to a discharge was made after management's investigation was
completed, and after the conclusion of the 24/48 hour grievance hearing
held on Monday, September 21, 1981. Mr. Norris confirmed that Mr. Dickey
was represented by a UMWA representative at that hearing, and he confirmed
that at the conclusion of that hearing, the management group who made
the decision to discharge Mr. Dickey "caucused" to review the information
received at that hearing, that a "recommendation" was made to convert
the suspension to a discharge, and that the "local staff" at the mine
concurred in this "recommendation". The group then went back into the
meeting and "indicated that we would not bring back Mr. Dickey and that
the intent to discharge stood" (Tr. 642). Mr. Norris identified the
person who made the "recommendation" to the group that Mr. Dickey be
discharged as Mr. Helms, and Mr. Norris stated that Mr. Helms advised
the group "that based on the evidence and what we had learned in the 24/48,
that we should let the suspension convert to a discharge" (Tr. 667).
Later, in response to bench questions, Mr. Norris explained the
decisional process to discharge Mr. Dickey as follows (Tr.
ADMINISTRATIVE LAW JUDGE KOUTRAS: Who made the
decision to discharge and at what stage; the three
of you?
THE WITNESS: Yes. There was, well, four, I guess.
It's a joint decision, you know. It's like checks
and balances.

575

ADMINISTRATIVE LAW JUDGE KOUTRAS: I got the
impression that three people, like three men on an
ad hoc committee looked at all the reports, had all
the information that the union put on the table at
the 24/48 hour meeting, and three of you decide to make
a recommendation as to discharge and Mr. Helms is the
guy who said, fine, I concur. Is that the way it
happened?
THE WITNESS:

He concurred, yes.

ADMINISTRATIVE LAW JUDGE KOUTRAS: Mr. Helms, he got
the file placed on the desk after three people made
the reconnnendation?
THE WITNESS: After the fact. We went over the facts
of the case over the phone at that point in time.
ADMINISTRATIVE LAW JUDGE KOUTRAS:
THE WITNESS:

Yes.

ADMINISTRATIVE LAW JUDGE KOUTRAS:
THE WITNESS:

With Mr. Hemls?

He is down in Pittsburgh?

Yes.

ADMINISTRATIVE LAW JUDGE KOUTRAS: Mr. Helms probably
said, what, something to the effect that it soulds like
you got a good case; go ahead and can the guy?
THE WITNESS:

I believe that he said to discharge.

ADMINISTRATIVE LAW JUDGE KOUTRAS: Did Mr. Helms have
the prior privilege of looking at any of the papers, any
statements?
THE WITNESS:

I really don't know, sir.

ADMINISTRATIVE LAW JUDGE KOUTRAS: Is this kind of a
rush, rush; you go to the 24/48 hour; you come up with a
position and you jockey back and forth and management
people are talking and union people are talking; you say
we got to do something; you run out and call down to
corporate headquarters, Pittsburgh, give them the facts
over the phone. He says sounds good to me, go for
discharge. Is that essentially how it happened?
THE WITNESS:

That's part of it, yes.

ADMINISTRATIVE LAW JUDGE KOUTRAS: So Mr. Helms has more
or less bought the recommendation of the three people
that were right immersed in this whole controversy?
THE WITNESS:

Right.

576

ADMINISTRATIVE LAW JUDGE KOUTRAS: You and Mr. Hoover
conducted the investigation; you and Mr. Hoover and
Mr. Boyle had an input into the recommendation; and
Mr. Helms simply said, sounds good to me. Is that
essentially what happened?
THE WITNESS: Right; but again, he could not override;
but at least put that decision on hold and involve
somebody from Pittsburgh operations as well.
ADMINISTRATIVE LAW JUDGE KOUTRAS: Why would he want
to do that? Is there a delegation here, wouldn't
you think? What is Mr. Helm's position now; does he
have authority over the mines or he will pretty much
take whatever punishment comes to him from managers,
wouldn't he?
THE WITNESS:
man.

I would assume he is a check and balance

ADMINISTRATIVE LAW JUDGE KOUTRAS: What reason would he have
to say listen, I think you three fellows, I don't think
your recommendation holds water and I caution you not to do it.
THE WITNESS: He could think the case was unprepared or that
the evidence that you have was not substantial enough.
ADMINISTRATIVE LAW JUDGE KOUTRAS:
think that in this case?
THE WITNESS:

But he obviously didn't

That's correct.

ADMINISTRATIVE LAW JUDGE KOUTRAS: Why didn't he; that is what
I am driving at. You must have made a pretty good presentation to him over the telephone.
THE WITNESS: No.
serious offense.

I think we had good evidence and it was a

ADMINISTRATIVE LAW JUDGE KOUTRAS:
is that correct?

You convinced him of that,

THE WITNESS: I don't know that I convinced him; I informed
him that was my position.
ADMINISTRATIVE LAW JUDGE KOUTRAS: So in effect, what you are
telling me then, the decision to discharge Mr. Dickey ultimately
was not the decision of one man; it was a group decision
between you, Mr. Hoover, Mr. Boyle, and Mr. Helms collectively?
THE WITNESS:

I would say that's correct.

577

ADMINISTRATIVE LAW JUDGE KOUTRAS: Who would you say
of all these people had a greater impact and input on
the decision of the four of you?
THE WITNESS:
and balance.

I don't know.

I believe it's a check

ADMINISTRATIVE LAW JUDGE KOUTRAS: Is it a closed
ballot? You do not vote on it by ballot?
THE WITNESS:

No.

ADMINISTRATIVE LAW JUDGE KOUTRAS: Was anybody for suspension
of Mr. Dickey rather than discharge?
THE WITNESS: No; not that I recall.
I don't think so.

I don't remember, but

The thrust of Mr. Dickey's case is the assertion that the management
decision to discharge him was made not because of his encounter with Ms. Yoder,
but was made because he had become -;-rrsafety thorn" in management's side
because of his complaints and grievances. In this regard, while I have
concluded that Mr. Pulice was hostile to Mr. Dickey because of his safety
grievances and complaints, I cannot conclude that Mr. Dickey has established
any open hostility because of his safety activities on the part of those
management individuals who actually made the decision that he should be
discharged. Of the four individuals who made that decision, Mr. Norris
was the only one called as a witness in this case. Since Mr. Boyle,
Mr. Hoover, and Mr. Helms did not testify, I have no way of assessing
their demeanor or credibility. Mr. Pulice did not testify, and he is
no longer employed by the respondent, having resigned for "personal reasons".
Mr. Norris left his employment with the respondent in February 1982,
and is currently employed with another company in Illinois, and he was
not an employee of the respondent when he testified in this case. Apart
from Mr. Dickey's grievance concerning section foreman Kenny Foreman,
Mr. Norris' testified that he had no personal knowledge of the extent
of Mr. Dickey's underground mine safety activities prior to his transfer
to the surface preparation plant. Mr. Norris conceded that he did make
an inquiry about Mr. Dickey after he bid on the surface job, and that
Mr. Cook characterized Mr. Dickey was a "rowdy" or "radical", and that
he could be a "general pain in the back problem" (Tr. 676). Mr. Norris
explained that he made the inquiry simply to learn the type of person
who would be coming to work for him, and that he had no choice but to
accept Mr. Dickey because of his union bid for the job. However, Mr. Norris
also indicated that Mr. Cook also told him that Mr. Dickey was safety
conscious and ,a "good man", and there is no evidence that during his
employment tenure under Mr. Norris' jurisdiction Mr. Dickey filed safety
complaints or grievances or otherwise caused Mr. Norris any problems.

578

Mr. Norris testified that at the time Mr. Dickey was first assigned
to him on June 21, 1981, he had no initial conversations with him .(Tr. 597).
He confirmed that Mr. Dickey's immediate supervisor, plant engineer
Rudy Dulik, reported that Mr. Dickey was doing a good job as a dust sampler,
and he confirmed that in a subsequent conversation with Mr. Dickey he (Norris)
told him that he was doing a good job (Tr. 599). However, on cross-examination,
Mr. Norris admitted that he was aware of Mr. Dickey's "multiple run-ins"
with Mr. Pulice, but was not clear as to what may have caused them. He
also admitted it was "conunon mine knowledge" that Mr. Dickey was a "a hard
nose on safety" and had "filed a number of grievances relative to safety",
and that he was aware of these facts (Tr. 648-649). In response to a
question from me, Mr. Norris stated that he "didn't know all the background"
of Mr. Dickey's grievances until the hearing in this case (Tr. 703).
Although I find Mr. Norris' testimony concerning his knowledge of
Mr. Dickey's prior safety grievances at the time he contributed to the
decision to discharge him to be somewhat contradictory, I cannot discount
all of his testimony in this case. After viewing him on the stand during
his testimony, while some of his testimony was inconsisten4 I cannot
conclude that he was hostile to Mr. Dickey because of his prior safety
activities, nor can I conclude that during the period June 21 to the date
of his discharge, Mr. Norris did anything to discourage Mr. Dickey's
involvement in safety matters, or otherwise harassed or intimidated him.
The record in this case establishes that a number of miners who
filed safety complaints and grievances similar to Mr. Dickey are still
employed by the respondent. Danny Litton was part of the grievance filed
over the miner cable (exhibit C-6), and he is still employed at the mine.
Jane Christopher filed grievances against a foreman for alleged acts of
harassment and cursing, and while no action was apparently taken against
the foreman, Ms. Christopher was taken off his crew (Tr. 320), and
is still employed at the mine. Bruce Diges testified that Mr. Pulice
threatened to fire him if he didn't "sever his relationship" with Mr. Dickey.
Mr. Diges confirmed that he had received several "absentee notices"
from management, but he is still employed at the mine. Mr. Dugan, who
worked under Mr. Norris' jurisdiction, filed a grievance against Mr. Pulice
because he cursed him, and Mr. Dugan is apparently still employed at
the mine. Given these circumstances, I reject Mr. Dickey's assertion
that his discharge has had a "chilling effect" on the work force and
that miners are afraid to exercise their rights. The record in this case
simply does not support that conclusion, and based on the testimony of
record in this case, I cannot conclude that the miners who are employed
at the Cumberland Mine are passive and inactive when it comes to the
exercise of their rights to file grievances and complaints.
It seems clear to me under Fasula and its progeny, once a showing
has been made that a mine operator's disciplinary decision was tainted
or motivated "at least in part" by a miner's protected activity, the burden
then shifts to the miner operator to show that while this may be true,
mine management was also motivated by the miner's unprotected activity,

579

and that management would have taken the adverse action against the miner
in any event for the unprotected activity alone. The Commission, in
Chacon, supra, held that a mine operator has carried its burden in
establishing its motive for an adverse action if it can establish that
such action was "not plainly incredible or implausible".
Mr. Dickey has established by a preponderance of all of the credible
testimony and evidence in this case that he did in fact file a number
of safety complaints and grievances against mine management personnel
during his underground employment at the mine. He has also established
that these complaints and grievances resulted in hostility and animosity
against him by mine foreman Sam Pulice, and that Mr. Pulice's conduct
towards Mr. Dickey was a direct result of Mr. Dickey's safety complaints
and grievances. Although Mr. Pulice had no authority to carry out his
threats to fire Mr. Dickey, I believe it is reasonable to infer from
the record in this case that Mr. Cook was not completely oblivious
to the fact that Mr. Dickey was a source of irritation to Mr. Pulice
because of his safety activities. It is also reasonable to infer that,
notwithstanding Mr. Cook's assertions that Mr. Dickey was a good worker
and safety conscious, Mr. Cook did not totally erase Mr. Dickey's safety
activities from his mind during the investigation conducted by management
immediately prior to his discharge.
While I find Mr. Cook and Mr. Norris to be generally credible witnesses,
their contradictory and somewhat equivocal testimony concerning certain
conversations and contacts between them, as well as Mr. Pulice, during
the interim between the incident of September 18, 1981 and the 24/48 meeting
held on September 21, 1981, give rise to a strong inference that Mr. Cook
and Mr. Pulice made known to Mr. Norris all of Mr. Dickey's prior safety
activities and grievances, and that Mr. Norris, as one of the group who
decided to discharge Mr. Dickey, was not totally divorced from these past
events at the critical time that decision was being considered. Further,
while Mr. Boyle, Mr. Helms, and Mr. Hoover did not testify in this proceeding,
I believe the testimony by those who did establishes that these individuals
were also aware of Mr. Dickey's past safety grievance and complaint history
at the time of management's discharge deliberations.
Given the foregoing findings and conclusions, although the timing
of his discharge did not come directly after or fairly close to his last
safety complaint, and even though I have found a lack of disparate treatment
on management's part in discharging him, the record in this case, taken
as a whole, does establish a strong inference that the management decision
to discharge Mr. Dickey was motivated in part by his past safety grievances
and complaints. However, the critical question here is whether the
respondent has nonetheless established a credible justification for the
discharge, and if so, whether its decision to discharge Mr. Dickey would
have been made in any event regardless of his protected activity.
With regard to Mr. Dickey's arguments and inferences that management's
failure to look at his personnel file before making the decision to fire
him supports a conclusion that management was predisposed to fire him,

580

respondent's responsive and persuasive argument that management
believed it had sufficient reasons and cause to support the discharge
is just as believeable and not patently implausible. As a matter of
fact, Mr. Dickey's counsel conceded as much during the following bench
colloquy during the hearing at Tr. 631-634:
ADMINISTRATIVE LAW JUDGE KOUTRAS: That is a little
bit along what I conunented on earlier, Mr. Yablonski.
It seems to me that your theory is, if your theory
prevails, I mean, if United States really wanted to
get rid of a trouble maker like you say they believed
Mr. Dickey was, it seems to me they'd have a locked
case. They wouldn't do such a slipshod job, quite
frankly, on the letter of charging him, and they
would have been specific in there; assaulted a
supervisor, insubordination in that he refused to
leave the premises, you were forced to call a guard,
and they would have this down here, A through Z, and
by God, they'd have a locked case against Mr. Dickey,
but in no way in the world do we have that, but here
we have got quite frankly a letter, a statement of
charges that leaves very much to the imagination;
and that is it.
One of the critical questions in this case is whether
I am bound by that, or whether I am going to let her
come on after the fact and try to show how the real
reason for discharge was insubordination, throwing
the hat at Mr. Held, physically putting his hands on
him and all that business. That is all hindsight as
far as I am concerned. It cuts both ways here.
MR. YABLONSKI: I understand it cuts both ways, Judge,
but I suspect and I have seen enough of these arbitrations
to know, that they took what they thought was their best
to get this guy.
They didn't think they needed anymore
than that and they went with what they had.
ADMINISTRATIVE LAW JUDGE KOUTRAS:
arbitration?
MR. YABLONSKI:
against him.

You mean in

That's right; in their initial charge

ADMINISTRATIVE LAW JUDGE KOUTRAS: What that is, I am
saying, so that if that is what happened, how can you
now argue that they had some devious motive as a safety
activist?
MR. YABLONSKI: I think this was the basic motivation,
everything they did. Sure, they were waiting for this
guy to do this and then they grabbed him. They went
with whatever they felt they needed and that is what they
chose.

58J.

ADMINISTRATIVE LAW JUDGE KOUTRAS: That is an unusual
argument, Mr. Yablonski. The problem is, all these
arguments are made well after the fact.
MR. YABLONSKI: But the fact of the matter is, Judge,
they'd have a serious problem even proving what they
charged. We haven't seen an eye witness yet as to this
thing. Donna Yoder has never been here to testify as to
what heppened.
ADMINISTRATIVE LAW KOUTRAS: Where is she? Can't you
subpoena her? You have got the burden here; the initial
burden.
MR. YABLONSKI: Let me proceed with my cross-examination
on this, and then we will see if we need Donna Yoder.
After careful and considered scrutiny of the entire record in this
case, I conclude.and find that the respondent's decision to discharge
Mr. Dickey, as made by the management personnel designated and charged
with making that decision, was made because of his altercation with Ms. Yoder
on September 18, 1981, and were it not for that incident, Mr. Dickey
would not have been discharged and would still be in the respondent's employ.
I reject Mr. Dickey's argument that because of his asserted Common Law
relationship with Ms. Yoder at the time the incident took place on mine
property, management should have treated the incident as something different
from the usual confrontation between two employees. The fact is that
at the time of the altercation, Mr. Dickey and Ms. Yoder were mine employees,
and the fact .that mine management treated them as such and disregarded
or refused to consider their relationship for purposes of making an adverse
disciplinary decision under the applicable mine shop rules does not
establish that management acted arbitrarily or exceeded its legitimate
interests in disciplining its own work force.
As indicated earlier in my findings and conclusions concerning the
altercation of September 18, 1981, the information available to the mine
management decision makers at the time of its investigation, including
the information developed during the 24/48 meeting at which Mr. Dickey was
represented, supports the charges lodged against him. In addition,
Mr. Norris' testimony that management considered the incident to be a
most serious and aggravated offense because it did in fact result, in
injuries to Ms. Yoder at the work site and could have happened around
moving machinery, thus exposing Mr. Yoder to the potential for more serious
injuries, cannot be totally discounted. · I conclude and find that respondent
had ample justification for taking the adverse personnel action that it
did take in this case.
I conclude and find that the respondent has established that it would
have discharged Mr. Dickey for his unprotected activity alone, that is, his
altercation with Ms. Yoder, and this conclusion and finding is made by me

582

after careful consideration and review of the record taken as a whole,
including all of the testimony and evidence adduced by the parties at
the hearing in this case. In short, I believe that the respondent has
carried its burden as enunciated by the Pasula line of cases, as well as
the more recent Commission decisions on this subject; Bradley v. Belva
Coal Company, supra; MSHA ex rel. Johnny N. Chacon v. Phelps Dodge Corp.,
supra; Lloyd Brazell v. Island Creek Coal Company, 4 FMSHRC 1455 (1982).
Conclusion and Order
In view of the foregoing findings and conclusions, I conclude and
find that the record in this proceeding does not establish by a preponderance
of any reliable, credible, or probative evidence that the respondent
discriminated against the complainant because of any protected safety
activities on his part. Under the circumstances, the complaint IS DISMISSED,
and the relief requested IS DENIED.

Distribution:
Louise Q. Symons, Esq., U.S. Steel Corp., 600 Grant St., Pittsburgh, PA
15230 (Certified Mail)
Kenneth J. Yablonski, Esq., Yablonski, King, Costello & Leckie, 505
Washington Trust Bldg., Washington, PA 15301 (Certified Mail)

583

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, loth FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner
v.

22041

t1AR 25 1983

CIVIL PENALTY PROCEEDING
Docket No. BARB 79-56-PM
A.C. No. 08-00729-05001
Belcher Mine

BELCHER MINE, INC.,
Respondent
DECISION
Appearances:

Robert A. Cohen, Esq., Office of the Solicitor, U.S.
Department of Labor, Arlington, .Virginia, for Petitioner;
Warren C. Hunt, President, Belcher Mine, Inc., Aripeka,
Florida, for Respondent.

Before:

Judge Gary Melick

This case is before me upon the petition for assessment of civil
penalty filed by the Secretary of Labor pursuant to section 105(d) of
the Federal Mine Safety and Health Act of 1977, 30 U.S.C. § 801, et _
~., the "Act," for alleged violations of regulatory standards. The
general issue before me is whether Belcher Mine, Inc., has violated the
cited regulatory standards and, if so, the amount of civil penalty to be
assessed for the violations. A bench decision was rendered following
hearings on these issues. That decision, which I now affirm, is set
forth below with only nonsubstantive modifications.
I am prepared to render a bench decision at this time. In light of
the Secretary's request for withdrawal of Citation No. 93605 and my
acceptance of that request to withdraw, Citation No. 93605 is of course
vacated. In addition, for the reasons already given, and I incorporate
those reasons into this bench decision, Citation No. 93802 is also
vacated. !/

1/

The citation was vacated at hearing in the following ruling from
the bench:
The particular standard cited, 30 CFR § 56.12-32, provides
as follows: "Inspection and cover plates on electrical equipment and junction boxes shall be kept in place at all times except
during testing and repairs." The thrust of the standard is to

584

2

That leaves us with six citations to consider. Four of those citations are not disputed in the sense that the operator concedes that
there was a violation. In those cases, he contests only the amount of
penalty proposed. The remaining citations are contested both as to the
fact of the violation and the amount of penalty.
Under section llO(i) of the Federal Mine Safety and Health Act of
1977, certain criteria are to be considered by me in determining the
amount of any penalty assessed. Those criteria are as follows: the
operator's history of previous violations. In this case, I note that
there is no prior history of violations. The appropriateness of the
penalty to the size of the business of the operator charged. I note in
this case that the operator had 20 employees at the relevant time and
therefore was a small business. The third criteria is whether the
operator was negligent. I will consider that element separately with
respect to each of the citations in this case. The fourth is the effect
of the proposed penalty on the operator's ability to continue in business. There has been no allegation in this case that any penalty that I
might impose would adversely affect the operator's ability to continue·
in business. Fifth, the gravity of the violation~ I will also consider
this element separately with respect to each of the citations. Finally,
the demonstrated good faith of the person charged in attempting to
achieve rapid compliance after notification of a violation.
I am also considering in assessing penalties in this case, the fact
that the Mine Safety and Health Administration has since the date of
these violations modified its policy for initial inspections to what it
calls "C A V" visits. The policy, which according to the evidence hers
been in effect for about a year and a half, allows the operator to have
one advisory inspection wherein no penalties will be assessed., In this
case, the inspection on March 16, 1978, leading to the citations herein,
was the first inspection following the enactment of the 1977 Act.
Fn. 1 cont'd.
the requirement that when you have a junction box, you will keep
its inspection and cover plates in place at all times. The
standard cannot, in my opinion, be construed, as the solicitor
suggests, to require the existence of junction boxes themselves.
No such inference can be drawn from the plain meaning of the
standard. If MSHA wants to require junction boxes and deems
the existence of junction boxes to be that important, then a
standard should be precisely drawn to cover that particular
problem. This does not mean to say that a violation might not
have existed under a different standard, but the standard cited,
in my opinion, is inapplicable. Citation No. 93802 is accordingly vacated.

585

3

Let me now proceed then to the specific citations. With respect to
Citation No. 93601, the alleged violation was that a supervisory employee on the second shift was not trained in first aid. The standard
cited, 30 CFR § 56.18-10, requires as follows:
Selected supervisors shall be trained in first aid. First
aid training shall be made available to all ~nterested
employees.
I do not find that the standard cited was violated in this case.
The standard only requires that selected supervisors be trained in first
aid. The evidence as presented by the government does not support a
finding that selected supervisors had not been trained in first aid.
The only violation cited was that a supervisory employee on the second
shift was not trained in first aid. No such requirement is found in the
standard and therefore I find no violation. Citation No. 93601 is
accordingly vacated. It is in fact to the credit of the mine operator,
however, that he did have someone trained in first aid on the second
shift, and apparently many times only that one person was working on
that second shift.
The violation alleged in Citation No. 93602 is that the drive belt
on the feeder motor on the portable crusher was not guarded. The standard cited is 30 CFR § 56.14-1. This was one of the citations that the
operator argued did not charge a violation. The standard reads as
follows:
Gears, sprockets, chains, drive heads, tail, and take-up
pulleys, couplings, flywheels, shafts, saw blades, fan inlets,
and similar exposed moving machine parts which may be contacted
by persons and which may cause injuries to persons shall be
guarded.
The credible and substantially undisputed testimony of MSHA Inspector Russell Morris was that indeed the drive belts on the portable
crusher (as depicted in Exhibit R-1 and Court Exhibit No. 1) did create
two pinch points that were within reach of an individual who would be
walking or working about on the walkway of the crusher. The undisputed
testimony of Inspector Morris was that an individual who might have been
passing those exposed drive pulleys and belts (for example, to inspect a
hot bearing or to check on vibration in the equipment) beyond the .location of the drive pulleys could expose his hand, thereby creati~g a
further possibility of broken bones or loss of fingers or a hand. The
inspector testified that the pulleys were located some three to four
feet from the walkway at a height which would make the exposure not
unlikely.

586 ..

4
The seriousness of the violation is attenuated somewhat, however,
in that the inspector thought that it was improbable and only a "slight
chance" that a man could get his hand caught in the pulley pinch points.
He observed, however, that such injuries have in fact occurred in similar circumstances. I accept Inspector Morris' assessment of negligence.
The condition.was one, in my opinion, that should have been known because of the reasonably close proximity of the exposed pulley to the
walkway. I note that abatement was completed within the time specified
in the citation. Under all the circumstances, I assess a penalty of $25
for that violation.
The next citation under consideration is Citation No. 93603. It
also charges a violation of the standard at 30 CFR § 56.14-1. Drive
pulleys were also exposed on the other side of the crusher and two pinch
points were located within three to four feet of the walkway. An employee could pass within two feet of those pinch points, exposing hands
or fingers and causing broken bones or the loss of the hand or fingers.
The inspector opined that the hazard here was also "improbable"
since it was unlikely that employees would be in the vicinity of these
pinch points. I accept the inspector's opinion that the operator should
have known of these violations since they were in plain view. I therefore find the operator negligent. The same penalty of $25 should be
imposed here. Obviously, I am also finding that there were violations
with respect to these' two citations because of the danger of exposure to
moving machine parts, namely, a drive pulley.
Citation No. 93604 charges a violation of the reg~lation ~t 30 CFR
56.11-2. That standard requires that crossovers, elevated walkways,
and elevated ramps and stairways be of substantial construction, provided with handrails, and maintained in good condition. In this case,
it was charged that a handrail on the outer-side of the walkway of the
crusher was broken in two places. The uncontradicted testimony of the
inspector is that the upper handrail located about belt height would
give way approximately six inches. I note, however, that there was also
a midrail located about two feet above the walkway that was in sound
condition. I also note the testimony of the inspector that, in his
opinion, injuries were improbable because the rail would expand only
about six inches, that a person would not likely fall through the rail,
and that it was therefore unlikely to cause injury. I also accept the
testimony of the inspector that the negligence of the operator was very
low, since this condition was not very obvious. Under the circumstances, I would assess a penalty fo $10 for that violation.
§

Citation No. 93606 charges a violation of the regulation at 30 CFR
56.9-87. That standard requires that heavy duty mobile equipment be
provided with certain audible warning devices. When the operator of
such equipment has an obstructed view to the rear, the standard requires
§

58'1

5

that the equipment must have an automatic reverse signal alarm which is
audible above the surrounding noise level or an observer must be present
to signal when it is safe to back up.
The undisputed testimony in this case is that the 966 C Caterpillar
front end loader, No. 339, had a defective automatic reverse signal
alarm when cited on the 16th day of March 1978. It is undisputed that
it was customary for truck drivers to be walking in the vicinity of that
operating front end loader, thereby being exposed to the hazard of the
equipment backing into them with possible fatal injuries. The testimony
is somewhat attenuated, however, by the fact that the inspector did not
precisely recall where the front end loader was working and could not
testify as to seeing any people actually walking in the vicinity of that
loader. His testimony was based strictly upon experience and opinion
that truck drivers have a tendency to walk around where their trucks are
being· loaded.
I accept the inspector's testimony concerning negligence and I
believe that the operator should have known of the faulty condition.
Equipment operators are indeed required by regulation to check equipment
before operation, and since the machine operator could have heard the
a!arm working or, conversely, could have been aware that the signal
alarm was not working and had a duty to report tqat to his supervisory
personnel I believe that there was some negligence involved in this
particular violation. I note, however, again, that abatement was made
within the time specified. Under the circumstances, I feel that a
penalty of $10 is appropriate.
The last citation at issue is Citation No. 93801. - That charges a
violation of the standard at 30 CFR § 56.12-30. That standard states as
follows:
When a potentially dangerous condi~ion is found, it
shall be corrected before equipment or wiring is energized.
The undisputed testimony is that the stationary half of the plug on
what is known as the "S-0 cord" extending to the product conveyor motor
located on the B Mine portable crusher control box was broken off, and
indeed that is the condition that is cited. There is accordingl¥ no
dispute that the violation did occur. In determining the appropriate
penalty, I also consider that the inspector admitted that it would be
unlikely that an employee or individuai would be exposed to the hazard.
However, should an individual be exposed to that hazard, the extent of
th~ hazard was quite. serious and indeed the individual could be subjected to shock or ~lectrocution by exposure to up to 277 volts.
The testimony of the inspector concerning negligence was somewhat
ambivalent. On one hand, he testified that the condition was readily
observable, but on the other hand he testified that it would be readily

588

6
observable to someone performing a very close inspection of the area
cited. Since the operator has an obligation to make a thorough inspection of the equipment before operating it, I conclude that some degree
of negligence existed. The violation should be assessed at $25.
Order
Citations No. 93601, 93605, and 93802 are vacated. The following
penalties are to be paid by Belcher Mine, Inc., within 30 days of the
date of this decision:
Citation No. 93602 - $25, Citation No.
Citation No. 93604 - $10, Citation No. 9360
tion No. 93801 - $25.

Law Judge
Distribution:

By certified mail.

Mr. Warren C. Hunt, President, Belche
FL 33502

,1ne, Inc.,

•• Box 86, Aripeka,

Robert A. Cohen, Esq., Office of the Solicitor, U.S. Department of
Labor, 4015 Wilson Boulevard, Arlington, VA 22203

589

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
SKYLINE TOWERS NO. 2, lOTH FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

HAR 2 5 1983

SECRETARY OF LABOR,
MINE SAFETY AND HEALTcH
ADMINISTRATION CMSHA),
Petitioner

Civil Penalty Proceeding
Docket No. LAKE H2-3
A.C. No. 11-02236-03081

v.
Crown No. 2 Mine
FREEMAN UNITED COAL MINING
COMPANY,
Respondent
DECISION
Appearances:

Rafael Alvarez, Esq., and Richard J. Fiore, Esq.,
Office of the Solicitor, U.S. Department of Labor,
Chicago, Illinois, for Petitioner;
Harry M. Coven, Esq., Gould & Ratner, Chicago,
Illinois, for Respondent.

Before:

Administrative Law Judge Broderick

STATEMENT OF THE CASE
In this proceeding, the Secretary seeks civil penalties for two
alleged violations of mandatory safety-standards for which citations
were issued during an inspection on J~ly 29, 1981. Each citation
contained a finding that the violation was significant and substantial. Respondent challenges with respect to each citation the fact
of violation and the significant and substantial finding.
The
latter finding is not necessarily at issue in a civil penalty proceeding, but both parties have introduced evidence and advanced argument concerning the issue, and, following the precedent of Secretary
v. Cement Division, National Gypsum Co., 3 FMSHRC 822 Cl981) (also a
penalty proceeding), I will decide the issue.
Pursuant to notice, the case was heard on the merits in
St. Louis, Missouri on October 26, 1982. John D. Stritzel, a
federal coal mine inspector, and Rick Reed testified for the Petitioner. David Lee Webb and Paul Budzak testified for Respondent.
Both parties have filed posthearing briefs.
Based on the entire record and considering the contentions of
the parties, I make the following decision.

590

FINDINGS OF FACT APPLICABLE TO BOTH CITATIONS
1. At all times pertinent to this proceeding, Respondent was
the owner and operator of an underground coal mine 'located in
Macoupin County, Illinois, known as the Crown No. 2 Mine.
2. The operation of the subject mine affects interstate
commerce.
3. The subject m~ne produces approximately 6,000 tons of coal
daily.
It employs approximately 90 miners on the surface and
465 miners underground on three shifts.
I find that Respondent is a
large operator.
4.
During the period from January 1, 1980 to July 28, 1981,
the operator had a history of approximately 243 paid violations,
approximately 25 of which were ventilation violations. Government's
Exhibit No. 6 covers the period from January 1, 1980 to August 25,
1982, the latter date being more than 1 year after the citations in
question were issued. For that reason, it is of limited relevance.
I find that Respondent's history of prior violations was moderate.
5. There is no evidence that penalties assessed for the
alleged violations will affect Respondent's ability to continue in
business. Therefore, I find that they will not.
FINDINGS OF FACT APPLICABLE TO CITATION NO. 1114857
6. On July 29, 1981, Federal Coal Mine Inspector John D.
Stritzel conducted a regular inspection of the subject mine. He was
accompanied by David L. Webb, assistant to the mine superintendent,
and Rick Reed, a miner and union walkaround representative. They
proceeded to the face of the 4th southwest section which was at
Room 24. The rooms were approximately 20 feet wide, and 6 to 8 feet
high.
7.
Inspector Stritzel issued Citation No. 1114857 at about
9:30 a.m., on July 29, 1981, charging a violation of 30 C.F.R.
§ 75.316 because there was no ventilation to the working face in the
section in question.
8. The MSHA-approved ventilation plan in effect at the subject
mine on the date of the above inspection provided (Exhibit No. M-3,
page III, para. E, subpara. (a)):
"Exhaust fan tubing or exhaust
line curtain '*Used only in case of auxiliary fan failure.' (inby
end maintained within 10' of face).
Both must have minimum mean
entry velocity of 60 FPM."
9. At the time of the inspection referred to above, the continuous miner was cutting coal from Room 24 and it was being removed by

591

shuttle car. The miner was taking a right-sided cut and had penetrated 8 to 10 feet into the face.
10. At the time of the inspection, the fan was being moved
from the No. 4 entry between Room 21 and 22 and the tubing had been
removed from the face area of Room 24.
11. At the time of the inspection, there was little or no air
going to the working face.
The miner operator was sitting about
5 feet outby the inby rib and was in fresh air. The air movement at
the face was substantially less than 60 feet per minute. The continuous miner and the shuttle car did not act as a line curtain in
ventilating the face area.
I find that the miner was positioned at
approximately a 90 degree angle to the face cutting coal straight on.
On this issue I am accepting the testimony of Inspector Stritzel,
which is supported by the testimony of Mr. Reed, as against the contradictory testimony of Mr. Webb.
12. At the time of the inspection the atmosphere in the face
area where the continuous miner was operating was dusty and there
was little or no air movement.
The room was well rockdusted.
13. The methane monitor on the continuous miner was operating
properly at the time of the inspection. There were no permissibility violations on the continuous miner.
14. The subject mine was classified as a gassy mine because it
had been tound to liberate excessive quantitie$ of methane and was
on a 10-day spot inspection program under section 103Ci) of the Mine
Safety Act.
15. Checks for methane on July 29, 1981, did not reveal any
methane accumulations in the face area of the fourth southwest section of the subject mine.
16. The alleged violation was abated and the citation terminated by the repositioning of the fan in the last open crosscut
between Room 23 and 24, with three or four sections of tubing on the
fan extending to within 10 feet of the face.
Thereafter, an air
reading was taken which showed the air velocity was 64 feet per
minute.
FINDINGS OF FACT APPLICABLE TO CITATION NO. 1114859
17. After the abatement described in finding 16, the inspector, Mr. Webb and Mr. Reed proceeded to the last open crosscut
between Rooms 21 and 22. The inspector attempted to take an air
reading with his anomometer but was unable to do so. He then took
an air reading by using a chemical smoke cloud test which showed a
volume of 7,654.5 cubic feet of air per minute.

592 ..

18.
Inspector Stritzel issued a citation for a violation of
30 C.F.R. § 75.301 because the minimum quantity of air reaching the
last open crosscut was less than 9,000 cubic feet per minute.
19.
I find that the air reaching the last open crosscut
between Rooms 21 and 22 in the 4th southwest section of the subject
mine was approximately 7,654.5 cubic feet per minute when the inspector performed the test described in finding 17.
I reject the testimony which attempted to challenge the accuracy of the test.
20. At the time the citation w~s issued the continuous miner
was not operating. There were seven miners working on the section.
21.
The alleged violation was abated and the citation terminated by reerecting a curtain which had been partially knocked down
and tightening other curtains separating the intake from the return
air.
Following this, an air reading was taken which showed 10,800
cubic feet of air per minute reaching the last open crosscut.
REGULATIONS
30 C.F.R. § 75.316 provides:
§ 75.316
Ventilation system and methane and dust
control plan.

[STATUTORY PROVISIONS]
A ventilation system and methane and dust control plan and revisions thereof suitable to the conditions and the mining system of the coal mine and
approved by the Secretary shall be adopted by the
operator and set out in printed form on or before
June 28, 1970. The plan shall show the type and location of mechanical ventilation equipment installed
and operated in the minef such additional or improved
equipment as the Secretary may require, the quantity
and velocity of air reaching each working face, and
such other information as the Secretary may require.
Such plan shall be reviewed by the operator and the
Secretary at least every 6 months.
30 C.F.R. § 75.301 provides:
j

75.301

Air quality, quantity, and velocity.
[STATUTORY PROVISIONS]

All active workings shall be ventilated by a
current of air containing not less than 19.5 volume
per centum of oxygen, not more than 0.5 volume per
centum of carbon dioxide, and no harmful quantities

593

of other noxious or poisonous gases; and the volume
and velocity of the current of air shall be sufficient to dilute, render harmless, and to carry away,
flammable, explosive, noxious, and harmful gases, and
dust, and smoke and explosive fumes. The minimum
quantity of air reaching the last open crosscut in
any pair or set of developing entries and the last
open crosscut in any pair or set of rooms shall be
9,000 cubic feet a minute, and the minimum quantity
of air reaching the intake end of a pillar line shall
be 9,000 cubic fe~t a minute.
The minimum quantity
of air in any coal mine reaching each working face
shall be 3,000 cubic feet a minute. The authorized
representative of the Secretary may require in any
coal mine a greater quantity and velocity of air when
he finds it necessary to protect the health or safety
of miners.
In robbing areas of anthracite mines,
where the air currents cannot be controlled and measurements of the air cannot be obtained, the air
shall have perceptible movement.
·
CONCLUSIONS OF LAW
1. Freeman United Coal Mining Company was subject to the provisions of the Federal Mine Safety and Health Act in the operation of
the Crown No. 2 Mine at all times pertinent hereto, and the undersigned Administrative Law Judge has jurisdiction over the parties
and subject matter of this proceeding.
2. On July 29, 1981, Respondent violated the mandatory standard in 30 C.F.R. § 75.316 because it had little or no ventilation
in the working face at Room 24, 4th southwest section of the subject
mine, in contravention of the approved roof control plan for the
subject mine.
DISCUSSION
There can no longer be any doubt that the provisions of an
approved ventilation plan are enforceable under the Mine Act and
that a violation of a requirement in such a plan is a violation of
the Act.
Zeigler Coal Company v. Kleppe, 536 F.2d 398 CD.C. Cir.
1976); Secretary v. Mid-Continent Coal and Coke Company, 3 FMSHRC
2502 (1981).
Respondent does not seriously dispute the allegation 1n the
citation that exhaust fan tubing or an exhaust line curtain were not
maintained within 10 feet of the face.
It is clear that the fan and
tubing had been removed from the face area before the room was mined
out in order to get a jump on production in the new face area. The
contention that the continuous miner and the shuttle car acted as
substitute line curtain is almost frivolous and I reject it.

594

3. The violation described in Conclusion No. 2 was serious.
It was of such nature as could significantly and substantially contribute to the cause and effect of a coal mine safety or health
hazard.
DISCUSSION
The failure to provide air to the working face poses a two fold
hazard: the possibility of a methane explosion and the buildup of
coal dust. The latter can propagate an explosion and can contribute
to lung disease in miners working in the area. Although at the time
the citation was issued, the miner operator and helpe,r were in fresh
air, as cutting continued they would not be. No provision was made
to supply air to the face.
Even though methane was not detected on
the day the citation was issued, it is a constant threat in a gassy
mine.
It is of the utmost importance that air be kept on the face
area while coal is being mined. Under the test laid down by the
Commission in Secretary v. Cement Division, National Gypsum Company,
supra, there is a reasonable likelihood of a methane or dust explosion if there is no face ventilation.
In the event of such an explosion, serious injuries or fatalities would result.
4. The violation described in Conclusion No. 2 was due to the
gross negligence or deliberate flouting of the standard by the
operator.
DISCUSSION
The operator moved the fan and tubing from the face area before
the coal cutting was completed.
It is obvious that the operator was
aware of the fact that the continuous miner was still cutting coal
in Room 24. Production was placed ahead of· safety to the miners.
5. An appropriate penalty for the violation of 30 C.F.R.
75.316 is $500 considering the criteria in section llO(i) of the
Act.
§

6. On July 29, 1981, Respondent violated the mandqtory standard in 30 C.F.R. § 75.301 in that it failed to provide a minimum of
9,000 cubic feet per minute of air at the last open crosscut between
Rooms 21 and 22 in the 4th southwest section of the subject mine.
DISC!USSION
Respondent raised issues concerning the accuracy of the smoke
test which the MSHA inspector conducted which resulted in his finding of 7,645.5 cubic feet of air per minute.
It argues that the
area tested was not perfectly regular, that the procedures followed
by the inspector could have been improved upon, and that a stop

..

595

watch rather than a regular watch should have been used.
It is significant, however, that Respondent, which had the opportunity to do
so, did not itself take a smoke test. The inspector's reading approximately 85 percent of the minimum air reading - is of course
subject to a margin of error in either direction.
I conclude that
the test was validly taken and the results showed a violation.
7. The violation described in Conclusion No. 6 was moderately
serious.
It was of such nature as could signf icantly and substantially contribute to the cause and effect of a coal mine safety or
health hazard.
DISCUSSION
The violation found here is not as serious as that found in
Conclusion No. 2. However, the same hazards are posed by this violation as by the prior one: the possibility of a methane or dust
explosion and the presence of respirable dust in the atmosphere.
The reduced air in the last open crosscut contributes significantly
and substantially to those hazards.
It results in a reasonable likelihood of serious injury.
8. The violation described in Conclusion No. 6 was due to the
negligence of the operator.
DISCUSSION
The reduction in air in the last open crosscut was due to loose
and torn curtains. These conditions are obvious and should have
been known to the operator.
9.

An appropriate penalty for the violation of 30 c~F.R.

§ 75.301 is $150 considering the criteria in section llO(i) of the

Act.
ORDER
Based on the above findings of fact and conclusions of law, IT
IS ORDERED that Respondent, within 30 days of the date of this decision pay the sum of $650 for the two violations found herein to have
occurred.

J

A-13y'l)& '// 7~::,;f

tld1td6
James A. Broderick
Administrative Law Judge

596

Distribution:

By certified mail

Rafael Alvarez, Esq., and Richard J. Fiore, Esq., Office of the
Solicitor, U.S. Department of Labor, 230 South Dearborn Street, 8th
Floor, Chicago, IL 60606
Harry M. Coven, Esq., Gould & Ratner, 300 West Washington Street,
suite 1500, Chicago, IL 60606

59?

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

MAR 28 1983

Civil Penalty Proceeding
Docket No: LAKE 82-90
A/O No: 33-01068-03166 A
Sunnyhill No. 9 South

v.
BILL GARRIS,
Respondent
DECISION
Appearances:

Inga Watkins Sinclair, Esq. Office of the Solicitor,
U.S. Department of Labor, 4015 Wilson Boulevard, Arlington,
Virginia, for Petitioner
Michael 0. McKown, Esq., P.O. Box 235, St. Louis, MO
for Respondent

Before:

Judge Moore

At approximately 8 a.m. on June 19, 1980, the victim, Mr. Wa~ter
Strohl was crushed between the bed of his supply truck and a concrete
loading dock. He died shortly thereafter.
No one saw the accident occur and the victim did not live long
enough to tell anyone what happened. MSHA's version of how the accident
happened is admittedly speculation based-upon circumstantial evidence.
When the would-be rescuers found the victim they were understandably
more intent on saving him than on noticing the surrounding conditions.
They did notice a three-thousand pound pallet of Mandoseal resting
partially on the truck and partially on the loading dock. The rescuers
moved the truck forward slightly to release the victim and then blocked
the truck against further movement. Those witnesses who not~d the
position of the cable on the winch said that it was wound up on the
spool, and thus not hooked to the Mandoseal pallet. There was no evidence
presented which would indicate that the winch had previously been hooked
to the Mandoseal pallet and somewhow become unhooked. Therefore, Mr.
Bill Garris' theory that the winch pulled the truck into the victim
seems highly unlikely.
Mr. Strohl's normal method of loading Mandoseal at the pole barn
loading dock was to back the truck up flush with the dock, place a metal
bar behind the Mandoseal pallet, attach cables to the aforesaid bar and
attach the other ends of the cables to his winch cable. He would then

598

. operate the winch and pull the Mandoseal on to the truck bed. No one
knows what procedure the victim followed on the day of the accident but
the bar that he usually put behind the Mandoseal pallet was found between
the pallet and the concrete loading dock as though he had somehow pulled
it under the pallet and he could not have done that by hand; so there
was speculation that he had hooked the truck directly to the Mandoseal
pallet and pulled the Mandoseal to the edge of the loading dock. Actually,
the Mandoseal pallet which was 4' x 4' was almost halfway off of the
loading dock after the accident. How much of the weight was resting on
the truckbed is unknown. When the would-be rescuers arrived at the
accident site the truckbed was about 4" from the loading dock and the
victim was squeezed in this 4". He was facing the loading dock.
MSHA speculates in its accident report that the victim started the
the loading operation in his normal manner with the truckbed flush
against the loading dock. When the load was almost halfway on the
truckbed, for some reason, probably because the winching gear had become
fouled, he moved the truck away from the dock for a distance of not more
than twentyfour inches. While it is not spelled out clearly I assume
MSHA reached this conclusion because it thought the Mandoseal pallet
would have toppled if the truckbed had been moved completely out from
under it. The accident report then speculates that for some reason the
victim went in between the truckbed and the loading dock probably to try
and remedy the fouled gear. Then the report concludes "the accident
· occured because the supply truck drifted backwards due to the parking
brake being inoperative."
The accident report was received in evidence at the trial. 1_/. The
version of the accident contained in the accident report does not account
for the fact that the winch was wound up or for the fact that when Mr.
Van moved the truck so the victim could be removed, he found the parking
brake handle in the off position. The condition of the parking brakes
could hardly be a factor if they were not used. Under the theory, which
was not advanced at the trial, that the victim did not use the parking
brakes because he thought they were ineffective, one is faced with the
proposition that if the victim wanted the truck to remain stationary,
why did he not put it in gear since the engine was off or put chocks,
which he had available, under the wheels?
There is conflicting testimony as to when the truck was first moved
to a different location and when the brakes were tested. The inspectors
say the brakes were tested on June 20 by havi~g someone engage the
parking brake handle and then the inspector looked at the brake housing
and could see that it was not holding. The truck was then pulled forward
and it rolled back. The inspectors say that the truck was not moved
until noon of the 20th. The Respondent and Mr. Diose both testified
that the truck was moved on June 19 to the maintenance area and that the
parking brakes were tested by putting the truck in gear and engaging the

1_/

The other items obtained during pretrial discovery were neither
offered in evidence or used for impeachment purposes.

599

parking brakes to see if they would hold the truck while it was in gear.
The testimony was that the parking brake would hold on a slight grade
but would not hold against the power of the engine. Mr. Diose said that
the brakes held enough to bog the engine. It was the contention of the
government that if the truck was moved on the 19th it was in violation
of a 103(k) order that had been issued right after the accident. That
order was in my opinion of questionable validity. (See Secretary
of Labor vs. Eastern Associated Coal Company, 2 FMSHRC 2467 (September
2, 1980). But I can see no advantage to Mr. Garris in the fact that the
truck was moved on the 19th instead of the 20th. There is no reason.
that I can think of why he and Mr. Diose would make up such a story.
Nor can I see any advantage to the inspector's side of the case in
having the truck moved on the 20th rather than on the 19th. I think
memories differ and that no perjury was involved.
Mr. Diose thought the area where the accident occurred was so level
that a truck should not roll there. He moved his car into the same
area, put it in neutral with the brakes off to see if it would roll. It
did not. What the inspectors should have done in my opinion was to put
the truck in the position where they thought it was prior to the accident
and then test to see how much force it took to get the truck rolling,
both in its empty condition and with the Mandoseal resting on part of
the truckbed. It would seem that if almost half the weight of the
Mandoseai had been resting on the truck it would have made the truck
very difficult to move. I also wish they had determined the location of
the metal bar that the victim customarily used to operate the winch and
I wish they had determined the position of the winch control. These
facts would shed light on whether the victim used the winch prior to the
accident. If he had used the winch prior to the accident it does not
make sense that he would wind the winch all the way back up so that the
cable hook was in front of the truckbed because he obviously would need
it to get the rest of the Mandoseal on the truck.
Mr. Garris testified that he was told by the victim about 30 days
prior to the accident that the truck had been driven with the parking
brake on. Mr. Garris said that thereafter he checked the parking brake
every week and that Company records so indicate. On the last check he
made, he said the parking brakes were weak but they would hold. As
stated earlier, he and Mr. Diose both stated they had tested the brakes
after the accident. Mr. Garris said he drove the truck and his testimony
will be discussed later. I find that Mr. Diose tested the brakes and
found they would hold enough to make the engine bog down but that they
would not hold completely against the engine. Mr. Garris had ordered
parts to repair the brakes but the wrong parts had been sent and the
right ones had not come in at the time of the accident. But inasmuch as
the only evidence concerning the victim's use of the parking brake was
that on the day of the accident he did not engage it, I can not make a
finding that the condition of the brakes had anything to do with the

600

fatality. ·As stated before, if the victim wanted the truck to remain
stationary he would have used the parking brake, and probably left the
truck in gear. There were no tests or engineering studies made to
determine from the position of the Mandoseal what, if any, part of its
three thousand pound weight was resting on the truckbed. The truckbed
was one inch lower than the dock and unless the pallet was flexible
(again no evidence) it would be possible to have almost half of the
pallet hanging over the edge of the dock without putting any weight on
the truckbed. In that almost balanced condition it would take a very
small force to partially topple the Mandoseal so that some of its weight
would be resting upon the truckbed.
A version of the accident that was not put forth at the trial by
the accident investigating team, but by the inspector who issued the
citation, would account for the Mandoseal being partially on the truck
and also account for the winch not having been used. I am adding some
of my own speculations to this theory. Under this version the victim
would for some reason pull the Mandoseal out towards the edge of the
dock with the truck and miscalculate so as to pull it to where almost
half of it was hanging over the edge of the dock. After observing how
far he had pulled the Mandoseal and realizing that a spill was innninent
he tried to back the truck under the Mandoseal. If the pallet is sufficiently
rigid, it should be possible to back the truck under the pallet. If it
happened this way, then, during the actual crushing of the victim,
sufficient force must have been applied to the Mandoseal to topple it
because in the various photographs of the scene, the Mandoseal does
appear to be resting on the truckbed. This version does not account for
why the truck moved (unless the victim got out of the truck while the
truck was still moving toward the dock or used a prybar to move it),
but it does account for how almost half of the Mandoseal got on to the
truckbed without the use of the winch. Also, in attempting to free the
towing rig the victim may have toppled the Mandoseal and it may have hit
some portion of the truck making the truck move backwards before the
Mandoseal came to rest on the truckbed. It is certainly easier to
conceive of the truck rolling before the Mandoseal came to re~t on its
bed.
The possibility that the victim was trying to move the truck under
the Mandoseal with a crowbar was not given consideration by any of the
witnesses. Of course it is all speculation as to how the accident might
have occurred. I think the latter version is more likely than MSHA's
version or the one put forth by Mr. Garris but regardless of what actually
happened, I can find no nexus between.the fatal accident and the condition
of the parking brake.
Respondent Bill Garris did not manifest an ability to make himself
understood, at leas~ by me, during the trial. He constantly answered
questions before they had been finished and this made it very difficult
to know whether his answer was to the question as asked or some question
that he thought was going to be asked. He contradicted himself constantly

601

either because he was unable to make himself clear or because he was
unable to understand the questions. For example, when questioned about
testing the brakes in front of the shop he said he tested them by putting
them on an incline and that the brakes would hold. "But it wouldn't
hold the brake--it would--it would drift back on the steeper incline in
gear." (Tr. 172). When asked if the parking brake would keep the truck
from moving he stated'lt would--it would hold it, but you had to put it
in gear. It would move in gear--no problem. It would hold--it would
hold the truck in neutral is what I'm saying.I/ (Tr. 173). Referring to
the 20th of the month Mr. Garris stated that the inspectors conducted
the test on the steep slope in front of the shop. The following appears
at 186 of the transcript.

Q.

And what were the results when they tested it?

A.

Like I said a minute ago, it wouldn't--it would
not hold.

JUDGE MOORE: It was the same as when you tested it?
WITNESS:

That's right.

JUDGE MOORE: It wouldn't hold but it wouldn't-WITNESS: In fact, I tested it for him.
truck.

I drove the

After testifying that he had moved the truck on June 19th and that
he had not been present when the (k) order was issued on June 19th but
that he had been present on June 20th when the citation alleging faulty
brakes (it was an order but referred to in the testimony as a citation)
was issued, he was asked if he had read the citation (Tr. 194) and the
following ensued:
A.

"I just drove it to the shop. I was mainly interested
in trying to get the brake fixed

Q.

After the citation was issued.

A.

After the--yeah, the order was wrote up.

Q.

The citation for bad brakes.

A.

Yeah.

He is in effect testifying under oath that he moved the truck on
June 19 right after he had received the order on June 20th. I can not
decipher his testimony and I am therefore discounting most of it.
The first government witness was Inspector Tipple. From reading
his entire direct testimony it would appear that the accident investigation
took place on June 20th and that the only thing that happened on June
19th the day of the fatal accident, was the issuance of a 103(k) order

602

by Inspector Tackett who happened to be at the mine at the time of the
accident. The other inspectors, Homko and Beck, say that the investigation
started on June 19th and concluded on June 20th. For some reason that
they tried to explain, but did not explain to my satisfaction, they
issued no citations or orders on June 19th. They waited until the next
day for a surface inspector Mr.Tipple to come and issue the necessary
order even though they had full authority to do so.
The test conducted by Mr. Tipple is not supported by sufficient
evidence. He told someone to engage the emergency brake; then he looked
at the braking mechanism and observed while the truck rolled backwards.
He does not know whether the brake was in fact engaged or whether the
one in the truck understood the instruction to engage the brake. For
that test to be sufficient someone would have to testify that he either
engaged the parking brake or saw someone else engage the parking brake.
As it stands it proves little. Mr. Diose on the other hand tested the
brakes on level ground by pulling through them with the engine. He
stated that there was enough brake left to bog the engine. There was
not enough to prevent the truck from moving with the engine, however.
There are all degrees of braking efficiency. Any time a brake is
applied some lining is worn off and when a brake is driven through
(driven_with the engine with the parking brake engaged) it wears more
lining. This lining had been driven through to the extent that the
operator could smell burning brake lining. Obviously somewhere along
the line between brand-new brakes and linings and brakes that will not
hold at all, there comes a point where failure to repair the brakes
immediately would be a "knowing" violation. I think the government had
the burden of showing that the brake had gotten to that point in order
to prevail. I find that the government has not carried its burden of
proof that Respondent was guilty of a knowing violation.
I find in favor of the Respondent and the case is accordingly
DISMISSED.

~ c~ ?l!~~
Charles C. Moore, Jr.
Administrative Law Judge
Distribution:

By Certified Mail

Inga Watkins Sinclair, Esq., Office of the Solicitor, U.S.
Department of Labor, 4015 Wilson Boulevard, Arlington,
VA 22203
Michael O. KcKown, Esq.,

P.O.B. 235,

603

St. Louis,

MO

63166

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, loth FLOOR
5203 LEESBURG PIKE;
FALLS CHURCH, VIRGINIA 22041

ttAR 3 0 1993
CONSOLIDATION COAL COMPANY,
Successor to Pocahontas Fuel
Company,
DOCKET NO:

v.

HOPE 75-680

IBMA 75-39, 75-40

SECRETARY OF LABOR, et al
and
UNITED MINE WORKERS OF AMERICA,
on behalf of Howard Mullins
ORDER OF DISMISSAL
The above case has been settled to the satisfaction of all
parties by the payment of $500 to Mr. Mullins.

The operator's motion

to withdraw its Application for Review filed under the 1969 Act
is GRANTED and the case is DISMISSED.

~CJ?J~/rz.

Charles C. Moore, Jr.,
Administrative Law Judge
Distribution:

By Certified Mail

Fredk. W. Moncrief, Esq., Office of the Solicitor, U.S. Department of Labor, 4015 Wilson Boulevard, Arlington, VA 22203
Timothy M. Biddle, Esq., Crowell & Moring, 1100 Connecticut Ave., NW.,
Washington, D.C. 20036
Steven B. Jacobson, Esq., Decastro, West & Chodrow, Inc.,
Wilshire Boulevard, Los Angeles, CA 90024

10960

Harrison B. Combs, Esq., United Mine Workers of America, 900 15th
Street, NW., Washington, D.C. 20005

604

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

t1AR 3 0 \983

Civil Penalty Proceeding

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

Docket No. WEST 82-114-H
A/O No. 42-01150-05017
Lucky Strike Mine

v.
PLATEAU RESOURCES LIMITED,
Respondent
DECISION

This matter is before me on the Secretary's motion to withdraw
Citation 584335 and the parties' waiver of hearing and cross motions
for summary decision with respect to Citation 584333. The latter
came on for oral argument on the parties' stipulation of material
facts not in dispute. in Salt Lake City, Utah on March 23, 1983.
Citation 548335
This citation charged a violation of 30 C.F.R. 57.6-103 which
provides:
Areas in which charged holes are awaiting firing shall
be guarded or barricaded and posted or flagged.
The citation was issued because an area in which charged holes
were awaiting firing "was not guarded or barricaded from unauthorized
entry." The only warning of the existence of charged holes was the
presence of an empty explosives' sack which had been hung on a wire
hanging from the left rib. The Secretary's motion to withdraw is
predicated on the view that the standard does not require both a
physical barrier and visual warning but only one or the other and
that the sack con~tituted a sufficient visual warning.
I do not agree. The existence of charged holes is an extrahazardous condition that clearly warranted greater precautions than
hanging an empty sack from a wire on the left rib. Such an equivocal
"warning" could easily be overlooked or misunderstood.
In my view, the standard was designed to require that anyone
approaching the area be confronted with both a physical barrier and

605

an unmistakeable visual warning of the existence of an explosives
hazard. The mere hanging of an explosives' sack that may or may not
have been readily observable or legible provided an inadequate warning
of the hazard against which the standard was directed.
Accordingly, it is ORDERED that the motion to withdraw and 'dismiss
be, and hereby is, DENIED. It is FURTHER ORDERED that the operator pay
the amount of the penalty proposed, $32.00, on or before Friday,
April 15, 1983, unless prior thereto the operator requests an evidentiary
hearing.
Citation 584333
This citation was issued for a claimed violation of 30 C.F.R. 57.6-50.
This provides that in the cargo space of a conveyance containing explosives,
detonating cord or detonators, no other materials shall be placed except
safety fuses or properly secured, nonsparking equipment that is to be
used in the handling of the explosives, detonating cord or detonators.
The stipulated facts show the citation issued because the rear
compartment space of a drill buggy was found to contain (1) an uncovered
powder box containing 3-1/2 boxes of explosives powder, (2) a covered
plywood box that was full of detonators, (3) a metal jackleg with a
pneumatic air drill on the end that weighed 70 to 100 pounds, (4) a
pneumatic machine oiler of metal construction and weighing from 5 to 8
pounds, (5) solid metal drill steels 4' to 6 1 long and 1 11 in diameter,
(6) molded metal strips with clamps for holding ventilation tubing in
place, (7) rolls of 3/4" pneumatic hoses with metal wing nuts, and
(8) metal drill bits approximately 1-3/4" by 1-1/2" long. Lying beside
the box of detonators was a metal tool box containing metal chains
and oil.
None of the extraneous equipment or material was "properly secured,
nonsparking equipment used expressly in the handling of such explosives,
detonating cord or detonators." (Stipulation, Para. 9.)
The dispositive issue is whether the term "cargo space" embraces
the entire open space in the rear compartment of the drill buggy. The
operator argues that it does not and that the term should be defined so
as to include only the two boxes in which the explosives and the detonators
were placed.
I do not agree. As the transcript shows, the Secretary persuasively
pointed out that this and related standards in Part 57.6 are designed to
keep the carriage, storage and placement of explosives and detonators
separate from extraneous materials which might provide the source for an
ignition of the detonators and fire of the explosives. With this understanding of the hazard against which the standard is directed, I have no
difficulty in accepting the plain meaning of the term "cargo space" as
embracing the entire rear cargo compartment of the drill buggy.

606

For these reasons, I find the Secretary's motion should be granted
and the operator's denied.
I further find that the violation charged did, in fact, occur; that
it posed a significant and substantial risk of death or a disabling
injury and that it resulted from the operator's negligent failure to
under-stand that safety demands some sacrifice in effi.ciency. Finally,
after giving due weight to the operator's prompt abatement, its size
and history of prior violations, as stipulated to by the parties, I
conclude that the amount of the penalty warranted is that proposed by
the Secretary, namely, $98.00. Let me add, however, that this mine
does not have a good safety record, that I consider the penalty assessed
minimal, and that in the event of a future violation of this or any of
the related explosives standards a much heavier penalty may be warranted.
Accordingly, it is ORDERED that
$98.00, on or before April 15, 1983.

operator pay the penalty assessed,

Distribution:
Phyllis Kirk Caldwell, Esq., Office of the Solicitor, U.S. Department
of Labor, 1585 Federal Bldg., 1961 Stout Street, Denver, CO 80294
(Certified Mail)
James A. Holtkamp, Esq., Van Cott, Bagley, Cornwall & McCarthy,
50 South Main, Suite 1600, Salt Lake City, UT 84144 (Certified
Mail)

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

MAR 3 o1983

Civil Penalty Proceeding

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

Docket No. WEVA 82-106
A. C. No. 46-03839-03013V

v.

FORD COAL COMPANY,
No. 2 Surface Mine

Respondent
DECISION
Appearances:

Matthew Rieder, Esq., Office of the Solicitor, U. S.
Department of Labor, Philadelphia, Pennsylvania, for
Pe t i t i oner;
Susan Cannon-Ryan, Denny & Caldwell, Charleston,
West Virginia, for Respondent

Before:

Judge Lasher

A hearing on the merits was held in Charleston, West Virginia, on
December 15-16, 1982, at which both parties were represented by counsel.
After consideration of the evidence submitted by both parties and proposed
findings and conclusions proffered by counsel during closing argument, a
decision was entered on the record. This bench decision appears below as
it appears in the official transcript aside from minor corrections.
This proceeding was initiated hy the filing of a petition for assessment of civil penalty by the Secretary of Labor
on December 28, 1981, pursuant to Section llO(a) of the Federal Mine Safety and Health Act of 1977, 30 u.s.c. Section
820(a), (1977).
This proceeding involves three alleged violations which
were initiated by the issuance of a citation and two with- ·
drawal orders alleging violations of 30 CFR 77.1605(b). The
Secretary initially sought a penalty of $400 each for the
three violations.
Citation No. 886455
This part of my decision is confined to Citation No.
886455 which was issued on August 24, 1981.
Citation No. 886455 describes the violative condition as
follows: "The 769 Caterpillar haulage truck (CO No. 2217) was
not equipped with adequate brakes in that the diaphragm was

608

ruptured in the air brake chamber which provided air pressure for the left and right front brakes, this truck was
being operated on a steep elevated roadway of about 19 per
cent grade, going down to a valley fill at the mine worksite."
The citation was issued at 0900 hours and was terminated
at 1300 hours on the same day. The regulation allegedly violated, 30 CFR 77.1605(b), is part of a series of regulations
pertaining to "Loading and haulage equipment; installation"
and it provides: "Mobile equipment shall be equipped with adequate brakes, and all trucks and front-end loaders shall also
be equipped with parking brakes."
The Respondent contends that the key word in the regulation is "adequate" and that even though the front brakes were
shown to be defective to an unspecified degree, the primary
braking system on the 769(b) Caterpillar truck in question
were the rear brakes and the rear brakes constituted an adequate braking system for the truck within the meaning of the
regulation. The Secretary on the other hand contends that
the brakes were inadequate.
Inspector James E. Haynes, a surface mining inspector for
the Mine Safety and Health Administration (MSHA) issued Citation No. 886455 during an inspection of the Respondent's No. 2
mine.
The Respondent, Ford Coal Company, a West Virginia enterprise, has two surface mines and at the No. 2 mine involved
here the annual tonnage is 108,747 tons and the payroll consists of 24 employees. The "controlling entity" of Respondent
is an individual, L. W. Hamilton, and his annual production as
an operator is 681,719 tons from the two mines of Ford Coal
Company and other entities which he controls.
In proximity to the time the citation was issued there
was one working shift at the Respondent's No. 2 mine and the
Respondent had in use four trucks similar in type to the one
involved in this proceeding (769 Caterpillar) and two Euclid
trucks and employed six drivers to operate the same. One of
the functions of the truck in question-and presumably the
other four Caterpillar trucks-was to carry overburden which
had been removed from an area called the upper Kittaning coal
seam, to a place called the lower Kittaning coal pit where a
fill was under construction. In the process of doing so, the
trucks would negotiate an elevated haulage roadway constructed
of compacted rock approximately 1,250 feet in length and 50
feet wide except for a 200-foot stretch toward the bottom of
the haulageway where its width was approximately 30 feet wide.
(See testimony of Respondent's dozer operator, Gerald Spencer).

609

The percent of grade along the haulageway, which runs
along the side of a hill for most of its distance, is approximately 19 percent near the top and at the bottom and ranges
from 12 percent to 19 percent in the middle. The distance in
vertical drop from the top of the Kittaning coal seam to t~e
bottom is 160 feet which as previously noted is negotiated by
the haulageway's distance of 1,250 feet. Along the left side
of the haulageway are berms which range from three to five
feet in height and are approximately ten to twelve feet in
width at the base. About halfway down the haulageway is a
dropoff which actually runs to the left of the haulageway
approximately 800 feet and which at its maximum height is
55 feet.
The front brakes of the 769(b) truck in question are
"air-over-oil" actuated expander tube type and they have a
brake lining surface of 496 square inches. The rear brakes
are Caterpillar oil-cooled, air-over-oil actuated disc brakes
which provide both surf ace and retarder braking and which
have a braking surface of 7,869 square inches. In addition
the truck has a parking brake and an emergency brake which is
air-over-oil actuated, and which has independent air reservoirs for both the front and rear brakes which, if air pressure drops below 80 pounds per square inch, sounds a horn to
warn the operator. If air pressure drops to 45 pounds per
square inch, the emergency brakes automatically apply to stop
the truck. (Exhibit R-1, Page 2).
The truck's surface brakes include all four wheels. The
rear brakes which are disc brakes, according to the Caterpillar
Company's specification guide (Exhibit R-1), resist fading
even with repeated braking. If pressure drops below 60 PSI
in the surface retarder system, a buzzer and red light warn
the operator of the truck. The rear disc brakes are designed
to absorb high torque loads at the wheels, reducing stress on
the power train. The adjustment free discs and each rear
brake are fade resistant because the oil which surrounds them
is continuously cooled by a water-to-oil heat exchanger. The
rear brakes have two master cylinders, one for each wheel,
while the front brakes have one master cylinder (Exhibit R-1,
Page 3; testimony of Linwood Young). The front brakes can be
deactivated by a "front wheel brake control lever" on the
righthand side of the dashboard of the truck (shown in Exhibit
R-2 at Page 7), the purpose of which will be shown more clearly
subsequently herein.
The truck which weighs 60,760 pounds has a capacity of 35
tons (Exhibit R-1, Pages 1 and 5) and is designed to go down
grades steeper than 20 percent. (Testimony of Linwood Young;
See also brake performance chart, Exhibit R-1, Page 6) •. Thus,
although the grade of the haulageway in question is steep, the
truck is designed to handle steeper grades.

610

Because of its width, there is room on the haulageway
for trucks going in different directions to pass each other.
On August 24, 1981, and at the time observed by Inspector
Haynes, the diaphragm was ruptured in the air brake chamber
which provided air pressure for the left and right front brakes.
The degree to which this condition reduced braking power of
the front brakes is conjectural. l_/

The surface of the haulageway is wet approximately 50
percent of the time (testimony of Frederick Miller), and when
the surface is wet a majority of the truck drivers transporting
overburden over the haulageway would drive the Caterpillar
trucks with the front brakes switched off, the rea~on being
that when the road is slippery applying the front brakes could
create the situation where the front wheels would lock up and
cause the rear axle to swing around (testimony of Frederick
Miller). ]:../
The dispositive question involved in this proceeding is
whether the brakes on the truck were "inadequate," or as stated
in the precise language of the regulation itself, whether this
piece of mobile equipment 11 was "equipped with adequate brakes."
Various subissues not having direct relevance to this
issue were litigated at some length during this proceeding presumably for purposes of lessening the credibility of witnesses
and the weight to be attached to various aspects of their testimony, and also for the purpose of creating a factual background
from which inferences could be drawn. However, in the final
analysis, the critical question in this case comes down to a
determination of what facts are to govern the "adaequacy" issue.
One of the difficulties is that the regulation itself provides
no clear guidance as to what is to be considered "adequate
brakes." Such a regulation necessarily must be articulated in
somewhat general terms in order to cover the myriad of equipment used in the mining industry. In considering what constitutes adequate brakes at least some of the factors which must
be considered are the overall braking system of a given vehicle,
the uses to which it is to be put, and the conditions under

1/ Inspector Haynes in his testimony indicated that because the front
brake chamber was ruptured there were no foot brakes. There is, however,
no evidence that the front brakes were inoperable and the testimony of
Frederick Miller, the mine superintendent at the No. 2 mine, to the effect
that while there was an air leak in the front brakes "they were not inoperable" is credited.
2/ I infer from Miller's testimony that loss of control of the truck
could occur on the haulageway's grade by applying the brakes to the
front wheels.
3/ The parties stipulated that the 769(b) truck in question was "mobile
equipment" within the meaning of the regulation.

611

which it is to he used--all of which should be considered in
the background of the experiences and common understanding of
the particular facet of the industry in question. No specific
factual standard for determination of what "adequate brakes"
would mean insofar as the truck in question is concerned was
delineated by the Secretary, nor has such standard been delineated to my knowledge by the Secretary either through administrative action, promulgation of other regulations, or in
other ways. Thus, the standard by which "inadequacy" is to be
measured is absent from the Secretary's proof, if indeed there
is such an ascertainable standard. 4/
The clear language of the regulation establishes a requirement only that mobile equipment shall be equipped with
adequate brakes. Such a regulation as this without specific
standards does not provide constitutionally sufficient warning
to a mine operator unless interpreted to penalize only conduct
or conditions unacceptable in light of the common understanding and experience of those working in the industry. See
United States v. Petrillo, 332 U.S. 1, 91 L.Ed. 1877 (1947).
Unless the mine operator has actual knowledge that a condition
or practice is hazardous, the test is whether a reasonably
prudent man familiar with the circumstances of the industry
would have protected against some hazard. Cape and Vineyard
Division of the New Redford Gas and Edison Light Company v.
OSHA, 512 F.2d 1148 (1st Cir., 1975).
In the instant proceeding there was evidence with respect
to the common understanding and experience of those working in
the industry from Respondent's witness Linwood Young, an employee of Halker Machinery (an equipment supplier of Respondent
4/ The Secretary did introduce evidence in the form of an opinion expressed by Inspector Haynes which was apparently based completely on the
hearsay opinion of a mechanic with whom he discussed the matter the day
before the hearing commenced. This opinion stated by the Inspector was
that the truck, because of the defect in the front brakes, "would lose
30 to 35 percent of its stopping ability." One is left to speculate,
however, whether the mechanic's opinion of this loss was based on an
assumption that all of the front braking power was lost--which I, again,
note was apparently the Inspector's belief--or based on the assumption
that there was some degree of loss which was unspecified resulting from
the ruptured diaphragm.
I am unable to accept this opinion of the Inspector which was nothing
more than his expression of the opinion of another who was not present for
cross-examination, whose qualifications to render such an opinion were not
delineated, and the bases for whose opinion on this critical question are
unknown since they were not expressed.
Likewise, the opinion of Robert Dearfield, the second witness who
testified for the Secretary in this proceeding, that after the truck was
"fixed" subsequent to issuance of the citation he "could stop it in almost
half the distance" was overwhelmed by the evidence presented by Respondent,
the acceptance of which is reflected in my general fact findings here and
a hove.

612

and a representative of Caterpillar), to the effect that field
tests had been performed on the Caterpillar truck in the early
1970's with the 769 truck carrying a gross test weight of approximately 131,000 pounds (similar to a truck carrying a
70,000 pound load) travelling at a speed of 20 miles per hour
and rated in terms of stopping ability with both the rear and
front brakes on and with only the rear brakes on. Tested with
the front brakes deactivated the stopping distance was 74 feet,
whereas with the front and rear brakes both operating the stopping distance was 54 feet. According to Mr. Young, whose testimony I credit and which was not rebutted by the Secretary,
OSHA guidelines mandate a performance acceptability of 143
feet stopping distance. Thus, even with the front brakes off
such tests indicate that the 769(b) truck has approximately a
100 percent margin of safety. In addition, other clear unrebutted testimony in this case indicates that the primary, if
not overall, braking payload on the 769(b) truck is carried in
the rear hraking system. This is also reflected in the truck's
specifications by the disparity between the braking surfaces of
the rear brake (7,869 square inches) and the front brake (496
square inches), the fact that there is actually a cut-off
switch on the dashboard to deactivate the front braking system,
and the very credible evidence in the record that approximately
50 percent of the time it might be preferable practice to drive
the truck--when the surface of the haulage way is wet--with the
front braking system deactivated.
Can it be said that the defect in the front braking system
caused this truck to be without "adequate" brakes? I find that
on the basis of the evidence of record that the answer to this
question is no, particularly when it appears that for a significant percentage of the time it is the preferable practice to
operate without the front brakes and that a majority of the
drivers do so. 5/
Accordingly, I find that the condition of the truck in
question at the time it was cited by Inspector Haynes on
August 24, 1981, was such that it was provided with adequate
brakes within the meaning of the pertinent regulation. Since
I find no merit in the Secretary's petition with regard to
this citation, Citation No. 886455 is vacated.

5/ As Respondent points out (1) it was charged, (2) this proceeding was
processed, and (3) this matter was litigated on the basis of an allegation
of violation of 30 CFR 77.1605(b). While it is possible that a violation
of 30 CFR 77.1606(c) occurred, that was not litigated or established by
evidence which I can accept in this proceeding. This latter regulation
(77.1606(c)) provides "equipment defects affecting safety shall be corrected before the equip~ent is used."

613

Withdrawal Order No. 886456
The proposed settlement involving Withdrawal Order No.
886456 dated August 24, 1981, was approved at the hearing.
The Petitioner's motion at the hearing to modify this Section
104(d)(l) Withdrawal Order to a simple Section 104(a) citation
with the "significant and substantial" allegation contained on
the face of the order deleted was granted. See Secretary v.
Consolidation Coal Company, 4 FMSHRC 1791. (October 29, 1982).
The parties agreed that an appropriate penalty for the citation is $50 since it appeared that the hazard contemplated was
less than originally believed, thus diminishing the penalty
assessment factor of seriousness.
In view of the modification and resultant reduction in
the gravity of the violation, the settlement is approved.
Withdrawal Order No. 886459
The Secretary's motion to withdraw the penalty assessment
petition insofar as it related to Withdrawal Order No. 886459
was granted at the hearing and the Order was vacated.
ORDER
(1)

Citation No. 886455 is VACATED.

(2) With respect to Order of Withdrawal No. 886456, Respondent, within 30 days from the date hereof, shall pay the
Secretary of Labor a penalty in the sum of $50.00.
(3)

Withdrawal Order No. 886459 is VACATED.

(4) All proposed findings of fact~and conclusions of law
not expressly incorporated in this decision are rejected.

#~/7.~~,ZA
Michael A. Lasher, Jr., Judge
Distribution:
Matthew Rieder, Esq., Office of the Solicitor, U. S. Department
of Labor, 3535 Market St., Rm. 14480, Philadelphia, PA 19104
(Certified Mail)
Susan Cannon-Ryan, F.sq., Denny & Caldwell, 1110 Kanawha Valley
Bldg., Charleston, WV 25301 (Certified Mail)
T. W. Tolley, Safety Director, Ford Coal Company, P. O. Rox 175,
Hansford, WV 25103

614

